 

Exhibit 10.1

 

EXECUTION VERSION

 

LOAN FINANCING AND SERVICING AGREEMENT

 

dated as of December 31, 2018

 

GCIC FUNDING II LLC,
as Borrower

 

GOLUB CAPITAL INVESTMENT CORPORATION,
as Equityholder and as Servicer,

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Facility Agent

 

THE OTHER AGENTS PARTIES HERETO,

 

EACH OF THE ENTITIES FROM TIME TO TIME PARTY HERETO AS SECURITIZATION
SUBSIDIARIES,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent and as Collateral Custodian

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article I            DEFINITIONS 1       Section 1.1 Defined
Terms 1       Section 1.2 Other Definitional Provisions 58       Article II
         THE FACILITY, ADVANCE PROCEDURES AND NOTES 60       Section 2.1
Advances 60       Section 2.2 Funding of Advances 60       Section 2.3 Notes 62
      Section 2.4 Repayment and Prepayments 63       Section 2.5 Permanent
Reduction of Facility Amount 63       Section 2.6 Extension of Revolving Period
64       Section 2.7 Calculation of Discount Factor 64       Section 2.8
Increase in Facility Amount 65       Section 2.9 Defaulting Lenders 65      
Section 2.10 Borrowing Base Deficiency Payments 66       Article III
        YIELD, UNDRAWN FEE, ETC 67       Section 3.1 Yield and Undrawn Fee 67  
    Section 3.2 Yield and Undrawn Fee Distribution Dates 67       Section 3.3
[Reserved] 67       Section 3.4 Computation of Yield, Fees, Etc 67       ARTICLE
IV          PAYMENTS; TAXES 68       Section 4.1 Making of Payments 68      
Section 4.2 Due Date Extension 68

 

 -i-

 

 



Section 4.3 Taxes 68      



Article V          INCREASED COSTS, ETC 72       Section 5.1 Increased Costs,
Capital Adequacy 72       Article VI         EFFECTIVENESS; CONDITIONS TO
ADVANCES 74       Section 6.1 Effectiveness 74       Section 6.2 Advances and
Reinvestments 76       Section 6.3 Transfer of Collateral Obligations and
Permitted Investments 78       Article VII        ADMINISTRATION AND SERVICING
OF COLLATERAL OBLIGATIONS 79       Section 7.1 Retention and Termination of the
Servicer 79       Section 7.2 Resignation and Removal of the Servicer;
Appointment of Successor Servicer 79       Section 7.3 Duties of the Servicer 81
      Section 7.4 Representations and Warranties of the Servicer 82      
Section 7.5 Covenants of the Servicer 84       Section 7.6 Servicing Fees;
Payment of Certain Expenses by Servicer 87       Section 7.7 Collateral
Reporting 87       Section 7.8 Notices 87       Section 7.9 Procedural Review of
Collateral Obligations; Access to Servicer and Servicer’s Records 87      
Article VIII      ACCOUNTS; PAYMENTS 88       Section 8.1 Accounts 88      
Section 8.2 Excluded Amounts 90       Section 8.3 Distributions, Reinvestment
and Dividends 91       Section 8.4 Fees 95       Section 8.5 Monthly Report 95

 



 -ii-

 

 

Article IX         REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY 95      
Section 9.1 Organization and Good Standing 95       Section 9.2 Due
Qualification 96       Section 9.3 Power and Authority 96       Section 9.4
Binding Obligations 96       Section 9.5 Security Interest 97       Section 9.6
No Violation 97       Section 9.7 No Proceedings 97       Section 9.8 No
Consents 98       Section 9.9 Solvency 98       Section 9.10 Compliance with
Laws 98       Section 9.11 Taxes 98       Section 9.12 Monthly Report 98      
Section 9.13 No Liens, Etc 98       Section 9.14 Information True and Correct 99
      Section 9.15 Bulk Sales 99       Section 9.16 Collateral 99       Section
9.17 Selection Procedures 99       Section 9.18 Indebtedness 99       Section
9.19 No Injunctions 99       Section 9.20 No Subsidiaries 100       Section 9.21
ERISA Compliance 100       Section 9.22 Investment Company Status 100      
Section 9.23 Set-Off, Etc 100       Section 9.24 Collections 100

 

 -iii-

 

 

Section 9.25 Value Given 100       Section 9.26 Use of Proceeds 100      
Section 9.27 Separate Existence 100       Section 9.28 Transaction Documents 101
      Section 9.29 EEA Financial Institution 101       Section 9.30
Anti-Terrorism, Anti-Money Laundering 101       Section 9.31 Anti-Bribery and
Corruption 102       Section 9.32 Volcker Rule 102       Section 9.33 AIFMD 102
      Section 9.34 Optional Sales 103       Section 9.35 Repurchase or
Substitution of Warranty Collateral Obligations 104       Section 9.36 Affiliate
Transactions 105       Article X          COVENANTS 106       Section 10.1
Protection of Security Interest of the Secured Parties 106       Section 10.2
Other Liens or Interests 107       Section 10.3 Costs and Expenses 107      
Section 10.4 Reporting Requirements 107       Section 10.5 Separate Existence
108       Section 10.6 Hedging Agreements 111       Section 10.7 Tangible Net
Worth 113       Section 10.8 Taxes 113       Section 10.9 Merger, Consolidation,
Etc. 113       Section 10.10 Deposit of Collections 113       Section 10.11
Indebtedness; Guarantees 113       Section 10.12 Limitation on Purchases from
Affiliates 113

 

 -iv-

 

 

Section 10.13 Documents 113       Section 10.14 Preservation of Existence 114  
    Section 10.15 Limitation on Investments 114       Section 10.16
Distributions 114       Section 10.17 Performance of Assigned Agreements 115    
  Section 10.18 Further Assurances; Financing Statements 115       Section 10.19
Obligor Payment Instructions 115       Section 10.20 Delivery of Collateral
Obligation Files 116       Section 10.21 Risk Retention 116       Section 10.22
Proceedings 117       Section 10.23 No REO Assets 117       Section 10.24
Policies and Procedures for Sanctions 118       Section 10.25 Compliance with
Sanctions 118       Article XI        THE COLLATERAL AGENT 118       Section
11.1 Appointment of Collateral Agent 118       Section 11.2 Monthly Reports 118
      Section 11.3 Collateral Administration 118       Section 11.4 Removal or
Resignation of Collateral Agent 122       Section 11.5 Representations and
Warranties 122       Section 11.6 No Adverse Interest of Collateral Agent 122  
    Section 11.7 Reliance of Collateral Agent 123       Section 11.8 Limitation
of Liability and Collateral Agent Rights 123       Section 11.9 Tax Reports 126
      Section 11.10 Merger or Consolidation 126       Section 11.11 Collateral
Agent Compensation 126

 

 -v-

 

 



Section 11.12 Compliance with Anti-Bribery and Corruption, Anti-Terrorism and
Money Laundering Regulations 126      



Article XII       GRANT OF SECURITY INTEREST 127       Section 12.1 Borrower’s
Grant of Security Interest 127       Section 12.2 Grant of Security Interest of
Each Securitization Subsidiary 128       Section 12.3 Loan Parties Remain Liable
128       Section 12.4 Release of Collateral 128       Article XIII      EVENTs
OF DEFAULT 130       Section 13.1 Events of Default 130       Section 13.2
Effect of Event of Default 133       Section 13.3 Rights upon Event of Default
133       Section 13.4 Collateral Agent May Enforce Claims Without Possession of
Notes 134       Section 13.5 Collective Proceedings 134       Section 13.6
Insolvency Proceedings 134       Section 13.7 Delay or Omission Not Waiver 135  
    Section 13.8 Waiver of Stay or Extension Laws 136       Section 13.9
Limitation on Duty of Collateral Agent in Respect of Collateral 136      
Section 13.10 Power of Attorney 136       Article XIV      THE FACILITY AGENT
137       Section 14.1 Appointment 137       Section 14.2 Delegation of Duties
138       Section 14.3 Exculpatory Provisions 138       Section 14.4 Reliance by
Note Agents 138       Section 14.5 Notices 139

 

 -vi-

 

 

Section 14.6 Non-Reliance on Note Agents 139       Section 14.7 Indemnification
140       Section 14.8 Successor Note Agent 140       Section 14.9 Note Agents
in their Individual Capacity 140       Section 14.10 Borrower Agreed-Upon
Procedures 140       Section 14.11 Compliance with Anti-Bribery and Corruption,
Anti-Terrorism and Money Laundering Regulations 141       Article XV
      ASSIGNMENTS 141       Section 15.1 Restrictions on Assignments by the
Borrower and the Servicer 141       Section 15.2 Documentation 141       Section
15.3 Rights of Assignee 141       Section 15.4 Assignment by Lenders 142      
Section 15.5 Registration; Registration of Transfer and Exchange 142      
Section 15.6 Mutilated, Destroyed, Lost and Stolen Notes 143       Section 15.7
Persons Deemed Owners 144       Section 15.8 Cancellation 144       Section 15.9
Participations; Pledge 144       Section 15.10 Reallocation of Advances 145    
  Article XVI      INDEMNIFICATION 146       Section 16.1 Borrower Indemnity 146
      Section 16.2 Servicer Indemnity 146       Section 16.3 Contribution 147  
  Section 16.4 After-Tax Basis 147       Article XVII     MISCELLANEOUS 147    
Section 17.1 No Waiver; Remedies 147

 

 -vii-

 



 

Section 17.2 Amendments, Waivers 148       Section 17.3 Notices, Etc 149      
Section 17.4 Costs and Expenses 149       Section 17.5 Binding Effect; Survival
149       Section 17.6 Captions and Cross References 150       Section 17.7
Severability 150       Section 17.8 GOVERNING LAW 150       Section 17.9
Counterparts 150       Section 17.10 WAIVER OF JURY TRIAL 150       Section
17.11 No Proceedings 151       Section 17.12 Limited Recourse 151       Section
17.13 ENTIRE AGREEMENT 152       Section 17.14 Confidentiality 152       Section
17.15 Non-Confidentiality of Tax Treatment 153       Section 17.16 Replacement
of Lenders 153       Section 17.17 Consent to Jurisdiction 154       Section
17.18 Option to Acquire Rating 155       Section 17.19 Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 155       Article XVIII
  COLLATERAL CUSTODIAN 155       Section 18.1 Designation of Collateral
Custodian 155       Section 18.2 Duties of the Collateral Custodian 156      
Section 18.3 Delivery of Collateral Obligation Files 158       Section 18.4
Collateral Obligation File Certification 158       Section 18.5 Release of
Collateral Obligation Files 159

 

 -viii-

 

 

Section 18.6 Examination of Collateral Obligation Files 161       Section 18.7
Lost Note Affidavit 161       Section 18.8 Transmission of Collateral Obligation
Files 161       Section 18.9 Merger or Consolidation 161       Section 18.10
Collateral Custodian Compensation 162       Section 18.11 Removal or Resignation
of Collateral Custodian 162       Section 18.12 Limitations on Liability 163    
  Section 18.13 Collateral Custodian as Agent of Collateral Agent 164

 

 -ix-

 

 

EXHIBIT A Form of Note EXHIBIT B Audit Standards EXHIBIT C-1 Form of Advance
Request EXHIBIT C-2 Form of Reinvestment Request EXHIBIT C-3

Form of Asset Approval Request

EXHIBIT C-4 Form of Prepayment Notice EXHIBIT C-5 Form of FX Reallocation Notice
EXHIBIT D Form of Monthly Report EXHIBIT E Form of Joinder Agreement EXHIBIT F-1
Authorized Representatives of Servicer EXHIBIT F-2 Request for Release and
Receipt EXHIBIT F-3 Request for Release of Request for Release and Receipt
EXHIBIT G-1 U.S. Tax Compliance Certificate (Foreign Lender - non-Partnerships)
EXHIBIT G-2 U.S. Tax Compliance Certificate (Foreign Participant -
non-Partnerships) EXHIBIT G-3 U.S. Tax Compliance Certificate (Foreign
Participants - Partnerships) EXHIBIT G-4 U.S. Tax Compliance Certificate
(Foreign Lenders - Partnerships) EXHIBIT H Schedule of Collateral Obligations
Certification EXHIBIT I Form of Securitization Subsidiary Joinder EXHIBIT J Form
of Borrowing Base Certificate     SCHEDULE 1 Diversity Score Calculation
SCHEDULE 2 Moody’s Industry Classification Group List SCHEDULE 3 Collateral
Obligations SCHEDULE 4 [Reserved] SCHEDULE 5 Approved Valuation Firms SCHEDULE 6
S&P Industry Classifications     ANNEX A Notice Information ANNEX B Commitments

 

 -x-

 

 

LOAN FINANCING AND SERVICING AGREEMENT

 

THIS LOAN FINANCING AND SERVICING AGREEMENT is made and entered into as of
December 31, 2018, among GCIC FUNDING II LLC, a Delaware limited liability
company (the “Borrower”), GOLUB CAPITAL INVESTMENT CORPORATION, a Maryland
corporation, as equityholder (in such capacity, together with its successors and
permitted assigns in such capacity, the “Equityholder”) and as servicer (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Servicer”), each LENDER (as hereinafter defined) FROM TIME TO TIME PARTY
HERETO, the AGENTS for each LENDER GROUP (as hereinafter defined) from time to
time parties hereto (each such party, in such capacity, together with their
respective successors and permitted assigns in such capacity, an “Agent”), EACH
OF THE ENTITIES FROM TIME TO TIME PARTY HERETO AS SECURITIZATION SUBSIDIARIES,
(each as hereinafter defined), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Collateral Agent and Collateral Custodian (each as hereinafter defined), and
DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent (in such capacity, together
with its successors and permitted assigns in such capacity, the “Facility
Agent”).

 

RECITALS

 

WHEREAS, the Borrower desires that each Lender extend financing on the terms and
conditions set forth herein and also desires to retain the Servicer to perform
certain servicing functions related to the Collateral Obligations (as defined
herein) on the terms and conditions set forth herein; and

 

WHEREAS, each Lender desires to extend financing on the terms and conditions set
forth herein and the Servicer desires to perform certain servicing functions
related to the Collateral Obligations on the terms and conditions set forth
herein.

 



NOW, THEREFORE, based upon the foregoing Recitals, the premises and the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:



 

Article I

DEFINITIONS

 

Section 1.1           Defined Terms. As used in this Agreement, the following
terms have the following meanings:

 

“1940 Act” means the Investment Company Act of 1940.

 

“Account” means the Unfunded Exposure Account, the Principal Collection Account
and the Interest Collection Account, together with any sub-accounts deemed
appropriate or necessary by the Securities Intermediary, for convenience in
administering such accounts.

 

 

 

 

“Account Collateral” has the meaning set forth in Section 12.1(d).

 

“Account Control Agreement” means, collectively, (i) the Securities Account
Control Agreement, dated as of the Effective Date, by and among the Borrower, as
pledgor, the Collateral Agent on behalf of the Secured Parties, as secured
party, and the Collateral Custodian, as Securities Intermediary and (ii) each
Securities Account Control Agreement among the applicable Securitization
Subsidiary, the Collateral Agent and the Collateral Custodian.

 

“Accrual Period” means, with respect to any Distribution Date, the period from
and including the previous Distribution Date (or, in the case of the first
Distribution Date, from and including the Effective Date) through and including
the day preceding such Distribution Date.

 

“Adjusted Aggregate Eligible Collateral Obligation Balance” means, as of any
date, the Aggregate Eligible Collateral Obligation Amount minus the Excess
Concentration Amount on such date.

 

“Advance” has the meaning set forth in Section 2.1(a).

 

“Advance Date” has the meaning set forth in Section 2.1(a).

 

“Advance Rate” means, with respect to any Eligible Collateral Obligation on any
date of determination, the corresponding percentage for the type of Eligible
Collateral Obligation (a) that is a First Lien Broadly Syndicated Loan, 75%, (b)
that is a First Lien Middle Market Loan, 75%, (c) that is a Multiple of
Recurring Revenue Loan, 70% (or such higher amount as agreed to by the Facility
Agent in its sole discretion) or (d) that is a not a First Lien Loan, 40%.

 

“Advance Request” has the meaning set forth in Section 2.2(a).

 

“Advances Outstanding” means, on any date, the sum of (a) the aggregate
principal amount of all Dollar Advances outstanding on such date plus (b) the
equivalent in Dollars of the aggregate principal amount of all Advances
outstanding in an Eligible Currency other than Dollars on such date, as
determined by the Servicer using the Applicable Conversion Rate, in each case
after giving effect to all repayments of Advances and the making of new Advances
on such date.

 

“Adverse Claim” means any claim of ownership or any Lien, title retention, trust
or other charge or encumbrance, or other type of preferential arrangement having
the effect or purpose of creating a Lien, other than Permitted Liens.

 

“Affected Person” has the meaning set forth in Section 5.1(a).

 

“Affiliate” means, when used with respect to a Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person. For the purposes of
this definition, “control,” when used with respect to any specified Person,
means the power to vote more than 50% of the voting securities of such Person or
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the term “controlled” has a correlative meaning to the foregoing; provided
that the term Affiliate shall not include any Affiliate relationship which may
exist solely as a result of direct or indirect ownership of, or control by, a
common financial sponsor.

 

 -2- 

 

 

“Agent” has the meaning set forth in the Preamble.

 

“Aggregate Eligible Collateral Obligation Amount” means, as of any date, the sum
of the Collateral Obligation Amounts for all Eligible Collateral Obligations.

 

“Aggregate Funded Spread” means, as of any date of determination, the sum of:
(a) in the case of each Eligible Collateral Obligation that bears interest at a
spread over a London interbank offered rate based index, (i) the stated interest
rate spread on each such Collateral Obligation above such index multiplied by
(ii) the outstanding principal amount of each such Collateral Obligation, plus
(b) in the case of each Eligible Collateral Obligation that bears interest at a
spread over an index other than a London interbank offered rate based index,
(A) the excess for each such Collateral Obligation of the sum of such spread for
each such Collateral Obligation and such index for each such Collateral
Obligation over the Applicable Interest Rate for such applicable period of time
(which spread or excess may be expressed as a negative percentage) multiplied by
(B) the outstanding principal amount of each such Collateral Obligation plus (c)
in the case of each Eligible Collateral Obligation that is a Fixed Rate
Collateral Obligation, (x) the interest rate for such Collateral Obligation
minus the then-applicable Applicable Interest Rate of a period matching the term
to maturity of such Collateral Obligation multiplied by (y) the outstanding
principal amount of each such Collateral Obligation. For purposes of calculating
the Aggregate Funded Spread, the stated interest rate of a Deferrable Obligation
will be excluded from such calculation to the extent any Loan Party or the
Servicer has actual knowledge that such payment of interest will not be made by
the Obligor thereof during the applicable period or such payment of interest is
not actually paid in cash.

 

“Aggregate Notional Amount” means, as of any date of determination, an amount
equal to the sum of the notional amounts or equivalent amounts of all
outstanding Hedging Agreements, Replacement Hedging Agreements and Qualified
Substitute Arrangements, each as of such date.

 

“Aggregate Unfunded Amount” means, as of any date of determination, the sum of
the unfunded commitments and all other standby or contingent commitments
associated with each Variable Funding Asset included in the Collateral as of
such date. The Aggregate Unfunded Amount shall not include any commitments under
Variable Funding Assets that have expired, terminated or been reduced to zero,
and shall be reduced concurrently (and upon notice thereof to the Facility
Agent) with each documented reduction in commitments of the Borrower under such
Variable Funding Assets.

 

“Aggregate Unfunded Equity Amount” means, as of any date of determination, the
sum of the Unfunded Exposure Equity Amounts of each Revolving Loan and Delayed
Drawdown Loan included in the Collateral as of such date.

 

“Agreement” means this Loan Financing and Servicing Agreement (including each
annex, exhibit and schedule hereto).

 

“AIF” has the meaning given to the term under the AIFMD Law.

 

 -3- 

 

 

“AIFM” has the meaning given to the term under the AIFMD Law.

 

“AIFMD” means Directive 2011/61/EU of the European Parliament and of the Council
of 8 June 2011 on Alternative Investment Fund Managers and amending Directives
2003/41/EC and 2009/65/EC and Regulations (EC) No. 1060/2009 and (EU) No.
1095/2010, as the same may be amended, supplemented, superseded or re-adopted
from time to time (whether with or without qualification).

 

“Alternate Base Rate” means a fluctuating rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the highest of:

 

(a)          the rate of interest announced publicly by DBNY in New York, New
York, from time to time as DBNY’s base commercial lending rate;

 

(b)          ½ of one percent above the Federal Funds Rate; and

 

(c)          0.

 

“Amount Available” means, with respect to any Distribution Date, the sum of
(a) the amount of Collections with respect to the related Collection Period,
plus (b) any investment income earned on amounts on deposit in the Collection
Account since the immediately prior Distribution Date (or since the Effective
Date in the case of the first Distribution Date).

 

“Anti-Bribery and Corruption Laws” has the meaning set forth in Section 9.31(a).

 

“Anti-Money Laundering Laws” has the meaning set forth in Section 9.30(b).

 

“Applicable Banking Law” means, for any Person, all existing and future laws,
rules, regulations and executive orders in effect from time to time applicable
to banking institutions, including, without limitation, those relating to
anti-bribery and corruption, the funding of terrorist activities and money
laundering, including the U.S. Foreign Corrupt Practices Act, the U.K. Bribery
Act, other applicable anti-bribery and corruption legislation, and Section 326
of the USA Patriot Act.

 

“Applicable Conversion Rate” means, with respect to an Eligible Currency other
than Dollars (x) for an actual currency exchange, the applicable currency Dollar
spot rate obtained by the Servicer or (y) for all other purposes, the applicable
currency Dollar spot rate that appeared on the Bloomberg screen for such
currency (i) if such date is a Determination Date, at the end of such day or
(ii) otherwise, (1) other than in connection with the calculation of the Undrawn
Fee, at the end of the immediately preceding Business Day and (2) in connection
with the calculation of the Undrawn Fee, the immediately preceding Determination
Date.

 

“Applicable Exchange Rate” means with respect to any Collateral Obligation
denominated and payable in an Eligible Currency other than Dollars on any day,
the lesser of (a) the applicable currency-Dollar spot rate used by the Borrower
(as determined by the Servicer) to acquire such currency on the related Cut-Off
Date and (b) the Applicable Conversion Rate for such currency.

 

 -4- 

 

 

“Applicable Interest Rate” means (a) with respect to any Collateral Obligation
denominated in CAD, the CDOR Rate, (b) with respect to any Collateral Obligation
denominated in Euro, the EURIBOR Rate, (c) with respect to any Collateral
Obligation denominated in AUD, the BBSW Rate, and (d) with respect to any other
Collateral Obligation, the LIBOR Rate.

 

“Applicable Law” means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
published interpretations by any Official Body applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

 

“Applicable Margin” means (i) during the Revolving Period, 1.90% per annum and
(ii) thereafter, 2.00% per annum; provided that on and after the occurrence and
continuation of any Event of Default and (other than in the case of an Event of
Default pursuant to clauses (a), (d), (e), (f), (j) or (q) of Section 13.1)
notice from the Facility Agent to the Borrower, the “Applicable Margin” shall be
increased by 2.00% per annum; provided that upon delivery of such notice (if
required), the Applicable Margin shall be retroactively increased from the date
on which such Event of Default occurred.

 

“Appraised Value” means, with respect to any Asset Based Loan, the most recently
calculated appraised value of the pro rata portion of the underlying collateral
securing such Collateral Obligation as determined by an Approved Valuation Firm.

 

“Approved Broker Dealer” means (a) each of the following entities:  Bank of
America, NA, The Bank of Montreal, The Bank of New York Mellon, N.A., The Bank
of Nova Scotia, Barclays Bank plc, BNP Paribas, BTIG, LLC, Cantor Fitzgerald &
Co., Citibank, N.A., Credit Suisse, Deutsche Bank AG, Goldman Sachs & Co., HSBC
Bank plc, Imperial Capital LLC, Jefferies & Co., Inc., JPMorgan Chase Bank,
N.A., Key Bank, N.A., Macquarie Bank, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Mizuho Bank, Morgan Stanley & Co., Natixis, Nomura Securities
International, Inc., Oppenheimer & Co. Inc., PNC Bank, Royal Bank of Canada, The
Royal Bank of Scotland plc, Seaport Securities Corporation, Societe Generale,
Stifel, Nicolaus & Co. Inc., SunTrust Bank, The Toronto-Dominion Bank, UBS AG,
U.S. Bank, National Association and Wells Fargo Bank, National Association (or,
in each case, its principal broker-dealer affiliate); and (b) any other dealer
of recognized standing approved by the Facility Agent in its reasonable
discretion at the request of the Servicer.

 

“Approved Valuation Firm” means, with respect to any Collateral Obligation, any
valuation firm (a) identified on Schedule 5 (as such Schedule 5 may be updated
from time to time by the Borrower with the prior written consent of the Facility
Agent), (b) specified on the related Asset Approval Request or Reinvestment
Request and approved by the Facility Agent or (c) otherwise approved in writing
by the Facility Agent in its sole discretion; provided that no valuation firm
may be used as an Approved Valuation Firm if it is utilized by the Servicer or
any of its Affiliates on a regular basis to determine valuations with respect to
the Equityholder or any other entity that is managed by the Equityholder, the
Servicer or any of their respective Affiliates thereof.

 

 -5- 

 

 

“Asset Approval Request” means a notice substantially in the form of Exhibit C-3
which requests the approval of the Facility Agent, in its sole discretion, or
the approval of the Facility Agent (and the Equityholder if the Servicer is not
managed by the Equityholder), of one or more Collateral Obligations.

 

“Asset Based Loan” means any Loan where (i) the underwriting of such Loan was
based primarily on the appraised value of the assets securing such Loan and (ii)
advances in respect of such Loan are governed by a borrowing base relating to
the assets securing such Loan.

 

“Assigned Agreements” has the meaning set forth in Section 12.1(c).

 

“AUD” means the lawful currency for the time being of Australia.

 

“AUD Advance” means each Advance made in AUD.

 

“AUD Lender” means the Persons executing this Agreement (or an assignment hereof
in accordance with Article XV) in the capacity of an “AUD Lender”.

 

“Available Funds” has the meaning set forth in Section 17.12.

 

“Average Life” means, as of any day with respect to any Collateral Obligation,
the quotient obtained by dividing (i) the sum of the products of (a) the number
of years (rounded up to the nearest one hundredth thereof) from such day to the
respective dates of each successive Scheduled Collateral Obligation Payment of
principal on such Collateral Obligation (assuming, for purposes of this
definition, the full exercise of any option to extend the maturity date or
otherwise lengthen the maturity schedule that is exercisable without the consent
of the Borrower) multiplied by (b) the respective amounts of principal of such
Scheduled Collateral Obligation Payments by (ii) the sum of all successive
Scheduled Collateral Obligation Payments of principal on such Collateral
Obligation.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101, et
seq.

 

“Base Rate” for any Advance means a rate per annum equal to (a) with respect to
any Advance denominated in CAD, the CDOR Rate, (b) with respect to any Advance
denominated in Euro, the EURIBOR Rate, (c) with respect to any Advance
denominated in AUD, the BBSW Rate, and (d) with respect to any other Advance,
the LIBOR Rate for such Advance or portion thereof; provided, that in the case
of

 

 -6- 

 

 

(a)          any day on or after the first day on which a Committed Lender shall
have notified the Facility Agent that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other Official Body asserts that it is unlawful, for such Committed
Lender to fund such Advance at the Base Rate set forth above (and such Committed
Lender shall not have subsequently notified the Facility Agent that such
circumstances no longer exist), or

 

(b)          any period in the event the LIBOR Rate is not reasonably available
to any Lender for such period,

 

the “Base Rate” shall be a floating rate per annum equal to the Alternate Base
Rate in effect on each day of such period.

 

“Basel III Regulation” shall mean, with respect to any Affected Person, any
rule, regulation or guideline applicable to such Affected Person and arising
directly or indirectly from (a) any of the following documents prepared by the
Basel Committee on Banking Supervision of the Bank of International Settlements:
(i) Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring (December 2010), (ii) Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The
Liquidity Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or
(iv) any document supplementing, clarifying or otherwise relating to any of the
foregoing, or (b) any accord, treaty, statute, law, rule, regulation, guideline
or pronouncement (whether or not having the force of law) of any governmental
authority implementing, furthering or complementing any of the principles set
forth in the foregoing documents of strengthening capital and liquidity, in each
case as from time to time amended, restated, supplemented or otherwise modified.
Without limiting the generality of the foregoing, “Basel III Regulation” shall
include Part 6 of the European Union regulation 575/2013 on prudential
requirements for credit institutions and investment firms (the “CRR”) and any
law, regulation, standard, guideline, directive or other publication
supplementing or otherwise modifying the CRR.

 

“BBSW Rate” means, for any day during the Accrual Period, the greater of (a)
0.0% and (b) the average rate per annum (rounded upward, if necessary, to the
nearest 1/100 of 1%) applicable to bankers’ acceptances for a term equivalent to
three (3) months appearing on the Bloomberg Professional Service (or any
successor thereto) BBSW Screen Rate as of 10:00 a.m. (Sydney, Australia time),
on such day, or if such date is not a Business Day, then on the immediately
preceding Business Day; provided, however, if such rate does not appear on the
Bloomberg Professional Service (or any successor thereto) BBSW Screen Rate as
contemplated, then the BBSW Rate on any date shall be calculated as the
arithmetic mean of the rates of interest quoted as of 10:00 a.m. (Sydney,
Australia time) on such day by the Facility Agent on the basis of the discount
amount at which the Facility Agent is then offering to purchase AUD denominated
bankers’ acceptances that have a comparable aggregate face amount to the
Advances outstanding in AUD and the same term to maturity as three (3) months,
or if such date is not a Business Day, then on the immediately preceding
Business Day. Notwithstanding the foregoing, if the BBSW Rate ceases to exist or
is reasonably expected to cease to exist within the succeeding three (3) months,
the Borrower, the Servicer and the Facility Agent may (and such parties will
reasonably cooperate with each other in good faith in order to) amend this
Agreement to replace references herein to the BBSW Rate (and any associated
terms and provisions) with any alternative floating reference rate (and any
associated terms and provisions) that is then being generally used in Australian
credit markets for similar types of facilities (including collateralized loan
obligation transactions).

 

 -7- 

 

 

“BDC Parent” means Golub Capital Investment Corporation, in its capacity as a
holder of membership interests in the Borrower.

 

“BDC Tax Distribution” means any distribution made by the Loan Party (i) to
allow BDC Parent to pay any unpaid Taxes then due and owing resulting from the
income of the Loan Party claimed on the tax reporting of BDC Parent or (ii) to
the extent necessary to allow BDC Parent to make sufficient distributions to
qualify as a regulated investment company under the Code and to otherwise
minimize or eliminate federal or state income or excise taxes payable by BDC
Parent in or with respect to any taxable year of BDC Parent (or any calendar
year, as relevant).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

 

“Benefit Plan Investor” means (a) any “employee benefit plan” (as defined in
Section 3(3) of Title I of ERISA) that is subject to the fiduciary
responsibility provisions of Title I of ERISA, (b) any “plan” as defined in
Section 4975(e) of the Code that is subject to Section 4975 of the Code, or (c)
any entity whose underlying assets include “plan assets” (within the meaning of
the DOL Regulations).

 

“Borrower” has the meaning set forth in the Preamble.

 

“Borrower Assigned Agreements” has the meaning set forth in Section 12.1(c).

 

“Borrowing Base” means, as of any date of determination, the sum of (i) the
product of the lower of (a) the Weighted Average Advance Rate and (b) the
Maximum Portfolio Advance Rate multiplied by the Adjusted Aggregate Eligible
Collateral Obligation Balance plus (ii) the equivalent in Dollars of the amount
of Principal Collections on deposit in the Principal Collection Account minus
(iii) the Revolving Liquidity Adjustment Amount plus (iv) the amount on deposit
in the Unfunded Exposure Account; provided that any Collateral Obligation (or
portion thereof) which is owned by a Securitization Subsidiary which has closed
a Securitization and has been released from all Transaction Documents shall not
be included in the calculation of “Borrowing Base”.

 

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination substantially
in the form of Exhibit J hereto, prepared by the Servicer.

 

“Borrowing Base Deficiency” means, as of any date of determination, an amount
equal to, with respect to the Borrowing Base, the greater of (i) zero and (ii)
the difference of the aggregate Advances Outstanding on such date over the
Borrowing Base.

 

 -8- 

 

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or the city in which the
offices of the Collateral Agent or Collateral Custodian are located are
authorized or obligated by law, executive order or government decree to remain
closed; provided that the term “Business Day” shall also exclude any day on
which banks are not open for dealings (i) in Dollar or GBP deposits in the
London interbank market (when used in connection with the LIBOR Rate), (ii) in
Euro deposits in the Euro-zone interbank market (when used in connection with
the EURIBOR Rate), (iii) in AUD deposits in Sydney, Australia (when used in
connection with the BBSW Rate) or (iv) in CAD deposits in Toronto, Canada (when
used in connection with the CDOR Rate). All references to any “day” or any
particular day of any “calendar month” shall mean calendar day unless otherwise
specified.

 

“CAD” means the lawful currency of Canada.

 

“CAD Advance” means each Advance made in CAD.

 

“CAD Lender” means the Persons executing this Agreement (or an assignment hereof
in accordance with Article XV) in the capacity of a “CAD Lender”.

 

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Capital Requirements Regulation” means the European Union Capital Requirements
Regulation (Regulation (EU) No 575/2013).

 

“Capped Fees/Expenses” means, at any time, the Collateral Agent Fees and
Expenses and the Collateral Custodian Fees and Expenses, in an aggregate amount
not to exceed $100,000 in any calendar year.

 

“Cause” means, with respect to an Independent Member, (i) acts or omissions by
such Independent Member that constitute willful disregard of such Independent
Member’s duties as set forth in the Borrower’s Constituent Documents, (ii) that
such Independent Member has engaged in or has been charged with, or has been
convicted of, fraud or other acts constituting a crime under any law applicable
to such Independent Member, (iii) that such Independent Member is unable to
perform his or her duties as Independent Member due to death, disability or
incapacity, or (iv) that such Independent Member no longer meets the definition
of “Independent Member”.

 

 -9- 

 

 

“CDOR Rate” means, for any day during the Accrual Period, the greater of (a)
0.0% and (b) the average rate per annum (rounded upward, if necessary, to the
nearest 1/100 of 1%) applicable to bankers’ acceptances for a term equivalent to
three (3) months appearing on the Bloomberg Professional Service (or any
successor thereto) CDOR Screen Rate as of 10:00 a.m. (Toronto time), on such
day, or if such date is not a Business Day, then on the immediately preceding
Business Day; provided, however, if such rate does not appear on the Bloomberg
Professional Service (or any successor thereto) CDOR Screen Rate as
contemplated, then the CDOR Rate on any date shall be calculated as the
arithmetic mean of the rates of interest quoted as of 10:00 a.m. (Toronto time)
on such day by the Facility Agent on the basis of the discount amount at which
the Facility Agent is then offering to purchase CAD denominated bankers’
acceptances that have a comparable aggregate face amount to the Advances
outstanding in CAD and the same term to maturity as three (3) months, or if such
date is not a Business Day, then on the immediately preceding Business Day.
Notwithstanding the foregoing, if the CDOR Rate ceases to exist or is reasonably
expected to cease to exist within the succeeding three (3) months, the Borrower,
the Servicer and the Facility Agent may (and such parties will reasonably
cooperate with each other in good faith in order to) amend this Agreement to
replace references herein to the CDOR Rate (and any associated terms and
provisions) with any alternative floating reference rate (and any associated
terms and provisions) that is then being generally used in Canadian credit
markets for similar types of facilities (including collateralized loan
obligation transactions).

 

“Change of Control” means the occurrence and continuation of any of the
following: (a) the management agreement between GC Advisors LLC and Golub
Capital Investment Corporation (or any successor thereof) shall fail to be in
full force and effect; (b) the creation or imposition of any Lien on any limited
liability company membership interest in the Borrower; (c) the failure by the
Equityholder to own 100% of the limited liability company membership interests
in the Borrower; or (d) the dissolution, termination or liquidation (which shall
not include a merger in accordance with Section 7.5(i)(a)) in whole or in part,
transfer or other disposition, in each case, of all or substantially all of the
assets of, Golub Capital Investment Corporation.

 

“Charges” means (i) all federal, state, county, city, municipal, local, foreign
or other governmental Taxes (including Taxes owed to the PBGC at the time due
and payable); (ii) all levies, assessments, charges, or claims of any
governmental entity or any claims of statutory lienholders, the nonpayment of
which could give rise by operation of law to a Lien on the Collateral
Obligations or any other property of the Borrower and (iii) any such taxes,
levies, assessment, charges or claims which constitute a Lien or encumbrance on
any property of the Borrower.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” has the meaning set forth in Section 12.2.

 

“Collateral Agent” means Wells Fargo Bank, National Association, solely in its
capacity as collateral agent hereunder, together with its successors and
permitted assigns in such capacity.

 

“Collateral Agent and Collateral Custodian Fee Letter” means that certain letter
agreement among the Collateral Agent, the Collateral Custodian and the Borrower
and hereby acknowledged by the Servicer and the Facility Agent.

 

“Collateral Agent Fees and Expenses” has the meaning set forth in Section 11.11.

 

 -10- 

 

 

“Collateral Custodian” means Wells Fargo Bank, National Association, solely in
its capacity as collateral custodian, together with its successors and permitted
assigns in such capacity.

 

“Collateral Custodian Fees and Expenses” has the meaning set forth in Section
18.10.

 

“Collateral Database” has the meaning set forth in Section 11.3(a)(i).

 

“Collateral Obligation” means a Loan or a Participation Interest owned by the
Borrower or a Securitization Subsidiary, excluding the Retained Interest
thereon.

 

“Collateral Obligation Amount” means for any Collateral Obligation, as of any
date of determination, an amount equal to the product of (i) the Discount Factor
of such Collateral Obligation at such time multiplied by (ii) the Principal
Balance of such Collateral Obligation at such time; provided, that if the
Effective LTV of any Asset Based Loan exceeds (as of such date of determination)
the limit for the applicable Loan type set forth below, then the Principal
Balance component of “Collateral Obligation Amount” of such Collateral
Obligation will be automatically (and without any action by the Facility Agent)
reduced by the amount necessary to cause such Collateral Obligation to comply
with the applicable limit set forth below:

 

Asset Based Loan Type (by collateral source)   Effective LTV Limit working
capital   90% fixed assets   75% intellectual property   60%

 

The Collateral Obligation Amount of any Collateral Obligation that ceases to be
or otherwise is not an Eligible Collateral Obligation shall be zero.

 

“Collateral Obligation File” means, with respect to each Collateral Obligation
as identified on the related Document Checklist, in each case in English, (i)(A)
if the Collateral Obligation includes a note, (x) an original, executed copy of
the related promissory note, or (y) in the case of a lost promissory note, a
copy of the executed underlying promissory note accompanied by an original
executed affidavit and indemnity endorsed by the Borrower or the prior holder of
record either in blank or to the Collateral Agent, in each case with respect to
clause (x) or clause (y) with an unbroken chain of endorsements from each prior
holder of such promissory note to the Borrower or to the Collateral Agent, or in
blank, or (B) in the case of a noteless Collateral Obligation, a copy of each
executed document or instrument evidencing the assignment of such Collateral
Obligation to the Borrower, (ii) paper or electronic copies of the related loan
agreement, guaranty, security agreement, intercreditor agreement or any other
material agreement (as determined by the Servicer in its reasonable discretion),
(iii) paper or electronic copies of the file-stamped (or the electronic
equivalent of) UCC financing statements and continuation statements (including
amendments or modifications thereof) authorized by the Obligor thereof or by
another Person on the Obligor’s behalf in respect of such Collateral Obligation
or evidence that such financing statements have been submitted for filing, in
each case only to the extent reasonably available to the Servicer, and (iv) any
other document included on the related Document Checklist that is reasonably
requested by any Agent and reasonably available to the Servicer.

 

 -11- 

 

 

“Collateral Obligation Schedule” means the list of Collateral Obligations set
forth on Schedule 3, as the same may be updated by the Borrower (or the Servicer
on behalf of the Borrower) from time to time.

 

“Collateral Quality Tests” means, collectively or individually as the case may
be, the Minimum Diversity Test, the Minimum Weighted Average Spread Test, the
Minimum Weighted Average Coupon Test and the Maximum Weighted Average Life Test;
provided that none of the foregoing tests shall be applicable until the date
that is 120 days after the Effective Date.

 

“Collection Account” means, collectively, the Principal Collection Account and
the Interest Collection Account.

 

“Collection Period” means, with respect to the first Distribution Date, the
period from and including the Effective Date to and including the Determination
Date preceding the first Distribution Date; and thereafter, the period from but
excluding the Determination Date preceding the previous Distribution Date to and
including the Determination Date preceding the current Distribution Date, or
with respect to the final Collection Period, the Facility Termination Date.

 

“Collections” means the sum of all Interest Collections and all Principal
Collections received with respect to the Collateral.

 

“Commercial Paper Rate” for Advances means, to the extent a Conduit Lender funds
such Advances by issuing commercial paper, the sum of (i) the weighted average
of the rates at which commercial paper notes of such Conduit Lender issued to
fund such Advances (which shall include commissions of placement agents and
dealers, incremental carrying costs incurred with respect to its commercial
paper maturing on dates other than those on which corresponding funds are
received by the Conduit Lender and costs or other borrowings by the Conduit
Lender (other than under any related support facility)) may be sold by any
placement agent or commercial paper dealer selected by such Conduit Lender, as
agreed in good faith between each such agent or dealer and such Conduit Lender;
provided, that if the rate (or rates) as agreed between any such agent or dealer
and such Conduit Lender for any Advance is a discount rate (or rates), then such
rate shall be the rate (or if more than one rate, the weighted average of the
rates) resulting from converting such discount rate (or rates) to an
interest-bearing equivalent rate per annum plus, without duplication (ii) any
and all reasonable costs and expenses of any issuing and paying agent or other
Person responsible for the administration of such Conduit Lender’s commercial
paper program in connection with the preparation, completion, issuance, delivery
or payment of commercial paper issued to fund the making or maintenance of any
Advance. Each Conduit Lender shall notify the Facility Agent and the Borrower of
its Commercial Paper Rate applicable to any Advance promptly after the
determination thereof.

 

“Commitment” means, for each Committed Lender, (a) prior to the Facility
Termination Date, the commitment of such Committed Lender to make Advances to
the Borrower in an amount not to exceed, in the aggregate, the amount set forth
opposite such Committed Lender’s name on Annex B or on Schedule I to the Joinder
Agreement related to such Committed Lender as delivered pursuant to Article XV
(as such Commitment may be reduced as set forth in Section 2.5 or increased as
set forth in Section 2.8), and (b) on and after the earlier to occur of (i) the
Facility Termination Date and (ii) the end of the Revolving Period, such
Committed Lender’s pro rata share of all Advances Outstanding.

 

 -12- 

 

 

“Committed Lenders” means, for any Lender Group, the Person(s) executing this
Agreement in the capacity of a “Committed Lender” for such Lender Group (or an
assignment hereof in accordance with Article XV) in accordance with the terms of
this Agreement.

 

“Conditional Ramp-Up Period” means any period (a) beginning on the date that
Eligible Collateral Obligations have paid in full (and not sold, repurchased or
substituted) in an amount (calculated as the aggregate Principal Balance of such
Eligible Collateral Obligations) at least equal to 40% of the highest aggregate
Principal Balance of all Collateral Obligations at any time during the preceding
12 calendar months and (b) ending three (3) months thereafter; provided that no
Conditional Ramp-Up Period shall occur prior to the one-year anniversary of the
Effective Date.

 

“Conduit Advance Termination Date” means, with respect to a Conduit Lender, the
date of the delivery by such Conduit Lender to the Borrower of written notice
that such Conduit Lender elects, in its sole discretion, to permanently cease
funding Advances hereunder.

 

“Conduit Lender” means any Person that shall become a party to this Agreement in
the capacity as a “Conduit Lender” and any assignee of any of the foregoing.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Constituent Documents” means, for any Person, its constituent or organizational
documents, including: (a) in the case of any limited partnership, joint venture,
trust or other form of business entity, the limited partnership agreement, joint
venture agreement, articles of association or other applicable certificate or
agreement of registration or formation and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state or jurisdiction of its
formation; (b) in the case of any limited liability company, the certificate or
articles of formation and operating agreement for such Person; (c) in the case
of a corporation or exempted company, the certificate or articles of
incorporation or association and the bylaws for such Person or its memorandum
and articles of association; and (d) in the case of any trust, the trust deed,
declaration of trust or equivalent establishing such trust.

 

“Corporate Trust Office” means the applicable designated corporate trust office
of the Collateral Agent or the Collateral Custodian, as applicable, specified on
Annex A hereto, or such other address within the United States as it may
designate from time to time by notice to the Facility Agent.

 

“Cost of Funds Rate” means, for any Accrual Period and any Lender, the rate
determined as set forth below:

 

 -13- 

 

 

(a)          with respect to each Conduit Lender and each day of such Accrual
Period, such Conduit Lender’s Commercial Paper Rate for such day; provided that
if and to the extent that, and only for so long as, a Conduit Lender at any time
determines in good faith that it is unable to raise or is precluded or
prohibited from raising, or that it is not advisable to raise, funds through the
issuance of commercial paper notes in the commercial paper market of the United
States to finance its making or maintenance of its portion of any Advance or any
portion thereof (which determination may be based on any allocation method
employed in good faith by such Conduit Lender), upon notice from such Conduit
Lender to the Agent for its Lender Group and the Facility Agent, such Conduit
Lender’s portion of such Advance shall bear interest at a rate per annum equal
to the Alternate Base Rate; and

 

(b)          with respect to each Committed Lender, the Base Rate.

 

“Critical Component” means, in respect of a weapons system referred to in the
definition of Prohibited Defense Asset, a component used specifically in the
production of the weapon system or plays a direct role in the lethality of the
weapon system.

 

“Cure Notice” means a notice from the Borrower to the Facility Agent and each
Agent which sets forth a written report showing a projected cure of any
Borrowing Base Deficiency or satisfaction of the Minimum Equity Condition, as
applicable, based on repaying Advances Outstanding, selling Collateral
Obligations and depositing the proceeds of such sale into the Collection Account
or Unfunded Exposure Account, as applicable, or transferring additional Eligible
Collateral Obligations, cash or Permitted Investments to the Principal
Collection Account so that the Borrowing Base Deficiency will be reduced to zero
or the Minimum Equity Condition will be satisfied, as applicable, which report
shall (1) be satisfactory to the Facility Agent, (2) give effect to all
committed purchases of Collateral Obligations and other financial assets by the
Borrower and account in a manner satisfactory to the Facility Agent for any
change in the market value of any such Collateral Obligation and (3) give effect
to sales of Collateral Obligations (including sales committed to on the date of
such report) only if such sales are to Approved Broker Dealers or Affiliates of
the Borrower at arm’s-length and for fair market value and Borrower reasonably
expects such sales to be settled within 5 Business Days of the Borrower’s
commitment to such sale.

 

“Cut-Off Date” means, with respect to each Collateral Obligation, the later of
(a) the date such Collateral Obligation becomes part of the Collateral and (b)
the date on which a new Asset Approval Request is delivered to the Facility
Agent and the Facility Agent re-approves such Collateral Obligation (in its sole
discretion).

 

“DBNY” means Deutsche Bank AG, New York Branch, and its successors.

 

“Debt-to-Recurring-Revenue Ratio” means, with respect to any Multiple of
Recurring Revenue Loan for any period, the meaning of “Debt-to-Recurring Revenue
Ratio” or any comparable definition in the Underlying Instruments for each Loan,
and in any case that “Debt-to-Recurring Revenue Ratio” or such comparable
definition is not defined in such Underlying Instruments, the ratio of (a)
Indebtedness of the related Obligor less Unrestricted Cash, to (b) recurring
revenue, as calculated by the Servicer in accordance with the Servicing Standard
using information from and calculations consistent with the relevant compliance
statements and financial reporting packages provided by the relevant Obligor as
per the requirements of the related Underlying Instruments; provided that, in
the event of a lack of any such information necessary to calculate the
Debt-to-Recurring Revenue Ratio, a Revaluation Event shall occur as set forth in
the definition thereof.

 

 -14- 

 

 

“Defaulted Collateral Obligation” means any Collateral Obligation as to which
any one of the following events has occurred:

 

(a)          any Scheduled Collateral Obligation Payment or part thereof is
unpaid more than two (2) Business Days beyond the grace period (if any)
permitted by the related Underlying Instrument;

 

(b)          an Insolvency Event occurs with respect to the Obligor thereof,
unless the related Loan is a DIP Loan;

 

(c)          the occurrence of a default as to the payment of principal and/or
interest has occurred and is continuing (for more than two (2) Business Days
beyond the grace period (if any) permitted by the related Underlying Instrument)
with respect to another debt obligation of the same Obligor secured by the same
collateral which is either full recourse or senior to or pari passu with in
right of payment to such Collateral Obligation;

 

(d)          [reserved];

 

(e)          [reserved];

 

(f)          a Responsible Officer of the Servicer or the Borrower has received
written notice or has actual knowledge that a default has occurred under the
Underlying Instruments, any applicable grace period has expired and the holders
of such Collateral Obligation have accelerated the repayment of such Collateral
Obligation (but only until such default is cured or waived) in the manner
provided in the Underlying Instruments;

 

(g)          [reserved]; or

 

(h)          the Servicer determines, in its sole discretion, in accordance with
the Servicing Standard, that all or a material portion of such Collateral
Obligation is not collectible or otherwise places such Collateral Obligation on
non-accrual status.

 

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Advances required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (ii) has otherwise failed to pay
over to the Facility Agent, the Collateral Custodian or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless such amount is the subject of a good faith dispute,
(iii) has notified the Borrower, the Servicer, the Facility Agent, the
Collateral Custodian or any Agent that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply or has failed to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits or is obligated to extend credit, (iv) has failed, within one
Business Day after request by the Facility Agent, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund Advances
under this Agreement or (v) has (or has a parent company that has) become or is
insolvent or has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

 -15- 

 

 

“Deferrable Collateral Obligation” means a Collateral Obligation that by its
terms permits the deferral or capitalization of payment of accrued and unpaid
interest.

 

“Delayed Drawdown Loan” means a Collateral Obligation that (a) permits the
related Obligor to request one or more future advances thereunder, (b) specifies
a maximum amount that can be borrowed on one or more fixed borrowing dates, and
(c) does not permit the re-borrowing of any amount previously repaid by the
Obligor thereunder; provided, that any such Collateral Obligation will be a
Delayed Drawdown Loan only until all commitments by the Borrower to make
advances to such Obligor expire, are terminated or are otherwise irrevocably
reduced to zero and only to the extent of such unfunded commitments.

 

“Determination Date” means, with respect to any Reporting Date, the tenth
Business Day prior to such Reporting Date.

 

“DIP Loan” means any Loan (a) with respect to which the related Obligor is a
debtor-in-possession as defined under the Bankruptcy Code, (b) which has the
priority allowed pursuant to Section 364 of the Bankruptcy Code and (c) the
terms of which have been approved by a court of competent jurisdiction.

 

“Discount Factor” means, with respect to each Collateral Obligation and as of
any date of determination, the value (expressed as a percentage of par) of such
Collateral Obligation as determined by the Facility Agent in its sole discretion
in accordance with Section 2.7.

 

“Disqualified Institution” means any financial institution, fund or Person
(other than a bank or insurance company) that, in each case is primarily engaged
in the business of originating or acquiring middle market loans (including with
respect to acting in an advisory or management capacity with respect to any fund
that originates or acquires middle market loans).

 

“Distribution Date” means the 25th calendar day of January, April, July and
October or if such date is not a Business Day, the next succeeding Business Day,
commencing in April 2019; provided that the final Distribution Date shall occur
on the Facility Termination Date.

 

“Diversity Score” means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule 1 hereto, as such diversity scores shall be
updated as required by an Official Body and as applied to other similarly
situated borrowers.

 

“Document Checklist” means an electronic or hard copy list delivered by the
Borrower (or by the Servicer on behalf of the Borrower) to the Collateral
Custodian that identifies the applicable documents that have been included in
each Collateral Obligation File (including the name of the Obligor with respect
to such Collateral Obligation).

 

 -16- 

 

 

“DOL Regulations” means regulations promulgated by the U.S. Department of Labor
at 29 C.F.R. § 2510.3 101, as modified by Section 3(42) of ERISA, and at 29
C.F.R. § 2550.401c-1.

 

“Dollar(s)” and the sign “$” mean lawful currency of the United States of
America.

 

“Dollar Advance” means each Advance made in Dollars.

 

“Dollar Lender” means the Persons executing this Agreement (or an assignment or
participation hereof in accordance with Article XV) in the capacity of a “Dollar
Lender”.

 

“Domicile” or “Domiciled” means, with respect to any Obligor with respect to, or
issuer of, a Collateral Obligation: (a) its country of organization; (b) if it
is organized in a Tax Jurisdiction, each of such jurisdiction and the country in
which, in the Servicer’s good faith estimate, a substantial portion of its
operations are located or from which a substantial portion of its revenue is
derived, in each case directly or through subsidiaries (which shall be any
jurisdiction and country known at the time of designation by the Servicer to be
the source of the majority of revenues, if any, of such Obligor or issuer) or
(c) if its payment obligations in respect of such Collateral Obligation are
guaranteed by a person or entity that is organized in the United States or
Canada, then the United States or Canada.

 

“EBITDA” means, with respect to any period and any Collateral Obligation, the
meaning of “EBITDA,” “Adjusted EBITDA” or any comparable definition in the
Underlying Instruments for each such Collateral Obligation. In any case that
“EBITDA,” “Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instruments, an amount, for the related Obligor and any of its
parents or Subsidiaries that are obligated with respect to such Collateral
Obligation pursuant to its Underlying Instruments (determined on a consolidated
basis without duplication in accordance with GAAP) equal to earnings from
continuing operations for such period plus interest expense, income taxes,
depreciation, amortization and, to the extent approved by the Facility Agent on
a Collateral Obligation by Collateral Obligation basis, any other non-cash
charges and organization costs deducted in determining earnings from continuing
operations for such period, and, to the extent approved by the Facility Agent on
a Collateral Obligation by Collateral Obligation basis, costs and expenses
reducing earnings and other extraordinary non-recurring costs and expenses for
such period (to the extent deducted in determining earnings from continuing
operations for such period).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

 -17- 

 

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” has the meaning set forth in Section 6.1.

 

“Effective Equity” means, as of any day, the greater of (x) the Adjusted
Aggregate Eligible Collateral Obligation Balance plus the amount of Principal
Collections on deposit in the Principal Collection Account minus the Advances
Outstanding and (y) $0.

 

“Effective Loan Level LTV” means, with respect to any Enterprise Value Loan as
of the related Cut-Off Date, the result of the calculation, made in good faith,
pursuant to the applicable definition for such Enterprise Value Loan in the
Servicer’s investment committee memo.

 

“Effective LTV” means, with respect to any Asset Based Loan as of any date of
determination, the result, expressed as a percentage, of (i) the Principal
Balance of such Collateral Obligation divided by (ii) the Appraised Value of
such Collateral Obligation as of such date.

 

“Eligible Account” means (i) a segregated trust account or (ii) a segregated
direct deposit account, in each case, maintained with a securities intermediary
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate of
deposit, short term deposit or commercial paper rating of at least A-1 by
Standard & Poor’s and P-1 by Moody’s. In either case, such depository
institution or trust company shall have been approved by the Facility Agent and
the Servicer. DBNY and Wells Fargo Bank, National Association are deemed to be
acceptable securities intermediaries to the Facility Agent.

 

“Eligible Collateral Obligation” means, on any Measurement Date, each Collateral
Obligation that satisfies the following conditions (unless otherwise waived by
the Facility Agent in its sole discretion):

 

(a)          unless such Collateral Obligation is, as of the related Cut-Off
Date, a Specified First Lien Loan, the Facility Agent in its sole discretion has
delivered an acknowledgement to each applicable Asset Approval Request with
respect to such Collateral Obligation;

 

(b)          as of the related Cut-Off Date such Collateral Obligation is not a
Defaulted Collateral Obligation;

 

(c)          such Collateral Obligation is not an Equity Security and is not
convertible into an Equity Security;

 

(d)          such Collateral Obligation is not a Structured Finance Obligation;

 

(e)          such Collateral Obligation is denominated in an Eligible Currency
and is not convertible by the Obligor thereof into any currency other than such
Eligible Currency;

 

 -18- 

 

 

(f)          such Collateral Obligation is not a single-purpose real estate
based loan (unless the related real estate is a hotel, casino or other operating
company), a construction loan or a project finance loan;

 

(g)          such Collateral Obligation is not a lease (including a financing
lease);

 

(h)          as of the related Cut-Off Date, if such Collateral Obligation is a
Deferrable Collateral Obligation, it provides for periodic payments of interest
thereon in cash no less frequently than semi-annually and the portion of
interest required to be paid in cash under the terms of the related Underlying
Instruments results in the outstanding principal amount of such Collateral
Obligation having an effective rate of current interest paid in cash on such day
of not less than (i) if such Deferrable Collateral Obligation is a Fixed Rate
Collateral Obligation, 2.5% per annum over the LIBOR Rate or (ii) otherwise,
2.5% per annum over the applicable index rate;

 

(i)          [reserved];

 

(j)          such Collateral Obligation is not incurred or issued in connection
with a merger, acquisition, consolidation, sale of all or substantially all of
the assets of a Person, restructuring or similar transaction, which obligation
or security by its terms is required to be repaid within one year of the
incurrence thereof with proceeds from additional borrowings or other
refinancings (other than any additional borrowing or refinancing if one or more
financial institutions has provided the issuer of such obligation or security
with a binding written commitment to provide the same, so long as (i) such
commitment is equal to the outstanding principal amount of such Collateral
Obligation and (ii) such committed replacement facility has a maturity of at
least one year and cannot be extended beyond such one year maturity pursuant to
the terms thereof);

 

(k)          such Collateral Obligation is not a trade claim and the value of
such Collateral Obligation is not primarily derived from an insurance policy;

 

(l)          such Collateral Obligation is not a bond or a Floating Rate Note;

 

(m)          the Obligor with respect to such Collateral Obligation is an
Eligible Obligor;

 

(n)          such Collateral Obligation is not a purpose credit, advanced for
the acquisition of Margin Stock;

 

(o)          such Collateral Obligation is not a security or swap transaction
that has payments associated with either payments of interest on and/or
principal of a reference obligation or the credit performance of a reference
obligation;

 

(p)          as of the related Cut-Off Date, such Collateral Obligation provides
for the periodic payment of cash interest;

 

(q)          such Collateral Obligation has a term to stated maturity that does
not exceed 8 years;

 

 -19- 

 

 

(r)          as of the related Cut-Off Date, such Collateral Obligation is not
subject to substantial non-credit related risk, as determined by the Servicer in
accordance with the Servicing Standard;

 

(s)          at all times, the ownership of such Collateral Obligation will not
cause the Borrower to be deemed to own 5.0% or more of any class of vested
voting securities of any Obligor or 25.0% or more of the total equity of any
Obligor or any securities that are immediately convertible into or immediately
exercisable or exchangeable for 5.0% or more of any class of vested voting
securities of any Obligor or 25.0% or more of the total equity of any Obligor,
in each case as determined by the Servicer;

 

(t)          subject to any customary confidentiality provisions to be agreed to
by the Facility Agent, the Underlying Instrument for which does not contain
confidentiality provisions that restrict the ability of the Facility Agent to
exercise its rights under the Transaction Documents, including, without
limitation, its rights to review such debt obligation or Participation Interest,
the Underlying Instrument and related documents and credit approval file;

 

(u)          the acquisition of which is not in violation of Regulations T, U or
X of the Federal Reserve Board;

 

(v)         such Collateral Obligation is capable of being transferred to and
owned by the applicable Loan Party (whether directly or by means of a security
entitlement) and of being pledged, assigned or novated by the owner thereof or
of an interest therein, subject to customary qualifications for instruments
similar to such Collateral Obligation (i) to the Facility Agent, (ii) to any
assignee of the Facility Agent permitted or contemplated under this Agreement,
(iii) at any foreclosure or strict foreclosure sale or other disposition
initiated by a secured creditor in furtherance of its security interest, and
(iv) to commercial banks, financial institutions, offshore and other funds (in
each case, including transfer permitted by operation of the UCC);

 

(w)          the proceeds of such Collateral Obligation will not be used to
finance activities of the type engaged in by businesses classified under NAICS
Codes 2361 (Residential Building Construction), 2362 (Nonresidential Building
Construction), 2371 (Utility System Construction), or 2372 (Land Subdivision);

 

(x)          as of the related Cut-Off Date, the Related Security for such
Collateral Obligation is primarily located in any Eligible Jurisdiction;

 

(y)          [reserved];

 

(z)          such Collateral Obligation is not the subject of an offer, exchange
or tender by the related Obligor for an amount less than par;

 

(aa)         if such Collateral Obligation is a Participation Interest, the
seller thereof has (x) long-term unsecured ratings of at least “Baa1” by Moody’s
and “BBB+” by S&P and (y) short-term unsecured ratings of at least “A-1” by S&P
and “P-1” by Moody’s;

 

 -20- 

 

 

(bb)         if such Collateral Obligation is an Asset Based Loan, the related
Underlying Instruments require delivery of a calculation of each related
borrowing base in reasonable detail to each lender not less frequently than
monthly;

 

(cc)         if such Collateral Obligation is a Multiple of Recurring Revenue
Loan, as of the Cut-Off Date (i) it is a First Lien Loan and (ii) the related
Obligor has annualized Revenue of at least $15,000,000 (calculated using the
most recent financial information of such Obligor received by the applicable
Loan Party prior to the Cut-Off Date);

 

(dd)         the proceeds of such Collateral Obligation will not be used to
finance the growth and sale of recreational marijuana, the sale of firearms or
any other defense equipment, the development of adult entertainment, any form of
betting and gambling or the making or collection of pay day loans, nor will they
be used to provide financing to any other industry which is illegal under
Applicable Law at the time of acquisition of such Collateral Obligation;

 

(ee)         such Collateral Obligation was originated or acquired in the
ordinary course of the Equityholder’s or its affiliates’ business not primarily
for personal, family or household use;

 

(ff)         such Collateral Obligation is an “instrument” or a “payment
intangible” (each as defined under Article 9 of the UCC);

 

(gg)         such Collateral Obligation and the relevant Underlying Instruments
are in full force and effect (except as enforceability may be limited by
bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally and any equitable limitation on the
availability of specific remedies), free and clear of any liens (other than
Permitted Liens);

 

(hh)         if the Loan Party, Equityholder, Servicer or any Affiliate thereof
is the administrative agent with respect to such Collateral Obligation, any
payments made to the administrative agent with respect to such Collateral
Obligation by any related Obligor are held by such administrative agent in a
segregated account in the name of such administrative agent as an agent for the
benefit of the related secured parties with respect to such Collateral
Obligation;

 

(ii)         such Collateral Obligation is a First Lien Loan or a Second Lien
Loan;

 

(jj)         such Collateral Obligation does not have an Obligor in a Prohibited
Industry;

 

(kk)         as of the related Cut-Off Date, such Collateral Obligation does not
have (x) a rating by Standard & Poor’s of “SD” or (y) a Moody’s probability of
default rating (as published by Moody’s) of “LD” or, in each case, did not have
such ratings before they were withdrawn by Standard & Poor’s or Moody’s, as
applicable; and

 

(ll)         as of the related Cut-Off Date, a Responsible Officer of the
Servicer or the Borrower has actual knowledge that such Collateral Obligation is
pari passu or junior in right of payment as to the payment of principal and/or
interest to another debt obligation of the same Obligor which has (i) a rating
by Standard & Poor’s of “SD” or (ii) a Moody’s probability of default rating (as
published by Moody’s) of “LD”, and in each case such other debt obligation
remains outstanding (provided that both the Collateral Obligation and such other
debt obligation are full recourse obligations of the applicable Obligor).

 

 -21- 

 

 

“Eligible Currency” means CAD, Euros, GBPs, AUDs and Dollars.

 

“Eligible Jurisdiction” means any of (v) the United States or any State thereof,
(w) the United Kingdom, (x) Canada, (y) a Group I Country, Group II Country or
Group III Country and (z) any Tax Jurisdiction.

 

“Eligible Obligor” means, on any day, any Obligor that (i) is a Person (other
than a natural person) that is duly organized and validly existing under the
laws of, an Eligible Jurisdiction, (ii) is a legal operating entity or holding
company, (iii) is not an Official Body, (iv) is not insolvent as of the related
Cut-Off Date, (v) is required to pay all material maintenance, repair, insurance
and taxes related to the related Collateral Obligation, (vi) is not an Affiliate
of, or controlled by, the Borrower, the Servicer or the Equityholder and (vii)
to the knowledge of the Borrower is not a Non-Sustainable Obligor.

 

“Enterprise Value Loan” means any Loan that is not an Asset Based Loan.

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or any other Official Body, relating to the
protection of human health or the environment, including requirements pertaining
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the Environmental
Protection Agency’s regulations relating to underground storage tanks (40 C.F.R.
Parts 280 and 281), and the Occupational Safety and Health Act (29 U.S.C. § 651
et seq.), and the rules and regulations thereunder.

 

“Equity Security” means (a) any equity security or any other security that is
not eligible for purchase by a Loan Party as an Eligible Collateral Obligation
and (b) any security purchased as part of a “unit” with an Eligible Collateral
Obligation and that itself is not eligible for purchase by a Loan Party as an
Eligible Collateral Obligation.

 

“Equityholder” has the meaning set forth in the Preamble.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

 -22- 

 

 

“EURIBOR Rate” means, for any day during the Accrual Period, the greater of (a)
0.0% and (b) the rate per annum shown by the Reuters Screen (or any applicable
successor page) that displays an average European Money Markets Institute
Settlement Rate for deposits in Euros for a period equal to three (3) months as
of 11:00 a.m., Brussels time, for such day or, if such day is not a Business
Day, the immediately preceding Business Day; provided, that in the event no such
rate is shown, the EURIBOR Rate shall be the rate per annum based on the rates
at which Euro deposits for a period equal to three (3) months are displayed on
page “EURIBOR” of the Reuters Screen (or any applicable successor page) for the
purpose of displaying Euro interbank offered rates of major banks as of 11:00
a.m., Brussels time, for such day (it being understood that if at least two such
rates appear on such page, the rate will be the arithmetic mean of such
displayed rates); provided, further, that in the event fewer than two such rates
are displayed, or if no such rate is relevant, the EURIBOR Rate shall be a rate
per annum at which deposits in Euros are offered by the principal office of the
Facility Agent in Brussels, Belgium to prime banks in the euro interbank market
at 11:00 a.m. (Brussels time) for such day and for a period equal to three (3)
months. Notwithstanding the foregoing, if the EURIBOR Rate ceases to exist or is
reasonably expected to cease to exist within the succeeding three (3) months,
the Borrower, the Servicer and the Facility Agent may (and such parties will
reasonably cooperate with each other in good faith in order to) amend this
Agreement to replace references herein to the EURIBOR Rate (and any associated
terms and provisions) with any alternative floating reference rate (and any
associated terms and provisions) that is then being generally used in European
credit markets for similar types of facilities (including collateralized loan
obligation transactions).

 

“Euro”, “Euros”, “euro” and “€” mean the lawful currency of the member states of
the European Union that have adopted and retain the single currency in
accordance with the treaty establishing the European Community, as amended from
time to time; provided, that if any member state or states ceases to have such
single currency as its lawful currency (such member state(s) being the “Exiting
State(s)”), such term shall mean the single currency adopted and retained as the
lawful currency of the remaining member states and shall not include any
successor currency introduced by the Exiting State(s).

 

“Euro Advance” means each Advance made in Euros.

 

“Euro Lender” means the Persons executing this Agreement (or an assignment
hereof in accordance with Article XV) in the capacity of a “Euro Lender”.

 

“Event of Default” means any of the events described in Section 13.1.

 

“Excepted Borrowing Base Breach” means a Borrowing Base Deficiency (a) the
amount of which deficiency is less than 2.5% of the Borrowing Base and (b) that
is solely the result of a change in the Applicable Exchange Rate for any
Eligible Currency; provided that the Advances Outstanding shall not exceed the
Maximum Availability.

 

“Excess Concentration Amount” means, as of the most recent Measurement Date (and
after giving effect to all Eligible Collateral Obligations to be purchased,
substituted or sold by the Borrower on such date), the sum, without duplication,
of the following amounts; provided that, with respect to any Collateral
Obligation or portion thereof, if more than one of the following limitations
would be exceeded, the Servicer will determine in its reasonable discretion the
applicable limitation that will be used to determine the Excess Concentration
Amount:

 

 -23- 

 

 

(a)          the excess, if any and without duplication, of the sum of the
Collateral Obligation Amounts of all Collateral Obligations that are not First
Lien Loans over 10% of the Excess Concentration Measure;

 

(b)          the excess, if any, of the sum of the Collateral Obligation Amounts
of all Collateral Obligations that are obligations of any single Obligor (other
than an Obligor described in the following proviso) over 5% of (x) during any
Conditional Ramp-Up Period, the Target Portfolio Amount and (y) otherwise, the
Excess Concentration Measure; provided, that (x) with respect to any Obligor
that has Collateral Obligation Amounts of Collateral Obligations in excess of
all other single Obligors, the sum of the Collateral Obligation Amounts of all
Collateral Obligations that are obligations of such Obligor may be up to 10% of
the Excess Concentration Measure and (y) with respect to any three Obligors that
represent Collateral Obligation Amounts of all Collateral Obligations in excess
of all other single Obligors (other than the Obligor described in clause (x)),
the sum of the Collateral Obligation Amounts of all Collateral Obligations that
are obligations of each of such Obligors may be up to 7.5% of the Excess
Concentration Measure;

 

(c)          the excess, if any, of the sum of the Collateral Obligation Amounts
of all Collateral Obligations in any single S&P Industry Classification (other
than (x) the “Multiline Retail”, “Internet and Catalog Retail”, “Specialty
Retail” and “Food and Staples Retailing” S&P Industry Classifications, which may
not have Collateral Obligations with Collateral Obligation Amounts in excess of
10% of the Excess Concentration Measure and (y) the “Oil, Gas and Consumable
Fuels”, “Gas Utilities”, “Independent Power and Renewable Electricity
Producers”, “Energy, Equipment and Services” and “Metals and Mining” S&P
Industry Classifications, which may not have Collateral Obligations with
Collateral Obligation Amounts in excess of 10% of the Excess Concentration
Measure, in the aggregate) over 20% of (x) during any Conditional Ramp-Up
Period, the Target Portfolio Amount and (y) otherwise, the Excess Concentration
Measure; provided, that the sum of the Collateral Obligation Amounts of all
Collateral Obligations with an Obligor in any S&P Industry Classification in
excess of all other S&P Industry Classifications may be up to 25% of (x) during
any Conditional Ramp-Up Period, the Target Portfolio Amount and (y) otherwise,
the Excess Concentration Measure;

 

(d)          the excess, if any, of the sum of the Collateral Obligation Amounts
of all Collateral Obligations that are Fixed Rate Collateral Obligations that
are not subject to a qualifying Hedging Agreement pursuant to Section 10.6 over
10% of the Excess Concentration Measure;

 

(e)          the excess, if any, of the sum of the Collateral Obligation Amounts
of all Collateral Obligations with a primary Obligor Domiciled in (i) a
jurisdiction other than the United States or any State thereof over 25% of the
Excess Concentration, (ii) the United Kingdom over 20.0% of the Excess
Concentration Measure, (iii) in Canada over 15.0% of the Excess Concentration
Measure and (iv) any Group I Country, Group II Country, Group III Country or Tax
Jurisdiction, in the aggregate, over 10.0% of the Excess Concentration Measure;

 

 -24- 

 

 

(f)          the excess, if any, of the sum of the Collateral Obligation Amounts
of all Collateral Obligations denominated in an Eligible Currency (other than
Dollars) over 25% of the Excess Concentration Measure;

 

(g)          the excess, if any, of the sum of the Collateral Obligation Amounts
of all Collateral Obligations that are Variable Funding Assets over 10% of the
Excess Concentration Measure;

 

(h)          the excess, if any, of the sum of the Collateral Obligation Amounts
of all Collateral Obligations that are DIP Loans over 10% of the Excess
Concentration Measure;

 

(i)          the excess, if any, of the sum of the Collateral Obligation Amounts
of all Collateral Obligations that are Participation Interests over 5% of the
Excess Concentration Measure; and

 

(j)          the excess, if any, of the sum of the Collateral Obligation Amounts
of all Collateral Obligations that (i) are Deferrable Collateral Obligations and
(ii) provide for current cash pay interest of less than the LIBOR Rate plus 5%
(or 5% for Fixed Rate Obligations) over 10% of the Excess Concentration Measure;
provided, that no more than 5% of the Excess Concentration measure can consist
of Deferrable Collateral Obligations that provide for current cash pay interest
of less than the LIBOR Rate plus 2.5% (or 2.5% for Fixed Rate Obligations).

 

“Excess Concentration Measure” means (A) during the Ramp-up Period, the Target
Portfolio Amount and (B) after the Ramp-up Period, as of any date of
determination, the sum of (i) the Aggregate Eligible Collateral Obligation
Amount plus (ii) all amounts on deposit in the Principal Collection Account plus
(iii) all amounts on deposit in the Unfunded Exposure Account.

 

“Excess Funds” means, as of any date of determination with respect to any
Conduit Lender, funds of such Conduit Lender not required, after giving effect
to all amounts on deposit in its commercial paper account, to pay or provide for
the payment of (i) all of its matured and maturing commercial paper notes on
such date of such determination and (ii) the principal of and interest on all of
its loans outstanding on such date of such determination.

 

“Excluded Amounts” means, as of any date of determination, (i) any amount
deposited into the Collection Account with respect to any Collateral Obligation,
which amount is attributable to the reimbursement of payment by the Borrower of
any Tax, fee or other charge imposed by any Official Body on such Collateral
Obligation or on any Related Security, (ii) any interest or fees (including
origination, agency, structuring, management or other up-front fees) that are
for the account of the applicable Person from whom the Borrower purchased such
Collateral Obligation, (iii) any reimbursement of insurance premiums, (iv) any
escrows relating to Taxes, insurance and other amounts in connection with
Collateral Obligations which are held in an escrow account for the benefit of
the Obligor and the secured party pursuant to escrow arrangements under
Underlying Instruments, (v) amounts received in the Collection Account with
respect to any Warranty Collateral Obligation retransferred or substituted for
or that is otherwise replaced by a Substituted Collateral Obligation, or that is
otherwise sold or transferred by the Borrower pursuant to Section 9.34(c), to
the extent such amount is attributable to a time after the effective date of
such replacement or sale and (vi) any amount deposited into the Collection
Account in error (including any amounts relating to any portion of an asset sold
by the Borrower and occurring after the date of such sale).

 

 -25- 

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Obligations pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Obligations (other than pursuant to Section 17.16) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
4.3, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.3(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Existing Golub BDC CLO” means (i) each special purpose vehicle (including those
structured as total return swaps) approved by the Facility Agent, (ii) any
future borrower under a credit facility or total return swap undertaken by Golub
Capital Investment Corporation or an Affiliate thereof and which has been
approved in the sole discretion of the Facility Agent for purposes of this
definition or (iii) any future special purpose vehicles that are wholly or
partly owned subsidiaries of Golub Capital Investment Corporation or an
Affiliate thereof.

 

“Facility Agent” has the meaning set forth in the Preamble.

 

“Facility Amount” means (a) prior to the end of the Revolving Period,
$250,000,000, unless this amount is permanently reduced pursuant to Section 2.5
or increased pursuant to Section 2.8, in which event it means such lower or
higher amount and (b) from and after the end of the Revolving Period, the
Advances Outstanding.

 

“Facility Termination Date” means the earliest of (i) the date that is three (3)
years after the last day of the Revolving Period and (ii) the effective date on
which the facility hereunder is terminated pursuant to Section 13.2.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any successor version that is substantively comparable and not
materially more onerous to comply with), and any current or future regulations
or official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with such sections of the Code and any legislation, law, regulation
or practice enacted or promulgated pursuant to such intergovernmental agreement.

 

 -26- 

 

 

“Federal Funds Rate” means, for any period, the greater of (a) 0.0% and (b) a
fluctuating rate per annum equal for each day during such period to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Facility Agent from three federal funds brokers of recognized
standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System and, as applicable, the staff thereof.

 

“Fee Letter” has the meaning set forth in Section 8.4.

 

“Fees” has the meaning set forth in Section 8.4.

 

“First Lien Broadly Syndicated Loan” means any First Lien Loan that (i) is a
broadly syndicated commercial loan, (ii) as of the related Cut-Off Date has a
first lien tranche size of $250,000,000 or greater, (iii) as of the related
Cut-Off Date, the relevant Obligor has an EBITDA for the prior twelve calendar
months of at least $50,000,000 or such lower amount as set forth in the
applicable Asset Approval Request (as approved by the Facility Agent in its sole
discretion or the Facility Agent and the Equityholder if the Servicer is not an
Affiliate of the Equityholder) (after giving pro forma effect to any acquisition
in connection therewith) and (iv) as of the related Cut-Off Date, it is (A)
either rated (publicly or with a private rating letter or the equivalent
thereof) by S&P, Moody’s or Fitch (or the relevant Obligor is rated by S&P,
Moody’s or Fitch) and such ratings are not lower than “B3” by Moody’s, “B-” by
S&P and “B-” by Fitch respectively and (B) actively quoted by two (2) Approved
Broker Dealers for a position in an amount at least equal to the amount of such
First Lien Loan and such quotes have been determined with respect to such Loan
by Loan X Mark-It Partners, Loan Pricing Corporation or another nationally
recognized pricing service.

 

“First Lien Loan” means any Loan that (i) is not (and is not permitted by its
terms become) subordinate in right of payment to any obligation of the related
Obligor in any bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation proceedings, (ii) is secured by a pledge of specified collateral,
which security interest is validly perfected and first priority under Applicable
Law (subject to liens permitted under the applicable Underlying Instruments, and
liens accorded priority by law in favor of any Official Body), and (iii) the
Servicer determines in good faith that the value of the specified collateral or
the enterprise value securing the Loan (and the ability to generate cash flow)
on or about the time of origination or acquisition equals or exceeds the
outstanding principal balance of the Loan plus the aggregate outstanding
balances of all other loans of equal or higher seniority secured by the same
collateral; provided that, any Loan (other than a Multiple of Recurring Revenue
Loan) which does not otherwise satisfy this definition shall be treated as a
First Lien Loan if such Loan is only subordinated to obligations of the related
Obligor that (1) do not (collectively) exceed an amount equal to the product of
(i) 25% multiplied by (ii) the aggregate principal amount of such obligations
and (2) do not represent more than 1.0x of leverage of such Obligor, as
reasonably determined by the Facility Agent.

 

“First Lien Middle Market Loan” means any First Lien Loan that does not satisfy
one or more of the requirements of a First Lien Broadly Syndicated Loan.

 

 -27- 

 

 

“Fitch” means Fitch Ratings, Inc., Fitch Ratings Ltd. and their subsidiaries,
including Derivative Fitch Inc. and Derivative Fitch Ltd. and any successor
thereto.

 

“Fixed Rate Collateral Obligation” means any Collateral Obligation that bears a
fixed rate of interest.

 

“Floating Rate Note” means a floating rate note issued pursuant to an indenture
or equivalent document by a corporation, partnership, limited liability company,
trust or other person that is secured by a first or second priority perfected
security interest or lien in or on specified collateral securing the issuer’s
obligations under such note.

 

“Foreign Currency Advance Amount” means, on any Measurement Date, the equivalent
in Dollars of the aggregate principal amount of all Advances denominated in an
Eligible Currency other than Dollars outstanding on such date, in each case
after giving effect to all repayments of Advances and the making of new Advances
on such date.

 

“Foreign Currency Sublimit” means, on any Measurement Date and with respect to
any Eligible Currency (other than Dollars), a Dollar amount equal to the lesser
of (a) (i) with respect to each CAD Lender, the sum of each CAD Lender’s Pro
Rata Percentage of the Advances Outstanding, (ii) with respect to each Euro
Lender, the sum of each Euro Lender’s Pro Rata Percentage of the Advances, (iii)
with respect to each AUD Lender, the sum of each AUD Lender’s Pro Rata
Percentage of the Advances or (iv) with respect to each GBP Lender, the sum of
each GBP Lender’s Pro Rata Percentage of the Advances and (b) 25% of the
Facility Amount on such date.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Funding Date” means any Advance Date or any Reinvestment Date, as applicable.

 

“FX Evaluation Date” means (a) each Funding Date, (b) each Measurement Date, (c)
within five (5) days of each Determination Date; (d) the date on which any Event
of Default occurs and (e) each other date requested by the Agent in its sole
discretion.

 

“FX Reallocation Notice” has the meaning set forth in Section 2.2(d)(ii).

 

“GAAP” means generally accepted accounting principles in the United States,
which are applicable to the circumstances as of any day.

 

“GBP” means the lawful currency of the United Kingdom.

 

“GBP Advance” means each Advance made in GBP.

 

“GBP Lender” means the Persons executing this Agreement (or an assignment hereof
in accordance with Article XV) in the capacity of a “GBP Lender”.

 

“Group I Country” means the Netherlands, Australia, Japan, Singapore and New
Zealand.

 

“Group II Country” means the Germany, Ireland, Sweden and Switzerland.

 

 -28- 

 

 

“Group III Country” means the Austria, Belgium, Denmark, Finland, France,
Luxembourg and Norway.

 

“Hazardous Materials” means all materials subject to any Environmental Law,
including materials listed in 49 C.F.R. § 172.101, materials defined as
hazardous pursuant to § 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, flammable, explosive or
radioactive materials, hazardous or toxic wastes or substances, lead-based
materials, petroleum or petroleum distillates or asbestos or material containing
asbestos, polychlorinated biphenyls, radon gas, urea formaldehyde and any
substances classified as being “in inventory”, “usable work in process” or
similar classification that would, if classified as unusable, be included in the
foregoing definition.

 

“Hedge Breakage Costs” means, with respect to each Hedge Counterparty upon the
early termination of any Hedge Transaction with such Hedge Counterparty, the net
amount, if any, payable by the Borrower to such Hedge Counterparty for the early
termination of that Hedge Transaction or any portion thereof.

 

“Hedge Counterparty” means (a) DBNY and its affiliates and (b) any other entity
that (i) on the date of entering into any Hedge Transaction (x) is an interest
rate swap dealer that has been approved in writing by the Facility Agent, and
(y) has a long-term unsecured debt rating of not less than “A” by S&P, not less
than “A2” by Moody’s and not less than “A” by Fitch (if such entity is rated by
Fitch) (the “Long-term Rating Requirement”) and a short-term unsecured debt
rating of not less than “A-1” by S&P, not less than “P-1” by Moody’s and not
less than “Fl” by Fitch (if such entity is rated by Fitch) (the “Short-term
Rating Requirement”), and (ii) in a Hedging Agreement (x) consents to the
assignment hereunder of the Borrower’s rights under the Hedging Agreement to the
Facility Agent on behalf of the Secured Parties and (y) agrees that in the event
that Moody’s, S&P or Fitch reduces its long-term unsecured debt rating below the
Long-term Rating Requirement or reduces it short-term debt rating below the
Short-term Rating Requirement, it shall either collateralize its obligations in
a manner reasonably satisfactory to the Facility Agent, or transfer its rights
and obligations under each Hedging Agreement (excluding, however, any right to
net payments or Hedge Breakage Costs under any Hedge Transaction, to the extent
accrued to such date or to accrue thereafter and owing to the transferring Hedge
Counterparty as of the date of such transfer) to another entity that meets the
requirements of clauses (b)(i) and (b)(ii) hereof.

 

“Hedge Transaction” means each interest rate swap, index rate swap or interest
rate cap transaction or comparable derivative arrangement between the Borrower
and a Hedge Counterparty that is entered into pursuant to Section 10.6 and is
governed by a Hedging Agreement.

 

“Hedging Agreement” means the agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 10.6, which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto, and
each “Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction or a “Confirmation” that incorporates the terms of such a “Master
Agreement” and “Schedule.”

 

 -29- 

 

 

“Increased Costs” means, collectively, any increased cost, loss or liability
owing to the Facility Agent and/or any other Affected Person under Article V of
this Agreement.

 

“Indebtedness” means:

 

(a)          with respect to any Obligor under any Collateral Obligation,
without duplication, (i) all obligations of such entity for borrowed money or
with respect to deposits or advances of any kind, (ii) all obligations of such
entity evidenced by bonds, debentures, notes or similar instruments, (iii) all
obligations of such entity under conditional sale or other title retention
agreements relating to property acquired by such entity, (iv) all obligations of
such entity in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (v) all indebtedness of others secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such entity, whether or not the
indebtedness secured thereby has been assumed, (vi) all guarantees by such
entity of indebtedness of others, (vii) all Capital Lease Obligations of such
entity, (viii) all obligations, contingent or otherwise, of such entity as an
account party in respect of letters of credit and letters of guaranty and (ix)
all obligations, contingent or otherwise, of such entity in respect of bankers'
acceptances, in each case, excluding (to the extent not included in the
definition of “Indebtedness” in the Underlying Instruments or included in the
calculation of Original Leverage Multiple or Leverage Multiple) (a) letters of
credit, to the extent undrawn or otherwise cash collateralized, bankers’
acceptances and surety bonds, whether or not matured (unless such indebtedness
constitutes drawn and unreimbursed amounts), (b) the principal balance
(including capitalized interest if applicable) of holdco notes, seller notes and
convertible notes that constitute subordinated indebtedness, (c) earn-outs and
similar deferred purchase price, but only so long as such earn-outs and similar
deferred purchase price remain contingent in nature or, if no longer contingent
in nature, does not remain past due for more than ten (10) Business Days
following the due date therefor, (d) working capital and similar purchase price
adjustments in connection with acquisitions not prohibited hereunder, (e)
royalty payments made in the ordinary course of business in respect of licenses
(to the extent such licenses are otherwise permitted), (f) accruals for payroll
and other non-interest bearing liabilities incurred in the ordinary course of
business, (g) deferred rent obligations, (h) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (i) all obligations of such Person under
commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (j) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, and (k) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any disqualified stock in
such Person or any other Person, valued, in the case of redeemable preferred
interests, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

 

 -30- 

 

 

(b)          for all other purposes, with respect to any Person at any date, (i)
all obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (iii) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (iv) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (v) all indebtedness of
others secured by (or for which the holder of such indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the indebtedness secured thereby has
been assumed, (vi) all guarantees by such Person of indebtedness of others,
(vii) all Capital Lease Obligations of such Person, (viii) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (ix) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances, but expressly
excluding any obligation of such Person to fund any unfunded commitments.

 

“Indemnified Amounts” has the meaning set forth in Section 16.1.

 

“Indemnified Party” has the meaning set forth in Section 16.1.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a Loan
Party under any Transaction Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Independent Accountants” means a firm of nationally recognized independent
certified public accountants.

 

“Independent Member” means with respect to any Person, that such Person is an
individual who has prior experience as an independent director, independent
manager, independent limited partner or independent member with at least three
years of employment experience and who is provided by CT Corporation,
Corporation Service Company, Puglisi & Associates, National Registered Agents,
Inc., Wilmington Trust Company, Lord Securities Corporation or an Affiliate
thereof or, if none of those companies is then providing professional
independent managers or members, another nationally-recognized company
reasonably approved by the Facility Agent and the applicable Loan Party, in each
case that is not an Affiliate of the applicable Loan Party and that provides
professional independent directors, managers, limited partners and/or members
and other corporate services in the ordinary course of its business, and which
individual is duly appointed as an Independent Member and is not, and has never
been, and will not while serving as Independent Member be, any of the following:

 

(a)          a member, partner, equityholder, manager, director, officer or
employee of the applicable Loan Party, the Equityholder, any of their respective
equityholders or Affiliates (other than with respect to any bankruptcy remote
entity managed or controlled by the Servicer or any of its Affiliates);

 

(b)          a creditor, supplier or service provider (including provider of
professional services) to the applicable Loan Party, the Equityholder, or any of
their respective equityholders or Affiliates (other than a nationally-recognized
company that routinely provides professional independent directors, managers,
limited partners and/or members and other corporate services to the applicable
Loan Party, the Equityholder or any of their respective Affiliates in the
ordinary course of its business);

 

 -31- 

 

 

(c)          a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

 

(d)          a Person that controls (whether directly, indirectly or otherwise)
any of (a), (b) or (c) above.

 

“Insolvency Event” means, with respect to any Person, (a) the entry of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable federal or state bankruptcy, winding-up, insolvency or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, or the commencement of an involuntary case
under the federal bankruptcy laws, as now or hereinafter in effect, or another
present or future federal or state bankruptcy, insolvency or similar law and
such case is not dismissed within 60 days; (b) the commencement by such Person
of a voluntary case under any applicable federal or state bankruptcy, insolvency
or other similar law now or hereafter in effect, or the consent by such Person
to the entry of an order for relief in an involuntary case under any such law,
or the consent by such Person to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
such Person shall admit in writing its inability to pay its debts as such debts
become due, or the taking of action by such Person in furtherance of any of the
foregoing or (c) any analogous procedure or step is taken in any jurisdiction to
which such Person is subject.

 

“Interest Collection Account” means the collective reference to (i) the
segregated, non-interest bearing securities accounts (within the meaning of
Section 8-501 of the UCC) number (a) with respect to Dollars, 82624700, created
and maintained on the books and records of the Securities Intermediary for the
Borrower entitled “USD Interest Collection Account”, (b) with respect to Euros,
82624701, created and maintained on the books and records of the Securities
Intermediary for the Borrower entitled “EUR Interest Collection Account”,
(c) with respect to GBPs, 82624702, created and maintained on the books and
records of the Securities Intermediary for the Borrower entitled “GBP Interest
Collection Account”, (d) with respect to AUDs, 82624703, created and maintained
on the books and records of the Securities Intermediary for the Borrower
entitled “AUD Interest Collection Account”, (e) with respect to CADs, 82624704,
created and maintained on the books and records of the Securities Intermediary
for the Borrower entitled “CAD Interest Collection Account” and (f) each
sub-account of the Collection Account of each Securitization Subsidiary into
which Interest Collections shall be segregated, and, in each case, is in the
name of the Borrower or such Securitization Subsidiary, as applicable, and
subject to the prior Lien of the Collateral Agent for the benefit of the Secured
Parties, which is established and maintained pursuant to Section 8.1(a) and (ii)
each trust account in the name of the Collateral Agent for the benefit of the
applicable Securitization Subsidiary and under the sole dominion and control of
the Collateral Agent for the benefit of the Secured Parties.

 

 -32- 

 

 

“Interest Collections” means, with respect to the Collateral following the
applicable Cut-Off Date, (i) all payments and collections owing to or received
by the applicable Loan Party in its capacity as lender and attributable to
interest or delayed settlement compensation on any Collateral Obligation or
other Collateral, including scheduled payments of interest and payments of
interest relating to principal prepayments, all guaranty payments attributable
to interest and proceeds of any liquidations, sales, dispositions or
securitizations attributable to interest on such Collateral Obligation or other
Collateral, (ii) any fees (excluding capitalized or deferred interest, original
issue discount, or fees that are otherwise included in the principal balance)
received in respect of any Collateral Obligation and (iii) the earnings on
Interest Collections in the Collection Account that are invested in Permitted
Investments, in each case other than Retained Interests; provided that, any
amounts received in respect of any Defaulted Collateral Obligation will
constitute Principal Collections (and not Interest Collections) until the
aggregate of all collections in respect of such Defaulted Collateral Obligation
since it became a Defaulted Collateral Obligation equals the outstanding
principal balance of such Loan at the time it became a Defaulted Collateral
Obligation.

 

“Interest Rate” means, for any Accrual Period and any Lender, a rate per annum
equal to the sum of (a) the Applicable Margin and (b) the Cost of Funds Rate for
such Accrual Period and such Lender.

 

“Investment Manager” has the meaning set forth in Section 10.21(c).

 

“IRS” means the United States Internal Revenue Service.

 

“Lender” means each Conduit Lender, each Committed Lender, each Uncommitted
Lender, each Dollar Lender, each CAD Lender, each AUD Lender, each Euro Lender
and each GBP Lender, as the context may require.

 

“Lender Group” means each Lender and related Agent from time to time party
hereto.

 

“Leverage Multiple” means, with respect to any Collateral Obligation for the
most recent relevant period of time for which the applicable Loan Party has
received the financial statements of the relevant Obligor, the ratio of (i)
Indebtedness of the relevant Obligor (other than Indebtedness of such Obligor
that is junior in terms of payment or lien subordination (including unsecured
Indebtedness) to Indebtedness of such Obligor held by the Borrower) less
unrestricted cash of the relevant Obligor to (ii) EBITDA of such Obligor as
calculated by the Servicer in accordance with the Servicing Standard using
information from and calculations consistent with the relevant compliance
statements and financial reporting packages provided by the relevant Obligor as
per the requirements of the related Underlying Instruments.

 

 -33- 

 

 

“LIBOR Rate” shall mean, for any day during the Accrual Period, the greater of
(a) 0.0% and (b) the rate per annum shown by the Bloomberg Professional Service
as the Screen Rate for a period equal to three (3) months as of 11:00 a.m.,
London time, for such day or, if such day is not a Business Day, the immediately
preceding Business Day; provided, that in the event no such rate is shown, the
LIBOR Rate shall be the rate per annum based on the rates at which Dollar
deposits for a period equal to three (3) months are displayed on page “LIBOR” of
the Reuters Monitor Money Rates Service or such other page as may replace the
LIBOR page on that service for the purpose of displaying Screen Rates of major
banks as of 11:00 a.m., London time, for such day (it being understood that if
at least two such rates appear on such page, the rate will be the arithmetic
mean of such displayed rates); provided, further, that in the event fewer than
two such rates are displayed, or if no such rate is relevant, the LIBOR Rate
shall be a rate per annum at which deposits in the Eligible Currency are offered
by the principal office of the Facility Agent in London, England to prime banks
in the London interbank market at 11:00 a.m. (London time) for such day and for
a period equal to three (3) months. Notwithstanding the foregoing, if the LIBOR
Rate ceases to exist or is reasonably expected to cease to exist within the
succeeding three (3) months, the Borrower, the Servicer and the Facility Agent
may (and such parties will reasonably cooperate with each other in good faith in
order to) amend this Agreement to replace references herein to the LIBOR Rate
(and any associated terms and provisions) with any alternative floating
reference rate (and any associated terms and provisions) that is then being
generally used in U.S. credit markets for similar types of facilities (including
collateralized loan obligation transactions).

 

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including Tax liens, mechanics’ liens and any liens
that attach by operation of law.

 

“Loan” means any leveraged or commercial loan.

 

“Loan Party” means, collectively and individually as the context requires, the
Borrower and each Securitization Subsidiary party hereto.

 

“Loan Register” has the meaning set forth in Section 15.5(a).

 

“Loan Registrar” has the meaning set forth in Section 15.5(a).

 

“Make-Whole Fee” has the meaning set forth in the Fee Letter.

 

“Margin Stock” means “Margin Stock” as defined under Regulation U issued by the
Federal Reserve Board.

 

“Material Action” means an action to institute proceedings to have a Loan Party
be adjudicated bankrupt or insolvent, to file any insolvency case or proceeding,
to institute proceedings under any applicable insolvency law, to seek relief
under any law relating to relief from debts or the protection of debtors, or
consent to the institution of bankruptcy or insolvency proceedings against a
Loan Party or file a petition seeking, or consent to, reorganization or relief
with respect to a Loan Party under any applicable federal or state law relating
to bankruptcy, or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of a Loan Party or a
substantial part of its property, or make any assignment for the benefit of
creditors of a Loan Party, or admit in writing a Loan Party’s inability to pay
its debts generally as they become due, or take action in furtherance of any
such action.

 

“Material Adverse Effect” means a material adverse effect on: (a) the assets,
operations, properties, financial condition, or business of any Loan Party or
the Servicer; (b) the ability of a Loan Party or the Servicer to perform its
obligations under this Agreement or any of the other Transaction Documents; (c)
the validity or enforceability of this Agreement, any of the other Transaction
Documents, or the rights and remedies of the Secured Parties hereunder or
thereunder taken as a whole; or (d) the aggregate value of the Collateral or on
the assignments and security interests granted by each Loan Party in this
Agreement.

 

 -34- 

 

 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, any Underlying Instrument governing a Collateral Obligation
executed or effected on or after the related Cut-Off Date that is not consented
to by the Facility Agent in writing which:

 

(a)          reduces or forgives any or all of the principal amount due under
such Collateral Obligation;

 

(b)          (i) waives one or more interest payments, (ii) permits any interest
due in cash to be deferred or capitalized and added to the principal amount of
such Collateral Obligation (other than any deferral or capitalization already
allowed by the terms of any Deferrable Collateral Obligation as of the related
Cut-Off Date) or (iii) reduces the amount of interest due (in each case, other
than with respect to any prepayment fees in connection with any prepayment);

 

(c)          contractually or structurally subordinates such Collateral
Obligation by operation of (i) any priority of payment provisions, (ii) turnover
provisions, (iii) the transfer of assets in order to limit recourse to the
related Obligor or (iv) the granting of Liens (other than by the granting of
Permitted Liens) on any of the collateral securing such Collateral Obligation,
each that requires the consent of the applicable Loan Party or any lenders
thereunder;

 

(d)          either (i) extends the maturity date of such Collateral Obligation
by more than 90 days past the maturity date as of the related Cut-Off Date or
(ii) extends or waives the amortization schedule with respect thereto and the
effect of such extension or waiver is to extend the Average Life of such
Collateral Obligation by more than 10% (from the amortization schedule as of the
time such Loan is approved by the Facility Agent for inclusion in the Borrower
Collateral);

 

(e)          substitutes, alters or releases (other than by the granting of
Permitted Liens or excluding a release in connection with a payoff of all of
such Collateral Obligation) the Related Security securing such Collateral
Obligation and such substitution, alteration or release, individually or in the
aggregate and as determined in the Facility Agent’s reasonable discretion,
materially and adversely affects the value of such Collateral Obligation;

 

(f)          (i) results in any materially less financial information in respect
of reporting frequency, scope or otherwise being provided with respect to the
related Obligor or reduces the frequency or total number of any appraisals
required thereunder that, in each case, has an effect on the ability of the
Servicer or the Facility Agent (as determined by the Facility Agent in its
reasonable discretion) to make any determinations or calculations required or
permitted hereunder; provided that the failure to timely provide quarterly or
annual financial statements shall be deemed to be material (subject to the
shorter of any applicable grace period thereunder and thirty (30) days from the
due date) or (ii) in the case of an Asset Based Loan, reduces the frequency or
total number of any appraisals required under the related Underlying
Instruments; provided, that for so long as reporting frequency remains at least
quarterly, changes to reporting frequency shall not be considered Material
Modifications;

 

 -35- 

 

 

(g)          amends, waives, forbears, supplements or otherwise modifies in any
way the definition of “permitted lien” or “indebtedness” (or any similar term)
in a manner than is materially adverse to any Lender;

 

(h)          results in any change in the currency or composition of any payment
of interest or principal to any currency other than the Eligible Currency in
which such Collateral Obligation was originally denominated as of the Cut-Off
Date;

 

(i)          with respect to an Asset Based Loan, results in a change to or
grants relief from the borrowing base or any related definition; provided that
any such change of more than 5% shall be deemed to be material or

 

(j)          results in a change to the calculation of EBITDA for the related
Obligor, which is materially adverse to the Lenders unless (x) for all purposes
under this Agreement, the Servicer continues to calculate EBITDA of such Obligor
without giving effect to such modification or, if the Servicer elects to
calculate the EBITDA of such Obligor after giving effect to such modification,
the Servicer shall recalculate the Original Leverage Multiple for such
Collateral Obligation by giving pro forma effect to such modification of the
calculation of EBITDA or (y) both (1) at the time of such modification, the
Equityholder and its Subsidiaries did not collectively possess an ability to
prevent the effectiveness of such modification and (2) no Revaluation Event
described in clause (d) of the definition thereof occurs with respect to such
Collateral Obligation as a result of such modification.

 

“Maximum Availability” means, as of any date of determination, the difference of
(i) the Facility Amount minus (ii) the balance of all unfunded Advances approved
but not yet funded minus (iii) the Aggregate Unfunded Amount plus (iv) all
amounts on deposit in the Unfunded Exposure Account, each as of such date of
determination.

 

“Maximum Portfolio Advance Rate” means:

 

Diversity Score   Case A   Case B Less than or equal to 6   (x) During the
Revolving Period, 0% and (y) after the Revolving Period, 40.0%   (x) During the
Revolving Period, 0% and (y) after the Revolving Period, 40.0% Greater than 6
but less than or equal to 8   60.0%   60.0% Greater than 8 but less than or
equal to 11   67.5%   67.5% Greater than 11 but less than or equal to 15   70.0%
  70.0% Greater than 15   75.0%   72.5%

 

 -36- 

 

 

Case B will apply on any date of determination on which the Weighted Average
Spread is greater than 5.00% and less than or equal to 5.50%; and Case A will
apply on any date of determination on which the Weighted Average Spread is
greater than 5.50%.

 

“Maximum Weighted Average Life Test” means a test that will be satisfied on any
date of determination if the Weighted Average Life of all Eligible Collateral
Obligations included in the Collateral is less than or equal to 5.5 years.

 

“Measurement Date” means each of the following, as applicable: (i) the Effective
Date; (ii) each Determination Date; (iii) each Reporting Date; (iv) each Funding
Date; (v) the date of any repayment or prepayment pursuant to Section 2.4; (vi)
the date that the Servicer has actual knowledge of the occurrence of any
Revaluation Event with respect to any Collateral Obligation; (vii) the date of
any optional repurchase or substitution pursuant to Section 9.35; (viii) the
last date of the Revolving Period; and (ix) the date of any Optional Sale.

 

“Minimum Diversity Test” means a test that will be satisfied on any date of
determination if the Diversity Score of all Eligible Collateral Obligations
included in the Collateral is equal to or greater than (x) during the period
starting on the Effective Date and ending one-hundred twenty (120) days after
the Effective Date, 0, (y) during the period starting (i) one-hundred twenty
(120) days after the Effective Date and ending on the six-month anniversary of
the Effective Date or during any Conditional Ramp-Up Period or (ii) on the date
of a Securitization for which DBNY or an Affiliate thereof acts as an
underwriter or placement agent and ending on the six-month anniversary of such
Securitization, 6 and (z) otherwise, 10.

 

“Minimum Equity Condition” means a test that will be satisfied on any date of
determination if the Effective Equity is equal to the greater of (a) prior to
the earlier of (x) the date that is 120 days after the Effective Date and (y)
the first date on which the Advances Outstanding equals $30,000,000, the greater
of (i) $20,000,000 and (ii) the sum of the Collateral Obligation Amounts of the
two Obligors with Collateral Obligations constituting the highest aggregate
Collateral Obligation Amounts (minus the amount of each Collateral Obligation
included in the Excess Concentration Amount), (b) after the expiration of the
period set forth in clause (a) and prior to the earlier of (x) the date that is
180 days after the Effective Date and (y) the first date on which the Advances
Outstanding equals $60,000,000, the greater of (i) $30,000,000 and (ii) the sum
of the Collateral Obligation Amounts of the three Obligors with Collateral
Obligations constituting the highest aggregate Collateral Obligation Amounts
(minus the amount of each Collateral Obligation included in the Excess
Concentration Amount) and (c) thereafter, the greater of (i) $40,000,000 and
(ii) the sum of the Collateral Obligation Amounts of the four Obligors with
Collateral Obligations constituting the highest aggregate Collateral Obligation
Amounts (minus the amount of each Collateral Obligation included in the Excess
Concentration Amount).

 

“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any date of determination if the Weighted Average Coupon of all Eligible
Collateral Obligations that are Fixed Rate Collateral Obligations included in
the Collateral on such date is equal to or greater than 6.00%.

 

 -37- 

 

 

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any date of determination if the Weighted Average Spread of all Eligible
Collateral Obligations included in the Collateral on such date is equal to or
greater than 5.00%.

 

“Monthly Report” means a monthly report substantially in the form of Exhibit D
prepared as of the close of business on each Reporting Date.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 2, as such industry classifications shall be updated at the option
of the Facility Agent in its sole discretion if Moody’s publishes revised
industry classifications.

 

“Multiple of Recurring Revenue Loans” means any Loan that is structured based on
a multiple of the related Obligor’s Revenue.

 

“Non-Approval Event” means, as of any date of determination, an event that (a)
will be deemed to have occurred if the ratio of (x) the total number of Asset
Approval Requests resulting in Non-Approved Loans (out of the last ten (10)
Collateral Obligations) over (y) such ten (10) Collateral Obligations, is
greater than 50% and (b) will be continuing until the conditions set forth in
clause (a) of this definition are no longer true; provided that, until ten (10)
Eligible Collateral Obligations have been submitted to the Facility Agent by the
Borrower, the ratio of clause (a)(x) over clause (a)(y) shall be deemed to be
zero.

 

“Non-Approved Loan” means each unique obligation that is otherwise fully
eligible for inclusion in the Borrowing Base for which an Asset Approval Request
is submitted by the Servicer to the Facility Agent, and such Asset Approval
Request is not approved by the Facility Agent or the Facility Agent assigns a
Discount Factor (as determined on the related Cut-Off Date) of less than 75%
(provided that if the Facility Agent informs the Borrower and the Servicer that
such Discount Factor or non-approval was a result of material Obligor
Information being redacted by the Servicer such Asset Approval Request, it will
not count in the numerator in the calculation of a Non-Approval Event); provided
that an obligation shall only constitute a Non-Approved Loan if the Servicer or
any Affiliate thereof (including any fund or special managed account managed by
the Servicer or any Affiliate thereof) has entered into the related Underlying
Instruments with the related obligor on terms similar to those disclosed in the
related Asset Approval Request and otherwise disclosed to the Facility Agent.

 

“Non-Sustainable Obligor” means any Obligor (a) currently engaged (i) in
activities within or in close proximity to World Heritage Sites that might
impact the outstanding universal values of the site as defined by UNESCO, (ii)
in activities located in or involving the clearing of primary tropical moist
forests, illegal logging or uncontrolled and/or illegal use of fire (iii) as an
upstream producer and / or processor of palm oil and palm fruit products that is
not a member or certified in accordance with the Roundtable on Sustainable Palm
Oil (“RSPO”) or time-bound committed toward RSPO certification, (iv) in
expanding an existing or developing a new coal-fired power irrespective of
location, (v) in developing greenfield thermal coal mining, or (vi) in using
mountain top removal as an extraction method in mining or (b) in relation to
which there is evidence of child or forced labor in accordance with
international labor conventions or other human rights violations such as
slavery, forced or compulsory labor and human trafficking as defined by the
Modern Slavery Act 2015.

 

 -38- 

 

 

“Note” means a promissory grid note, substantially in the form of Exhibit A,
made payable to an Agent on behalf of the related Lender Group.

 

“Note Agent” has the meaning set forth in Section 14.1.

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower or
any Securitization Subsidiary to the Lenders, the Agents, the Collateral Agent,
the Collateral Custodian, the Facility Agent or any other Affected Person or
Indemnified Party arising under or in connection with this Agreement, the Notes
and each other Transaction Document.

 

“Obligor” means, with respect to any Loan, any Person or Persons obligated to
make payments pursuant to or with respect to such Loan, including any guarantor
thereof, but excluding, in each case, any such Person that is an obligor or
guarantor that is in addition to the primary obligors or guarantors with respect
to the assets, cash flows or credit on which the related Loan is principally
underwritten and, solely for purposes of calculating the Excess Concentration
Amount pursuant to clause (b) or (c) of the definition thereof, any Obligor that
is an Affiliate of another Obligor shall be treated as the same Obligor.

 

“Obligor Information” means, with respect to any Obligor, (a) the legal name and
tax identification number of such Obligor, (b) the jurisdiction in which such
Obligor is Domiciled, (c) the audited financial statements for such Obligor for
the three prior fiscal years (or such shorter period of time that the Obligor
has been in existence), (d) the Servicer’s internal credit memo with respect to
the Obligor and the related Collateral Obligation, including explanation of any
EBITDA adjustments and detailed projections of free cash flow through maturity,
(e) any lender presentations and confidential information memorandum received by
the Servicer, (f) the annual report for the most recent fiscal year of such
Obligor, (g) a company forecast for such Obligor including plans related to
capital expenditures, (h) the financials for the most recent fiscal quarter, (i)
the business model, company strategy and names of known peers of such Obligor,
(j) the shareholding pattern and details of the management team of such Obligor,
(k) details of any banking facilities and the debt maturity schedule of such
Obligor, (l) the Underlying Instruments and (m) such other information
reasonably available to the Servicer as the Facility Agent may reasonably
request.

 

“OFAC” has the meaning set forth in Section 9.30(a).

 

“Officer’s Certificate” means a certificate signed by a Responsible Officer.

 

“Official Body” means any government or political subdivision or any agency,
authority, regulatory body, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

 

“Opinion of Counsel” means a written opinion of independent counsel reasonably
acceptable in form and substance and from counsel reasonably acceptable to the
Facility Agent.

 

 -39- 

 

 

“Optional Sale” has the meaning set forth in Section 9.34.

 

“Original Effective LTV” means, with respect to any Collateral Obligation, the
Effective LTV of such Collateral Obligation as calculated by the Servicer and
approved by the Facility Agent (which may include a normalized revolving loan
assumption on any unfunded revolving loan) in accordance with the definition of
Effective LTV and the definitions used therein and set forth in the related
Asset Approval Request.

 

“Original Leverage Multiple” means, with respect to any Collateral Obligation,
the Leverage Multiple applicable to such Collateral Obligation as of the related
Cut-Off Date as calculated by the Servicer in accordance with the definition of
Leverage Multiple and the definitions used therein and set forth in the related
Asset Approval Request.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in the Obligations or any
Transaction Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, mortgage, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Transaction Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment.

 

“Participant” has the meaning set forth in Section 15.9(a).

 

“Participant Register” has the meaning set forth in Section 15.9(c).

 

“Participation Interest” means a participation interest in a loan that would, at
the time of acquisition or the applicable Loan Party’s commitment to acquire the
same, satisfy each of the following criteria: (i) such participation would
constitute an Eligible Collateral Obligation were it acquired directly, (ii) the
seller of the participation is the lender on the subject loan, (iii) the
aggregate participation in the loan does not exceed the principal amount or
commitment of such loan, (iv) such participation does not grant, in the
aggregate, to the participant in such participation a greater interest than the
seller holds in the loan or commitment that is the subject of the participation,
(v) the entire purchase price for such participation is paid in full at the time
of its acquisition, and (vi) the participation provides the participant all of
the economic benefit and risk of the whole or part of the loan or commitment
that is the subject of the loan participation.

 

“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.

 

“Permitted Gaming Industry” means an industry in respect of which the following
conditions must be satisfied:

 

 -40- 

 

 

(a)          the Obligor or any of its Affiliates hold the required licenses for
the jurisdiction and are in compliance with the applicable local gaming, betting
and gambling legislation and regulation; and

 

(b)          the Obligor or any of its Affiliates have satisfactory
anti-financial crime policies (including anti-money laundering and anti-bribery
and anti-corruption) in place which satisfy the applicable policies of the
Servicer.

 

“Permitted Investment” means, at any time:

 

(a)          direct interest-bearing obligations of, and interest-bearing
obligations guaranteed as to timely payment of principal and interest by, the
United States or any agency or instrumentality of the United States, the
obligations of which are backed by the full faith and credit of the United
States;

 

(b)          demand or time deposits in, certificates of deposit of, demand
notes of, or bankers’ acceptances issued by any depository institution or trust
company organized under the laws of the United States or any State thereof
(including any federal or state branch or agency of a foreign depository
institution or trust company) and subject to supervision and examination by
federal and/or state banking authorities (including, if applicable, the
Collateral Agent, the Collateral Custodian or Facility Agent or any agent
thereof acting in its commercial capacity); provided, that the short-term
unsecured debt obligations of such depository institution or trust company at
the time of such investment, or contractual commitment providing for such
investment, are rated at least “A-1” by Standard & Poor’s and “P-1” by Moody’s;

 

(c)          commercial paper that (i) is payable in an Eligible Currency and
(ii) is rated at least “A-1” by Standard & Poor’s and “P-1” by Moody’s; or

 

(d)          shares or other securities of money market funds which funds have,
at all times, credit ratings of “Aaa-mf” by Moody’s and “AAAm” by Standard &
Poor’s.

 

Permitted Investments may be purchased by or through the Collateral Custodian or
any of its Affiliates. All Permitted Investments shall be held in the name of
the Securities Intermediary. No Permitted Investment shall have an “f”, “r”,
“p”, “pi”, “q”, “sf” or “t” subscript affixed to its Standard & Poor’s rating.
Any such investment may be made or acquired from or through the Collateral Agent
or the Facility Agent or any of their respective affiliates, or any entity for
whom the Collateral Agent or the Facility Agent or any of their respective
affiliates provides services and receives compensation (so long as such
investment otherwise meets the applicable requirements of the foregoing
definition of Permitted Investment at the time of acquisition); provided, that
notwithstanding the foregoing clauses (a) through (d), unless the Borrower and
the Servicer have received the written advice of counsel of national reputation
experienced in such matters to the contrary (together with an Officer’s
Certificate of the Borrower or the Servicer to the Facility Agent and the
Collateral Agent that the advice specified in this definition has been received
by the Borrower and the Servicer), Permitted Investments may only include
obligations or securities that constitute cash equivalents for purposes of the
rights and assets in paragraph (c)(8)(i)(B) of the Volcker Rule. The Collateral
Agent and Collateral Custodian shall have no obligation to oversee compliance
with the foregoing.

 

 -41- 

 

 

“Permitted Lien” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for state, municipal or other local Taxes if such Taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (b) Liens imposed by law, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith, (c) with respect to agented
Loans, security interests, liens and other encumbrances in favor of the lead
agent, the collateral agent or the paying agent on behalf of all holders of
indebtedness of such Obligor under the related facility, (d) with respect to any
Loan, restrictions on transfer set forth in the applicable Underlying Instrument
and (e) Liens granted pursuant to or by the Transaction Documents.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.

 

“Prepayment Fee” has the meaning set forth in the Fee Letter.

 

“Prepayment Notice” has the meaning set forth in Section 2.4(b)(i).

 

“Principal Balance” means with respect to any Collateral Obligation as of any
date, the lower of (A) the Purchase Price paid by the applicable Loan Party for
such Collateral Obligation and (B) the outstanding principal balance of such
Collateral Obligation (or, if such Collateral Obligation is denominated and
payable in any Eligible Currency other than Dollars, the equivalent in Dollars),
exclusive of (x) any deferred or capitalized interest on such Collateral
Obligation and (y) any unfunded amounts with respect to any Variable Funding
Asset; provided, that for purposes of calculating the “Principal Balance” of any
Deferrable Collateral Obligation, principal payments received on such Collateral
Obligation shall first be applied to reducing or eliminating any outstanding
deferred or capitalized interest; provided, further, that for purposes of the
calculation set forth in clause (f) of the definition of Excess Concentration
Amount, the Principal Balance of each Variable Funding Asset shall include any
unfunded commitment owed by the Borrower with respect thereto. The “Principal
Balance” of any Equity Security shall be zero.

 

“Principal Collections” means any and all amounts of collections received with
respect to the Collateral other than Interest Collections, including (but not
limited to) (i) all collections attributable to principal on such Collateral
(including any proceeds received by the applicable Loan Party as a result of
exercising any Warrant Asset at any time), (ii) all payments received by the
applicable Loan Party pursuant to any Hedging Agreement, (iii)  the earnings on
Principal Collections in the Collection Account that are invested in Permitted
Investments, and (iv) all Repurchase Amounts, in each case other than Retained
Interests.

 

 -42- 

 

 

“Principal Collection Account” means the collective reference to (i) the
segregated, non-interest bearing securities accounts (within the meaning of
Section 8-501 of the UCC) number (a) with respect to Dollars, 82624705, created
and maintained on the books and records of the Securities Intermediary for the
Borrower entitled “USD Principal Collection Account”, (b) with respect to Euros,
82624706, created and maintained on the books and records of the Securities
Intermediary for the Borrower entitled “EUR Principal Collection Account”,
(c) with respect to GBPs, 82624707, created and maintained on the books and
records of the Securities Intermediary for the Borrower entitled “GBP Principal
Collection Account”, (d) with respect to AUDs, 82624708, created and maintained
on the books and records of the Securities Intermediary for the Borrower
entitled “AUD Principal Collection Account”, (e) with respect to CADs, 82624709,
created and maintained on the books and records of the Securities Intermediary
for the Borrower entitled “CAD Principal Collection Account” and, (f) each
sub-account of the Collection Account of each Securitization Subsidiary into
which Principal Collections shall be segregated and, in each case, is in the
name of the Borrower and subject to the prior Lien of the Collateral Agent for
the benefit of the Secured Parties, which is established and maintained pursuant
to Section 8.1(a) and (ii) each trust account in the name of the Collateral
Agent for the benefit of the applicable Securitization Subsidiary and under the
sole dominion and control of the Collateral Agent for the benefit of the Secured
Parties.

 

“Pro Rata Percentage” means, with respect to any Lender on any date, such
Lender’s Commitment as of such date divided by the aggregate Commitments as of
such date.

 

“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

 

“Prohibited Defense Asset” means a Collateral Obligation in respect of which the
related Obligor’s primary direct business is the production or distribution of
antipersonnel landmines, cluster munitions, biological and chemical,
radiological and nuclear weapons or their Critical Components.

 

“Prohibited Industry” means with respect to any Obligor, its primary business is
(a) within an industry referred to in the definition of Prohibited Defense
Asset; (b) the manufacture of fully completed and operational assault weapons or
firearms; (c) in pornography or adult entertainment; or (d) in the gaming
industry (other than (i) a Permitted Gaming Industry or (ii) hospitality and/or
resorts development or the management thereof).

 

“Purchase Price” means, with respect to any Collateral Obligation, the greater
of (a) zero and (b) the actual price in Dollars (or, if such Collateral
Obligation is denominated and payable in any Eligible Currency other than
Dollars, the equivalent in Dollars) paid by the Borrower for such Collateral
Obligation minus all collections attributable to principal on such Collateral
Obligation. Notwithstanding the foregoing, the purchase price of an Eligible
Collateral Obligation purchased at a price equal to or greater than 97% of par
(including any purchase at a premium) shall be deemed to be par for all purposes
of this definition.

 

“Qualified Substitute Arrangement” has the meaning set forth in Section 10.6(c).

 

 -43- 

 

 

“Ramp-up Period” means the period from and including the Effective Date to the
earlier of (i) the first date on which the aggregate Principal Balance of all
Eligible Collateral Obligations equals the Target Portfolio Amount and (ii) the
six-month anniversary of the Effective Date; provided that upon any subsequent
increase of the Facility Amount (in an amount not less than an aggregate of
$50,000,000), the date used in clause (ii) to calculate the six-month
anniversary shall be the date of such subsequent increase of the Facility
Amount; provided, further that after the closing of any Securitization for which
DBNY or an Affiliate thereof acts as an underwriter or placement agent, the
Ramp-Up Period means the period from and including the closing date of such
Securitization to the earlier of (x) the first date on which the aggregate
Principal Balance of all Eligible Collateral Obligations exceeds the Target
Portfolio Amount and (y) the six-month anniversary of such Securitization.

 

“Rating Agencies” means Standard & Poor’s and Moody’s.

 

“Recipient” means (a) the Facility Agent, (b) any Agent, (c) any Lender and (d)
any other recipient of a payment hereunder.

 

“Records” means the Collateral Obligation File for any Collateral Obligation and
all other documents, books, records and other information prepared and
maintained by or on behalf of each Loan Party with respect to any Collateral
Obligation and the Obligors thereunder, including all documents, books, records
and other information prepared and maintained by any Loan Party or the Servicer
with respect to such Collateral Obligation or Obligors.

 

“Reinvestment” has the meaning set forth in Section 8.3(b).

 

“Reinvestment Date” has the meaning set forth in Section 8.3(b)(i).

 

“Reinvestment Request” has the meaning set forth in Section 8.3(b)(i).

 

“Related Committed Lender” means, with respect to any Uncommitted Lender, each
Committed Lender in its Lender Group.

 

“Related Property” means, with respect to a Collateral Obligation, any property
or other assets designated and pledged or mortgaged as collateral to secure
repayment of such Collateral Obligation, including, without limitation, any
pledge of the stock, membership or other ownership interests in the related
Obligor or its subsidiaries, all Warrant Assets with respect to such Collateral
Obligation and all proceeds from any sale or other disposition of such property
or other assets.

 

“Related Security” means, with respect to each Collateral Obligation:

 

(a)          all Warrant Assets and any Related Property securing a Collateral
Obligation, all payments paid to the applicable Loan Party in respect thereof
and all monies due, to become due and paid to the applicable Loan Party in
respect thereof accruing after the applicable Advance Date and all liquidation
proceeds thereof;

 

(b)          all guaranties, indemnities and warranties, insurance policies,
financing statements and other agreements or arrangements of whatever character
from time to time supporting or securing payment of any such indebtedness;

 

 -44- 

 

 

(c)          all Collections with respect to such Collateral Obligation and any
of the foregoing;

 

(d)          any guarantees or similar credit enhancement for an Obligor’s
obligations under any Collateral Obligation, all UCC financing statements or
other filings relating thereto, including all rights and remedies, if any,
against any Related Security, including all amounts due and to become due to the
applicable Loan Party thereunder and all rights, remedies, powers, privileges
and claims of the applicable Loan Party thereunder (whether arising pursuant to
the terms of such agreement or otherwise available to the applicable Loan Party
at law or in equity);

 

(e)          all Records with respect to such Collateral Obligation and any of
the foregoing; and

 

(f)          all recoveries and proceeds of the foregoing.

 

“Release Date” has the meaning set forth in Section 9.35.

 

“REO Asset” means, with respect to any Collateral Obligation, any Related
Property that has been foreclosed on or repossessed from the current Obligor by
the Servicer.

 

“Replacement Hedging Agreement” means one or more Hedging Agreements, which in
combination with all other Hedging Agreements then in effect, after giving
effect to any planned cancellations of any presently outstanding Hedging
Agreements satisfy the applicable Loan Party’s covenant contained in
Section 10.6 to maintain Hedging Agreements.

 

“Reporting Date” means with respect to any calendar month, one (1) Business Day
prior to the 25th day of such calendar month, commencing in February, 2019;
provided that, in each case, if such day is not a Business Day then the
Reporting Date shall occur on the following Business Day.

 

“Repurchase Amount” means, for any Warranty Collateral Obligation for which a
payment or substitution is being made pursuant to Section 9.35 as of any time of
determination, the sum of (i) (x) during the Revolving Period, the Collateral
Obligation Amount of such Collateral Obligation multiplied by the Advance Rate
for such Collateral Obligation and (y) after the Revolving Period, the Principal
Balance of such Collateral Obligation, (ii) any accrued and unpaid interest
thereon since the last Distribution Date and (iii) all Hedge Breakage Costs owed
to any relevant Hedge Counterparty for any termination of one or more Hedge
Transactions, in whole or in part, as required by the terms of any Hedging
Agreement, incurred in connection with such payment or repurchase and the
termination of any Hedge Transactions in whole or in part in connection
therewith.

 

“Repurchased Collateral Obligation” means, with respect to any Collection
Period, any Collateral Obligation as to which the Repurchase Amount has been
deposited in the Collection Account by or on behalf of the applicable Loan Party
on or before the immediately prior Reporting Date and any Collateral Obligation
purchased by the Equityholder pursuant to the Sale Agreement as to which the
Repurchase Amount has been deposited in the Collection Account by or on behalf
of the Equityholder.

 

 -45- 

 

 

“Request for Release and Receipt” means a form substantially in the form of
Exhibit F-2 completed and signed by the Servicer.

 

“Required Lenders” means, at any time, (a) Lenders holding Advances aggregating
greater than 50% of all Advances Outstanding or if there are no Advances
Outstanding, Lenders holding Commitments aggregating greater than 50% of all
Commitments or (b) the Facility Agent and Lenders holding aggregate Advances
equal to 50% of all Advances Outstanding or if there are no Advances
Outstanding, Lenders holding aggregate Commitments equal to 50% of all
Commitments; provided that, Advances outstanding owing to Defaulting Lenders and
the commitments of Defaulting Lenders shall be disregarded for purposes of this
definition.

 

“Responsible Officer” means, with respect to (a) the Servicer or any Loan Party,
any duly authorized senior officer of the Servicer or such Loan Party directly
responsible for the administration of this Agreement, (b) the Collateral Agent
or Collateral Custodian, any officer within the Corporate Trust Office,
including any director, vice president, assistant vice president or associate
having direct responsibility for the administration of this Agreement, who at
the time shall be such officers, respectively, or to whom any matter is referred
because of his or her knowledge of and familiarity with the particular subject,
or (c) any other Person, the President, any Vice-President or Assistant
Vice-President, Corporate Trust Officer or the Controller of such Person, or any
other officer or employee having similar functions.

 

“Retained Economic Interest” has the meaning set forth in Section 10.21(a).

 

“Retained Interest” means, with respect to any Collateral Obligation included in
the Collateral, (a) such obligations to provide additional funding with respect
to such Collateral Obligation that have been retained by the other lender(s) of
such Collateral Obligation, (b) all of the rights and obligations, if any, of
the agent(s) under the Underlying Instruments, (c) any unused commitment fees
associated with the additional funding obligations that are being retained in
accordance with clause (a) above, and (d) any agency or similar fees associated
with the rights and obligations of the agent(s) that are being retained in
accordance with clause (b) above.

 

“Retention Requirements” means (i) Part 5 of the Capital Requirements Regulation
as supplemented by Commission Delegated Regulation (EU) No. 625/2014 of 13 March
2014 and Commission Implementing Regulation (EU) No. 602/2014 of 4 June 2014;
(ii) any guidelines and related documents published from time to time in
relation thereto by the European Banking Authority (or successor agency or
authority) and adopted by the European Commission; (iii) the guidelines and
related documents previously published in relation to the preceding risk
retention legislation by the European Banking Authority (and/or its predecessor,
the Committee of European Banking Supervisors) which as at the date hereof
continue to apply to the Capital Requirements Regulation, together with any
amendments, supplements or revisions thereto approved by the parties hereto for
purposes of this definition, each to the extent legally binding in the Member
State of a Lender and in each case as determined or imposed by any regulatory
body having supervisory authority over any Lender.

 

“Revaluation Event” means each occurrence of any of the following with respect
to any Collateral Obligation:

 

 -46- 

 

 

(a)          such Collateral Obligation becomes a Defaulted Collateral
Obligation;

 

(b)          the occurrence of a Material Modification with respect to such
Collateral Obligation that is not previously approved by the Facility Agent (in
its sole discretion);

 

(c)          the related Obligor fails to deliver to the applicable Loan Party
or the Servicer any financial reporting package (i) as required by the
Underlying Instruments of such Collateral Obligation (following the lapse of any
grace period granted by applicable Loan Party with respect thereto, but in any
event not greater than 45 calendar days) and (ii) no less frequently than
quarterly (other than with respect to Multiple of Recurring Revenue Loans that
are included in the Collateral), but which shall in no case exceed sixty (60)
days after the end of each quarter and one-hundred and eighty-five (185) days
after the end of each fiscal year;

 

(d)          with respect to any Enterprise Value Loan that is not a Multiple of
Recurring Revenue Loan, the Leverage Multiple with respect to such Collateral
Obligation becomes more than 1.00x higher than the Original Leverage Multiple;

 

(e)          with respect to any Asset Based Loan, (A) the Borrower fails (or
fails to cause the Obligor to) retain an Approved Valuation Firm to re-calculate
the Appraised Value of (x) with respect to any such Asset Based Loan that has
intellectual property, equipment or real property, as the case may be, in its
borrowing base, the collateral securing such Asset Based Loan at least once
every twelve (12) months that such Loan is included in the Collateral (subject
to a 30 day grace period with respect to any such review) and (y) with respect
to all other Asset Based Loans included in the Collateral, the collateral
securing such Loan at least once every six (6) months that such Loan is included
in the Collateral (subject to a 30 day grace period with respect to any such
review) or (B) the Borrower (or the related Obligor, as applicable) changes the
Approved Valuation Firm with respect to any Asset Based Loan that or the related
Approved Valuation Firm changes the metric for valuing the collateral of such
Loan, each without the written approval of the Facility Agent;

 

(f)          with respect to any Asset Based Loan, the “borrowing base” (or such
similarly used term) is out of compliance by more than 10% pursuant to the terms
of the Underlying Instruments;

 

(g)          with respect to any Multiple of Recurring Revenue Loan, (1) the
Debt-to-Recurring-Revenue Ratio with respect to such Multiple of Recurring
Revenue Loan on any date reported under the Underlying Instrument increases by
more than 20.0% from the Debt-to-Recurring-Revenue Ratio calculated on the
applicable Cut-Off Date or (2) otherwise, the related Obligor’s last quarter
annualized Revenue is less than $10,000,000 calculated using the most recent
financial information of such Obligor received by the Borrower (or otherwise
available to the Borrower with respect to such Obligor); provided that so long
as (x) such Obligor’s debt as a multiple of recurring revenue remains below
1.0x, (y) such Obligor’s Effective Loan Level LTV remains below 25% and (z) such
Obligor’s annualized Revenue is greater than $10,000,000, sub-clause (1) above
shall not be applicable; or

 

 -47- 

 

 

(h)          with respect to calculating the Debt-to-Recurring-Revenue Ratio for
any Multiple of Recurring Revenue Loan, a failure to provide the information
necessary to calculate the Debt-to-Recurring Revenue Ratio for any Multiple of
Recurring Revenue Loan.

 

“Revenue” means, with respect to any Collateral Obligations that are Multiple of
Recurring Revenue Loans, the definition of annualized recurring revenue used in
the Underlying Instruments for each such Collateral Obligation, or any
comparable term for “Revenue,” “Recurring Revenue” or “Adjusted Revenue” in the
Underlying Instruments for each such Collateral Obligation or if there is no
such term in the Underlying Instruments, revenue for the related Obligor and any
of its parents or Subsidiaries that are obligated with respect to such
Collateral Obligation pursuant to its Underlying Instruments (determined on a
consolidated basis without duplication in accordance with GAAP) for the most
recent four fiscal quarter period for which financial statements have been
delivered.

 

“Revolving Liquidity Adjustment Amount” means, on any date of determination, (a)
if the Revolving Liquidity Test is satisfied as of such date, $0; and otherwise
(b) an amount equal to the absolute value of the result of A – (B x C) where:

 

A = (i) the lowest of (A) the Facility Amount, (B) the Borrowing Base
(calculated assuming a Revolving Liquidity Adjustment Amount of zero) and (C)
the Maximum Availability minus (ii) the Advances Outstanding;

 

B = the product of (A) the positive difference (if any) of (I) 2.0x of the
Aggregate Unfunded Amount minus (II) the Unrestricted Cash of the Equityholder
multiplied by (B) 50%; and

 

C = the fraction (expressed as a percentage) of the Aggregate Unfunded Equity
Amount over the Aggregate Unfunded Amount.

 

“Revolving Liquidity Test” means a test that will be satisfied on any date of
determination if the lowest of (A) the Facility Amount, (B) the Borrowing Base
(calculated assuming a Revolving Liquidity Adjustment Amount of zero) and (C)
the Maximum Availability exceeds the Advances outstanding by an amount at least
equal to the Aggregate Unfunded Equity Amount.

 

“Revolving Loan” means a Collateral Obligation that specifies a maximum
aggregate amount that can be borrowed by the related Obligor and permits such
Obligor to re-borrow any amount previously borrowed and subsequently repaid
during the term of such Loan.

 

“Revolving Period” means the period of time starting on the Effective Date and
ending on the earliest to occur of (i) the date that is 3 years after the
Effective Date or, if such date is extended pursuant to Section 2.6, the date
mutually agreed upon by the Borrower and the Facility Agent, (ii) the date on
which the Facility Amount is terminated in full pursuant to Section 2.5, or
(iii) the occurrence of an Event of Default and (other than in the case of an
Event of Default pursuant to clauses (a), (d), (e), (f), (j) or (q) of Section
13.1) notice from the Facility Agent to the Borrower.

 

 -48- 

 

 

“Sale Agreement” means the Sale and Contribution Agreement, dated as of the date
hereof, by and between the Equityholder, as seller, and the Borrower, as
purchaser.

 

“Sanctions” has the meaning set forth in Section 9.30.

 

“Sanctions Target” has the meaning set forth in Section 9.30.

 

“Sanctioned Countries” has the meaning set forth in Section 9.30.

 

“S&P Industry Classification” means the industry classifications set forth in
Schedule 6, as such industry classifications shall be updated at the option of
the Facility Agent in its sole discretion if S&P publishes revised industry
classifications.

 

“Schedule of Collateral Obligations” means the list or lists of Collateral
Obligations attached to each Asset Approval Request and each Reinvestment
Request. Each such schedule shall identify the assets that will become
Collateral Obligations, shall set forth such information with respect to each
such Collateral Obligation as the applicable Loan Party or the Facility Agent
may reasonably require and shall supplement any such schedules attached to
previously-delivered Asset Approval Requests and Reinvestment Requests.

 

“Scheduled Collateral Obligation Payment” means each periodic installment
payable by an Obligor under a Collateral Obligation for principal and/or
interest in accordance with the terms of the related Underlying Instrument.

 

“Screen Rate” means (a) with respect to Dollar Advances and GBP Advances, the
London interbank offered rate administered by ICE Benchmark Administration
Limited (or any other person which takes over the administration of that rate)
for the relevant currency and period, (b) with respect to Euro Advances, the
euro interbank offered rate administered by the Banking Federation of the
European Union (or any other person which takes over the administration of that
rate) for the relevant period, (c) with respect to AUD Advances, the rate equal
to the Bank Bill Swap Reference Bid Rate (or a comparable or successor rate) for
the relevant time period and (d) with respect to CAD Advances, the rate equal to
the Canadian Dealer Offered Rate (or a comparable or successor rate) for the
relevant period.

 

“Second Lien Loan” means any Loan (a) that is secured by a valid and perfected
Lien on substantially all of the Obligor’s assets constituting Related Property
for such Loan, subject only to the prior Lien provided to secure the obligations
under a “first lien” loan and any other Permitted Liens, (b) that, except for
the express lien priority provisions under the documentation of the “first lien”
lenders, is either senior to, or pari passu with, all other Indebtedness of such
Obligor, and (c) that the Servicer determines in accordance with the Servicing
Standard that the value of the Related Property (or the enterprise value and
ability to generate cash flow) on or about the time of origination equals or
exceeds the outstanding balance of the Loan plus the aggregate outstanding
balances of all other Indebtedness of equal or greater seniority secured by the
same Related Property (including, without limitation, the outstanding principal
balance of the “first lien” loan).

 

“Secured Parties” means, collectively, the Collateral Agent, the Collateral
Custodian, the Securities Intermediary, each Lender, the Facility Agent, each
Agent, each other Affected Person, Indemnified Party, Hedge Counterparty and
with respect to any expenses incurred in connection with its duties, the
Servicer.

 

 -49- 

 

 

“Securities Intermediary” means the Collateral Custodian, or any subsequent
institution acceptable to the Facility Agent at which the Accounts are kept.

 

“Securitization” means any private or public term or conduit securitization
transaction undertaken by any Loan Party that is secured, directly or
indirectly, primarily by Loans currently or formerly owned by a Loan Party or
any portion thereof or any interest therein released from the Lien of this
Agreement, including, without limitation, any collateralized loan obligation or
collateralized debt obligation offering or other asset securitization or term
facility, for which DBNY or an Affiliate thereof acts as an underwriter or
placement agent.

 

“Securitization Subsidiary” means an entity wholly-owned by the Borrower formed
for the sole purpose of owning Loans in anticipation of a Securitization. For
the avoidance of doubt, no Person shall be a Securitization Subsidiary after
such Person completes a Securitization and the Lien on its Securitization
Subsidiary Collateral Portfolio is released in accordance with the terms hereof.

 

“Securitization Subsidiary Assigned Agreements” has the meaning set forth in
clause (c) of the definition of Securitization Subsidiary Collateral Portfolio.

 

“Securitization Subsidiary Collateral Portfolio” means, with respect to any
Securitization Subsidiary party hereto, all right, title, and interest (whether
now owned or hereafter acquired or arising, and wherever located) of such
Securitization Subsidiary in, to and under all accounts, cash and currency,
chattel paper, tangible chattel paper, electronic chattel paper, copyrights,
copyright licenses, equipment, fixtures, contract rights, general intangibles,
instruments, certificates of deposit, certificated securities, uncertificated
securities, financial assets, securities entitlements, commercial tort claims,
deposit accounts, inventory, investment property, letter-of-credit rights,
software, supporting obligations, accessions, or other property of such
Securitization Subsidiary of any type or nature, including, without limitation,
all right, title and interest of such Securitization Subsidiary in the following
(in each case excluding the Retained Interest and the Excluded Amounts):

 

(a)          all Collateral Obligations;

 

(b)          all Related Security;

 

(c)          this Agreement and all other documents now or hereafter in effect
to which the Securitization Subsidiary is a party (collectively, the
“Securitization Subsidiary Assigned Agreements”), including (i) all rights of
the Securitization Subsidiary to receive moneys due and to become due under or
pursuant to the Securitization Subsidiary Assigned Agreements, (ii) all rights
of the Securitization Subsidiary to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect to the Securitization Subsidiary
Assigned Agreements, (iii) claims of the Securitization Subsidiary for damages
arising out of or for breach of or default under the Securitization Subsidiary
Assigned Agreements, and (iv) the right of the Securitization Subsidiary to
amend, waive or terminate the Securitization Subsidiary Assigned Agreements, to
perform under the Securitization Subsidiary Assigned Agreements and to compel
performance and otherwise exercise all remedies and rights under the
Securitization Subsidiary Assigned Agreements;

 

 -50- 

 

 

(d)          all of the following: (i) each Account, all funds held in any
Account (other than Excluded Amounts), and all certificates and instruments, if
any, from time to time representing or evidencing any Account or such funds,
(ii) all investments from time to time of amounts in the Accounts and all
certificates and instruments, if any, from time to time representing or
evidencing such investments, (iii) all notes, certificates of deposit and other
instruments from time to time delivered to or otherwise possessed by the
Collateral Agent or any Secured Party or any assignee or agent on behalf of the
Collateral Agent or any Secured Party in substitution for or in addition to any
of the then existing Account Collateral, and (iv) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any and all of the then
existing Account Collateral;

 

(e)          all additional property that may from time to time hereafter be
granted and pledged by the Securitization Subsidiary or by anyone on its behalf
under this Agreement;

 

(f)          all Accounts, all Certificated Securities, all Chattel Paper, all
Documents, all Equipment, all Financial Assets, all General Intangibles, all
Instruments, all Investment Property, all Inventory, all Securities Accounts,
all Security Certificates, all Security Entitlements and all Uncertificated
Securities of the Securitization Subsidiary;

 

(g)          all of the Securitization Subsidiary’s other personal property; and

 

(h)          all Proceeds, accessions, substitutions, rents and profits of any
and all of the foregoing Collateral (including proceeds that constitute property
of the types described in clauses (a) through (g) above) and, to the extent not
otherwise included, all payments under insurance (whether or not the Collateral
Agent or a Secured Party or any assignee or agent on behalf of the Collateral
Agent or a Secured Party is the loss payee thereof) or any indemnity, warranty
or guaranty payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral.

 

“Securitization Subsidiary Joinder” means a joinder agreement substantially in
the form of Exhibit I.

 

“Servicer” means initially Golub Capital Investment Corporation or any successor
servicer appointed pursuant to this Agreement.

 

“Servicer Default” means the occurrence of one of the following events:

 

(a)          any failure by the Servicer to deposit or credit, or to deliver for
deposit, in the Collection Account any amount required hereunder to be so
deposited, credited or delivered or to make any required distributions
therefrom, which continues unremedied for a period of two (2) Business Days;

 

(b)          any failure on the part of the Servicer (in each case, solely in
its capacity as Servicer) duly to observe or perform in any material respect any
other covenants or agreements of the Servicer set forth in this Agreement or the
other Transaction Documents to which the Servicer is a party, which failure
continues unremedied for a period of thirty (30) days (if such failure can be
remedied) after the date on which written notice of such failure is given to a
Responsible Officer of the Servicer;

 

 -51- 

 

 

(c)          the occurrence of an Insolvency Event with respect to the Servicer;

 

(d)          any representation, warranty or certification made by the Servicer
(in each case, solely in its capacity as Servicer) in this Agreement shall prove
to have been incorrect when made, which has a Material Adverse Effect and
continues to be unremedied for a period of thirty (30) days (if such failure can
be remedied) after the date on which written notice of such event is given to a
Responsible Officer of the Servicer; provided, that no breach shall be deemed to
occur hereunder in respect of any representation or warranty relating to the
“eligibility” of any Collateral Obligation if the Borrower complies with
Section 9.35 hereof and the Equityholder complies with its repurchase
obligations in the Sale Agreement with respect to such Collateral Obligation;

 

(e)          an Event of Default occurs and is continuing;

 

(f)          the failure of the Servicer to make any payment when due (after
giving effect to any related grace period) under one or more agreements for
borrowed money to which it is a party in an aggregate amount in excess of
$20,000,000, individually or in the aggregate; or (ii) the occurrence of any
event or condition that has resulted in or permits the acceleration of such
recourse debt, whether or not waived;

 

(g)          the rendering against the Servicer of one or more final,
non-appealable judgments, decrees or orders by a court or arbitrator of
competent jurisdiction for the payment of money in excess of $20,000,000,
individually or in the aggregate, and the continuance of such judgment, decree
or order unsatisfied and in effect for any period of more than sixty (60)
consecutive days without a stay of execution;

 

(h)          a Change of Control occurs; or

 

(i)          Golub Capital Investment Corporation or an Affiliate thereof ceases
to be the Servicer.

 

“Servicer Expenses” means any accrued and unpaid expenses (including reasonable
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower to the Servicer (other than the Servicing Fee) under the Transaction
Documents.

 

“Servicing Fee” means with respect to any Distribution Date, the senior fee
payable to the Servicer or successor servicer (as applicable) for services
rendered during the related Collection Period, which shall be equal to
one-quarter of the product of (i) 0.50% multiplied by (ii) the average of the
values of the Aggregate Eligible Collateral Obligation Amount on the first day
and the last day of the related Collection Period; provided that, in the sole
discretion of the Servicer, the Servicer may, from time to time, waive all or
any portion of the Servicing Fee payable on any Distribution Date.

 

 -52- 

 

 

“Servicing Standard” means, with respect to any Loans included in the
Collateral, to service and administer such Loans in accordance with Applicable
Law, the terms of this Agreement, the Underlying Instruments and, to the extent
consistent with the foregoing, (a) in a manner consistent with the provisions of
the 1940 Act applicable to the Servicer as an advisor to the Borrower, (b) the
same care, skill, prudence and diligence with which the Servicer services and
administers loans for its own account or for the account of others and (c) with
a view to maximize the value of the Loans.

 

“Specified Borrowing Base Breach” means a Borrowing Base Deficiency that occurs
(a) after the end of the Revolving Period and (b) solely as a result of a
reduction in the Diversity Score; provided that the Diversity Score is at least
equal to 6.

 

“Specified First Lien Loan” means any First Lien Loan (other than a DIP Loan or
a Multiple of Recurring Revenue Loan) that is an Enterprise Value Loan (x) (i)
where the related Obligor is not a holding company, (ii) that has either (a)
both (I) an Original Leverage Multiple of less than 3.5x and (II) an Effective
Loan Level LTV of less than 45% or (b) both (I) an Original Leverage Multiple
that is greater than or equal to 3.5x but less than 4.0x and (II) an Effective
Loan Level LTV of less than 50% and (iii) has an Obligor with a most recently
reported EBITDA of at least $10,000,000 or (y) that is approved as a Specified
First Lien Loan in writing by the Facility Agent in its sole discretion.

 

“Standard & Poor’s” or “S&P” means Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business, and any successor or
successors thereto.

 

“Structured Finance Obligation” means any obligation secured directly by,
referenced to, or representing ownership of, a pool of receivables or other
financial assets of any obligor, including collateralized debt obligations and
mortgage-backed securities, including (but not limited to) collateral debt
obligations, collateral loan obligations, asset backed securities and commercial
mortgage backed securities or any resecuritization thereof.

 

“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares or interests as have more than 50%
of the ordinary voting power for the election of directors, managers or general
partners, as applicable.

 

“Substitute Eligible Collateral Obligation” means each Eligible Collateral
Obligation pledged by the Borrower to the Collateral Agent, on behalf of the
Secured Parties, pursuant to Section 9.35.

 

“Substituted Collateral Obligation” means, with respect to any Collection
Period, any Warranty Collateral Obligation with respect to which the
Equityholder has substituted in a Substitute Eligible Collateral Obligation
pursuant to Section 9.35 and the Sale Agreement.

 

“Tangible Net Worth” means, with respect to any Person, the consolidated assets
minus the consolidated liabilities of such Person and its consolidated
Subsidiaries calculated in accordance with GAAP after subtracting therefrom the
aggregate amount of the intangible assets of such Person and its consolidated
Subsidiaries, including, without limitation, goodwill, franchises, licenses,
patents, trademarks, tradenames, copyrights and service marks; provided that
such calculation shall not take into consideration any market price changes or
perceived market price changes.

 

 -53- 

 

 

“Target Portfolio Amount” means $370,000,000 or such other amount as agreed by
the Facility Agent and the Borrower in connection with an increase in the
Facility Amount in excess of $50,000,000.

 

“Tax Jurisdiction” means the Cayman Islands, Bermuda, Curaçao, St. Maarten, the
Channel Islands or the Bahamas.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.

 

“Transaction Documents” means this Agreement, the Notes, the Sale Agreement, the
Collateral Agent and Collateral Custodian Fee Letter, each Fee Letter, the
Account Control Agreement, each Securitization Subsidiary Joinder and the other
documents to be executed and delivered in connection with this Agreement,
specifically excluding from the foregoing, however, Underlying Instruments
delivered in connection with this Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

 

“Uncommitted Lender” means any Conduit Lender designated as an “Uncommitted
Lender” for any Lender Group and any of its assignees.

 

“Underlying Instrument” means the loan agreement, credit agreement or other
customary agreement pursuant to which a Collateral Obligation has been created
or issued and each other agreement that governs the terms of or secures the
obligations represented by such Collateral Obligation or of which the holders of
such Collateral Obligation are the beneficiaries.

 

“Undrawn Fee” means a fee payable pursuant to Section 3.1(b) for each day of the
related Collection Period equal to the product of (x) the difference between the
aggregate Commitments on such day minus the Advances Outstanding on such day,
multiplied by (y) the Undrawn Fee Rate multiplied by (z) 1/360.

 

“Undrawn Fee Rate” has the meaning set forth in the Fee Letter.

 

“Unfunded Exposure Account” means the collective reference to (i) the
segregated, non-interest bearing securities accounts (within the meaning of
Section 8-501 of the UCC) number (a) with respect to Dollars, 82624710, created
and maintained on the books and records of the Securities Intermediary for the
Borrower entitled “USD Unfunded Exposure Account”, (b) with respect to Euros,
82624711, created and maintained on the books and records of the Securities
Intermediary for the Borrower entitled “EUR Unfunded Exposure Account”, (c) with
respect to GBPs, 82624712, created and maintained on the books and records of
the Securities Intermediary for the Borrower entitled “GBP Unfunded Exposure
Account”, (d) with respect to AUDs, 82624713, created and maintained on the
books and records of the Securities Intermediary for the Borrower entitled “AUD
Unfunded Exposure Account” and (e) with respect to CADs, 82624714, created and
maintained on the books and records of the Securities Intermediary for the
Borrower entitled “CAD Unfunded Exposure Account” and, in each case, is in the
name of the Borrower and subject to the prior Lien of the Collateral Agent for
the benefit of the Secured Parties, which is established and maintained pursuant
to Section 8.1(a) and (ii) each trust account in the name of the Collateral
Agent for the benefit of the applicable Securitization Subsidiary and under the
sole dominion and control of the Collateral Agent for the benefit of the Secured
Parties.

 

 -54- 

 

 

“Unfunded Exposure Equity Amount” means, as of any date of determination, with
respect to any Revolving Loan or Delayed Drawdown Loan included in the
Collateral, an amount equal to (i) the product of (a) the product of (x)
Aggregate Unfunded Amount with respect to such Revolving Loan or Delayed
Drawdown Loan multiplied by (y) the Discount Factor (if any) assigned to such
Revolving Loan or Delayed Drawdown Loan multiplied by (b) the difference of (x)
100% minus (y) the lower of the Maximum Portfolio Advance Rate and the Weighted
Average Unfunded Advance Rate, in each case, as of such date plus (ii) the
product of (a) Aggregate Unfunded Amount with respect to such Revolving Loan or
Delayed Drawdown Loan multiplied by (b) the difference of 100% minus the
Discount Factor (if any) assigned to such Revolving Loan or Delayed Drawdown
Loan.

 

“Unfunded Exposure Shortfall” has the meaning set forth in Section 8.1(a).

 

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.

 

“Unmatured Servicer Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute a
Servicer Default.

 

“Unrestricted Cash” means, (a) with respect to any Loan, the meaning of
“Unrestricted Cash” or any comparable term in the Underlying Instruments for the
applicable Loan and (b) in any case that “Unrestricted Cash” or such comparable
term is not defined in such Underlying Instruments or otherwise as applicable in
this Agreement, cash and cash equivalents of the applicable Person available for
use for general corporate purposes and not held in any reserve account or
legally or contractually restricted for any particular purposes or uses.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107 56.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 4.3(f).

 

“Valuation Standard” means a standard that will be satisfied if an Approved
Valuation Firm uses one or a combination of credit-based methodologies that are
generally acceptable in the market as commercially reasonable practices to
derive a fair assessment of the current market value of an Eligible Collateral
Obligation; provided that such assessment shall take into consideration, but not
be limited to, the following:

 

 -55- 

 

 

(a)          the financial performance and outlook of the Obligor of such
Eligible Collateral Obligation;

 

(b)          a fundamental analysis to value the Obligor of such Eligible
Collateral Obligation which may be based on discounted cash flow and a
multiples-based approach based on comparable companies in the relevant sector or
another generally accepted methodology for valuing companies in the relevant
sector; and

 

(c)          any other facts or circumstances deemed relevant by the Approved
Valuation Firm, including such facts and circumstances that constitute the basis
for a Revaluation Event with respect to such Eligible Collateral Obligation, if
applicable.

 

“Variable Funding Asset” means any Revolving Loan, Delayed Drawdown Loan or
other asset that by its terms may require one or more future advances to be made
to the related Obligor by any lender thereon or owner thereof.

 

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Warrant Asset” means any equity purchase warrants or similar rights convertible
into or exchangeable or exercisable for any equity interests received by the
applicable Loan Party as an “equity kicker” from the Obligor in connection with
a Collateral Obligation.

 

“Warranty Collateral Obligation” has the meaning set forth in Section 9.35.

 

“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Collateral Obligations included in the Adjusted
Aggregate Eligible Collateral Obligation Balance, the number obtained by
dividing (i) the amount obtained by summing the products obtained by multiplying
(a) the Advance Rate of each such Eligible Collateral Obligation by (b) such
Eligible Collateral Obligation’s contribution to the Adjusted Aggregate Eligible
Collateral Obligation Balance by (ii) the Adjusted Aggregate Eligible Collateral
Obligation Balance, in each case, as of such date.

 

“Weighted Average Coupon” means, as of any day, the number expressed as a
percentage obtained by dividing (i) the sum for each Eligible Collateral
Obligation (including, for any Deferrable Collateral Obligation, only the
required current cash pay interest thereon) that is a Fixed Rate Collateral
Obligation of (x) the interest rate for each such Collateral Obligation minus
the Applicable Interest Rate multiplied by (y) the outstanding principal balance
of each such Collateral Obligation by (ii) the aggregate outstanding principal
balance for Fixed Rate Collateral Obligations.

 

“Weighted Average Life” means, as of any day with respect to all Eligible
Collateral Obligations included in the Collateral, the number of years following
such date obtained by dividing (i) the amount obtained by summing the products
obtained by multiplying (a) the Average Life at such time of each such Eligible
Collateral Obligation by (b) the outstanding principal balance of such
Collateral Obligation by (ii) the aggregate outstanding principal balance of all
Eligible Collateral Obligations.

 

 -56- 

 

 

“Weighted Average Spread” means, as of any day, the number expressed as a
percentage equal to (i) the Aggregate Funded Spread divided by (ii) the
aggregate outstanding principal balance of all Eligible Collateral Obligations.

 

“Weighted Average Unfunded Advance Rate” means, as of any date of determination
with respect to all Eligible Collateral Obligations that are Variable Funding
Assets included in the Adjusted Aggregate Eligible Collateral Obligation
Balance, the number obtained by dividing (i) the amount obtained by summing the
products obtained by multiplying (a) the Advance Rate of each such Variable
Funding Asset by (b) such Variable Funding Asset’s contribution to the Adjusted
Aggregate Eligible Collateral Obligation Balance by (ii) the sum of all Variable
Funding Assets’ contributions to the Adjusted Aggregate Eligible Collateral
Obligation Balance.

 

“Withholding Agent” means the Borrower, the Facility Agent, the Collateral Agent
and the Servicer.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“written” or “in writing” (and other variations thereof) means any form of
written communication or a communication by means of telex, telecopier device,
telegraph or cable.

 

“Yield” means the sum of the following, with respect to any Accrual Period and
each Eligible Currency, the sum for each day in such Accrual Period of amounts
determined in accordance with the following formula:

 

IR x L
D

 

where: IR = the Interest Rate applicable to such Advance on such day during such
Collection Period;       L = the outstanding principal amount of such Advance on
such day; and       D = the actual number of days (including the first day but
excluding the last day) occurring during the period for which such Yield is
payable over a year comprised of (x) with respect to Dollar Advances and Euro
Advances, 360 days; provided that the Yield for any Note accruing interest at
the Alternate Base Rate shall be computed on the basis of the actual number of
days elapsed over a year comprised of 360 days, and (y) with respect to GBP
Advances, 365 days;

 

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by the Lender to the
Borrower or any other Person for any reason including, such distribution
becoming void or otherwise avoidable under any statutory provision or common law
or equitable action, including, any provision of the Bankruptcy Code.

 

 -57- 

 

 

Section 1.2           Other Definitional Provisions. (a)  Unless otherwise
specified therein, all terms defined in this Agreement have the meanings as so
defined herein when used in the Notes or any other Transaction Document,
certificate, report or other document made or delivered pursuant hereto or
thereto to the extent used as capitalized terms therein.

 

(b)          Each term defined in the singular form in Section 1.1 or elsewhere
in this Agreement shall mean the plural thereof when the plural form of such
term is used in this Agreement, the Notes or any other Transaction Document,
certificate, report or other document made or delivered pursuant hereto or
thereto, and each term defined in the plural form in Section 1.1 shall mean the
singular thereof when the singular form of such term is used herein or therein.

 

(c)          The words “hereof,” “herein,” “hereunder” and similar terms when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, the term “including” means “including
without limitation,” and article, section, subsection, schedule and exhibit
references herein are references to articles, sections, subsections, schedules
and exhibits to this Agreement unless otherwise specified.

 

(d)          The following terms which are defined in the UCC in effect in the
State of New York on the date hereof are used herein as so defined: Accounts,
Certificated Securities, Chattel Paper, Control, Deposit Account, Documents,
Equipment, Financial Assets, Funds-Transfer System, General Intangibles, Indorse
and Indorsed, Instruments, Inventory, Investment Property, Proceeds, Securities
Account, Securities Intermediary, Security Certificates, Security Entitlements,
Security Interest and Uncertificated Securities.

 

(e)          On each Measurement Date or applicable Cut-Off Date, the status of
each Eligible Collateral Obligation shall be re-determined by the Servicer as of
such date and, as a consequence thereof, Collateral Obligations that were
previously Eligible Collateral Obligations on a prior Measurement Date may be
excluded from the Aggregate Eligible Collateral Obligation Amount calculated on
such Measurement Date.

 

(f)          Unless otherwise specified, each reference in this Agreement or in
any other Transaction Document to a Transaction Document shall mean such
Transaction Document as the same may from time to time be amended, restated,
supplemented or otherwise modified in accordance with the terms of the
Transaction Documents.

 

(g)          Unless otherwise specified, each reference to any Applicable Law
means such Applicable Law as amended, modified, codified, replaced or reenacted,
in whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder and reference to any Section or other
provision of any Applicable Law means that provision of such Applicable Law from
time to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such Section or other provision.

 

 -58- 

 

 

(h)          All calculations required to be made hereunder with respect to the
Collateral Obligations, the Maximum Availability and the Borrowing Base shall be
made on a settlement date basis and after giving effect to (x) all purchases or
sales to be entered into on such date and (y) all Advances requested to be made
on such date plus the balance of all unfunded Advances to be made in connection
with the Borrower’s purchase of previously requested (and approved) Collateral
Obligations or any funding with respect to a Variable Funding Asset included in
the Collateral.

 

(i)          Any use of the term “knowledge” or “actual knowledge” in this
Agreement shall mean actual knowledge after reasonable inquiry.

 

(j)          [Reserved].

 

(k)          For purposes of this Agreement, an Event of Default or Servicer
Default shall be deemed to be continuing until it is waived in accordance with
Section 17.2.

 

(l)          Unless otherwise expressly stated in this Agreement, if at any time
any change in generally accepted accounting principles (including the adoption
of IFRS) would affect the computation of any covenant (including the computation
of any financial covenant) set forth in this Agreement or any other Transaction
Document, Borrower and Facility Agent shall negotiate in good faith to amend
such covenant to preserve the original intent in light of such change; provided,
that, until so amended, (i) such covenant shall continue to be computed in
accordance with the application of generally accepted accounting principles
prior to such change and (ii) to the extent available to the Borrower, the
Borrower shall provide to the Facility Agent a written reconciliation in form
and substance reasonably satisfactory to the Facility Agent, between
calculations of such covenant made before and after giving effect to such change
in generally accepted accounting principles.

 

(m)          For purposes of (i) complying with any requirement of this
Agreement stated in Dollars and (ii) calculating any ratio or other test set
forth in this Agreement, the amount of any Collateral Obligation denominated in
an Eligible Currency other than Dollars shall be deemed to be the equivalent in
Dollars of such amount of such Eligible Currency, as determined by the Servicer
using the Applicable Exchange Rate (provided that if such Collateral Obligation
is denominated and payable in any Eligible Currency other than Dollars and such
Collateral Obligation is match-funded by Advances in the same Eligible Currency,
then the Dollar equivalent shall be determined by the Servicer using the
Applicable Conversion Rate), and the amount of any Advance denominated in an
Eligible Currency other than Dollars shall be deemed to be the equivalent in
Dollars of such amount of such Eligible Currency, as determined by the Servicer
using the Applicable Conversion Rate.

 

 -59- 

 

 

Article II

THE FACILITY, ADVANCE PROCEDURES AND NOTES

 

Section 2.1           Advances. (a)  On the terms and subject to the conditions
set forth in this Agreement, each Lender Group hereby agrees to make advances to
or on behalf of the Borrower (individually, an “Advance” and collectively the
“Advances”) from time to time on any date (each such date on which an Advance is
made, an “Advance Date”) during the period from the Effective Date to the end of
the Revolving Period; provided that there shall be no more than two (2) Advance
Dates during any calendar week. The CAD Advances shall be made solely by the CAD
Lenders, the Dollar Advances shall be made solely by the Dollar Lenders, the
Euro Advances shall be made solely by the Euro Lenders, the AUD Advances shall
be made solely by the AUD Lenders and the GBP Advances shall be made solely by
the GBP Lenders, in each case in accordance with Section 2.2(d).

 

(b)          Under no circumstances shall any Lender make an Advance if, after
giving effect to such Advance and, if applicable, any purchase of Eligible
Collateral Obligations in connection therewith, (x) the Advances Outstanding
would exceed the lowest of (i) the Facility Amount, (ii) the Borrowing Base and
(iii) the Maximum Availability or (y) in the case of an Advance in an Eligible
Currency other than Dollars, the Foreign Currency Advance Amount would exceed
the Foreign Currency Sublimit on such day. Subject to the terms of this
Agreement, during the Revolving Period, the Borrower may borrow, reborrow, repay
and prepay (subject to the provisions of Section 2.4) one or more Advances.

 

Section 2.2           Funding of Advances. (a)  Subject to the satisfaction of
the conditions precedent set forth in Section 6.2, the Borrower may request
Advances hereunder by giving notice to the Facility Agent, each Agent and the
Collateral Agent of the proposed Advance at or prior to 2:00 p.m., New York City
time, at least one (1) Business Day prior to the proposed Advance Date. Such
notice (herein called the “Advance Request”) shall be in the form of Exhibit C-1
and shall include (among other things) the proposed Advance Date and amount of
such proposed Advance, and shall, if applicable, be accompanied by an Asset
Approval Request setting forth the information required therein with respect to
the Collateral Obligations to be acquired by the Borrower on the Advance Date
(if applicable). The amount of any Advance shall at least be equal to the least
of (w) the Dollar equivalent of $500,000 in an Eligible Currency, (x) the (1)
Borrowing Base on such day minus (2) the Advances Outstanding on such day,
(y) the (1) Facility Amount on such day minus (2) the Advances Outstanding on
such day and (z) only in the case of Advances other than Dollar Advances, the
(1) Foreign Currency Sublimit on such day minus (2) the Foreign Currency Advance
Amount on such day, in each case, before giving effect to the requested Advance
as of such date. Any Advance Request given by the Borrower pursuant to this
Section 2.2, shall be irrevocable and binding on the Borrower. The Facility
Agent shall have no obligation to lend funds hereunder in its capacity as
Facility Agent. Subject to receipt by the Collateral Agent of an Officer’s
Certificate of the Borrower confirming the satisfaction of the conditions
precedent set forth in Section 6.2, and the Collateral Agent’s receipt of such
funds from the Lenders, the Collateral Agent shall make the proceeds of such
requested Advances available to the Borrower by deposit to such account as may
be designated by the Borrower in the Advance Request in same day funds no later
than 3:00 p.m., New York City time, on such Advance Date.

 

 -60- 

 

 

(b)          Committed Lender’s Commitment. At no time will any Uncommitted
Lender have any obligation to fund an Advance. At all times on and after the
Conduit Advance Termination Date for a Conduit Lender in a Lender Group, all
Advances shall be made by the Committed Lenders in such Lender Group. At any
time when any Uncommitted Lender has failed to or has rejected a request to fund
an Advance, its Agent shall so notify the Related Committed Lender and such
Related Committed Lender shall fund such Advance. Notwithstanding anything
contained in this Section 2.2(b) or elsewhere in this Agreement to the contrary,
no Committed Lender shall be obligated to provide its Agent or the Borrower (or
a Securitization Subsidiary as directed by the Borrower) with funds in
connection with an Advance in an amount that would result in the portion of the
Advances then funded by it exceeding its Commitment then in effect. The
obligation of the Committed Lender in each Lender Group to remit any Advance
shall be several from that of the other Lenders, and the failure of any
Committed Lender to so make such amount available to its Agent shall not relieve
any other Committed Lender of its obligation hereunder.

 

(c)          Unfunded Commitment Provisions. Notwithstanding anything to the
contrary herein, upon the occurrence of the earlier of (i) any acceleration of
the maturity of Advances pursuant to Section 13.2 and (ii) the end of the
Revolving Period, the Borrower shall (x) first, deposit into the Unfunded
Exposure Account any Unrestricted Cash to the extent utilized to calculate the
Revolving Liquidity Adjustment Amount and in the amount of the Aggregate
Unfunded Amount minus the amount already on deposit in the Unfunded Exposure
Account and (y) second, request an Advance in the amount of the Aggregate
Unfunded Amount minus the amount already on deposit in the Unfunded Exposure
Account (including the amount deposited pursuant to clause (x) above). Following
receipt of such Advance Request, the Lenders shall fund such requested amount by
transferring such amount directly to the Collateral Custodian to be deposited
into the Unfunded Exposure Account, notwithstanding anything to the contrary
herein (including, without limitation, the Borrower’s failure to satisfy any of
the conditions precedent set forth in Section 6.2).

 

(d)          Currency Commitment Provisions.

 

(i)          Each Lender hereby agrees that (A) each Advance funded in CADs
shall be funded in its entirety by the CAD Lenders, (B) each Advance funded in
Dollars shall be funded in its entirety by the Dollar Lenders, (C) each Advance
funded in Euros shall be funded in its entirety by the Euro Lenders, (D) each
Advance funded in AUDs shall be funded in its entirety by the AUD Lenders and
(E) each Advance funded in GBPs shall be funded in its entirety by the GBP
Lenders; provided that, no Lender other than DBNY and its Affiliates shall be
required to fund any Advances in any Eligible Currency (other than Dollars) in
an amount greater than its Pro Rata Percentage of the Advances to be made in
such Eligible Currency. On the date of each Advance, each Dollar Lender (other
than any Dollar Lenders who are also CAD Lenders, Euro Lenders and/or GBP
Lenders, as applicable) shall purchase Advances in Dollars from DBNY and its
Affiliates in an aggregate amount such that, after giving effect to each such
purchase, each Lender owns its Pro Rata Percentage of the Advances Outstanding.

 

 -61- 

 

 

(ii)         On each FX Evaluation Date, the Servicer on behalf of the Borrower
shall calculate the Borrowing Base and deliver such calculation to the Facility
Agent, each Agent and each Lender, together with each Pro Rata Percentage and
the actual percentage of the Advances Outstanding owing to each Lender as of
such FX Evaluation Date. If (x) there is on any FX Evaluation Date specified in
clauses (a) or (c) of the definition thereof, any difference, (y) there is on
any other FX Evaluation Date, a difference of 2.5% or more, in each case between
any Lender’s actual percentage of the Advances Outstanding and such Lender’s Pro
Rata Percentage or (z) on any date any Lender has provided written notice to the
Facility Agent and the Servicer that such Lender directs (in its sole
discretion) a reallocation under this Section 2.2(d)(ii), the Servicer shall
deliver to the Facility Agent, each Agent and each Lender (with a copy to the
Collateral Custodian and the Loan Registrar) a notice substantially in the form
of Exhibit C-5 (each, an “FX Reallocation Notice”) directing each Dollar Lender
(other than any Dollar Lenders who are also AUD Lenders, CAD Lenders, Euro
Lenders and/or GBP Lenders, as applicable) to sell to, or purchase from DBNY and
its Affiliates Advances in Dollars in an aggregate amount such that, after
giving effect to each such purchase, each Lender owns its Pro Rata Percentage of
the Advances Outstanding. Each Lender agrees to comply with the direction
provided in the FX Reallocation Notice. Each such purchase and sale of Advances
Outstanding shall occur on the Business Day following delivery of the related FX
Reallocation Notice (or, if the related FX Reallocation Notice is delivered to
any Lender after 4:00 p.m., New York City time, on the second Business Day
following delivery of such FX Reallocation Notice).

 

(iii)        Notwithstanding anything to the contrary herein, at no time shall
(v) any CAD Lender have any obligation to fund any Advance in an Eligible
Currency other than CADs, (w) any Dollar Lender have any obligation to fund any
Advance in an Eligible Currency other than Dollars, (x) any Euro Lender have any
obligation to fund any Advance in an Eligible Currency other than Euros, (y) any
AUD Lender have any obligation to fund any Advance in an Eligible Currency other
than AUDs or (z) any GBP Lender have any obligation to fund any Advance in an
Eligible Currency other than GBPs.

 

Section 2.3           Notes. The Borrower shall, upon request of any Lender
Group, on or after such Lender Group becomes a party hereto (whether on the
Effective Date or by assignment or otherwise), execute and deliver a Note
evidencing the Advances of such Lender Group. Each such Note shall be payable to
the Agent for such Lender Group in a face amount equal to the applicable Lender
Group’s Commitment as of the Effective Date or the effective date on which such
Lender Group becomes a party hereto, as applicable. The Borrower hereby
irrevocably authorizes each Agent to make (or cause to be made) appropriate
notations on the grid attached to the Notes (or on any continuation of such
grid, or at the option of such Agent, in its records), which notations, if made,
shall evidence, inter alia, the date of the outstanding principal of the
Advances evidenced thereby and each payment of principal thereon. Such notations
shall be rebuttably presumptive evidence of the subject matter thereof absent
manifest error; provided, that the failure to make any such notations shall not
limit or otherwise affect any of the Obligations or any payment thereon.

 

 -62- 

 

 

Section 2.4           Repayment and Prepayments. (a) The Borrower shall repay
the Advances outstanding (i) on each Distribution Date to the extent required to
be paid hereunder and funds are available therefor pursuant to Section 8.3 and
(ii) in full on the Facility Termination Date.

 

(b)          Prior to the Facility Termination Date, the Borrower may, from time
to time, make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any Advance using Principal Collections on deposit in the
Principal Collection Account or other funds available to the Borrower on such
date; provided, that

 

(i)          all such voluntary prepayments shall require prior written notice
to the Facility Agent (with a copy to the Collateral Agent and each Agent) by
11:00 a.m. two (2) Business Days prior to such voluntary prepayment, which
notice (herein called the “Prepayment Notice”) shall be in the form of Exhibit
C-4 and shall include (among other things) the proposed date of such prepayment
and the amount and allocation of such prepayment;

 

(ii)         in the case of voluntary partial prepayments of Dollar Advances,
each such voluntary partial prepayment shall be at least equal to U.S.$500,000;
and

 

(iii)        each prepayment shall be applied on the Business Day received by
the Facility Agent if received by 3:00 p.m., New York City time.

 

Each such prepayment shall be subject to the payment of any amounts required by
Section 2.5(b) (if any) resulting from a prepayment or payment.

 

Section 2.5           Permanent Reduction of Facility Amount.  (a) The Borrower
may at any time upon five Business Days’ prior written notice to the Facility
Agent, permanently reduce the Facility Amount (i) in whole or in part upon
payment in full (in accordance with Section 2.4) of the Advances Outstanding or
(ii) in part by any pro forma amount that the Facility Amount exceeds the
Advances Outstanding (after giving effect to any concurrent prepayment thereof).
In connection with any permanent reduction of the Facility Amount under this
Section 2.5(a), the Commitment of each Committed Lender shall automatically, and
without any further action by any party, be reduced pro rata with all other
Committed Lenders such that the sum of all Commitments will equal the newly
reduced Facility Amount.

 

(b)          As a condition precedent to any permanent reduction of the Facility
Amount pursuant to Section 2.5(a), the Borrower shall pay to each Lender, any
applicable Prepayment Fee; provided that the Borrower shall not be required to
pay such Prepayment Fee (i) if the Lenders have, prior to the date of such
reduction in whole or in part, declined a request for extension of the Revolving
Period under Section 2.6 on substantially the same terms as already set forth
herein; (ii) to any Lender that is a Defaulting Lender, (iii) during the
continuation of a Non-Approval Event, at the time of any such permanent
reduction of the Facility Amount; (iv) if such reduction occurs within sixty
(60) days following delivery by the Facility Agent of a request to comply with
any changes to the Retention Requirements that will impose any substantial
obligations on the Borrower with respect to which it, or any Affiliate or other
entity managed by Golub Capital Investment Corporation or an Affiliate thereof,
is not currently required to comply in any other financing; and (v) to any
Lender that has, prior to the date of such permanent reduction in whole or in
part, demanded the Borrower pay any Increased Costs pursuant to Section 5.1.

 

 -63- 

 

 

Section 2.6           Extension of Revolving Period. The Borrower may, at any
time after the one-year anniversary of the Effective Date and prior to the date
that is 20 Business Days prior to the last date of the Revolving Period, deliver
a written notice to the Facility Agent requesting an extension of the Revolving
Period for a minimum of twelve months. In the respective sole discretion of each
Agent, the Revolving Period shall be extended to a date mutually agreed upon by
the Borrower and the Agents and in accordance with the other terms and
conditions as may be agreed to from time-to-time by the Borrower and the
Facility Agent.

 

Section 2.7           Calculation of Discount Factor.

 

(a)          In connection with the purchase of each Collateral Obligation and
prior to such Collateral Obligation being purchased by the Borrower and included
in the Collateral or in connection with an Asset Approval Request pursuant to
clause (b) of the definition of Cut-Off Date, the Facility Agent will assign (in
its sole discretion) a Discount Factor for such Collateral Obligation, which
Discount Factor shall remain effective for such Collateral Obligation except as
provided in clause (b) below.

 

(b)          If a Revaluation Event occurs with respect to any Collateral
Obligation, the Discount Factor of such Collateral Obligation may be amended by
the Facility Agent, in its sole discretion. The Facility Agent will provide
written notice of the revised Discount Factor to the Borrower and the Servicer.
To the extent the Servicer has actual knowledge or has received notice of any
Revaluation Event with respect to any Collateral Obligation, the Servicer shall
give prompt notice thereof to the Facility Agent (but, in any event, not later
than three Business Days after it receives notice or gains actual knowledge
thereof); provided that the Facility Agent may not amend the Discount Factor of
a Collateral Obligation which has been assigned a Discount Factor by an Approved
Valuation Firm as set forth in clause (c) below unless a subsequent Revaluation
Event has occurred or the Leverage Multiple of such Collateral Obligation
becomes more than 1.0x higher than the Leverage Multiple at the time such
Discount Factor was assigned by the Approved Valuation Firm.

 

(c)          If the Discount Factor with respect to any Collateral Obligation
assigned by the Facility Agent following Revaluation Events of the type set
forth in clauses (b), (d), (e), (f) or (g) of the definition thereof pursuant to
clause (b) above is below the initial Discount Factor assigned by the Facility
Agent when such Collateral Obligation was purchased and no prior Revaluation
Event has occurred, then the Borrower may (at its own expense) retain an
Approved Valuation Firm to determine (in accordance with the Valuation Standard)
such Discount Factor within sixty (60) days after re-assignment of such Discount
Factor; provided, that (x) each determination by an Approved Valuation Firm of
any Discount Factor shall be re-calculated, at the Borrower’s expense, every six
(6) months after the date of such determination and (y) once an Approved
Valuation Firm is selected with respect to any Eligible Collateral Obligation
and the Borrower has provided the Facility Agent with notice of the exercise of
its rights pursuant to this clause (c), such Approved Valuation Firm that has
been selected with respect to such Eligible Collateral Obligation may not be
changed without the prior written consent of the Facility Agent; provided,
further, that the re-calculated Discount Factor shall not be greater than the
initial Discount Factor assigned by the Facility Agent when the Collateral
Obligation was purchased; provided, further, that with respect to any Collateral
Obligation that is a Multiple of Recurring Revenue Loan, if the Revenue of the
Obligor of such Multiple of Recurring Revenue Loan has declined by at least 40%
since such Multiple of Recurring Revenue Loan was acquired by the Borrower or
the related Obligor’s last quarter annualized Revenue is less than $10,000,000
calculated using the most recent financial information of such Obligor received
by the Borrower (or otherwise available to the Borrower with respect to such
Obligor), then the Borrower shall not be able to dispute the Facility Agent’s
reassignment.

 

 -64- 

 

 

Section 2.8           Increase in Facility Amount.  The Borrower may, with the
prior written consent of the Facility Agent (which consent may be conditioned on
one or more conditions precedent in its sole discretion), (i) increase the
Commitment of the existing Lender Groups (pro rata) by an additional
$250,000,000, (ii) add additional Lender Groups and/or (iii) increase the
Commitment of any Lender Group, in each case which shall increase the Facility
Amount by the amount of the Commitment of each such existing or additional
Lender Group.

 

Section 2.9           Defaulting Lenders.

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

 

(i)           any payment of principal, interest, fees or other amounts received
by the Collateral Custodian for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Facility Agent and advised to the
Collateral Custodian in writing as follows: first, to the payment of any amounts
owing by that Defaulting Lender to the Facility Agent hereunder; second, as the
Borrower may request (so long as no Event of Default or Unmatured Event of
Default exists (except to the extent caused by such Defaulting Lender, as
determined by the Borrower in its sole discretion)), to the funding of any
Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Servicer,
the Facility Agent or the Collateral Agent; third, if so determined by the
Facility Agent and the Borrower, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund future Advances under this Agreement; fourth, to the payment of any
amounts owing to the other Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Event of Default or Unmatured Event of Default
exists (except to the extent caused by such Defaulting Lender, as determined by
the Facility Agent in its sole discretion), to the payment of any amounts owing
to the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Advances in respect of which such Defaulting Lender has not fully funded
its appropriate share, such payment shall be applied solely to pay the Advances
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advances of such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.9 shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto; and

 

 -65- 

 

 

(ii)           for any period during which such Lender is a Defaulting Lender,
such Defaulting Lender shall not be entitled to receive any Undrawn Fee for any
period during which that Lender is a Defaulting Lender (and under no
circumstance shall the Borrower retroactively be or become required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

 

(b)          If the Facility Agent and the Borrower determine in their
respective sole discretion that a Defaulting Lender should no longer be deemed
to be a Defaulting Lender, the Facility Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), such Lender will, to the extent applicable, purchase that
portion of Advances outstanding of the other Lenders or take such other actions
as the Facility Agent may determine to be necessary to cause the Advances to be
held on a pro rata basis by the Lenders, whereupon that Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

Section 2.10         Borrowing Base Deficiency Payments.

 

(a)          If, on any day prior to the Facility Termination Date, (I) a
Borrowing Base Deficiency (other than a Specified Borrowing Base Breach or an
Excepted Borrowing Base Breach) exists or the Minimum Equity Condition is not
satisfied, then the Borrower shall, upon the Borrower receiving written notice
from the Facility Agent or obtaining knowledge thereof, either (i) cure such
Borrowing Base Deficiency or failure to satisfy the Minimum Equity Condition
within two (2) Business Days by: (w) depositing cash in Dollars into the
Principal Collection Account, (x) repaying Advances Outstanding (together with
any fees in respect of the amount so prepaid), (y) to the extent such sales, in
conjunction with other actions, eliminate such Borrowing Base Deficiency or
satisfy the Minimum Equity Condition, selling Loans in accordance with Section
9.34 and/or (z) selling additional Eligible Collateral Obligations in accordance
with Section 9.34 (or any combination of the foregoing) or (ii) if no Cure
Notice has been delivered within the previous six (6) calendar months, (x)
within two (2) Business Days deliver a Cure Notice and (y) cure such Borrowing
Base Deficiency or failure to satisfy the Minimum Equity Condition within five
(5) Business Days or (II) a Specified Borrowing Base Breach exists, then the
Borrower shall, upon the Borrower receiving written notice from the Facility
Agent or obtaining knowledge thereof, cure such Specified Borrowing Base Breach
within 90 calendar days by: (w) depositing cash in Dollars into the Principal
Collection Account, (x) repaying Advances Outstanding (together with any fees in
respect of the amount so prepaid), (y) to the extent such sales, in conjunction
with other actions, eliminate such Borrowing Base Deficiency or satisfy the
Minimum Equity Condition, selling Loans in accordance with Section 9.34 and/or
(z) selling additional Eligible Collateral Obligations in accordance with
Section 9.34 (or any combination of the foregoing).

 

 -66- 

 

 

(b)          No later than 2:00 p.m. on the Business Day of the repayment of
Advances Outstanding or sale of additional Eligible Collateral Obligations
pursuant to Section 2.10(a), the Borrower (or the Servicer on its behalf) shall
deliver (i) to the Facility Agent (with a copy to the Collateral Agent and the
Collateral Custodian) notice of such repayment or sale and a duly completed
Borrowing Base Certificate, updated to the date such repayment or sale is being
made and giving pro forma effect to such repayment or sale, and (ii) to the
Facility Agent, if applicable, a description of any Eligible Collateral
Obligation and each Obligor of such Eligible Collateral Obligation to be sold
and an updated Collateral Obligation Schedule. Failure to deliver any such
notice shall not affect the satisfaction of the cure of the Borrowing Base
Deficiency made pursuant to Section 2.10(a).

 

Article III

YIELD, UNDRAWN FEE, ETC.

 

Section 3.1           Yield and Undrawn Fee. (a)  The Borrower hereby promises
to pay, on the dates specified in Section 3.2, Yield on the outstanding amount
of each Advance (or each portion thereof) for the period commencing on the
applicable Advance Date until such Advance is paid in full. No provision of this
Agreement or the Notes shall require the payment or permit the collection of
Yield in excess of the maximum amount permitted by Applicable Law.

 

(b)          The Borrower shall pay the Undrawn Fee on the dates specified in
Section 3.2.

 

Section 3.2           Yield and Undrawn Fee Distribution Dates. Yield accrued on
each Advance (including any previously accrued and unpaid Yield) and the Undrawn
Fee (as applicable) shall be payable, without duplication:

 

(a)          on the Facility Termination Date;

 

(b)          on the date of any payment or prepayment, in whole of the Advances
Outstanding and the termination of this Agreement; and

 

(c)          on each Distribution Date.

 

Section 3.3           [Reserved].

 

 

Section 3.4           Computation of Yield, Fees, Etc. Each Agent (on behalf of
its respective Lender Group) and the Facility Agent shall determine the
applicable Yield and all Fees to be paid by the Borrower on each Distribution
Date for the related Accrual Period and shall advise the Collateral Agent
thereof in writing no later than the Determination Date immediately prior to
such Distribution Date. Such reporting may also include an accounting of any
amounts due and payable pursuant to Sections 4.3 and 5.1.

 

 -67- 

 

 

Article IV

PAYMENTS; TAXES

 

Section 4.1           Making of Payments.   Subject to, and in accordance with,
the provisions hereof and Section 2.4 or Section 8.3(a), as applicable, all
payments of principal of or Yield on the Advances and other amounts due to the
Lenders shall be made pursuant to Section 8.3(a) no later than 3:00 p.m., New
York City time, on the day when due in the applicable Eligible Currency in
immediately available funds. Payments received by any Lender or Agent after 3:00
p.m., New York City time, on any day will be deemed to have been received by
such Lender or Agent on the next following Business Day. The respective Agent
for each Lender Group shall allocate to the Lenders in its Lender Group each
payment in respect of the Advances received by the respective Agent as provided
by Section 8.3(a) or Section 2.4, as applicable. Payments in reduction of the
principal amount of the Advances shall be allocated and applied to Lenders pro
rata based on their respective portions of such Advances, or in any such case in
such other proportions as each affected Lender may agree upon in writing from
time to time with such Agent and the Borrower. Payments of Yield and Undrawn Fee
shall be allocated and applied to Lenders pro rata based upon the respective
amounts of such Yield and Undrawn Fee due and payable to them.

 

Section 4.2           Due Date Extension.  If any payment of principal or Yield
with respect to any Advance falls due on a day which is not a Business Day, then
such due date shall be extended to the next following Business Day, and
additional Yield shall accrue and be payable for the period of such extension at
the rate applicable to such Advance.

 

Section 4.3           Taxes.  (a)  Payments Free of Taxes. Any and all payments
by or on account of any obligation of the Borrower under any Transaction
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law. If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Official Body in accordance with Applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 4.3) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

 

(b)          Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Official Body in accordance with Applicable Law, or at the
option of the Facility Agent timely reimburse it for the payment of, any Other
Taxes.

 

 -68- 

 

 

(c)          Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, on the immediately following Distribution Date (to the extent of
available amounts) after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 4.3) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the Facility
Agent), or by the Facility Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

 

(d)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Facility Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Facility Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 15.9 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Facility Agent in connection with any Transaction
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Facility Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes the Facility Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Transaction Document or otherwise payable by the Facility Agent to the Lender
from any other source against any amount due to the Facility Agent under this
Section 4.3(d).

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to an Official Body pursuant to this Section 4.3, the
Borrower shall deliver to the Facility Agent the original or a certified copy of
a receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Facility Agent.

 

(f)          Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Borrower, the Collateral Agent and the Facility Agent, at
the time or times reasonably requested by the Borrower, the Collateral Agent or
the Facility Agent, such properly completed and executed documentation
reasonably requested by the Borrower, the Collateral Agent or the Facility Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the
Borrower, the Collateral Agent or the Facility Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower, the Collateral Agent or the Facility Agent as will enable the
Borrower, the Collateral Agent or the Facility Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 4.3(f)(ii)(A), Section
4.3(f)(ii)(B) and Section 4.3(f)(ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

 -69- 

 

 

(ii)         Without limiting the generality of the foregoing:

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Facility Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Facility Agent) executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Facility Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Facility Agent)
whichever of the following is applicable:

 

(I)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed copies of IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any
Transaction Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)        executed copies of IRS Form W-8ECI;

 

(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

 -70- 

 

 

(IV)        to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Facility Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Facility Agent)
executed copies of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Facility Agent to determine the
withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Transaction Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Facility Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Facility Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Facility Agent as may
be necessary for the Borrower and the Facility Agent to (x) comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or (y) determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Facility Agent in
writing of its legal inability to do so.

 

 -71- 

 

 

(g)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.3 (including by
the payment of additional amounts pursuant to this Section 4.3), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.3 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Official Body with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this Section 4.3(g) (plus any penalties,
interest or other charges imposed by the relevant Official Body) in the event
that such indemnified party is required to repay such refund to such Official
Body. Notwithstanding anything to the contrary in this Section 4.3(g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 4.3(g) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
4.3(g) shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(h)          Survival. Each party’s obligations under this Section 4.3 shall
survive the resignation or replacement of the Facility Agent or any assignment
of rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all obligations under any Transaction Document.

 

(i)          Defined Terms. For purposes of this Section 4.3, the term
“Applicable Law” includes FATCA.

 

Article V

INCREASED COSTS, ETC.

 

Section 5.1           Increased Costs, Capital Adequacy.     (a) If, due to
either (i) the introduction of or any change following the date hereof
(including, without limitation, any change by way of imposition or increase of
reserve requirements) in or in the interpretation, administration or application
arising following the date hereof of any Applicable Law, in each case whether
foreign or domestic or (ii) the compliance with any guideline or request
following the date hereof from any central bank or other Official Body (whether
or not having the force of law), (A) there shall be any increase in the cost to
the Facility Agent, any Agent, any Lender, or any successor or assign thereof
(each of which shall be an “Affected Person”) of agreeing to make or making,
funding or maintaining any Advance (or any reduction of the amount of any
payment (whether of principal, interest, fee, compensation or otherwise) to any
Affected Person hereunder), as the case may be, (B) there shall be any reduction
in the amount of any sum received or receivable by an Affected Person under this
Agreement or under any other Transaction Document, or (C) any Recipient is
subject to any Taxes (other than (x) Indemnified Taxes, (y) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (z) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, then, in each case, the Borrower shall, after written
demand by the Facility Agent (which demand shall be accompanied by a statement
setting forth in reasonable detail the basis for such demand), on behalf of such
Affected Person, pay to the Facility Agent, on behalf of such Affected Person,
additional amounts sufficient to compensate such Affected Person for such
increased costs or reduced payments on the immediately following Distribution
Date (to the extent of available funds) after such demand.

 

 -72- 

 

 

(b)          If either (i) the introduction of or any change following the date
hereof in or in the interpretation, administration or application arising
following the date hereof of any law, guideline, rule or regulation, directive
or request or (ii) the compliance by any Affected Person with any law,
guideline, rule, regulation, directive or request following the date hereof,
from any central bank, any Official Body or agency, including, without
limitation, compliance by an Affected Person with any request or directive
regarding capital adequacy or liquidity, has or would have the effect of
reducing the rate of return on the capital of any Affected Person, as a
consequence of its obligations hereunder or any related document or arising in
connection herewith or therewith to a level below that which any such Affected
Person could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Person with respect to
capital adequacy), by an amount deemed by such Affected Person to be material,
then, from time to time, after demand by such Affected Person (which demand
shall be accompanied by a statement setting forth in reasonable detail the basis
for such demand), the Borrower shall pay the Facility Agent on behalf of such
Affected Person such additional amounts as will compensate such Affected Person
for such reduction but only to the extent there are amounts available therefore
on any given day pursuant to Section 8.3(a).

 

(c)          If an Affected Person shall at any time (without regard to whether
any Basel III Regulations are then in effect) suffer or incur (i) any explicit
or implicit charge, assessment, cost or expense by reason of the amount or type
of assets, capital or supply of funding such Affected Person or any of its
Affiliates is required or expected to maintain in connection with the
transactions contemplated herein, without regard to (A) whether such charge,
assessment, cost or expense is imposed or recognized internally, externally or
inter-company or (B) whether it is determined in reference to a reduction in the
rate of return on such Affected Person’s or Affiliate’s assets or capital, an
inherent cost of the establishment or maintenance of a reserve of stable
funding, a reduction in the amount of any sum received or receivable by such
Affected Person or its Affiliates or otherwise, or (ii) any other imputed cost
or expense arising by reason of the actual or anticipated compliance by such
Affected Person or any of its Affiliates with the Basel III Regulations, then,
upon demand by or on behalf of such Affected Person through the Facility Agent,
the Borrower shall pay to the Facility Agent, for the benefit of such Affected
Person, such amount as will, in the determination of such Affected Person,
compensate such Affected Person therefor but only to the extent there are
amounts available therefor on any given day pursuant to Section 8.3(a). A
certificate of the applicable Affected Person setting forth the amount or
amounts necessary to compensate the Affected Person under this Section 5.1(c)
shall be delivered to the Borrower and shall be conclusive absent manifest
error.

 

(d)          In determining any amount provided for in this Section 5.1, the
Affected Person may use any reasonable averaging and attribution methods. The
Facility Agent, on behalf of any Affected Person making a claim under this
Section 5.1, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.

 

(e)          The Borrower shall only be obligated to pay any amounts required by
this Section 5.1 to an Affected Person to the extent that such Affected Person
certifies to the Borrower in writing that the Borrower and its Affiliates are
not the only borrower or customer that such Affected Person is charging for
similar costs, damages, losses or expenses at such time.

 

 -73- 

 

 

Article VI

EFFECTIVENESS; CONDITIONS TO ADVANCES

 

Section 6.1           Effectiveness. This Agreement shall become effective on
the first day (the “Effective Date”) on which the Facility Agent, on behalf of
the Lenders, shall have received the following, each in form and substance
reasonably satisfactory to the Facility Agent:

 

(a)          Transaction Documents. This Agreement and each other Transaction
Document, in each case duly executed by each party thereto;

 

(b)          Notes. For each Lender Group that has requested the same prior to
the Effective Date, a Note duly completed and executed by the Borrower and
payable to the Agent for such Lender Group;

 

(c)          [Reserved];

 

(d)          Resolutions. Certified copies of the resolutions of the board of
managers (or similar items) of the Borrower, the Equityholder and the Servicer
approving the Transaction Documents to be delivered by it hereunder and the
transactions contemplated hereby, certified by its secretary or assistant
secretary or other authorized officer;

 

(e)          Organizational Documents. The certificate of formation (or similar
organizational document) of each of the Borrower, the Equityholder and the
Servicer certified by the Secretary of State of its jurisdiction of
organization; and a certified, executed copy of the Borrower’s, the
Equityholder’s and the Servicer’s organizational documents;

 

(f)          Good Standing Certificates. Good standing certificates for each of
the Borrower, the Equityholder and the Servicer issued by the applicable
Official Body of its jurisdiction of organization;

 

(g)          Incumbency. A certificate of the secretary or assistant secretary
of each of the Borrower, the Equityholder and the Servicer certifying the names
and true signatures of the officers authorized on its behalf to sign this
Agreement and the other Transaction Documents to be delivered by it;

 

(h)          Filings. Copies of proper financing statements, as may be necessary
or, in the opinion of the Facility Agent, desirable under the UCC of all
appropriate jurisdictions or any comparable law to perfect the security interest
of the Collateral Agent on behalf of the Secured Parties in all Collateral in
which an interest may be pledged hereunder;

 

(i)          Opinions. Legal opinions of Dechert LLP, counsel for the Borrower,
the Equityholder and the Servicer, and Locke Lord LLP, counsel for the
Collateral Agent, each in form and substance reasonably satisfactory to the
Facility Agent covering such matters as the Facility Agent may reasonably
request;

 

 -74- 

 

 

(j)          No Event of Default, etc. Each of the Transaction Documents is in
full force and effect and no Event of Default or Unmatured Event of Default has
occurred and is continuing or will result from the issuance of any Notes and the
borrowing hereunder;

 

(k)          Liens. The Facility Agent shall have received (i) the results of a
recent search by a Person satisfactory to the Facility Agent, of the UCC,
judgment, security interest and tax lien filings which may have been filed with
respect to personal property of the Borrower, and bankruptcy and pending
lawsuits with respect to the Borrower and the results of such search shall be
satisfactory to the Facility Agent and (ii) filed UCC termination statements, if
any, necessary to release all security interests and other rights of any Person
in any Collateral previously granted by the Borrower and any executed pay-off
letters reasonably requested by the Facility Agent;

 

(l)          Payment of Fees. The Facility Agent shall have received evidence,
to its sole satisfaction, that all Fees due to the Lenders on the Effective Date
have been paid in full;

 

(m)        No Material Adverse Effect. No Material Adverse Effect shall have
occurred since the formation date of the Equityholder and no litigation shall
have commenced which, if successful, could have a Material Adverse Effect;

 

(n)          Financial Statements. The Facility Agent has received the most
recently available copies of the financial statements and reports described in
Section 7.5(l) certified by a Responsible Officer of the Servicer to be true and
correct and such financial statements fairly present in all material respects
the financial condition of such Person as of the applicable date of issuance;

 

(o)          Compliance. The Facility Agent and the Lenders shall have received
sufficiently in advance of the Effective Date, all documents and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56;

 

(p)          [Reserved]; and

 

(q)          Beneficial Ownership Certification. The Facility Agent shall have
received the Beneficial Ownership Certification in respect of the Borrower.

 

(r)          Other. Such other approvals, documents, opinions, certificates and
reports as the Facility Agent may reasonably request.

 

 -75- 

 

 

Section 6.2           Advances and Reinvestments. The making of any Advance
(including the initial Advance hereunder) and any Reinvestment are all subject
to the condition that the Effective Date shall have occurred and to the
following further conditions precedent that:

 

(a)          No Event of Default, Etc. Each of the Transaction Documents shall
be in full force and effect (unless terminated in accordance with the terms of
the Transaction Documents) and (i) no Event of Default or Unmatured Event of
Default shall have occurred and be continuing or will result from the making of
such Advance or Reinvestment (other than in connection with an Advance made
pursuant to Section 2.2(c)), (ii) no Servicer Default or Unmatured Servicer
Default shall have occurred and be continuing or will result from the making of
such Advance or Reinvestment (other than in connection with an Advance made
pursuant to Section 2.2(c)), (iii) the representations and warranties of the
Borrower and the Servicer contained herein and in the other Transaction
Documents shall be true and correct in all material respects as of the related
Funding Date (or if such representation and warranty specifically refers to an
earlier date, such earlier date), with the same effect as though made on the
date of (and after giving effect to) such Advance or Reinvestment (or, if
applicable, such earlier specified date), and (iv) after giving effect to such
Advance or Reinvestment (and any purchase of Eligible Collateral Obligations in
connection therewith), (A) the Advances Outstanding will not exceed the
Borrowing Base, the Maximum Availability or the Facility Amount and (B) the
Foreign Currency Advance Amount will not exceed the Foreign Currency Sublimit;

 

(b)          Requests. (i) In connection with the funding of any Advance
pursuant to Section 2.2(a), the Collateral Agent, each Agent and the Facility
Agent shall have received the Advance Request for such Advance in accordance
with Section 2.2(a), together with all items required to be delivered in
connection therewith and (ii) in connection with any Reinvestment, the
Collateral Agent, each Agent and the Facility Agent shall have received the
Reinvestment Request for such Reinvestment in accordance with Section 8.3(b),
together with all items required to be delivered in connection therewith;

 

(c)          Revolving Period. The Revolving Period shall not have ended;

 

(d)          Document Checklist. The Collateral Custodian shall have received a
Document Checklist (with a copy to the Facility Agent) for each Eligible
Collateral Obligation to be added to the Collateral on the related Funding Date;

 

(e)          Borrowing Base Confirmation. The Collateral Agent and the Facility
Agent shall have received an Officer’s Certificate of the Borrower or the
Servicer (which may be included as part of the Advance Request or Reinvestment
Request) computed as of the date of such request and after giving effect thereto
and to the purchase by the Borrower of the Collateral Obligations to be
purchased by it on such date (if any), demonstrating that the Advances
Outstanding shall not exceed the lowest of (i) the Borrowing Base, (ii) the
Maximum Availability and (iii) the Facility Amount, calculated as of the Funding
Date as if the Collateral Obligations to be purchased by the Borrower on such
Funding Date were owned by the Borrower;

 

 -76- 

 

 

(f)          Collateral Quality Tests, Minimum Equity Condition. The Collateral
Agent and the Facility Agent shall have received an Officer’s Certificate (which
may be included as part of the Advance Request or Reinvestment Request) computed
as of the proposed Funding Date and after giving effect thereto and to the
purchase by the Borrower of the Collateral Obligations to be purchased by it on
such Funding Date, demonstrating that all of the Collateral Quality Tests and
the Minimum Equity Condition are satisfied or, with respect to Collateral
Quality Tests (other than the Minimum Diversity test) that are not satisfied,
such Collateral Quality Tests are improved, or if the Minimum Diversity Test is
not satisfied, (x) the Minimum Diversity Test is maintained or improved and (y)
the Diversity Score is at least equal to 8;

 

(g)          Hedging Agreements. The Facility Agent shall have received
evidence, in form and substance satisfactory to the Required Lenders, that the
Borrower has entered into Hedging Agreements to the extent required by, and
satisfying the requirements of, Section 10.6;

 

(h)          Facility Agent Approval. In connection with the acquisition of any
Collateral Obligation (other than a Specified First Lien Loan) by the Borrower,
the Borrower shall have received a copy of an acknowledgement by the Facility
Agent (and the Equityholder, if the Servicer is not an Affiliate of the
Equityholder) to the applicable Asset Approval Request with respect to such
Collateral Obligation, evidencing (1) the approval of the Facility Agent, in its
sole discretion, or the Facility Agent and the Equityholder, if the Servicer is
not an Affiliate of the Equityholder, of any and all Collateral Obligations to
be added to the Collateral and (2) the assigned Discount Factor for such
Collateral Obligation;

 

(i)          Permitted Use. The proceeds of any Advance or Reinvestment will be
used solely by the Borrower (A) to acquire Collateral Obligations as identified
on the applicable Asset Approval Request, (B) to satisfy any unfunded
commitments in connection with any Variable Funding Asset or (C) to make a
distribution pursuant to Section 10.16;

 

(j)          Appraised Value. In connection with the acquisition of each Asset
Based Loan and within the time periods set forth below, the Borrower or the
Servicer (on behalf of the Borrower) shall have retained or shall have caused
the Obligor to retain an Approved Valuation Firm to calculate the Appraised
Value of (A) with respect to any such Collateral Obligation that has
intellectual property, equipment or real property, as the case may be, in its
borrowing base, the collateral securing such Collateral Obligation within twelve
(12) months prior to the acquisition of such Collateral Obligation and inclusion
into the Collateral and (B) with respect to all other Asset Based Loans, the
collateral securing such Collateral Obligation within six (6) months prior to
the acquisition of such Collateral Obligation and inclusion into the Collateral.
The Servicer shall report the Approved Valuation Firm, appraisal metric and
Appraised Value for such Collateral Obligation to the Facility Agent in the
Advance Request related to such Collateral Obligation;

 

(k)          Borrower’s Certification. The Borrower shall have delivered to the
Collateral Agent and the Facility Agent an Officer’s Certificate (which may be
included as part of the Advance Request or Reinvestment Request) dated the date
of such requested Advance or Reinvestment certifying that the conditions
described in Sections 6.2(a) through (j) have been satisfied;

 

 -77- 

 

 

(l)          Rating Letters. Solely with respect to the initial advance to be
made by each Conduit Lender, the applicable Agent shall have received a letter
from each applicable Rating Agency confirming its rating of such Conduit Lender;

 

(m)          Equity Contribution. Prior to the initial Advance hereunder, the
Facility Agent shall have received satisfactory evidence that the Equityholder
has contributed Eligible Collateral Obligations with an aggregate Collateral
Obligation Amount (minus the amount of each Collateral Obligation included in
the Excess Concentration Amount) and/or cash credited to the Principal
Collection Account in an aggregate amount of at least $20,000,000;

 

(n)          Establishment of Accounts. Prior to the initial Advance hereunder,
evidence that each Account has been established; and

 

(o)          Other. The Facility Agent shall have received such other approvals,
documents, opinions, certificates and reports as it may request, which request
is reasonable as to scope, content and timing.

 

Section 6.3           Transfer of Collateral Obligations and Permitted
Investments.   (a)  The Collateral Custodian shall hold all Certificated
Securities (whether Collateral Obligations or Permitted Investments) and
Instruments delivered to it in physical form at its offices located at 425
Hennepin Ave., Minneapolis, MN 55414.

 

(b)          On the Effective Date (with respect to each Collateral Obligation
and Permitted Investment owned by each Loan Party on such date) and each time
that the applicable Loan Party or the Servicer shall direct or cause the
acquisition of any Collateral Obligation or Permitted Investment, the applicable
Loan Party or the Servicer shall, if such Permitted Investment or, in the case
of a Collateral Obligation, the related promissory note or assignment
documentation has not already been delivered to the Collateral Custodian in
accordance with the requirements set forth in Section 18.3(a), cause the
delivery of such Permitted Investment or, in the case of a Collateral
Obligation, the related promissory note or assignment documentation in
accordance with the requirements set forth in Section 18.3(a) to the Collateral
Custodian to be credited by the Collateral Custodian to the Collection Account
in accordance with the terms of this Agreement.

 

(c)          The applicable Loan Party (or, in the case of each Securitization
Subsidiary, the Borrower on behalf of such Securitization Subsidiary) or the
Servicer shall cause all Collateral Obligations or Permitted Investments
acquired by the applicable Loan Party to be transferred to the Collateral
Custodian for credit by it to the Collection Account, and shall cause all
Collateral Obligations and Permitted Investments acquired by the applicable Loan
Party to be delivered to the Collateral Custodian by one of the following means
(and shall take any and all other actions necessary to create and perfect in
favor of the Collateral Agent a valid security interest in each Collateral
Obligation and Permitted Investment (in each case, whether now existing or
hereafter acquired), which security interest shall be senior (subject to
Permitted Liens) to that of any other creditor of the Borrower):

 

 -78- 

 

 

(i)          in the case of an Instrument or a Certificated Security in
registered form by having it Indorsed to the Collateral Custodian or in blank by
an effective Indorsement or registered in the name of the Collateral Custodian
and by (A) delivering such Instrument or Certificated Security to the Collateral
Custodian at the Corporate Trust Office and (B) causing the Collateral Custodian
to maintain (on behalf of the Collateral Agent for the benefit of the Secured
Parties) continuous possession of such Instrument or Certificated Security at
its offices located at 425 Hennepin Ave., Minneapolis, MN 55414;

 

(ii)         in the case of an Uncertificated Security, by (A) causing the
Collateral Custodian to become the registered owner of such Uncertificated
Security and (B) causing such registration to remain effective;

 

(iii)        in the case of any Security Entitlement, by causing each such
Security Entitlement to be credited to an Account in the name of the Securities
Intermediary;

 

(iv)        in the case of General Intangibles (including any Collateral
Obligation or Permitted Investment not evidenced by an Instrument) by filing,
maintaining and continuing the effectiveness of, a financing statement naming
the Borrower as debtor and the Collateral Agent as secured party and describing
the Collateral Obligation or Permitted Investment (or a description of “all
assets” of the Borrower) as the collateral at the filing office of the Secretary
of State of Delaware; and

 

(v)         in the case of the Collateral Obligation Files, by delivering each
to the Collateral Custodian in accordance with the terms of Section 18.3.

 

Article VII

ADMINISTRATION AND SERVICING OF COLLATERAL OBLIGATIONS

 

Section 7.1           Retention and Termination of the Servicer.   The
servicing, administering and collection of the Collateral Obligations shall be
conducted by the Person designated as Servicer from time to time in accordance
with this Section 7.1. Subject to early termination due to the occurrence of a
Servicer Default or as otherwise provided below in this Article VII, the
Borrower hereby designates Golub Capital Investment Corporation, and Golub
Capital Investment Corporation hereby agrees to serve, as Servicer until the
termination of this Agreement. The Servicer is not an agent of the Facility
Agent, any Agent or any Lender.

 

Section 7.2           Resignation and Removal of the Servicer; Appointment of
Successor Servicer.   (a)  If a Servicer Default shall occur and be continuing,
the Facility Agent by written notice given to the Servicer, may terminate all of
the rights and obligations of the Servicer and appoint a successor pursuant to
the terms hereof (including, for the avoidance of doubt, the provisions set
forth in Section 7.2(d) below). In addition, if the Servicer is terminated upon
the occurrence of a Servicer Default, the Servicer shall, if so requested by the
Facility Agent, acting at the direction of the Required Lenders, deliver to any
successor servicer copies of its Records within five (5) Business Days after
demand therefor and a computer tape or diskette (or any other means of
electronic transmission acceptable to such successor servicer) containing as of
the close of business on the date of demand all of the data maintained by the
Servicer in computer format in connection with servicing the Collateral
Obligations.

 

 -79- 

 

 

(b)          The Servicer shall not resign from the obligations and duties
imposed on it by this Agreement as Servicer, unless it shall have assigned the
role of “Servicer” to an Affiliate; provided that the Facility Agent shall
receive notice of any such assignment to an Affiliate of the Servicer; provided,
further, that such assignment shall be subject to the Facility Agent’s customary
“know your customer” inquiries.

 

(c)          Any Person (i) into which the Servicer may be merged or
consolidated in accordance with the terms of this Agreement, (ii) resulting from
any merger or consolidation to which the Servicer shall be a party,
(iii) acquiring by conveyance, transfer or lease substantially all of the assets
of the Servicer, or (iv) succeeding to the business of the Servicer in any of
the foregoing cases, shall execute an agreement of assumption to perform every
obligation of the Servicer under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to the Servicer under
this Agreement without the execution or filing of any paper or any further act
on the part of any of the parties to this Agreement, anything in this Agreement
to the contrary notwithstanding.

 

(d)          Subject to the last sentence of this Section 7.2(d), until a
successor Servicer has commenced servicing activities in the place of Golub
Capital Investment Corporation, Golub Capital Investment Corporation shall
continue to perform the obligations of the Servicer hereunder. On and after the
termination of the Servicer pursuant to this Section 7.2, the successor servicer
appointed by the Facility Agent shall be the successor in all respects to the
Servicer in its capacity as Servicer under this Agreement and the transactions
set forth or provided for in this Agreement and shall be subject to all the
rights, responsibilities, restrictions, duties, liabilities and termination
provisions relating thereto placed on the Servicer by the terms and provisions
of this Agreement. The Servicer agrees to cooperate and use commercially
reasonable efforts in effecting the transition of the responsibilities and
rights of servicing of the Collateral Obligations, including the transfer to any
successor servicer for the administration by it of all cash amounts that shall
at the time be held by the Servicer for deposit, or have been deposited by the
Servicer, or thereafter received with respect to the Collateral Obligations and
the delivery to any successor servicer in an orderly and timely fashion of all
files and records in its possession or reasonably obtainable by it with respect
to the Collateral Obligations containing all information necessary to enable the
successor servicer to service the Collateral Obligations. Notwithstanding
anything contained herein to the contrary and to the extent permitted by
Applicable Law without causing the Servicer to have liability, the termination
of the Servicer shall not become effective until an entity acceptable to the
Facility Agent in its sole discretion shall have assumed the responsibilities
and obligations of the Servicer.

 

(e)          At any time, the Facility Agent or any Lender may irrevocably waive
any rights granted to such party under Section 7.2(a). Any such waiver shall be
in writing and executed by such party that is waiving its rights hereunder. A
copy of such waiver shall be promptly delivered by the waiving party to the
Servicer and the Facility Agent.

 

 -80- 

 

 

Section 7.3           Duties of the Servicer. The Servicer shall manage,
service, administer and make collections on the Collateral Obligations and
perform the other actions required to be taken by the Servicer in accordance
with the terms and provisions of this Agreement and the Servicing Standard.

 

(a)          The Servicer shall take or cause to be taken all such actions, as
may be reasonably necessary or advisable to attempt to recover Collections from
time to time, all in accordance with (i) Applicable Law, (ii) the applicable
Collateral Obligation and its Underlying Instruments and (iii) the Servicing
Standard. The Borrower hereby appoints the Servicer, from time to time
designated pursuant to Section 7.1, as agent for itself and in its name to
enforce and administer its rights and interests in the Collections and the
related Collateral Obligations.

 

(b)          The Servicer shall administer the Collections in accordance with
the procedures described herein. The Servicer shall (i) instruct all Obligors
(or related agents or administrative agents) to deposit Collections directly
into the Collection Account, (ii) deposit all Collections received directly by
it into the Collection Account within two (2) Business Day of receipt thereof
and (iii) cause the Equityholder and each administrative agent that is an
Affiliate thereof to deposit all Collections received directly by the
Equityholder or Affiliate into the Collection Account within two (2) Business
Day of receipt thereof. The Servicer shall identify all Collections as either
Principal Collections or Interest Collections, as applicable. The Servicer shall
make such deposits or payments by electronic funds transfer through the
Automated Clearing House system, or by wire transfer. The Servicer may, on any
Determination Date or Distribution Date, instruct the Collateral Custodian to
convert funds on deposit in the Collection Account into any Eligible Currency
using the Applicable Conversion Rate if, after giving effect to such exchange,
(i) the Borrower is in compliance with the Foreign Currency Sublimit and (ii)
the Borrower will have sufficient amounts in the Eligible Currency being
converted to pay all amounts that it is aware will be payable pursuant to
Sections 8.3(a)(i)(A)-(M) and 8.3(a)(ii)(A), (B), (E), (G) and (J) (calculated
on a pro forma basis) in such Eligible Currency on the immediately following
Distribution Date or such Distribution Date, as applicable. Such requirements
shall be deemed satisfied upon delivery of instructions in respect thereof from
the Servicer to the Collateral Custodian.

 

(c)          The Servicer shall maintain for each Loan Party and the Secured
Parties in accordance with their respective interests all Records that evidence
or relate to the Collections not previously delivered to the Collateral Agent
and shall, as soon as reasonably practicable upon demand of the Facility Agent,
make available, or, upon the Facility Agent’s demand following the occurrence
and during the continuation of a Servicer Default, deliver to the Facility Agent
copies of all Records in its possession which evidence or relate to the
Collections.

 

(d)          The Servicer shall, as soon as reasonably practicable following
receipt thereof, turn over to the applicable Person any cash collections or
other cash proceeds received with respect to each Collateral Obligation that do
not constitute Collections or were paid in connection with a Retained Interest.

 

 -81- 

 

 

(e)          On each Measurement Date, the Servicer (on behalf of the Borrower)
shall re-determine the status of each Eligible Collateral Obligation as of such
date and provide notice of any change in the status of any Eligible Collateral
Obligation to the Collateral Agent and, as a consequence thereof, Collateral
Obligations that were previously Eligible Collateral Obligations on a prior
Measurement Date may be excluded from the Aggregate Eligible Collateral
Obligation Amount on such Measurement Date.

 

(f)          The Servicer may (with notice to the Facility Agent) execute any of
its duties under this Agreement and the other Transaction Documents by or
through its subsidiaries, affiliates, agents or attorneys in fact; provided
that, it shall remain liable for all such duties as if it performed such duties
itself.

 

Section 7.4           Representations and Warranties of the Servicer. The
Servicer represents, warrants and covenants as of the Effective Date and each
Funding Date as to itself:

 

(a)          Organization and Good Standing. It has been duly organized and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of organization, with power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is currently conducted;

 

(b)          Due Qualification. It is duly qualified to do business as a
corporation in good standing and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would have a Material
Adverse Effect;

 

(c)          Power and Authority. It has the power, authority and legal right to
execute and deliver this Agreement and the Transaction Documents to which it is
a party (in any capacity) and to perform its obligations hereunder and
thereunder; and the execution, delivery and performance of this Agreement and
the Transaction Documents to which it is a party (in any capacity) have been
duly authorized by the Servicer by all necessary corporate action;

 

(d)          Binding Obligations. This Agreement and the Transaction Documents
to which it is a party (in any capacity) have been duly executed and delivered
by the Servicer and, assuming due authorization, execution and delivery by each
other party hereto and thereto, constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as such enforceability may be limited by (A) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally, (B) equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (C) implied covenants of good faith and fair
dealing;

 

 -82- 

 

 

(e)          No Violation. The execution, delivery and performance of this
Agreement and the Transaction Documents to which it is a party (in any
capacity), the consummation of the transactions contemplated thereby and the
fulfillment of the terms thereof do not (A) conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, its organizational documents, or any material
indenture, agreement, mortgage, deed of trust or other instrument to which it is
a party or by which it or its properties are bound, (B) result in the creation
or imposition of any Adverse Claim upon any of its properties pursuant to the
terms of any such material indenture, agreement, mortgage, deed of trust or
other instrument (except as may be created pursuant to this Agreement or any
other Transaction Document), or (C) violate in any material respect any
Applicable Law except, in the case of subclauses (B) and (C), to the extent that
such conflict or violation would not reasonably be expected to have a Material
Adverse Effect;

 

(f)          No Proceedings. There are no proceedings or investigations pending
or, to the best of the Servicer’s knowledge, threatened against it, before any
Official Body having jurisdiction over it or its properties (A) asserting the
invalidity of any of the Transaction Documents, (B) seeking to prevent the
consummation of any of the transactions contemplated by the Transaction
Documents or (C) seeking any determination or ruling that would reasonably be
expected to have a Material Adverse Effect;

 

(g)          No Consents. No consent, license, approval, authorization or order
of, or registration, declaration or filing with, any Official Body having
jurisdiction over it or any of its properties is required to be made in
connection with the execution, delivery or performance of this Agreement and the
Transaction Documents to which it is a party (in any capacity) or the
consummation of the transactions contemplated thereby, in each case other than
(A) consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings which have been obtained or made and continuation
statements and renewals in respect thereof and (B) where the lack of such
consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings would not have a Material Adverse Effect;

 

(h)          [Reserved];

 

(i)          Reports Accurate. No Officer’s Certificate of the Servicer, Monthly
Report, Advance Request, Borrowing Base Certificate, information, exhibit,
financial statement, document, book, record or report furnished by the Servicer
to the Facility Agent, the Collateral Agent, the Lenders, the Agents, or the
Collateral Custodian in connection with this Agreement is inaccurate in any
material respect as of the date it is dated, and no such document contains any
material misstatement of fact or omits to state a material fact or any fact
necessary to make the statements contained therein not misleading in any
material respect; provided that, solely with respect to written or electronic
information furnished by the Servicer which was provided to the Servicer from an
Obligor with respect to a Loan, such information need only be accurate, true and
correct to the knowledge of the Servicer; provided, further, that the foregoing
proviso shall not apply to any information from an Obligor presented in an
Officer’s Certificate of the Servicer, Monthly Report, Advance Request or
Borrowing Base Certificate. Any projections or forward-looking information
(including such statements with respect to the collectability of, or risks or
benefits associated with a Loan) provided by or on behalf of the Servicer were
prepared in good faith based on assumptions believed by the Servicer to be
reasonable at the time so prepared;

 

(j)          [Reserved];

 

 -83- 

 

 

(k)          Eligibility of Collateral Obligations. All Collateral Obligations
included as Eligible Collateral Obligations in the most recent calculation of
any Borrowing Base required to be determined hereunder were Eligible Collateral
Obligations as of the date of such calculation;

 

(l)          Collections. The Servicer acknowledges that all Collections
received by it or its Affiliates (other than any Excluded Amount) are held and
shall be held in trust for the benefit of the Secured Parties until deposited
into the Collection Account;

 

(m)          [Reserved];

 

(n)          Solvency. The Servicer is not the subject of any Insolvency Event.
The transactions under this Agreement and any other Transaction Document to
which the Servicer is a party do not and will not render the Servicer not
solvent;

 

(o)          Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or the other Transaction Documents (including,
without limitation, the use of the Proceeds from the pledge of the Collateral)
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, without limitation, Regulations
T, U and X of the Federal Reserve Board;

 

(p)          No Injunctions. No injunction, writ, restraining order or other
order of any nature materially adversely affects the Servicer’s performance of
its obligations under this Agreement or any Transaction Document to which the
Servicer is a party;

 

(q)          [Reserved].

 

(r)          Allocation of Charges. There is not any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Facility Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges; and

 

(s)          Selection Procedures. In selecting the Collateral Obligations
hereunder and for Affiliates of the Borrower, no selection procedures were
employed which are intended to be adverse to the interests of any Agent or
Lender.

 

Section 7.5           Covenants of the Servicer.   Until the date on or after
the Facility Termination Date on which the Commitments have been terminated in
full and the Obligations (other than contingent Obligations for which no claim
has been made) shall have been repaid in full:

 

(a)          Compliance with Agreements and Applicable Laws. The Servicer shall
perform each of its obligations under this Agreement and the other Transaction
Documents and comply with all Applicable Laws, in each case in all material
respects, including those applicable to the Collateral Obligations and all
Collections thereof, except to the extent that the failure to so perform or
comply would not reasonably be expected to have a Material Adverse Effect.

 

 -84- 

 

 

(b)          Maintenance of Existence and Conduct of Business. The Servicer
shall: (i) do or cause to be done all things necessary to (A) preserve and keep
in full force and effect its existence as a corporation and its rights and
franchises in the jurisdiction of its formation and (B) qualify and remain
qualified as a foreign corporation in good standing and preserve its rights and
franchises in each jurisdiction in which the failure to so qualify and remain
qualified and preserve its rights and franchises would reasonably be expected to
have a Material Adverse Effect; (ii) continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder or under its
organizational documents; and (iii) at all times maintain, preserve and protect
all of its licenses, permits, charters and registrations except where the
failure to maintain, preserve and protect such licenses, permits, charters and
registrations would not reasonably be expected to have a Material Adverse
Effect.

 

(c)          Books and Records. The Servicer shall keep proper books of record
and account in which full and correct entries shall be made of all financial
transactions and the assets and business of the Servicer in accordance with
GAAP, maintain and implement administrative and operating procedures, and keep
and maintain all documents, books, records and other information necessary or
reasonably advisable for the collection of all Collateral Obligations.

 

(d)          Payment, Performance and Discharge of Obligations. The Servicer
shall pay, perform and discharge or cause to be paid, performed and discharged
promptly all Charges payable by it except where the failure to so pay, discharge
or otherwise satisfy such obligation would not, individually or in the
aggregate, be expected to have a Material Adverse Effect.

 

(e)          ERISA. The Servicer shall give the Facility Agent and each Lender
prompt written notice of any event that results in the imposition of a Lien on
the Collateral under Section 430 of the Code or Section 303(k) or 4068 of ERISA.
The Servicer shall not, and shall not cause or permit any of its Affiliates to,
cause or permit to occur an event that results in the imposition of a Lien on
the Collateral under Section 430 of the Code or Section 303(k) or 4068 of ERISA.

 

(f)          Compliance with Collateral Obligations and Servicing Standard. The
Servicer, at its expense, shall comply with the Servicing Standard in all
material respects with respect to all Collateral Obligations.

 

(g)          Maintain Records of Collateral Obligations. The Servicer shall, at
its own cost and expense, maintain reasonably satisfactory and complete records
of the Collateral, including a record of all payments received and all credits
granted with respect to the Collateral and all other dealings with the
Collateral. The Servicer shall maintain its computer systems so that, from and
after the time of sale of any Collateral Obligation to such Loan Party, the
Servicer’s master computer records (including any back-up archives) that refer
to such Collateral Obligation shall indicate the interest of any Loan Party and
the Collateral Agent in such Collateral Obligation and that such Collateral
Obligation is owned by such Loan Party and has been pledged to the Collateral
Agent for the benefit of the Secured Parties pursuant to this Agreement.

 

 -85- 

 

 

(h)          [Reserved].

 

(i)          Mergers. The Servicer shall not directly or indirectly, by
operation of law or otherwise, merge with, consolidate with, acquire all or
substantially all of the assets or capital stock of, or otherwise combine with
or acquire, any Person, except that the Servicer shall be allowed to merge with
any entity so long as the Servicer remains the surviving entity of such merger
and such merger does not result in a Change of Control. The Servicer shall give
prior written notice of any merger to the Facility Agent; provided that the
consent of the Facility Agent shall not be required in the event that the
Servicer consolidates or merges into Golub Capital BDC, Inc. or conveys or
transfers all or substantially all of its properties and assets to Golub Capital
BDC, Inc., in each case, so long as (x) the surviving entity has, together with
its Affiliates, at least $2,000,000,000 of assets under management (measured as
of the last day of the most recent fiscal quarter of such surviving entity and
its Affiliates), (y) the surviving entity’s regular business includes the
servicing of assets similar to the Collateral and (z) the surviving entity
reaffirms its obligations under this Agreement and the other Transaction
Documents.

 

(j)          Servicing Obligations. The Servicer will not (i) agree to any
amendment, waiver or other modification of any Transaction Document to which it
is a party and to which the Facility Agent is not a party without the prior
written consent of the Facility Agent, (ii) after the occurrence and during the
continuation of an Event of Default or a Servicer Default, agree or permit the
Borrower to agree to a Material Modification with respect to any Collateral
Obligation or (iii) interpose any claims, offsets or defenses it may have as
against the Borrower as a defense to its performance of its obligations in favor
of any Affected Person hereunder or under any other Transaction Documents.

 

(k)          [Reserved].

 

(l)          Obligor Reports. The Servicer shall furnish to the Facility Agent,
with respect to each Obligor: (i) to the extent received by any Loan Party
and/or the Servicer pursuant to the Underlying Instrument, the complete
financial reporting package with respect to such Obligor and with respect to
each Loan for such Obligor provided to the applicable Loan Party and/or the
Servicer quarterly by such Obligor, which delivery shall be made within 60 days
after the end of such Obligor’s fiscal quarters (excluding the last fiscal
quarter of such Obligor’s fiscal year) and within 120 days after the end of such
Obligor’s fiscal year, and (ii) asset and portfolio level monitoring reports
prepared by the Servicer with respect to the Loans, which delivery shall be made
within 60 days of the end of such Obligor’s fiscal quarter (excluding the last
fiscal quarter of such Obligor’s fiscal year) and within 120 days after the end
of such Obligor’s fiscal year. The Servicer will promptly deliver solely to the
Facility Agent, upon reasonable request and to the extent received by the
applicable Loan Party and/or the Servicer, all other documents and information
required to be delivered by the Obligors to the applicable Loan Party with
respect to any Loan included in the Collateral. Upon demand by the Facility
Agent, the Servicer will provide such other information as the Facility Agent
may reasonably request with respect to any Collateral Obligation or Obligor (to
the extent reasonably available to the Servicer).

 

(m)          [Reserved].

 

 -86- 

 

 

(n)          Commingling. The Servicer shall not, and shall not permit any of
its Affiliates to, deposit any funds that do not constitute Collections or other
proceeds of any Collateral Obligations into the Collection Account.

 

(o)          [Reserved].

 

(p)          Proceedings. The Servicer shall furnish to the Facility Agent, as
soon as possible and in any event within three (3) Business Days after the
Servicer receives notice or obtains actual knowledge thereof, notice of any
settlement of, material judgment (including a material judgment with respect to
the liability phase of a bifurcated trial) in or commencement of any material
labor controversy, material litigation, material action, material suit or
material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Collateral, the Transaction Documents, the Collateral Agent’s interest in the
Collateral or the Servicer, in each case which could reasonably be expected to
cause a material adverse effect.

 

Section 7.6           Servicing Fees; Payment of Certain Expenses by
Servicer.   On each Distribution Date, to the extent not waived, the Servicer
shall be entitled to receive out of the Collection Account the Servicing Fee for
the related Collection Period pursuant to Section 8.3(a). The Servicer shall be
required to pay all expenses incurred by it in connection with its activities
under this Agreement and each other Transaction Document.

 

Section 7.7           Collateral Reporting.   The Servicer shall use
commercially reasonable efforts to cooperate with the Collateral Agent in the
performance of the Collateral Agent’s duties under Section 11.3. Without
limiting the generality of the foregoing, the Servicer shall supply in a timely
fashion any information maintained by it that the Collateral Agent may from time
to time request with respect to the Collateral Obligations and reasonably
necessary to complete the reports and certificates required to be prepared by
the Collateral Agent hereunder or required to permit the Collateral Agent to
perform its obligations hereunder.

 

Section 7.8           Notices.   The Servicer shall deliver to the Facility
Agent and the Collateral Agent, promptly after having obtained knowledge
thereof, notice of any Servicer Default, Event of Default or Material
Modification. The Servicer shall deliver to the Facility Agent and the
Collateral Agent, promptly after a Responsible Officer having obtained knowledge
thereof, but in no event later than two Business Days thereafter, written notice
in an Officer’s Certificate of any Unmatured Servicer Default or Unmatured Event
of Default.

 

Section 7.9           Procedural Review of Collateral Obligations; Access to
Servicer and Servicer’s Records.   (a) Each of the Borrower (including on behalf
of each Securitization Subsidiary) and the Servicer shall permit representatives
of the Facility Agent (upon prior written notice and only during the normal
business hours of the Borrower and the Servicer) at such time as the Facility
Agent shall reasonably request (x) to inspect and make copies of and abstracts
from its records relating to the Collateral Obligations, and (y) to visit its
properties in connection with the collection, processing or servicing of the
Collateral Obligations for the purpose of examining such records, and to discuss
matters relating to the Collateral Obligations or such Person’s performance
under this Agreement and the other Transaction Documents with any officer or
employee or auditor (if any) of such Person having knowledge of such matters.
Each Loan Party and the Servicer agrees to render to the Facility Agent such
clerical and other assistance as may be reasonably requested with regard to the
foregoing; provided, that such assistance shall not interfere in any material
respect with the Servicer’s business and operations. So long as no Unmatured
Event of Default, Event of Default, Unmatured Servicer Default or Servicer
Default has occurred and is continuing, such visits and inspections shall occur
only (i) upon three Business Days’ prior written notice, (ii) during normal
business hours and (iii) no more than once in any calendar year. During the
existence of an Unmatured Event of Default, an Event of Default, an Unmatured
Servicer Default or a Servicer Default, there shall be no limit on the timing or
number of such inspections and no prior notice will be required before any
inspection.

 

 -87- 

 

 

(b)          Each Loan Party (and in the case of the Securitization
Subsidiaries, the Borrower on behalf of the Securitization Subsidiaries) and the
Servicer, as applicable, shall provide to the Facility Agent access to the
Collateral Obligations and all other documents regarding the Collateral
Obligations included as part of the Collateral and the Related Security in each
case, in its possession, in such cases where the Facility Agent is required in
connection with the enforcement of the rights or interests of the Lenders, or by
applicable statutes or regulations, to review such documentation, such access
being afforded without charge but only (i) upon three Business Days’ prior
written notice (so long as no Unmatured Event of Default, Event of Default or
Servicer Default has occurred and is continuing), (ii) during normal business
hours and (iii) up to once per calendar year (so long as no Unmatured Event of
Default, Event of Default or Servicer Default has occurred and is continuing).
From and after the Effective Date and periodically thereafter at the reasonable
discretion of the Facility Agent, the Facility Agent may review the Borrower’s
and the Servicer’s collection and administration of the Collateral Obligations
in order to assess compliance by the Servicer with the Servicer’s written
policies and procedures, as well as this Agreement and may, no more than once in
any calendar year, conduct an audit of the Collateral Obligations and Records in
conjunction with such review, subject to the limits set forth in Section 7.9(d).

 

(c)          Nothing in this Section 7.9 shall derogate from the obligation of
any Loan Party and the Servicer to observe any Applicable Law prohibiting
disclosure of information regarding the Obligors, and the failure of the
Servicer to provide access as a result of such obligation shall not constitute a
breach of this Section 7.9.

 

(d)          The Borrower shall bear the costs and expenses of all audits and
inspections permitted by this Section 7.9 as well as Section 18.6.

 

Article VIII

ACCOUNTS; PAYMENTS

 

Section 8.1           Accounts.   (a)  On or prior to the Effective Date, the
Servicer or each Securitization Subsidiary, as applicable, shall establish each
Account in the name of the Borrower and each Account shall be a segregated,
non-interest bearing trust account established with the Securities Intermediary,
who shall forward funds from the Collection Account to the Collateral Agent upon
its request for application by the Collateral Agent pursuant to Section 8.3(a).
If at any time a Responsible Officer of the Collateral Agent obtains actual
knowledge that any Account ceases to be an Eligible Account (with notice to the
Servicer and the Facility Agent), then the Servicer shall transfer such account
to another institution such that such account shall meet the requirements of an
Eligible Account.

 

 -88- 

 

 

Except as set forth below, amounts on deposit in the Unfunded Exposure Account
may be withdrawn by the Borrower (i) to fund any draw requests of the relevant
Obligors under any Variable Funding Asset, or (ii) to make a deposit into the
Collections Account as Principal Collections if, after giving effect to such
withdrawal, the aggregate amount on deposit in the Unfunded Exposure Account is
equal to or greater than (i) prior to the end of the Revolving Period, the
Revolving Liquidity Adjustment Amount and (ii) after the end of the Revolving
Period, the Aggregate Unfunded Amount.

 

Following the Facility Termination Date, any draw request made by an Obligor
under a Variable Funding Asset included in the Collateral, along with wiring
instructions for the applicable Obligor, shall be forwarded by the Servicer to
the Collateral Agent (with a copy to the Facility Agent) along with an
instruction to the Collateral Agent to withdraw the applicable amount from the
Unfunded Exposure Account and a certification that the conditions to fund such
draw are satisfied, and the Collateral Agent shall fund such draw request in
accordance with such instructions from the Servicer.

 

Following the end of the Revolving Period, if a Loan Party shall receive any
Principal Collections from an Obligor with respect to a Variable Funding Asset
included in the Collateral and, as of the date of such receipt (and after taking
into account such repayment), the aggregate amount on deposit in the Unfunded
Exposure Account is less than the Aggregate Unfunded Amount (the amount of such
shortfall, in each case, the “Unfunded Exposure Shortfall”), the Servicer shall
direct the Collateral Agent to and the Collateral Agent shall deposit into the
Unfunded Exposure Account an amount of such Principal Collections equal to the
lesser of (a) the aggregate amount of such Principal Collections and (b) the
Unfunded Exposure Shortfall.

 

(b)          All amounts held in any Account shall, to the extent permitted by
Applicable Law, be invested by the Collateral Agent, as directed by the Servicer
in writing (or, if the Servicer fails to provide such direction, such amounts
shall remain uninvested), in Permitted Investments that mature (i) with respect
to the Collection Account, not later than one Business Day prior to the
Distribution Date for the Collection Period to which such amounts relate and
(ii) with respect to the Unfunded Exposure Account, on the immediately following
Business Day. Any such written direction shall certify that any such investment
is authorized by this Section 8.1. Investments in Permitted Investments shall be
made in the name of the Securities Intermediary, and, except as specifically
required below, such investments shall not be sold or disposed of prior to their
maturity. If any amounts are needed for disbursement from the Collection Account
and sufficient uninvested funds are not available therein to make such
disbursement, the Collateral Agent shall cause to be sold or otherwise converted
to cash a sufficient amount of the investments in such account to make such
disbursement in accordance with and upon the written direction of the Servicer
or, if the Servicer shall fail to give such direction, the Facility Agent. The
Collateral Agent shall, upon written request, provide the Facility Agent with
all information in its possession regarding transfer into and out of the
Collection Account (including, but not limited to, the identity of the
counterparty making or receiving such transfer). In no event shall the
Collateral Agent be liable for the selection of any investments or any losses in
connection therewith, or for any failure of the Servicer or the Facility Agent,
as applicable, to timely provide investment instructions or disposition
instructions, as applicable, to the Collateral Agent. To the extent agreed to by
the Borrower or the Servicer, the Collateral Agent or the Collateral Custodian
and their respective Affiliates shall be permitted to receive additional
compensation that could be deemed to be in the Collateral Agent’s or the
Collateral Custodian’s economic self-interest for (i) serving as investment
adviser, administrator, shareholder, servicing agent, custodian or sub-custodian
with respect to certain of the Permitted Investments, (ii) using affiliates to
effect transactions in certain Permitted Investments, and (iii) effecting
transactions in certain investments. Such compensation shall not be considered
an amount that is reimbursable or payable pursuant to this Agreement.

 

 -89- 

 

 



 

(c)          Neither the Borrower nor the Servicer shall have any rights of
direction or withdrawal, with respect to amounts held in any Account, except to
the extent explicitly set forth herein (including the withdrawal rights for the
Unfunded Exposure Account set forth in Section 8.1(a)).

 

Subject to the other provisions hereof, the Collateral Agent shall have sole
Control (within the meaning of the UCC) over each Account and each such
investment and the income thereon, and any certificate or other instrument
evidencing any such investment, if any, shall be delivered to the Collateral
Agent or its agent, together with each document of transfer, if any, necessary
to transfer title to such investment to the Collateral Agent in a manner that
complies with this Section 8.1. All interest, dividends, gains upon sale and
other income from, or earnings on, investments of funds in the Accounts shall be
deposited or transferred to the Collection Account and distributed pursuant to
Section 8.3(a).

 

(d)          The Equityholder may, from time to time in its sole discretion (x)
deposit amounts into the Principal Collection Account, the Interest Collection
Account or the Unfunded Exposure Account and/or (y) transfer Eligible Collateral
Obligations as equity contributions to the Borrower. All such amounts will be
included in each applicable compliance calculation under this Agreement,
including, without limitation, calculation of the Borrowing Base, the Maximum
Availability and the Minimum Equity Condition.

 

Section 8.2           Excluded Amounts.The Servicer may direct the Collateral
Agent and the Securities Intermediary to withdraw from the applicable Account
and pay to the Person entitled thereto any amounts credited thereto constituting
Excluded Amounts if the Servicer has, prior to such withdrawal and consent,
delivered to the Facility Agent and the Collateral Agent a report setting forth
the calculation of such Excluded Amounts in form and substance reasonably
satisfactory to the Facility Agent, which report shall include a brief
description of the facts and circumstances supporting such request and designate
a date for the payment of such reimbursement, which date shall not be earlier
than two (2) Business Days following delivery of such notice.

 

 -90- 

 

 

Section 8.3           Distributions, Reinvestment and Dividends. (a) On each
Distribution Date, the Collateral Agent shall distribute from the Collection
Account, in accordance with the applicable Monthly Report prepared by the
Servicer and approved by the Facility Agent and the Servicer pursuant to Section
8.5, the Amount Available for such Distribution Date in the following order of
priority:

 

(i)           From the Interest Collection Account, the Amount Available
constituting Interest Collections for such Distribution Date in the following
order of priority:

 

(A)         FIRST, to the payment of taxes and governmental fees owing by the
Borrower, if any, which expenses shall not exceed $50,000 in any calendar year;

 

(B)          SECOND, first (1) to the Collateral Agent, the Securities
Intermediary and the Collateral Custodian, any accrued and unpaid Collateral
Agent Fees and Expenses and Collateral Custodian Fees and Expenses for the
related Collection Period, which expenses shall not exceed in the aggregate the
amount of the Capped Fees/Expenses and second (2) to the Servicer, any accrued
and unpaid Servicer Expenses, which Servicer Expenses shall not exceed either
(x) $25,000 on any Distribution Date or (y) $90,000 in any calendar year;

 

(C)          THIRD, pro rata, based on the amounts owed to such Persons under
this Section 8.3(a)(i)(C), to the Lenders, an amount equal to the Yield on the
Advances accrued during the Accrual Period with respect to such Distribution
Date (and any Yield with respect to any prior Accrual Period to the extent not
paid on a prior Distribution Date);

 

(D)         FOURTH, pro rata, based on the amounts owed to such Persons under
this Section 8.3(a)(i)(D), (1) to the Facility Agent and the Agents on behalf of
their respective Lenders, all accrued and unpaid Fees and Indemnified Amounts
due to the Lenders, the Agents and the Facility Agent and (2) to the Hedge
Counterparties, any amounts owed on the current and prior Distribution Dates to
the Hedge Counterparties under Hedging Agreements (other than Hedge Breakage
Costs), together with interest accrued thereon;

 

(E)          FIFTH, during the Revolving Period, (1) first, to the Agents on
behalf of their respective Lenders pro rata in accordance with the amount of the
Advances Outstanding in the amount necessary to eliminate any outstanding
Borrowing Base Deficiency and reduce the Advances Outstanding to an amount not
to exceed the Maximum Availability, (2) second, if the Minimum Equity Condition
is not satisfied on such Distribution Date, (x) to the Agents on behalf of their
respective Lenders pro rata in accordance with the amount of the Advances
Outstanding in the amount necessary to reduce the Advances Outstanding or (y) to
the Principal Collection Account as Principal Collections for application in
accordance with Section 8.3(b) until the Minimum Equity Condition is satisfied;
(3) third, if the Diversity Score is less than 10 but greater than or equal to
8, to the Principal Collection Account as Principal Collections for application
in accordance with Section 8.3(b) in the amount necessary (as determined by the
Servicer in its reasonable discretion) to increase the Diversity Score above 8
and (4) fourth, to the Agents on behalf of their respective Lenders pro rata in
accordance with the amount of the Advances Outstanding in the amount necessary
to reduce the Advances Outstanding to an amount such that after giving effect to
such reduction the Foreign Currency Advance Amount is less than the Foreign
Currency Sublimit;

 

 -91- 

 

 

(F)         SIXTH, (1) during the Revolving Period, if the Diversity Score is
less than 8, to the Agents on behalf of their respective Lenders pro rata to
repay the Advances Outstanding and (2) after the end of the Revolving Period, if
the Diversity Score is less than 6, to the Agents on behalf of their respective
Lenders pro rata to repay the Advances Outstanding;

 

(G)         SEVENTH, to the extent not waived by the Servicer, to the Servicer,
any accrued and unpaid Servicing Fee for the related Collection Period;

 

(H)         EIGHTH, to any Affected Persons, any Increased Costs then due and
owing;

 

(I)           NINTH, pro rata based on amounts owed to such Persons under this
Section 8.3(a)(i)(I), to the Hedge Counterparties, any unpaid Hedge Breakage
Costs, together with interest accrued thereon;

 

(J)          TENTH, to the extent not previously paid pursuant to Section
8.3(a)(i)(A) above, to the payment of taxes and governmental fees owing by the
Borrower, if any;

 

(K)         ELEVENTH, to the extent not previously paid by or on behalf of the
Borrower, to each Indemnified Party, any Indemnified Amounts then due and owing
to each such Indemnified Party;

 

(L)         TWELFTH, to the extent not previously paid pursuant to Section
8.3(a)(i)(B) above, to the Collateral Agent and the Collateral Custodian, any
Collateral Agent Fees and Expenses and Collateral Custodian Fees and Expenses
due to the Collateral Agent and the Collateral Custodian;

 

(M)        THIRTEENTH, to pay any other amounts due and payable by the Borrower
or otherwise under this Agreement and the other Transaction Documents and not
previously paid pursuant to this Section 8.3(a);

 

(N)         FOURTEENTH, during the Revolving Period, (1) during an Unmatured
Event of Default, to remain in the Interest Collection Account as Interest
Collections, and (2) otherwise, at the option of the Equityholder, either such
Amount Available to the Equityholder or to remain in the Principal Collection
Account as Principal Collections; and

 

(O)         FIFTEENTH, after the Revolving Period, (1) during an Unmatured Event
of Default or Event of Default, to remain in the Interest Collection Account as
Interest Collections (other than amounts necessary to make any BDC Tax
Distribution), and (2) otherwise, such remaining Amount Available, to the
Borrower.

 

 -92- 

 

 

(ii)          From the Principal Collection Account, the Amount Available
constituting Principal Collections for such Distribution Date in the following
order of priority:

 

(A)         FIRST, to pay, in accordance with Section 8.3(a)(i) above, the
amounts referred to in clauses (A) through (F), in that order, but, in each
case, only to the extent not paid in full thereunder;

 

(B)         SECOND, after the end of the Revolving Period, to the Agents on
behalf of their respective Lenders pro rata to repay the Advances Outstanding;

 

(C)         THIRD, during the Revolving Period, in an amount directed by the
Servicer (unless such entity is unaffiliated with the initial Servicer, in which
case the Equityholder), if any, to the Principal Collection Account as Principal
Collections for application in accordance with Section 8.3(b);

 

(D)         FOURTH, to pay, in accordance with Section 8.3(a)(i) above, the
amount referred to in clause (G) of such Section 8.3(a)(i) but, in each case,
only to the extent not paid in full thereunder and not waived by the Servicer;

 

(E)          FIFTH, to pay, in accordance with Section 8.3(a)(i) above, the
amounts referred to in clauses (H) and (I) of such Section 8.3(a)(i) but, in
each case, only to the extent not paid in full thereunder;

 

(F)          SIXTH, to pay, in accordance with Section 8.3(a)(i) above, the
amounts referred to in clause (J) of such Section 8.3(a)(i) but, in each case,
only to the extent not paid in full thereunder

 

(G)         SEVENTH, to pay, in accordance with Section 8.3(a)(i) above, the
amounts referred to in clause (K) of such Section 8.3(a)(i) but only to the
extent not paid in full thereunder;

 

(H)         EIGHTH, to the extent not previously paid pursuant to Section
8.3(a)(i)(B) or Section 8.3(a)(i)(L), to the Collateral Agent and the Collateral
Custodian, any costs and expenses due to the Collateral Agent and the Collateral
Custodian under the Transaction Documents (other than Increased Costs and
Indemnified Amounts);

 

(I)         NINTH, to pay, in accordance with Section 8.3(a)(i) above, the
amounts referred to in clause (M) of such Section 8.3(a)(i) but only to the
extent not paid in full thereunder;

 

(J)         TENTH, to pay, in accordance with Section 8.3(a)(i) above, the
amounts referred to in clause (N) of such Section 8.3(a)(i) but only to the
extent not paid in full thereunder; and

 

 -93- 

 

 

(K)         ELEVENTH, (1) during an Unmatured Event of Default or an Event of
Default, to remain in the Principal Collection Account as Principal Collections
(other than amounts necessary to make any BDC Tax Distribution) and (2)
otherwise, such remaining such Amount Available to the Borrower.

 

(b)          During the Revolving Period, the Borrower may withdraw from the
Collection Account any Principal Collections and apply such Principal
Collections to (A) prepay the Advances Outstanding in accordance with Section
2.4 or (B) acquire additional Collateral Obligations (each such reinvestment of
Principal Collections, a “Reinvestment”), subject to the following conditions:

 

(i)          the Borrower shall have given written notice to the Collateral
Agent and the Facility Agent of the proposed Reinvestment at or prior to 3:00
p.m., New York City time, one Business Day prior to the proposed date of such
Reinvestment (the “Reinvestment Date”). Such notice (the “Reinvestment Request”)
shall be in the form of Exhibit C-2 and shall include (among other things) the
proposed Reinvestment Date, the amount of such proposed Reinvestment and a
Schedule of Collateral Obligations setting forth the information required
therein with respect to the Collateral Obligations to be acquired by the
Borrower on the Reinvestment Date (if applicable);

 

(ii)         each condition precedent set forth in Section 6.2 shall be
satisfied; and

 

(iii)        upon the written request of the Borrower (or the Servicer on the
Borrower’s behalf) delivered to the Collateral Agent no later than 11:00 a.m.
New York City time on the applicable Reinvestment Date, the Collateral Agent
shall have provided to the Facility Agent by facsimile or e-mail (to be received
no later than 1:30 p.m. New York City time on that same day) a statement
reflecting the total amount on deposit on such day in the Collection Account.

 

(c)          During the Revolving Period, the Borrower may direct the Collateral
Agent to withdraw such funds for the purpose of making payments in respect of
the Advances Outstanding in the applicable Eligible Currency at such time in
accordance with and subject to the terms of Section 2.4.

 

Upon the satisfaction of the applicable conditions set forth in Section 6.2 and
Section 8.3 (as certified by the Borrower to the Collateral Agent and the
Facility Agent), the Collateral Agent shall release funds from the Principal
Collection Account as directed by the Servicer in an amount not to exceed the
lesser of (x) the amount requested by the Servicer for reinvestment or repayment
and (y) the amount on deposit in the Principal Collection Account on such day.

 

(d)          (i) For purposes of Section 8.3, any Amount Available on deposit in
an Interest Collection Account or a Principal Collection Account denominated in
any Eligible Currency shall be applied on any Distribution Date (A) first, to
make payments in such Eligible Currency and (B) second, to make payments in any
other Eligible Currency (pro rata based on available amounts from each other
Eligible Currency), as converted by the Borrower using the Applicable Conversion
Rate; provided that such payments shall be subject to availability of such funds
pursuant to Section 8.3. For the avoidance of doubt, the Borrower shall only be
required to make payments pursuant to Section 8.3(a)(i)(E)(4) in an Eligible
Currency other than Dollars to extent that the Borrower has amounts available in
such currency to make the payment.

 

 -94- 

 

 

(ii)         The Borrower shall, on the Determination Date immediately preceding
each Distribution Date, convert amounts on deposit in the Collection Accounts
into the applicable Eligible Currency to the extent necessary to make payments
pursuant to Section 8.3 (as determined by the Borrower using the Applicable
Conversion Rate).

 

Section 8.4           Fees. The Borrower shall pay the Undrawn Fee, the
Make-Whole Fee, the Prepayment Fee and any other fees (collectively, “Fees”) in
the amounts and on the dates set forth herein or in one or more fee letter
agreements, dated the date hereof (or dated the date any Lender and its related
Lender Group becomes a party hereto pursuant to an assignment or otherwise),
signed by the Borrower, the applicable Agent and the Facility Agent (as any such
fee letter agreement may be amended, restated, supplemented or otherwise
modified from time to time, a “Fee Letter”).

 

Section 8.5           Monthly Report. The Servicer shall prepare (based on
information provided to it by the Collateral Agent, the Facility Agent and the
Lenders as set forth herein) a Monthly Report determined as of the close of
business on each Determination Date and make available such Monthly Report to
the Facility Agent, the Borrower and the Collateral Agent on each Reporting Date
starting with the Reporting Date in the first full calendar month after the
Effective Date. If any party receiving any Monthly Report disagrees with any
items of such report, it shall contact the Servicer and notify it of such
disputed item and provide reasonably sufficient information to correct such
item, with (if other than the Facility Agent) a copy of such notice and
information to the Facility Agent. If the Servicer agrees with any such
correction and unless the Servicer is otherwise timely directed by the Facility
Agent, the Servicer shall distribute a revised Monthly Report on the Business
Day after it receives such information. If the Servicer does not agree with any
such correction or it is directed by the Facility Agent that the Servicer should
not make such correction, the Servicer shall (within one Business Day) contact
the Facility Agent and request instructions on how to proceed. The Facility
Agent’s reasonable determination with regard to any disputed item in the Monthly
Report shall be final.

 

Article IX

 

REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY

 

In order to induce the other parties hereto to enter into this Agreement and, in
the case of the Lenders, to make Advances hereunder, each Loan Party hereby
represents and warrants to the Facility Agent, the Agents and the Lenders as to
itself, as of the Effective Date and each Funding Date, as follows:

 

Section 9.1           Organization and Good Standing. It has been duly organized
and is validly existing under the laws of the jurisdiction of its organization,
with power and authority to own its properties and to conduct its business as
such properties are currently owned and such business is currently conducted. It
had at all relevant times and now has, power, authority and legal right (x) to
acquire and own the Collateral Obligations and the Related Security, and to
grant to the Collateral Agent a security interest in the Collateral Obligations
and the Related Security and the other Collateral and (y) to enter into and
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party.

 

 -95- 

 

 

Section 9.2           Due Qualification. It is duly qualified to do business and
has obtained all necessary licenses and approvals and made all necessary filings
and registrations in all jurisdictions, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

Section 9.3           Power and Authority. It has the power, authority and legal
right to execute and deliver this Agreement and the other Transaction Documents
to which it is a party and to perform its obligations hereunder and thereunder;
it has full power, authority and legal right to grant to the Collateral Agent,
for the benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral Obligations and the other Collateral and has duly
authorized such grant by all necessary action and the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party have been duly authorized by it by all necessary action. 

 

Section 9.4           Binding Obligations. This Agreement and the Transaction
Documents to which it is a party have been duly executed and delivered by it and
are enforceable against it in accordance with their respective terms, except as
such enforceability may be limited by (A) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally, (B) equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (C) implied covenants of good faith and fair
dealing.

 

 -96- 

 

 

Section 9.5           Security Interest. This Agreement creates a valid and
continuing Lien on the Collateral in favor of the Collateral Agent, on behalf of
the Secured Parties, which security interest is validly perfected under Article
9 of the UCC, and is enforceable as such against creditors of and purchasers
from such Loan Party; the Collateral is comprised of Instruments, Security
Entitlements, General Intangibles, Certificated Securities, Uncertificated
Securities, Securities Accounts, Investment Property and Proceeds and such other
categories of collateral under the applicable UCC as to which such Loan Party
has complied with its obligations as set forth herein; with respect to
Collateral that constitute Security Entitlements (a) all of such Security
Entitlements have been credited to the Accounts and the Securities Intermediary
has agreed to treat all assets credited to the Accounts as Financial Assets,
(b) such Loan Party has taken all steps necessary to enable the Collateral Agent
to obtain Control with respect to the Accounts and (c) the Accounts are not in
the name of any Person other than such Loan Party, subject to the Lien of the
Collateral Agent for the benefit of the Secured Parties; such Loan Party has not
instructed (as defined in the Account Control Agreement) the Securities
Intermediary to comply with the entitlement order of any Person other than the
Collateral Agent; provided that, until the Collateral Agent delivers a Notice of
Exclusive Control (as defined in the Account Control Agreement), such Loan Party
may, or may cause the Servicer to cause cash in the Accounts to be invested or
distributed in accordance with this Agreement; all Accounts constitute
Securities Accounts; such Loan Party owns and has good and marketable title to
the Collateral free and clear of any Lien (other than Permitted Liens); such
Loan Party has taken all necessary steps to file or authorize the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under Applicable Law in order to perfect the security interest in
that portion of the Collateral in which a security interest may be perfected by
filing pursuant to Article 9 of the UCC as in effect in the State of Delaware;
all original executed copies of each underlying promissory note constituting or
evidencing any Collateral Obligation have been or, subject to the delivery
requirements contained herein and/or Section 18.3, will be delivered to the
Collateral Custodian; the Borrower has received, or subject to the delivery
requirements contained herein will receive, a written acknowledgment from the
Collateral Custodian that the Collateral Custodian or its bailee is holding each
underlying promissory note evidencing a Collateral Obligation solely on behalf
of the Collateral Agent for the benefit of the Secured Parties; none of the
underlying promissory notes that constitute or evidence the Collateral
Obligations has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Collateral Agent on
behalf of the Secured Parties; with respect to Collateral that constitutes a
Certificated Security, such certificated security has been delivered to the
Collateral Custodian and, if in registered form, has been specially Indorsed
(within the meaning of the UCC) to the Collateral Custodian or in blank by an
effective Indorsement or has been registered in the name of the Collateral
Custodian upon original issue or registration of transfer by the Borrower of
such Certificated Security, in each case to be held by the Collateral Custodian
on behalf of the Collateral Agent for the benefit of the Secured Parties; and in
the case of an Uncertificated Security, by (A) causing the Collateral Custodian
to become the registered owner of such uncertificated security and (B) causing
such registration to remain effective.

 

Section 9.6           No Violation. The execution, delivery and performance of
this Agreement and the other Transaction Documents to which it is a party, the
consummation of the transactions contemplated hereby and thereby, and the
fulfillment of the terms of this Agreement and the other Transaction Documents
to which it is a party, shall not conflict with, result in any breach of any of
the terms and provisions of, or constitute (with or without notice or lapse of
time) a default under, its Constituent Documents, or any indenture, agreement,
mortgage, deed of trust or other instrument to which it is a party or by which
it is bound or any of its properties are subject, or result in the creation or
imposition of any Lien (other than Permitted Liens) upon any of its properties
pursuant to the terms of any such indenture, agreement, mortgage, deed of trust
or other instrument, or violate in any material respect any Applicable Law or in
any way materially adversely affect its ability to perform its obligations under
this Agreement or the other Transaction Documents to which it is a party.

 

Section 9.7           No Proceedings. There are no proceedings or investigations
pending or, to its knowledge, threatened against it, before any Official Body
having jurisdiction over it or its properties (A) asserting the invalidity of
this Agreement or any of the other Transaction Documents, (B) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any of the other Transaction Documents, (C) seeking any determination or ruling
that might materially and adversely affect the performance by it of its
obligations under, or the validity or enforceability of, this Agreement or any
of the other Transaction Documents or (D) seeking any determination or ruling
that would reasonably be expected to have a material adverse effect on any of
the Collateral or on the assignments and security interests granted by such Loan
Party in this Agreement.

 

 -97- 

 

 

Section 9.8           No Consents. It is not required to obtain the material
consent of any other Person or any material approval, authorization, consent,
license, approval or authorization, or registration or declaration with, any
Official Body having jurisdiction over it or its properties in connection with
the execution, delivery, performance, validity or enforceability of this
Agreement or the other Transaction Documents to which it is a party, in each
case other than consents, licenses, approvals, authorizations, orders,
registrations, declarations or filings which have been obtained or made and
continuation statements and renewals in respect thereof.

 

Section 9.9           Solvency. It is solvent and will not become insolvent
after giving effect to the transactions contemplated by this Agreement and the
Transaction Documents. After giving effect to the transactions contemplated by
this Agreement and the other Transaction Documents, it will have an adequate
amount of capital to conduct its business in the foreseeable future.

 

Section 9.10         Compliance with Laws. It has complied and will comply in
all material respects with all Applicable Laws, judgments, agreements with
Official Bodies, decrees and orders with respect to its business and properties
and all Collateral.

 

Section 9.11         Taxes. For U.S. federal income tax purposes, it is, and
always has been, an entity disregarded as separate from the Equityholder and the
Equityholder is a U.S. Person. It has filed on a timely basis all federal and
other material Tax returns required to be filed, if any, and has paid all
federal and other material Taxes due and payable by it, or levied or imposed
against it or any of its property (other than any amount the validity of which
is currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of such Loan Party). Any Taxes payable by such Loan Party in connection
with the execution and delivery of this Agreement and the other Transaction
Documents and the transactions contemplated hereby or thereby including the
transfer of each Collateral Obligation and the Related Security to such Loan
Party have been paid or shall have been paid if and when due at or prior to the
Effective Date or the Advance Date, as applicable.

 

Section 9.12         Monthly Report. Each Monthly Report is accurate in all
material respects as of the date thereof.

 

Section 9.13         No Liens, Etc. The Collateral and each part thereof is
owned by such Loan Party free and clear of any Adverse Claim or restrictions on
transferability and such Loan Party has the full right, power and lawful
authority to assign, transfer and pledge the same and interests therein, and
upon the making of each Advance, the Collateral Agent, for the benefit of the
Secured Parties, will have acquired a perfected, first priority and valid
security interest (except, as to priority, for any Permitted Liens) in each
Collateral Obligation and the other Collateral, free and clear of any Adverse
Claim or restrictions on transferability, to the extent (as to perfection and
priority with respect to such other Collateral) that a security interest in such
other Collateral may be perfected under the applicable UCC. Such Loan Party has
not pledged, assigned, sold, granted a security interest in or otherwise
conveyed any of the Collateral and no effective financing statement (other than
with respect to Permitted Liens) or other instrument similar in effect naming or
purportedly naming such Loan Party or any of its Affiliates as debtor and
covering all or any part of the Collateral is on file in any recording office,
except such as may have been filed in favor of the Collateral Agent as “Secured
Party” pursuant hereto or as necessary or advisable in connection with the Sale
Agreement; provided that, this sentence shall not be construed so as to apply to
any asset acquired from an Affiliate of the Borrower that was subject to the
lien of a creditor that was released on or prior to the sale of such Collateral
to the Borrower. There are no judgments or Liens for Taxes with respect to such
Loan Party and no claim has been asserted with respect to the Taxes of such Loan
Party (other than any amount the validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Loan Party).

 

 -98- 

 

 

Section 9.14          Information True and Correct. All information (other than
projections, forward-looking information, general economic data, industry
information or information relating to third parties) heretofore furnished by or
on behalf of the Borrower in writing to any Agent, the Collateral Custodian or
the Facility Agent in connection with this Agreement or any transaction
contemplated hereby (including, without limitation, prior to the Effective Date
but after taking into account all updates, modifications and supplements to such
information) is (when taken as a whole) true and correct in all material
respects (or if not prepared by or under the direction of the Borrower, is true
and correct in all material respects to the Borrower’s knowledge) and does not
omit to state a material fact necessary to make the statements contained therein
(when taken as a whole) not misleading (or, if not prepared by or under the
direction of the Borrower, does not omit to state such a fact to the Borrower’s
knowledge). Without limiting the foregoing, all Collateral Obligations included
as Eligible Collateral Obligations in the calculation of the Borrowing Base in
the most recently delivered Monthly Report are Eligible Collateral Obligations
as of the date of such calculation.

 

Section 9.15          Bulk Sales. The grant of the security interest in the
Collateral by such Loan Party to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to this Agreement, is in the ordinary course of
business for such Loan Party and is not subject to the bulk transfer or any
similar statutory provisions in effect in any applicable jurisdiction.

 

Section 9.16          Collateral. Except as otherwise expressly permitted or
required by the terms of this Agreement, no item of Collateral has been sold,
transferred, assigned or pledged by the Borrower to any Person.

 

Section 9.17          Selection Procedures. In selecting the Collateral
Obligations hereunder and for Affiliates of the Borrower, no selection
procedures were employed which are intended to be adverse to the interests of
the Facility Agent, any Agent or any Lender.

 

Section 9.18          Indebtedness. Such Loan Party has no Indebtedness or other
indebtedness, secured or unsecured, direct or contingent (including guaranteeing
any obligation), other than (i) Indebtedness incurred under the terms of the
Transaction Documents and (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Transaction Documents.

 

Section 9.19          No Injunctions. No injunction, writ, restraining order or
other order of any nature adversely affects the performance of its obligations
under this Agreement or any Transaction Document to which it is a party.

 

 -99- 

 

 

Section 9.20          No Subsidiaries. Such Loan Party has no Subsidiaries other
than, in the case of the Borrower, the Securitization Subsidiaries party hereto.

 

Section 9.21          ERISA Compliance. The Borrower has no benefit plans
subject to ERISA. It is not a Benefit Plan Investor.

 

Section 9.22          Investment Company Status. Such Loan Party is not an
“investment company” as such terms are defined in the 1940 Act.

 

Section 9.23         Set-Off, Etc. No Collateral Obligation has been
compromised, adjusted, extended, satisfied, subordinated, rescinded, set-off or
modified by such Loan Party or the Obligor thereof, and no Collateral is subject
to compromise, adjustment, extension, satisfaction, subordination, rescission,
set-off, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of transactions
concerning the Collateral or otherwise, by such Loan Party or the Obligor with
respect thereto, except, in each case, pursuant to the Transaction Documents and
for amendments, extensions and modifications, if any, to such Collateral
otherwise permitted hereby and in accordance with the Servicing Standard.

 

Section 9.24         Collections. Such Loan Party acknowledges that (i) all
Obligors (and related agents) have been directed to make all payments directly
to the Collection Account and (ii) all Collections received by it or its
Affiliates with respect to the Collateral pledged hereunder are held and shall
be held in trust for the benefit of the Collateral Agent, on behalf of the
Secured Parties until deposited into the applicable Collection Account in
accordance with Section 10.10. 

 

Section 9.25         Value Given. Such Loan Party has given fair consideration
and reasonably equivalent value to the Equityholder in exchange for the purchase
of the Collateral Obligations (or any number of them). No such transfer has been
made for or on account of an antecedent debt and no such transfer is or may be
voidable or subject to avoidance under any section of the Bankruptcy Code.

 

Section 9.26         Use of Proceeds. Such Loan Party is not engaged in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock and none of the proceeds of the Advances will be used, directly or
indirectly, for a purpose that violates Regulation T, Regulation U, Regulation X
or any other regulation promulgated by the Federal Reserve Board from time to
time.

 

Section 9.27          Separate Existence. Such Loan Party is operated as an
entity with assets and liabilities distinct from those of any of its Affiliates
or any Affiliates of the Equityholder, and such Loan Party hereby acknowledges
that the Facility Agent, each of the Agents and each of the Lenders are entering
into the transactions contemplated by this Agreement in reliance upon such Loan
Party’s identity as a separate legal entity. Since its formation, such Loan
Party has been (and will be) operated in such a manner as to comply with the
covenants set forth in Section 10.5.

 

There is not now, nor will there be at any time in the future, any agreement or
understanding between such Loan Party and the Equityholder (other than as
expressly set forth herein and the other Transaction Documents) providing for
the allocation or sharing of obligations to make payments or otherwise in
respect of any Taxes, fees, assessments or other governmental charges.

 

 -100- 

 

 

Section 9.28         Transaction Documents. The Transaction Documents delivered,
together with the Constituent Documents of the Borrower, to the Facility Agent
represent all material agreements between the Equityholder, on the one hand, and
the Borrower, on the other. Upon the purchase and/or contribution of each
Collateral Obligation (or an interest in a Collateral Obligation) pursuant to
the this Agreement or the Sale Agreement, the Borrower shall be the lawful owner
of, and have good title to, such Collateral Obligation and all assets relating
thereto, free and clear of any Adverse Claim. All such assets are transferred to
the Borrower without recourse to the Equityholder except as described in the
Sale Agreement. The purchases of such assets by the Borrower constitute valid
and true sales for consideration (and not merely a pledge of such assets for
security purposes) and the contributions of such assets received by the Borrower
constitute valid and true transfers for consideration, each enforceable against
creditors of the Equityholder, and no such assets shall constitute property of
the Equityholder.

 

Section 9.29          EEA Financial Institution. Such Loan Party is not an EEA
Financial Institution. 

 

Section 9.30         Anti-Terrorism, Anti-Money Laundering. (a)  Neither such
Loan Party nor any Affiliate, officer, employee or director, acting on behalf of
such Loan Party is (i) a country, territory, organization, person or entity
named on any sanctions list administered or imposed by the U.S. Government
including, without limitation, the Office of Foreign Asset Control (“OFAC”)
list, or any other list maintained for the purposes of sanctions enforcement by
any of the United Nations, the European Union, Her Majesty’s Treasury in the UK,
Germany, Canada, Australia, and any other country or multilateral organization
(collectively, “Sanctions”), including but not limited to Cuba, Iran, Syria,
North Korea, and the Crimea region in Ukraine (the “Sanctioned Countries”); (ii)
a Person that resides, is organized or located in any of the Sanctioned
Countries or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction or any Sanctioned Countries or
is owned 50% or more or otherwise controlled, directly or indirectly by, or
acting on behalf of, one or more Person who is the subject or target of
Sanctions (a “Sanctions Target”); (iii) a “Foreign Shell Bank” within the
meaning of the USA Patriot Act, i.e., a foreign bank that does not have a
physical presence in any country and that is not affiliated with a bank that has
a physical presence and an acceptable level of regulation and supervision; or
(iv) a person or entity that resides in or is organized under the laws of a
jurisdiction designated by the United States Secretary of the Treasury under
Sections 311 or 312 of the USA Patriot Act as warranting special measures due to
money laundering concerns. Such Loan Party is and each Affiliate, officer,
employee or director, acting on behalf of such Loan Party is (and is taking no
action which would result in any such Person not being) in compliance with (a)
all OFAC rules and regulations, (b) all United States of America, United
Kingdom, United Nations, European Union, German, Canadian, Australian and all
other sanctions, embargos and trade restrictions that such Loan Party or any of
its Affiliates is subject and (c) the Anti-Money Laundering Laws. In addition,
the described purpose (“trade related business activities”) does not include any
kind of activities or business of or with any Person or in any country or
territory that is subject to or the target of any sanctions administered by the
U.S. Government, OFAC, the United Kingdom, the European Union, Germany, Canada,
Australia or the United Nations Security Council (including the Sanctioned
Countries) and does not involve commodities or services of a Sanctioned Country
origin or shipped to, through or from a Sanctioned County, or on vessels or
aircrafts owned or registered by a Sanctioned Country, or financed or subsidized
any of the foregoing.

 

 -101- 

 

 

(b)          Such Loan Party has complied, in all material  respects, with all
applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act (collectively, the “Anti-Money Laundering Laws”).
No actions, suits, proceedings or investigations by any court, governmental, or
regulatory agency are ongoing or pending against such Loan Party, its directors,
officers or employees or anyone acting on its behalf in relation to a breach of
the Anti-Money Laundering Laws, or, to the knowledge of such Loan Party,
threatened.

 

Section 9.31         Anti-Bribery and Corruption. (a)  Neither such Loan Party
nor, to the best of such Loan Party’s knowledge, any director, officer,
employee, or anyone acting on behalf of such Loan Party has engaged in any
activity, or will take any action, directly or indirectly, which would breach
applicable anti-bribery and corruption laws and regulations, including but not
limited to the U.S. Foreign and Corrupt Practices Act 1977, as amended, and the
Bribery Act 2010 of the United Kingdom (the “Anti-Bribery and Corruption Laws”).

 

(b)          Such Loan Party and their Affiliates have each conducted their
businesses in compliance with Anti-Bribery and Corruption Laws and have
instituted and maintain policies and procedures reasonably designed to promote
and ensure continued compliance with all Anti-Bribery and Corruption Laws and
with the representation and warranty contained herein.

 

(c)          No actions, suits, proceedings or investigations by any court,
governmental, or regulatory agency are ongoing or pending against such Loan
Party, its directors, officers or employees or anyone acting on its behalf in
relation to a breach of the Anti-Bribery and Corruption Laws, or, to the
knowledge of such Loan Party, threatened.

 

(d)          Such Loan Party will not directly or indirectly use, lend or
contribute the proceeds of the Advances for any purpose that would breach the
Anti-Bribery and Corruption Laws.

 

Section 9.32         Volcker Rule. To the best of the Borrower’s knowledge and
belief, the Advances do not constitute an “ownership interest” in the Borrower
for purposes of the Volcker Rule.

 

Section 9.33         AIFMD. Such Loan Party is not (i) an AIFM or (ii) an AIF
managed by an AIFM (as such term is defined in the AIFMD) required to be
authorized or registered in accordance with AIFMD.

 

 -102- 

 

 

Section 9.34         Optional Sales. (a) The Borrower shall have the right to
sell all or a portion of the Collateral Obligations (each, an “Optional Sale”),
subject to the following terms and conditions:

 

(i)          immediately after giving effect to such Optional Sale:

 

(A)         each Collateral Quality Test is satisfied or improved;

 

(B)         the Minimum Equity Condition is satisfied;

 

(C)         (1) the Borrowing Base is greater than or equal to the Advances
Outstanding and (2) the Foreign Currency Advance Amount shall not exceed the
Foreign Currency Sublimit; and

 

(D)         no Event of Default, Unmatured Event of Default, Unmatured Servicer
Default or Servicer Default shall have occurred and be continuing;

 

(ii)         at least one (1) Business Day prior to the date of any Optional
Sale, the Servicer, on behalf of the Borrower, shall give the Facility Agent,
the Collateral Custodian and the Collateral Agent written notice of such
Optional Sale, which notice shall identify the related Collateral subject to
such Optional Sale and the expected proceeds from such Optional Sale and include
an Officer’s Certificate computed as of the date of such request and after
giving effect to such Optional Sale, demonstrating that the Borrowing Base is
greater than or equal to the Advances Outstanding;

 

(iii)        such Optional Sale shall be made by the Servicer, on behalf of the
Borrower (A) in accordance with the Servicing Standard, (B) reflecting arm’s
length market terms and (C) in a transaction in which the Borrower makes no
representations, warranties or covenants and provides no indemnification for the
benefit of any other party (other than those which are customarily made or
provided in connection with the sale of assets of such type);

 

(iv)        if such Optional Sale is to an Affiliate of the Borrower or the
Servicer after the end of the Revolving Period, the Facility Agent has given its
prior written consent;

 

(v)         in no event shall the sum of the aggregate Principal Balance of
Collateral Obligations sold pursuant to an Optional Sale (other than sales to
any Existing Golub BDC CLO pursuant to Section 9.36) exceed 25% of the highest
aggregate Principal Balance of all Collateral Obligations at any time during the
preceding 12 calendar months; provided that any Collateral Obligations
transferred pursuant to an Optional Sale to the Servicer or an Affiliate of the
Servicer with respect to a new issue collateralized loan obligation managed by
the Servicer or an Affiliate of the Servicer and underwritten, arranged and/or
structured by the Facility Agent or any Affiliate of the Facility Agent shall be
excluded from the foregoing limit; and

 

(vi)        on the date of such Optional Sale, all proceeds from such Optional
Sale will be deposited directly into the Collection Account.

 

 -103- 

 

 

(b)          In connection with any Optional Sale, following deposit of all
proceeds from such Optional Sale into the Collection Account, the Collateral
Agent shall be deemed to release and transfer to the Borrower without recourse,
representation or warranty all of the right, title and interest of the
Collateral Agent for the benefit of the Secured Parties in, to and under such
Collateral Obligation(s) and related Collateral subject to such Optional Sale
and such portion of the Collateral so transferred shall be released from the
Lien of this Agreement.

 

(c)          The Borrower hereby agrees to pay the reasonable and documented
outside counsel legal fees and out-of-pocket expenses of the Facility Agent, the
Collateral Agent, the Collateral Custodian, each Agent and each Lender in
connection with any Optional Sale (including, but not limited to, expenses
incurred in connection with the release of the Lien of the Collateral Agent, on
behalf of the Secured Parties, in the Collateral in connection with such
Optional Sale).

 

(d)          In connection with any Optional Sale, the Collateral Agent shall,
at the sole expense of the Borrower, execute such instruments of release with
respect to the portion of the Collateral subject to such Optional Sale to the
Borrower, in recordable form if necessary, as the Borrower may reasonably
request.

 

Section 9.35         Repurchase or Substitution of Warranty Collateral
Obligations. In the event (A) of a breach of Section 9.5 or Section 9.13 with
respect to a Collateral Obligation (or the Related Security and other related
collateral constituting part of the Collateral related to such Collateral
Obligation) or (B) that, as of the related Cut-Off Date, a Collateral Obligation
did not satisfy the definition of “Eligible Collateral Obligation” (each such
Collateral Obligation, a “Warranty Collateral Obligation”), no later than
30 days after the earlier of (x) knowledge of such breach on the part of the
Equityholder or the Servicer and (y) receipt by the Equityholder or the Servicer
of written notice thereof given by the Facility Agent, the Borrower shall either
(a) repay Advances Outstanding in an amount equal to the aggregate Repurchase
Amount with respect to the Warranty Collateral Obligation(s) to which such
breach relates or (b) substitute for such Warranty Collateral Obligation(s) one
or more Eligible Collateral Obligations with an aggregate Collateral Obligation
Amount at least equal to the Repurchase Amount of the Warranty Collateral
Obligation(s) being replaced; provided, that no such repayment or substitution
shall be required to be made with respect to any Warranty Collateral Obligation
(and such Collateral Obligation shall cease to be a Warranty Collateral
Obligation) if, on or before the expiration of such 30 day period, the
applicable representation or warranty shall be made true and correct or the
eligibility criteria set forth in the definition of “Eligible Collateral
Obligation” in the Loan Agreement that was not satisfied as of the applicable
Cut-Off Date is satisfied; provided, further, that during the Revolving Period
no such repurchase or substitution shall be required to be made with respect to
any Warranty Collateral Obligation if, after giving effect to the Warranty
Collateral Obligation, no Borrowing Base Deficiency exists. Upon payment of the
Repurchase Amount pursuant to this Section 9.35, the Borrower shall convey the
related Warranty Collateral Obligation to the Equityholder, without warranty
except for the absence of liens imposed by the Borrower, the Facility Agent or
their respective designees.

 

 -104- 

 

 

Upon confirmation of the deposit of the amounts set forth in this Section 9.35
into the Collection Account or the delivery by the Borrower of a Substitute
Eligible Collateral Obligation for each Warranty Collateral Obligation pursuant
to this Section 9.35 (the date of such confirmation or delivery, the “Release
Date”), such Warranty Collateral Obligation and Related Property shall be
removed from the Collateral and, as applicable, the Substitute Eligible
Collateral Obligation and Related Property shall be included in the Collateral.
On the Release Date of each Warranty Collateral Obligation, the Collateral
Agent, for the benefit of the Secured Parties, shall automatically and without
further action be deemed to release to the Borrower, without recourse,
representation or warranty, all the right, title and interest and any Lien of
the Collateral Agent, for the benefit of the Secured Parties in, to and under
the Warranty Collateral Obligation and any Related Property and all future
monies due or to become due with respect thereto.

 

Section 9.36         Affiliate Transactions. (a) Notwithstanding anything to the
contrary set forth herein or in any other Transaction Document, the Equityholder
(and Affiliates thereof) shall not reacquire from the Borrower and the Borrower
shall not transfer to the Equityholder or to Affiliates thereof, and none of the
Equityholder nor any Affiliates thereof will have a right or ability to
purchase, the Collateral Obligations of the Borrower other than with respect to
sales pursuant to Section 9.35, unless (i) such transaction is at arm’s-length
and for fair market value (except in the case of repurchases of Collateral
Obligations by the Equityholder pursuant to Section 6.1 of the Sale Agreement or
substitutions of Collateral Obligations pursuant to Section 6.1 of the Sale
Agreement) and (ii) after the end of the Revolving Period if such sale is at a
price that is less than par, without the prior written consent of the Facility
Agent.

 

(b)          Subject to Section 9.36(d) and notwithstanding Section 9.34(a)(iv),
the Borrower may make optional sales of Collateral Obligations (i) to an
Affiliate of the Borrower subject to satisfaction of the conditions and
limitations set forth in Sections 9.34(a)(i) and 9.34(a)(iii) and (ii) to an
Existing Golub BDC CLO subject to satisfaction of the conditions and limitations
set forth in Sections 9.34(a)(i), 9.34(a)(iii) and 9.36(c).

 

(c)          Subject to the satisfaction of the conditions set forth in Sections
9.34(a)(i), 9.34(a)(iii) and 9.34(a)(v), the Borrower may, from time to time
upon three (3) Business Days’ prior written notice to the Facility Agent (with a
copy to the Collateral Agent and the Collateral Custodian), sell all or a
portion of the Collateral Obligations to one or more Existing Golub BDC CLOs,
which sales shall not be subject to the limitations elsewhere set forth in this
Article IX other than as set forth in Section 9.36(d) below.

 

(d)          In no event shall the sum of the aggregate Principal Balance of
Collateral Obligations sold to an Existing Golub BDC CLO following the six-month
anniversary of the Effective Date exceed 20% of the highest aggregate Principal
Balance of all Collateral Obligations at any time during the preceding 12
calendar months; provided that (x) the Borrower may sell Collateral Obligations
with an aggregate Principal Balance up to an additional 20% of the highest
aggregate Principal Balance of all Collateral Obligations at any time during the
preceding 12 calendar months in excess of the limitation set forth in this
clause (d) so long as the Borrower retains at least 33% of the Principal Balance
of such Collateral Obligation and (y) such limitation shall not apply to (i) any
Collateral Obligations transferred to an Existing Golub BDC CLO with respect to
a new issue collateralized loan obligation managed by the Servicer or an
Affiliate of the Servicer and underwritten, arranged and/or structured by the
Facility Agent or any Affiliate of the Facility Agent shall be excluded from the
foregoing limit or (ii) any Collateral Obligations included in the Excess
Concentration Amount; provided, further that the Borrower may sell Collateral
Obligations with an aggregate Principal Balance up to an additional 10% of the
highest aggregate Principal Balance of all Collateral Obligations at any time
during the preceding 12 calendar months in excess of the limitations set forth
in this clause (d) and the foregoing proviso so long as the Borrower sells any
such Collateral Obligations to an Existing Golub BDC CLO that is a
collateralized loan obligation issuer.

 

 -105- 

 

 

Article X

 

COVENANTS

 

From the date hereof until the first day following the Facility Termination Date
on which all Obligations shall have been finally and fully paid and performed
(other than as expressly survive the termination of this Agreement), each Loan
Party hereby covenants and agrees with the Lenders, the Agents and the Facility
Agent that:

 

Section 10.1         Protection of Security Interest of the Secured Parties.
(a)  At or prior to the Effective Date, such Loan Party shall have filed or
caused to be filed a UCC-1 financing statement, naming such Loan Party as debtor
and the Collateral Agent (for the benefit of the Secured Parties) as secured
party and describing the Collateral, with the office of the Secretary of State
of the State of Delaware. From time to time thereafter, the Borrower shall file
such financing statements and cause to be filed such continuation statements,
all in such manner and in such places as may be required by Applicable Law fully
to preserve, maintain and protect the interest of the Collateral Agent in favor
of the Secured Parties under this Agreement in the Collateral and in the
proceeds thereof. Such Loan Party shall deliver (or cause to be delivered) to
the Collateral Agent file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing. In
the event that such Loan Party fails to perform its obligations under this
subsection, the Collateral Agent or the Facility Agent may (but shall have no
obligation to) do so, in each case at the expense of such Loan Party, however
neither the Collateral Agent nor the Facility Agent shall have any liability in
connection therewith.

 

(b)          Such Loan Party shall not change its name, jurisdiction, identity
or corporate structure in any manner that would make any financing statement or
continuation statement filed by or on behalf of such Loan Party in accordance
with Section 10.1(a) above seriously misleading or change its jurisdiction of
organization, unless such Loan Party shall have given the Facility Agent and the
Collateral Agent at least 30 days’ prior written notice thereof, and shall
promptly file appropriate amendments to all previously filed financing
statements and continuation statements (and shall provide a copy of such
amendments to the Collateral Agent and Facility Agent together with an Officer’s
Certificate to the effect that all appropriate amendments or other documents in
respect of previously filed statements have been filed).

 

 -106- 

 

 

(c)          The Borrower shall maintain its computer systems, if any, so that,
from and after the time of the first Advance under this Agreement, the
Borrower’s master computer records (including archives) that shall refer to the
Collateral indicate clearly that such Collateral is subject to the first
priority security interest in favor of the Collateral Agent, for the benefit of
the Secured Parties. Indication of the Collateral Agent’s (for the benefit of
the Secured Parties) security interest shall be deleted from or modified on the
Borrower’s computer systems when, and only when, the Collateral in question
shall have been paid in full, the security interest under this Agreement has
been released in accordance with its terms, upon such Collateral Obligation
becoming a Repurchased Collateral Obligation or Substituted Collateral
Obligation, or otherwise as expressly permitted by this Agreement.

 

Section 10.2         Other Liens or Interests. Except for the security interest
granted hereunder and as otherwise permitted pursuant to Sections 9.34, 9.35 and
10.16, such Loan Party will not sell, pledge, assign or transfer to any other
Person, or grant, create, incur, assume or suffer to exist any Lien on the
Collateral or any interest therein (other than Permitted Liens), and such Loan
Party shall defend the right, title, and interest of the Collateral Agent (for
the benefit of the Secured Parties) and the Lenders in and to the Collateral
against all claims of third parties claiming through or under such Loan Party
(other than Permitted Liens).

 

Section 10.3         Costs and Expenses. The Borrower shall pay (or cause to be
paid) all of its reasonable costs and disbursements in connection with the
performance of its obligations hereunder and under the Transaction Documents. 

 

Section 10.4         Reporting Requirements. Such Loan Party shall furnish, or
cause to be furnished, to the Facility Agent, the Collateral Agent and each
Lender:

 

(a)          promptly and in any event within two Business Days after a
Responsible Officer of such Loan Party shall have knowledge of the occurrence of
an Event of Default, Unmatured Event of Default, Servicer Default or Unmatured
Servicer Default, the statement of a Responsible Officer of such Loan Party
setting forth complete details of such event and the action which such Loan
Party has taken, is taking and proposes to take with respect thereto;

 

(b)          promptly, from time to time, such other information, documents,
records or reports respecting the Collateral Obligations or the Related
Security, the other Collateral or the condition or operations, financial or
otherwise, of the Borrower as such Person may, from time to time, reasonably
request;

 

(c)          promptly, in reasonable detail, notice of (i) any Adverse Claim
known to it that is made or asserted against any of the Collateral and (ii) the
occurrence of any Revaluation Event or Material Modification with respect to any
Collateral Obligation; provided, that, the Servicer will be deemed to not have
knowledge of any Revaluation Event that requires a determination be made by the
Facility Agent until such determination has been made;

 

(d)          promptly, in reasonable detail, any new or updated information
reasonably requested by a Lender in connection with “know your customer” laws or
any similar regulations; and

 

 -107- 

 

 

(e)          promptly following any request therefor, such Loan Party shall
deliver to the Facility Agent information and documentation reasonably requested
by the Facility Agent for purposes of compliance with its Beneficial Ownership
Certification.

 

Section 10.5 Separate Existence. (a)  Such Loan Party shall conduct its business
solely in its own name through its duly authorized officers or agents so as not
to mislead others as to the identity of the entity with which such persons are
concerned, and shall use its best efforts to avoid the appearance that it is
conducting business on behalf of any Affiliate thereof or that the assets of
such Loan Party are available to pay the creditors of any of its equityholders
or any Affiliate thereof (it being understood that the assets of the
Securitization Subsidiaries shall be pledged to secure the obligations of the
Borrower).

 

(b)          It shall maintain records and books of account separate from those
of any other Person, except to the extent that such Loan Party’s financial and
operating results are consolidated with those of the Equityholder in
consolidated financial statements or to the extent any Securitization
Subsidiary’s financial and operating results are consolidated with those of a
Loan Party.

 

(c)          It shall pay its own operating expenses and liabilities from its
own funds (other than in connection with administrative and other expenses owed
by Securitization Subsidiaries, which may be paid by the Borrower).

 

(d)          It shall ensure that the annual financial statements of the
Borrower and the Equityholder shall disclose the effects of the transactions
contemplated hereby in accordance with GAAP.

 

(e)          It shall not hold itself out as being liable for the debts of any
other Person. It shall not pledge its assets to secure the obligations of any
other Person. It shall not guarantee any obligation of any Person, including any
Affiliate or become obligated for the debts of any other Person or hold out its
credit or assets as being available to pay the obligations of any other Person.

 

(f)           It shall keep its assets and liabilities separate from those of
all other entities. Except as expressly contemplated herein with respect to
Excluded Amounts, it shall not commingle its assets with assets of any other
Person (other than any Securitization Subsidiary).

 

(g)          It shall maintain bank accounts or other depository accounts
separate from any other person or entity, including any Affiliate.

 

(h)         To the extent required under GAAP, it shall ensure that any
consolidated financial statements including the Borrower, if any, have notes to
the effect that the Borrower is a separate entity whose creditors have a claim
on its assets prior to those assets becoming available to its equityholders.

 

(i)           It shall not (A) amend, supplement or otherwise modify its
Constituent Documents, except in accordance therewith and with the prior written
consent of the Facility Agent (which consent shall not be unreasonably withheld,
delayed or conditioned) or (B) divide or permit any division of itself.

 

 -108- 

 

 

(j)           It shall at all times hold itself out to the public and all other
Persons as separate from its Affiliates and from any other Person.

 

(k)          It shall file its own tax returns separate from those of any other
Person, except to the extent that it is treated as a “disregarded entity” for
tax purposes and is not required to file tax returns under Applicable Law, and
shall pay any taxes required to be paid under Applicable Law.

 

(l)           It shall conduct its business only in its own name and comply with
all organizational formalities necessary to maintain its separate existence.

 

(m)         It shall maintain separate financial statements, showing its assets
and liabilities separate and apart from those of any other Person and not have
its assets listed on any financial statement of any other Person; provided, that
its assets may be included in a consolidated financial statement of the
Equityholder or to the extent any Securitization Subsidiary’s financial and
operating results are consolidated with those of a Loan Party so long as
appropriate notation shall be made on such consolidated financial statements (if
any) to indicate its separateness from such Affiliate and to indicate that its
assets and credit are not available to satisfy the debts and other obligations
of such Affiliate or any other Person.

 

(n)          It shall not, except for capital contributions or capital
distributions permitted under the terms and conditions of its Constituent
Documents and properly reflected on its books and records and as otherwise
permitted pursuant to Section 9.34, enter into any transaction with an Affiliate
except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm’s-length transaction.

 

(o)          It shall maintain a sufficient number of employees (which number
may be zero) in light of its contemplated business purpose and pay the salaries
of its own employees, if any, only from its own funds.

 

(p)          It shall use separate invoices bearing its own name.

 

(q)          It shall correct any known misunderstanding regarding its separate
identity and not identify itself as a department or division of any other
Person.

 

(r)           It shall maintain adequate capital in light of its contemplated
business purpose, transactions and liabilities (it being understood that this
covenant shall apply to the Borrower and the Securitization Subsidiaries on a
combined basis); provided, however, that the foregoing shall not require the
Equityholder to make additional capital contributions.

 

(s)          It shall not acquire any obligation or securities of its members or
of any Affiliate other than the Collateral in compliance with the Transaction
Documents.

 

(t)           It shall not make or permit to remain outstanding any loan or
advance to, or own or acquire any stock or securities of, any Person (other than
the Securitization Subsidiaries), except that it may invest in those investments
permitted under the Transaction Documents.

 

 -109- 

 

 

(u)          It shall not, to the fullest extent permitted by law, engage in any
dissolution, liquidation, consolidation, merger, sale or transfer of all or
substantially all of its assets other than such activities as are expressly
permitted pursuant to the Transaction Documents.

 

(v)          It shall not buy or hold evidence of indebtedness issued by any
other Person (other than the Securitization Subsidiaries, and other than cash or
investment-grade securities), except as expressly contemplated by the
Transaction Documents.

 

(w)         Except as expressly permitted by the Transaction Documents, it shall
not form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other) or own any equity interest in any other
entity (other than any Securitization Subsidiaries).

 

(x)          It shall not own any asset or property other than Collateral and
such other financial assets as permitted by the Transaction Documents.

 

(y)          It shall not engage, directly or indirectly, in any business other
than as required or permitted to be performed by the Transaction Documents.

 

(z)          It shall allocate fairly and reasonably any overhead expenses that
are shared with any of its Affiliates, including for shared office space and for
services performed by an employee of any Affiliate.

 

(aa)        Neither the Borrower nor the Equityholder shall take any action
contrary to the “Assumptions and Facts” section in the opinion or opinions of
Dechert LLP, dated the date hereof, relating to certain nonconsolidation and
true sale matters.

 

(bb)        Neither the Servicer nor any other person shall be authorized or
empowered, nor shall they permit any Loan Party to take any Material Action
without the prior unanimous written consent of the Independent Member. The
Constituent Documents of such Loan Party shall include the following provisions:
(a) at all times there shall be, and Borrower shall cause there to be, at least
one Independent Member; provided that upon the death or incapacitation of the
Independent Member, the Borrower shall replace such Independent Member with a
new Independent Member within ten (10) Business Days of such death or
incapacitation; (b) such Loan Party shall not, without the prior written consent
of the Independent Member, on behalf of itself or Borrower, take any Material
Action or any action that might cause such entity to become insolvent, and when
voting with respect to such matters, the Independent Member shall consider only
the interests of such Loan Party, including its creditors; and (c) no
Independent Member of the Borrower may be removed or replaced unless the
Borrower provides Lender with not less than five (5) Business Days’ prior
written notice of (i) any proposed removal of an Independent Member, together
with a statement as to the reasons for such removal, and (ii) the identity of
the proposed replacement Independent Member, together with a certification that
such replacement satisfies the requirements set forth in the organizational
documents of the Borrower for an Independent Member. No resignation or removal
of an Independent Member shall be effective until a successor Independent Member
is appointed and has accepted his or her appointment. No Independent Member may
be removed other than for Cause.

 

 -110- 

 

 

Section 10.6         Hedging Agreements. (a)  With respect to any Fixed Rate
Collateral Obligation (other than any Fixed Rate Collateral Obligation (or
portion thereof) not counted as “excess” pursuant to clause (d) of the
definition of “Excess Concentration Amount”), such Loan Party hereby covenants
and agrees that the Servicer, in its sole discretion, on or prior to the related
Funding Date for such Collateral Obligation, such Loan Party shall obtain and
deliver to the Collateral Agent (with a copy to the Facility Agent) one or more
Hedging Agreements from qualified Hedge Counterparties having, singly or in the
aggregate, an Aggregate Notional Amount not less than the amount determined by
the Facility Agent in its reasonable discretion, which (1) shall each have a
notional principal amount equal to or greater than $1,000,000, (2) may provide
for reductions of the Aggregate Notional Amount on each Distribution Date on an
amortization schedule for such Aggregate Notional Amount assuming a 0.0 ABS
prepayment speed (or such other ABS prepayment speed as may be approved in
writing by the Facility Agent) and zero losses, and (3) shall have other terms
and conditions and be represented by Hedging Agreements otherwise acceptable to
the Facility Agent in its sole discretion.

 

(b)        In the event that any Hedge Counterparty defaults in its obligation
to make a payment to such Loan Party under one or more Hedging Agreements on any
date on which payments are due pursuant to a Hedging Agreement, such Loan Party
shall make a demand no later than the Business Day following a Responsible
Officer of such Loan Party becoming aware of such default on such Hedge
Counterparty, or any guarantor, if applicable, demanding payment under the
applicable Hedging Agreement in accordance with the terms of such Hedging
Agreement. Such Loan Party shall give notice to the Lenders upon the continuing
failure by any Hedge Counterparty to perform its obligations during the two
Business Days following a demand made by such Loan Party on such Hedge
Counterparty, and shall take such action with respect to such continuing failure
as is necessary.

 

(c)         In the event that any Hedge Counterparty no longer maintains the
ratings specified in the definition of “Hedge Counterparty,” then within 30 days
after receiving notice of such decline in the creditworthiness of such Hedge
Counterparty as determined by any Rating Agency, such Loan Party shall provide
the Hedge Counterparty notice of the potential termination event resulting from
such downgrade and, if the Hedge Counterparty fails to cure such potential
termination event within the time frame specified in the related Hedging
Agreement, such Loan Party shall (i) provided that a Replacement Hedging
Agreement or Qualified Substitute Arrangement meeting the requirements of
Section 10.6(d) has been obtained, (A) provide written notice to such Hedge
Counterparty (with a copy to the Collateral Agent and the Facility Agent) of its
intention to terminate the applicable Hedging Agreement within the 30-day period
following the expiration of the cure period set forth in the applicable Hedging
Agreement and (B) terminate the applicable Hedging Agreement within such 30-day
period, request the payment to it of all amounts due to such Loan Party under
the applicable Hedging Agreement through the termination date and deposit any
such amounts so received, on the day of receipt, to the Collection Account, or
(ii) establish any other arrangement (including an arrangement or arrangements
in addition to or in substitution for any prior arrangement made in accordance
with the provisions of this Section 10.6(c)) with the written consent (in its
sole discretion) of the Facility Agent (a “Qualified Substitute Arrangement”);
provided, that in the event at any time any alternative arrangement established
pursuant to the above shall cease to be satisfactory to the Facility Agent, then
the provisions of this Section 10.6(c), shall again be applied and in connection
therewith the 30-day period referred to above shall commence on the date such
Loan Party receives notice of such cessation or termination, as the case may be.

 

 -111- 

 

 

(d)          Unless an alternative arrangement pursuant to Section 10.6(c) is
being established, such Loan Party shall use commercially reasonably efforts to
obtain a Replacement Hedging Agreement or Qualified Substitute Arrangement
meeting the requirements of this Section 10.6 during the 30-day period following
the expiration of the cure period set forth in the applicable Hedging Agreement.
Such Loan Party shall not terminate the Hedging Agreement unless, prior to the
expiration of such 30-day period, such Loan Party delivers to the Collateral
Agent (with a copy to the Facility Agent) (i) a Replacement Hedging Agreement or
Qualified Substitute Arrangement and (ii) to the extent applicable, an Opinion
of Counsel reasonably satisfactory to the Facility Agent as to the due
authorization, execution and delivery and validity and enforceability of such
Replacement Hedging Agreement or Qualified Substitute Arrangement, as the case
may be.

 

(e)           The Servicer or such Loan Party shall notify the Facility Agent
and the Collateral Agent within five Business Days after a Responsible Officer
of such Person shall obtain knowledge that the senior unsecured debt rating of a
Hedge Counterparty has been withdrawn or reduced by any Rating Agency.

 

(f)           Such Loan Party may at any time obtain a Replacement Hedging
Agreement.

 

(g)          Such Loan Party shall not agree to any material amendment to any
Hedging Agreement.

 

(h)          Such Loan Party shall notify the Facility Agent and the Collateral
Agent after a Responsible Officer of such Loan Party shall obtain actual
knowledge of the transfer by the related Hedge Counterparty of any Hedging
Agreement, or any interest or obligation thereunder.

 

(i)           Such Loan Party may sell all or a portion of the Hedging
Agreements. Such Loan Party shall have the duty of obtaining a fair market value
price for the sale of any Hedging Agreement, notifying the Facility Agent and
the Collateral Agent of prospective purchasers and bids, and selecting the
purchaser of such Hedging Agreement. Such Loan Party and, at such Loan Party’s
request, the Collateral Agent, upon receipt of the purchase price in the
Collection Account shall, with the prior written consent of the Facility Agent,
execute all documentation necessary to release the Lien of the Collateral Agent
on such Hedging Agreement and proceeds thereof.

 

Notwithstanding anything to the contrary in this Section 10.6, the parties
hereto agree that should such Loan Party fail to observe or perform any of its
obligations under this Section 10.6 with respect to any Hedging Agreement, the
sole result will be that the Collateral Obligation or Collateral Obligations
that are the subject of such Hedging Agreement shall immediately cease to be
Eligible Collateral Obligations for all purposes under this Agreement.

 

 -112- 

 

 

Section 10.7         Tangible Net Worth. The Borrower shall maintain at all
times a positive Tangible Net Worth. For the avoidance of doubt, it shall not be
a failure to satisfy this Section 10.7 if the Borrower’s Tangible Net Worth is
not positive due to changes in market value of assets of the Borrower.

 

Section 10.8         Taxes. For U.S. federal income tax purposes, such Loan
Party shall be either (i) an entity disregarded as separate from its owner or
(ii) a partnership (other than a publicly traded partnership) for U.S. federal
income tax purposes and shall not have any Person other than a U.S. Person as an
owner of its equity for U.S. federal income tax purposes. Such Loan Party will
file on a timely basis all federal and other material Tax returns required to be
filed, if any, and will pay all federal and other material Taxes due and payable
by it and any assessments made against it or any of its property (other than any
amount the validity of which is contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP are
provided on the books of such Loan Party).

 

Section 10.9         Merger, Consolidation, Etc.. Such Loan Party shall not
merge or consolidate with any other Person or permit any other Person to become
the successor to all or substantially all of its business or assets without the
prior written consent of the Facility Agent in its sole discretion.

 

Section 10.10       Deposit of Collections. Such Loan Party shall transfer, or
cause to be transferred, all Collections to the Collection Account by the close
of business on the Business Day following the date such Collections are received
by such Loan Party, the Equityholder, the Servicer or any of their respective
Affiliates.

 

Section 10.11       Indebtedness; Guarantees. Such Loan Party shall not create,
incur, assume or suffer to exist any Indebtedness other than Indebtedness
permitted under the Transaction Documents. Such Loan Party shall incur no
Indebtedness secured by the Collateral other than the Obligations. Such Loan
Party shall not assume, guarantee, endorse or otherwise be or become directly or
contingently liable for the obligations of any Person by, among other things,
agreeing to purchase any obligation of another Person, agreeing to advance funds
to such Person or causing or assisting such Person to maintain any amount of
capital, other than as expressly permitted under the Transaction Documents (it
being understood that the assets of the Securitization Subsidiaries shall be
pledged to secure the obligations of the Borrower).

 

Section 10.12        Limitation on Purchases from Affiliates. Other than
pursuant to the Sale Agreement or with respect to assets acquired from other
special purpose vehicles, such Loan Party shall not purchase any asset from any
other Loan Party, the Equityholder or the Servicer or any Affiliate of any Loan
Party, the Equityholder or the Servicer. 

 

Section 10.13       Documents. Except as otherwise expressly permitted herein,
it shall not cancel or terminate any of the Transaction Documents to which it is
party (in any capacity), or consent to or accept any cancellation or termination
of any of such agreements, or amend or otherwise modify any term or condition of
any of the Transaction Documents to which it is party (in any capacity) or give
any consent, waiver or approval under any such agreement, or waive any default
under or breach of any of the Transaction Documents to which it is party (in any
capacity) or take any other action under any such agreement not required by the
terms thereof, unless (in each case) the Facility Agent shall have consented
thereto in its sole discretion.

 

 -113- 

 

 

Section 10.14       Preservation of Existence. Such Loan Party shall do or cause
to be done all things necessary to (i) preserve and keep in full force and
effect its existence as a limited liability company and take all reasonable
action to maintain its rights and franchises in the jurisdiction of its
formation and (ii) qualify and remain qualified as a limited liability company
in good standing in each jurisdiction where the failure to qualify and remain
qualified would reasonably be expected to have a Material Adverse Effect.
Notwithstanding the foregoing, any Securitization Subsidiary may amend or
restate any of its Constituent Documents in connection with a Securitization
without the consent of any other Person so long as such amendment or restatement
is effective on or after the closing of such Securitization.

 

Section 10.15       Limitation on Investments. Such Loan Party shall not form,
or cause to be formed, any Subsidiaries (other than in the case of the Borrower,
any Securitization Subsidiary); or make or suffer to exist any loans or advances
to, or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments as otherwise permitted herein
and pursuant to the other Transaction Documents.

 

Section 10.16       Distributions. (a) No Loan Party shall declare or make
(i) payment of any distribution on or in respect of any equity interests, or
(ii) any payment on account of the purchase, redemption, retirement or
acquisition of any option, warrant or other right to acquire such equity
interests; provided that so long as no Event of Default, Unmatured Event of
Default, Unmatured Servicer Default or Servicer Default shall have occurred and
be continuing, the Borrower may make a distribution of (A) the proceeds of any
Advance so long as, as certified to the Facility Agent in writing by the
Borrower and the Servicer, to their knowledge and based upon the most current
information then available to them (in each case both before and immediately
after such distribution): (x) sufficient proceeds remain for all payments to be
made pursuant to Section 8.3(a) (other than clauses (i)(O) and (ii)(K) thereof)
on the next Distribution Date; (y) none of the proceeds from such Advance are
needed to settle the acquisition of such Eligible Collateral Obligation; and (z)
the conditions set forth in Section 6.2 are satisfied, (B) amounts paid to it
pursuant to Section 8.3(a) on the applicable Distribution Date or any prior
Distribution Date and (C) the proceeds of any Advance on the applicable Advance
Date, but only if such Advance is made in respect of an Eligible Collateral
Obligation acquired by such Borrower on such Advance Date and none of the
proceeds from such Advance are needed to settle the acquisition of such Eligible
Collateral Obligation.

 

(b)          Prior to foreclosure by the Facility Agent upon any Collateral
pursuant to Section 13.3(c), nothing in this Section 10.16 or otherwise in this
Agreement shall restrict such Loan Party from exercising any Warrant Assets
issued to it by Obligors from time to time to the extent funds are available to
the Borrower under Section 8.3(a) or made available to the Borrower.

 

 -114- 

 

 

Section 10.17         Performance of Assigned Agreements. Such Loan Party shall
(i) perform and observe in all material respects all the terms and provisions of
the Transaction Documents (including each of the Assigned Agreements) to which
it is a party to be performed or observed by it, maintain such Transaction
Documents in full force and effect, and enforce such Transaction Documents in
accordance with their terms, and (ii) upon reasonable request of the Facility
Agent, make to any other party to such Transaction Documents such demands and
requests for information and reports or for action as the applicable Loan Party
is entitled to make thereunder. 

 

Section 10.18         Further Assurances; Financing Statements. (a)  Such Loan
Party agrees that at any time and from time to time, at its expense and upon
reasonable request of the Facility Agent or the Collateral Agent, it shall
promptly execute and deliver all further instruments and documents, and take all
reasonable further action, that is necessary or desirable to perfect and protect
the assignments and security interests granted or purported to be granted by
this Agreement or to enable the Collateral Agent or any of the Secured Parties
to exercise and enforce its rights and remedies under this Agreement with
respect to any Collateral. Without limiting the generality of the foregoing,
such Loan Party authorizes the filing of such financing or continuation
statements, or amendments thereto, and such other instruments or notices as may
be necessary or desirable or that the Collateral Agent (acting solely at the
Facility Agent’s request) may reasonably request to protect and preserve the
assignments and security interests granted by this Agreement. Such financing
statements filed against such Loan Party may describe the Collateral in the same
manner specified in Section 12.1 or in any other manner as the Facility Agent
may reasonably determine is necessary to ensure the perfection of such security
interest (without disclosing the names of, or any information relating to, the
Obligors thereunder), including describing such property as all assets or all
personal property of such Loan Party whether now owned or hereafter acquired. 

 

(b)          Such Loan Party and each Secured Party hereby severally authorize
the Collateral Agent, upon receipt of written direction from the Facility Agent,
to file one or more financing or continuation statements, and amendments
thereto, relating to all or any part of the Collateral.

 

(c)          It shall furnish to the Collateral Agent and the Facility Agent
from time to time such statements and schedules further identifying and
describing the Related Security and such other reports in connection with the
Collateral as the Collateral Agent (acting solely at the Facility Agent’s
request) or the Facility Agent may reasonably request, all in reasonable detail.

 

Section 10.19         Obligor Payment Instructions. Such Loan Party acknowledges
that the power of attorney granted in Section 13.10 to the Collateral Agent
permits the Collateral Agent to send (at the Facility Agent’s written direction
after the occurrence of an Event of Default) Obligor notification forms to give
notice to the Obligors of the Collateral Agent’s interest in the Collateral and
the obligation to make payments as directed by the Collateral Agent (at the
written direction of the Facility Agent). Such Loan Party further agrees that it
shall (or it shall cause the Servicer to) provide prompt notice to the Facility
Agent of any misdirected or errant payments made by any Obligor with respect to
any Collateral Obligation and direct such Obligor to make payments as required
hereunder.

 

 -115- 

 

 

Section 10.20         Delivery of Collateral Obligation Files. Such Loan Party
(or the Servicer on behalf of such Loan Party) shall deliver to the Collateral
Custodian (with a copy to the Facility Agent at the following e-mail addresses
(for electronic copies): amit.patel@db.com, james.kwak@db.com and
andrew.goldsmith@db.com) the Collateral Obligation Files identified on the
related Document Checklist promptly upon receipt but in no event later than
three (3) Business Days following the related Funding Date; provided that,
notwithstanding the foregoing, the Borrower shall cause the documentation
required by this Section 10.20 to be in the possession of the Collateral
Custodian not later than (A) five (5) Business Days if the Servicer or its
Affiliate is the agent with respect to such Loan and (B) otherwise, fifteen (15)
days, in each case after the related Cut-Off Date as to any Collateral
Obligations; provided, further that any file-stamped document included in any
Collateral Obligation File shall be delivered as soon as they are reasonably
available (even if not within three (3) Business Days of the related Funding
Date).

 

Section 10.21         Risk Retention.

 

(a)          For so long as any Obligations are outstanding: the Equityholder
represents and undertakes that: (A) the Equityholder holds and will retain on an
on-going basis, a net economic interest in the securitization transaction
contemplated by this Agreement, which shall not be less than 5% of the aggregate
nominal value of all the Collateral Obligations (the “Retained Economic
Interest”) measured at the time of origination (being the occasion of each
origination or acquisition of a Collateral Obligation by the Borrower); (B) the
Retained Economic Interest takes the form of a first loss tranche in accordance
with paragraph 1(d) of Article 405 of the Capital Requirements Regulation, as
represented by the Equityholder’s direct equity interest in the Borrower and
indirect equity interest in the Securitization Subsidiaries (“Equity
Interests”); (C) the Equityholder directly holds and will directly retain 100%
of the Equity Interests in the Borrower and in turn the Borrower holds and will
retain 100% of the equity interests in the Securitization Subsidiaries; (D) the
aggregate capital contributions made by the Equityholder with respect to the
Equity Interests shall represent at least 5.0% of the aggregate of the nominal
value of all the Collateral Obligations measured at the time of origination as
described in (A) above; (E) the Equityholder shall not, and it will procure that
its Affiliates (including without limitation, the Borrower and the
Securitization Subsidiaries) do not, sell or enter into any credit risk
mitigation, short positions or any other hedges or otherwise seek to mitigate
its credit risk with respect to its Equity Interests in such Loan Party or the
Collateral Obligations (except as permitted by the Capital Requirements
Regulation); and (F) not less than 51% of all of the Collateral Obligations will
be Collateral Obligations with respect to which the Equityholder, either itself
or through related entities (including without limitation, a Loan Party),
directly or indirectly, was involved in the original agreement that created such
Collateral Obligations, with such proportion of Collateral Obligations being
measured on the basis of the aggregate outstanding principal balance of the
Collateral Obligations following the settlement of each acquisition or
origination of a Collateral Obligation by the Borrower.

 

 -116- 

 

 

(b)          Each Monthly Report shall contain or be accompanied by a
certification from the Equityholder containing a representation that all of the
conditions set forth in clause (a) above are true and have been true up to and
on each date of the related Collection Period. The Equityholder shall provide to
the Facility Agent and/or any Lender that is subject to the Retention
Requirements: (A) prompt written notice of any breach of the obligations set
forth in clause (a) above; (B) confirmation that all of the conditions set forth
in clause (a) above continue to be complied with (x) in the event of a material
change in the transaction structure that materially impacts the performance of
the Collateral Obligations or the risk characteristics of the Advances and the
Collateral Obligations and (y) upon the occurrence of any Event of Default or
becoming aware of any breach of the obligations contained in any Transaction
Documents; and (C) all information that any such entity requests in connection
with its obligations under the Retention Requirements.

 

(c)          The Equityholder represents and undertakes that: (A) its Equity
Interests in the Borrower were duly approved in accordance with its governing
documents and investment policies; and (B) acting through its investment
manager, GC Advisors LLC (the “Investment Manager”), the Equityholder
established the transaction contemplated by the Transaction Documents by: (x)
causing the incorporation of each Loan Party from time to time party hereto as a
wholly-owned subsidiary; (y) approving the eligibility criteria for the
origination and acquisition of Collateral Obligations; and (z) determining the
transaction structure and negotiating the Transaction Documents with the various
transaction parties.

 

(d)          The Equityholder represents that: (A) it was not established for,
and does not operate for, the sole purpose of securitizing exposures; (B) it has
a broader business purpose other than securitizing the Collateral Obligations;
and (C) it has the capacity to meet its general payment and other obligations
and absorb credit losses through resources other than its interests in the
Collateral Obligations.

 

(e)          The Equityholder is, and will remain, ultimately responsible for
and retain discretion over the actions of the Investment Manager; and any
actions taken by the Investment Manager in relation to the matters outlined in
clause (c) above are taken for, and on behalf of, the Equityholder.

 

Section 10.22       Proceedings. As soon as possible and in any event within
three (3) Business Days after a Responsible Officer of such Loan Party receives
notice or obtains knowledge thereof, notice of any settlement of, material
judgment (including a material judgment with respect to the liability phase of a
bifurcated trial) in or commencement of any material labor controversy, material
litigation, material action, material suit or material proceeding before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Collateral (taken as a
whole), the Transaction Documents, the Collateral Agent’s interest in the
Collateral, or such Loan Party; provided that notwithstanding the foregoing, any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Collateral (taken as a whole), the Transaction Documents, the
Collateral Agent’s interest in the Collateral, or such Loan Party in excess of
$100,000 or more shall be deemed to be material for purposes of this Section
10.22.

 

Section 10.23        No REO Assets. At no time shall any Collateral Obligation
be an REO Asset.

 

 -117- 

 

 

Section 10.24       Policies and Procedures for Sanctions. The Borrower has
directly or indirectly instituted and maintained policies and procedures
designed to ensure compliance with Sanctions.

 

Section 10.25        Compliance with Sanctions. The Borrower shall not directly
or indirectly use the proceeds of the Advances, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture, partner or other
Person or entity, to fund or facilitate (i) any activities of or business with
any Sanctions Target, (ii) any activities of or business in any Sanctioned
Country or (iii) in any other manner that would result in a violation by any
Person of Sanctions.

 

Article XI

 

THE COLLATERAL AGENT

 

Section 11.1         Appointment of Collateral Agent. Wells Fargo Bank, National
Association is hereby appointed as Collateral Agent pursuant to the terms
hereof. The Secured Parties hereby appoint the Collateral Agent to act
exclusively as the agent for purposes of perfection of a security interest in
the Collateral and Collateral Agent of the Secured Parties to act as specified
herein and in the other Transaction Documents to which the Collateral Agent is a
party. The Collateral Agent hereby accepts such agency appointment to act as
Collateral Agent pursuant to the terms of this Agreement, until its resignation
or removal as Collateral Agent pursuant to the terms hereof.

 

Section 11.2         Monthly Reports. The Collateral Agent shall prepare the
Monthly Report in accordance with Section 8.5 and distribute funds in accordance
with such Monthly Report in accordance with Section 8.3(a).

 

Section 11.3         Collateral Administration. The Collateral Agent shall
maintain a database of certain characteristics of the Collateral on an ongoing
basis, and provide to the Borrower, the Servicer and the Facility Agent certain
reports, schedules and calculations, all as more particularly described in this
Section 11.3, based upon information and data received from the Servicer
pursuant to Section 7.7.

 

(a)          In connection therewith, the Collateral Agent shall:

 

(i)          within 15 days after the Effective Date, create a database with
respect to the Collateral that has been pledged to the Collateral Agent for the
benefit of the Secured Parties from time to time, comprised of the Collateral
Obligations credited to the Accounts from time to time and Permitted Investments
in which amounts held in the Accounts may be invested from time to time, as
provided in this Agreement (the “Collateral Database”);

 

(ii)         update the Collateral Database on a periodic basis for changes and
to reflect the sale or other disposition of assets included in the Collateral
and any additional Collateral from time to time, in each case based upon, and to
the extent of, information furnished to the Collateral Agent by the Borrower or
the Servicer as may be reasonably required by the Collateral Agent from time to
time or based upon notices received by the Collateral Agent from the issuer, or
trustee or agent bank under an underlying instrument, or similar source);

 

 -118- 

 

 

(iii)        track the receipt and allocation to the Collection Account of
Principal Collections and Interest Collections and any withdrawals therefrom
and, on each Business Day, provide to the Servicer and Facility Agent daily
reports reflecting such actions to the accounts as of the close of business on
the preceding Business Day and the Collateral Agent shall provide any such
report to the Facility Agent upon its request therefor;

 

(iv)        distribute funds in accordance with such Monthly Report in
accordance with Section 8.3(a);

 

(v)         prepare and deliver to the Facility Agent, the Borrower and the
Servicer on each Reporting Date, the Monthly Report and any update pursuant to
Section 8.5 when requested by the Servicer, the Borrower or the Facility Agent,
on the basis of the information contained in the Collateral Database as of the
applicable Determination Date, the information provided by each Lender and the
Facility Agent pursuant to Section 3.4 and such other information as may be
provided to the Collateral Agent by the Borrower, the Servicer, the Facility
Agent or any Lender;

 

(vi)        provide other such information with respect to the Collateral as may
be routinely maintained by the Collateral Agent in performing its ordinary
Collateral Agent function pursuant hereunder, as the Borrower, the Servicer, the
Facility Agent or any Lender may reasonably request from time to time;

 

(vii)       upon the written request of the Servicer on any Business Day no
later than the Business Day following the Collateral Agent’s receipt of such
request (provided such request is received by 12:00 p.m. (New York time) on such
date (otherwise such request will be deemed made on the next succeeding Business
Day) and the Collateral Agent maintains or has received any information
reasonably requested by it, the Collateral Agent shall perform the following
functions: as of the date the Servicer commits on behalf of the Borrower to
purchase Collateral Obligations to be included in the Collateral, perform a pro
forma calculation of the tests and other requirements set forth in Sections
6.2(e) and (f), in each case, based upon information contained in the Collateral
Database and report the results thereof to the Servicer in a mutually agreed
format;

 

(viii)      upon the Collateral Agent’s receipt on any Business Day of written
notification from the Servicer of its intent to sell (in accordance with Section
9.34) Collateral Obligations, the Collateral Agent shall perform, within three
hours after the Collateral Agent’s receipt of such request (provided such
request is received by no later than 12:00 p.m. (New York time) on such date
(otherwise such request will be deemed made on the next succeeding Business Day)
a pro forma calculation of the tests and other requirements set forth in Section
9.34(a)(i)(A), (B) and (C) and based upon information contained in the
Collateral Database and information furnished by the Servicer, compare the
results thereof and report the results to the Servicer in a mutually agreed
format; and

 

 -119- 

 

 

(ix)         track the Principal Balance of each Collateral Obligation and
report such balances to the Facility Agent and the Servicer no later than 12:00
Noon (New York City time) on each Business Day as of the close of business on
the preceding Business Day.

 

(b)          The Collateral Agent shall provide to the Servicer a copy of all
written notices and communications identified as being sent to it in connection
with the Collateral Obligations and the other Collateral held hereunder which it
receives from the related Obligor, participating bank and/or agent bank. In no
instance shall the Collateral Agent be under any duty or obligation to take any
action on behalf of the Servicer in respect of the exercise of any voting or
consent rights, or similar actions, unless it receives specific written
instructions from the Servicer, prior to the occurrence of an Event of Default
or a Servicer Default or the Facility Agent, after the occurrence of an Event of
Default or a Servicer Default, in which event the Collateral Agent shall vote,
consent or take such other action in accordance with such instructions.

 

(c)          In addition to the above:

 

(i)          The Facility Agent and each Secured Party further authorizes the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Transaction Documents as are expressly
delegated to the Collateral Agent by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto. In furtherance, and without
limiting the generality of the foregoing, each Secured Party hereby appoints the
Collateral Agent (acting at the direction of the Facility Agent) as its agent to
execute and deliver all further instruments and documents, and take all further
action (at the written direction of the Facility Agent) that the Facility Agent
deems necessary or desirable in order to perfect, protect or more fully evidence
the security interests granted by each Loan Party hereunder, or to enable any of
them to exercise or enforce any of their respective rights hereunder, including,
without limitation, the execution or filing by the Collateral Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Collateral
Obligations now existing or hereafter arising, and such other instruments or
notices, as may be necessary or appropriate for the purposes stated hereinabove.
Nothing in this Section 11.3(c)(i) shall be deemed to relieve the Borrower or
the Servicer of their respective obligations to protect the interest of the
Collateral Agent (for the benefit of the Secured Parties) in the Collateral,
including to file financing and continuation statements in respect of the
Collateral in accordance with Section 10.1. It is understood and agreed that any
and all actions performed by the Collateral Agent in connection with this
Section 11.3(c)(i) shall be at the written direction of the Facility Agent, and
the Collateral Agent shall have no responsibility or liability in connection
with determining any actions necessary or desirable to perfect, protect or more
fully secure the security interest granted by each Loan Party hereunder or to
enable any Person to exercise or enforce any of their respective rights
hereunder.

 

 -120- 

 

 

(ii)         The Facility Agent may direct the Collateral Agent in writing to
take any such incidental action hereunder. With respect to other actions which
are incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the written direction of the Facility Agent; provided that the Collateral Agent
shall not be required to take any action hereunder at the request of the
Facility Agent, any Secured Parties or otherwise if the taking of such action,
in the determination of the Collateral Agent, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Agent to liability hereunder or otherwise (unless it has
received indemnity which it reasonably deems to be satisfactory with respect
thereto). In the event the Collateral Agent requests the consent of the Facility
Agent and the Collateral Agent does not receive a consent (either positive or
negative) from the Facility Agent within 10 Business Days of its receipt of such
request, then the Facility Agent shall be deemed to have declined to consent to
the relevant action.

 

(iii)        Except as expressly provided herein, the Collateral Agent shall not
be under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement that
might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it (x) unless and until
(and to the extent) expressly so directed by the Facility Agent or (y) prior to
the Facility Termination Date (and upon such occurrence, the Collateral Agent
shall act in accordance with the written instructions of the Facility Agent
pursuant to clause (x)). The Collateral Agent shall not be liable for any action
taken, suffered or omitted by it in accordance with the request or direction of
any Secured Party, to the extent that this Agreement provides such Secured Party
the right to so direct the Collateral Agent, or the Facility Agent. The
Collateral Agent shall not be deemed to have notice or knowledge of any matter
hereunder, including an Event of Default, unless a Responsible Officer of the
Collateral Agent has actual knowledge of such matter or written notice thereof
is received by the Collateral Agent.

 

(d)          If, in performing its duties under this Agreement, the Collateral
Agent is required to decide between alternative courses of action, the
Collateral Agent may request written instructions from the Facility Agent as to
the course of action desired by it. If the Collateral Agent does not receive
such instructions within two Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action. The Collateral Agent shall act in accordance with
instructions received after such two Business Day period except to the extent it
has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

 

(e)          Concurrently herewith, the Facility Agent directs the Collateral
Agent and the Collateral Agent is authorized to enter into the Account Control
Agreement and any other related agreements in the form delivered to the
Collateral Agent. All of the Collateral Agent’s rights, protections and
immunities provided herein shall apply to the Collateral Agent for any actions
taken or omitted to be taken under the Account Control Agreement and any other
related agreements in such capacity.

 

 -121- 

 

 

Section 11.4         Removal or Resignation of Collateral Agent. The Collateral
Agent may at any time resign and terminate its obligations under this Agreement
upon at least 60 days’ prior written notice to the Servicer, the Borrower and
the Facility Agent; provided, that no resignation or removal of the Collateral
Agent will be permitted unless a successor Collateral Agent has been appointed
which successor Collateral Agent, so long as no Servicer Default or Event of
Default has occurred and is continuing, is reasonably acceptable to the
Servicer. Promptly after receipt of notice of the Collateral Agent’s
resignation, the Facility Agent shall promptly appoint a successor Collateral
Agent by written instrument, in duplicate, copies of which instrument shall be
delivered to the Borrower, the Servicer, the resigning Collateral Agent and to
the successor Collateral Agent. In the event no successor Collateral Agent shall
have been appointed within 60 days after the giving of notice of such
resignation, the Collateral Agent may petition any court of competent
jurisdiction to appoint a successor Collateral Agent. The Facility Agent upon at
least 60 days’ prior written notice to the Collateral Agent, may with or without
cause remove and discharge the Collateral Agent or any successor Collateral
Agent thereafter appointed from the performance of its duties under this
Agreement. Promptly after giving notice of removal of the Collateral Agent, the
Facility Agent shall appoint, or petition a court of competent jurisdiction to
appoint, a successor Collateral Agent. Any such appointment shall be
accomplished by written instrument and one original counterpart of such
instrument of appointment shall be delivered to the Collateral Agent and the
successor Collateral Agent, with a copy delivered to the Borrower and the
Servicer.

 

Section 11.5         Representations and Warranties. The Collateral Agent
represents and warrants to each Loan Party, the Facility Agent, the Lenders and
Servicer that:

 

(a)          the Collateral Agent has the corporate power and authority and the
legal rights to execute and deliver, and to perform its obligations under, this
Agreement, and has taken all necessary corporate action to authorize its
execution, delivery and performance of this Agreement;

 

(b)          no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or Official Body and no consent of any other Person
(including any stockholder or creditor of the Collateral Agent) is required in
connection with the execution, delivery performance, validity or enforceability
of this Agreement; and

 

(c)          this Agreement has been duly executed and delivered on behalf of
the Collateral Agent and constitutes a legal, valid and binding obligation of
the Collateral Agent enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether enforcement is sought in
proceedings in equity or at law).

 

Section 11.6         No Adverse Interest of Collateral Agent. By execution of
this Agreement, the Collateral Agent represents and warrants that it currently
holds and during the existence of this Agreement shall hold, no adverse
interest, by way of security or otherwise, in any Collateral Obligation or any
document in the Collateral Obligation Files. Neither the Collateral Obligations
nor any documents in the Collateral Obligation Files shall be subject to any
security interest, lien or right of set-off by the Collateral Agent or any third
party claiming through the Collateral Agent, and the Collateral Agent shall not
pledge, encumber, hypothecate, transfer, dispose of, or otherwise grant any
third party interest in, the Collateral Obligations or documents in the
Collateral Obligation Files, except that the preceding clause shall not apply to
the Collateral Agent or the Collateral Custodian with respect to (i) the
Collateral Agent Fees and Expenses or the Collateral Custodian Fees and
Expenses, and (ii) in the case of any accounts, with respect to (x) returned or
charged-back items, (y) reversals or cancellations of payment orders and other
electronic fund transfers, or (z) overdrafts in the Collection Account.

 

 -122- 

 

 

Section 11.7         Reliance of Collateral Agent. In the absence of bad faith
on the part of the Collateral Agent, the Collateral Agent may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon any request, instruction, certificate, opinion or other document
furnished to the Collateral Agent, reasonably believed by the Collateral Agent
to be genuine and to have been signed or presented by the proper party or
parties and conforming to the requirements of this Agreement; but in the case of
a request, instruction, document or certificate which by any provision hereof is
specifically required to be furnished to the Collateral Agent, the Collateral
Agent shall be under a duty to examine the same in accordance with the
requirements of this Agreement to determine that they conform to the form
required by such provision. For avoidance of doubt, Collateral Agent may rely
conclusively on Borrowing Base Certificates and Officer’s Certificates delivered
by the Servicer. The Collateral Agent shall not be liable for any action taken
by it in good faith and reasonably believed by it to be within the discretion or
powers conferred upon it, or taken by it pursuant to any direction or
instruction by which it is governed hereunder, or omitted to be taken by it by
reason of the lack of direction or instruction required hereby for such action.

 

Section 11.8         Limitation of Liability and Collateral Agent Rights.
(a)  The Collateral Agent may conclusively rely on and shall be fully protected
in acting upon any certificate, instrument, opinion, notice, letter, telegram or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties. The
Collateral Agent may rely conclusively on and shall be fully protected in acting
upon (i) the written instructions of any designated officer of the Facility
Agent or (ii) the verbal instructions of the Facility Agent.

 

(b)          The Collateral Agent may consult counsel satisfactory to it with a
national reputation in the applicable matter and the advice or opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
accordance with the advice or opinion of such counsel.

 

(c)          The Collateral Agent shall not be liable for any error of judgment,
or for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct, bad faith,
reckless disregard or grossly negligent performance or omission of its duties.

 

(d)          The Collateral Agent makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral.

 

 -123- 

 

 

(e)          The Collateral Agent shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and the other Transaction Documents to which it is a party and no
covenants or obligations shall be implied in this Agreement against the
Collateral Agent.

 

(f)          The Collateral Agent shall not be required to expend or risk its
own funds in the performance of its duties hereunder.

 

(g)          It is expressly agreed and acknowledged that the Collateral Agent
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Collateral.

 

(h)          In case any reasonable question arises as to its duties hereunder
or under any other Transaction Document, the Collateral Agent may, prior to the
occurrence of an Event of Default, request instructions from the Servicer and
may, after the occurrence of an Event of Default, request instructions from the
Facility Agent, and shall be entitled at all times to refrain from taking any
action unless it has received written instructions from the Servicer or the
Facility Agent, as applicable. The Collateral Agent shall in all events have no
liability, risk or cost for any action taken pursuant to and in compliance with
the instruction of the Facility Agent. In no event shall the Collateral Agent be
liable for special, indirect, punitive or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the
Collateral Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action.

 

(i)           In the event that the Collateral Custodian is not the same entity
as the Collateral Agent, the Collateral Agent shall not be liable for the acts
or omissions of the Collateral Custodian under this Agreement and shall not be
required to monitor the performance of the Collateral Custodian.

 

(j)          Without limiting the generality of any terms of this section, the
Collateral Agent shall have no liability for any failure, inability or
unwillingness on the part of the Servicer, the Facility Agent or the Borrower to
provide accurate and complete information on a timely basis to the Collateral
Agent, or otherwise on the part of any such party to comply with the terms of
this Agreement, and shall have no liability for any inaccuracy or error in the
performance or observance on the Collateral Agent’s part of any of its duties
hereunder that is caused by or results from any such inaccurate, incomplete or
untimely information received by it, or other failure on the part of any such
other party to comply with the terms hereof.

 

(k)          The Collateral Agent shall not be bound to make any investigation
into the facts or matters stated in any certificate, report or other document;
provided, however, that, if the form thereof is prescribed by this Agreement,
the Collateral Agent shall examine the same to determine whether it conforms on
its face to the requirements hereof. The Collateral Agent shall not be deemed to
have knowledge or notice of any matter unless actually known to a Responsible
Officer of the Collateral Agent. It is expressly acknowledged by the Borrower,
the Servicer, the Facility Agent and each Agent that application and performance
by the Collateral Agent of its various duties hereunder (including, without
limitation, recalculations to be performed in respect of the matters
contemplated hereby) shall be based upon, and in reliance upon, data,
information and notice provided to it by the Servicer, the Facility Agent, any
Agent, the Borrower and/or any related bank agent, obligor or similar party with
respect to the Collateral Obligation, and the Collateral Agent shall have no
responsibility for the accuracy of any such information or data provided to it
by such persons and shall be entitled to update its records (as it may deem
necessary or appropriate). Nothing herein shall impose or imply any duty or
obligation on the part of the Collateral Agent to verify, investigate or audit
any such information or data, or to determine or monitor on an independent basis
whether any issuer of the Collateral is in default or in compliance with the
underlying documents governing or securing such securities, from time to time.

 

 -124- 

 

 

(l)           The Collateral Agent may exercise any of its rights or powers
hereunder or perform any of its duties hereunder either directly or, by or
through agents or attorneys, and the Collateral Agent shall not be responsible
for any misconduct or gross negligence on the part of any agent or attorney
appointed hereunder with due care by it. Neither the Collateral Agent nor any of
its affiliates, directors, officers, shareholders, agents or employees will be
liable to the Servicer, Borrower or any other Person, except by reason of acts
or omissions by the Collateral Agent constituting bad faith, willful
misfeasance, gross negligence or reckless disregard of the Collateral Agent’s
duties hereunder. The Collateral Agent shall in no event have any liability for
the actions or omissions of the Borrower, the Servicer, the Facility Agent or
any other Person, and shall have no liability for any inaccuracy or error in any
duty performed by it that results from or is caused by inaccurate, untimely or
incomplete information or data received by it from the Borrower, the Servicer,
the Facility Agent or another Person except to the extent that such inaccuracies
or errors are caused by the Collateral Agent’s own bad faith, willful
misfeasance, gross negligence or reckless disregard of its duties hereunder. The
Collateral Agent shall not be liable for failing to perform or delay in
performing its specified duties hereunder which results from or is caused by a
failure or delay on the part of the Borrower or the Servicer, the Facility Agent
or another Person in furnishing necessary, timely and accurate information to
the Collateral Agent.

 

(m)         The Collateral Agent shall be under no obligation to exercise or
honor any of the rights or powers vested in it by this Agreement or other
Transaction Document at the request or direction of the Facility Agent (or any
other Person authorized or permitted to direct the Collateral Agent hereunder)
pursuant to this Agreement or other Transaction Document, unless the Facility
Agent (or such other Person) shall have offered the Collateral Agent security or
indemnity reasonably acceptable to the Collateral Agent against costs, expenses
and liabilities (including any legal fees) that might reasonably be incurred by
it in compliance with such request or direction.

 

(n)          In no event shall the Collateral Agent be liable for any failure or
delay in the performance of its obligations hereunder because of circumstances
beyond its control, including acts of God, flood, war (whether declared or
undeclared), terrorism, fire, riot, embargo, government action (including any
laws, ordinances, regulations) or the like that delay, restrict or prohibit the
providing of services by the Collateral Agent as contemplated by this Agreement.

 

 -125- 

 

 

Section 11.9         Tax Reports. The Collateral Agent shall not be responsible
for the preparation or filing of any reports or returns relating to federal,
state or local income taxes with respect to this Agreement, other than in
respect of the Collateral Agent’s compensation or for reimbursement of expenses.

 

Section 11.10       Merger or Consolidation. Any Person (i) into which the
Collateral Agent may be merged or consolidated, (ii) that may result from any
merger or consolidation to which the Collateral Agent shall be a party, or
(iii) that may succeed to the properties and assets of the Collateral Agent
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Collateral Agent
hereunder, shall be the successor to the Collateral Agent under this Agreement
without further act of any of the parties to this Agreement.

 

Section 11.11        Collateral Agent Compensation. As compensation for its
activities hereunder, the Collateral Agent (in each of its capacities hereunder
and as Securities Intermediary under the Account Control Agreement) shall be
entitled to its fees and expenses from the Borrower as set forth in the
Collateral Agent and Collateral Custodian Fee Letter and any other accrued and
unpaid expenses (including reasonable attorneys’ fees, costs and expenses) and
indemnity amounts payable by the Borrower, any Securitization Subsidiary or the
Servicer, without duplication, to the Collateral Agent and the Securities
Intermediary under the Transaction Documents (including, without limitation,
Indemnified Amounts payable under Article XVI) (collectively, the “Collateral
Agent Fees and Expenses”). The Borrower agrees to reimburse the Collateral
Agent, the Collateral Custodian and the Securities Intermediary in accordance
with the provisions of Section 8.3(a) for all reasonable, out-of-pocket,
documented expenses, disbursements and advances incurred or made by the
Collateral Agent, the Collateral Custodian and the Securities Intermediary in
accordance with any provision of this Agreement or the other Transaction
Documents or in the enforcement of any provision hereof or in the other
Transaction Documents. The Collateral Agent’s entitlement to receive fees (other
than any previously accrued and unpaid fees) shall cease on the earlier to occur
of (i) its removal as Collateral Agent pursuant to Section 11.4 or (ii) the
termination of this Agreement.

 

Section 11.12       Compliance with Anti-Bribery and Corruption, Anti-Terrorism
and Money Laundering Regulations. In order to comply with Applicable Banking
Law, the Collateral Agent and the Collateral Custodian are required to obtain,
verify, record and update certain information relating to individuals and
entities which maintain a business relationship with the Collateral Agent and
the Collateral Custodian. Accordingly, each of the parties agrees to provide to
the Collateral Agent and the Collateral Custodian, upon their reasonable request
from time to time such identifying information and documentation as may be
available for such party in order to enable the Collateral Agent and the
Collateral Custodian to comply with Applicable Banking Law.

 

 -126- 

 

 

Article XII

 

GRANT OF SECURITY INTEREST

 

Section 12.1         Borrower’s Grant of Security Interest. As security for the
prompt payment or performance in full when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations (including Advances, Yield, all
Fees and other amounts at any time owing hereunder), the Borrower hereby assigns
and pledges to the Collateral Agent for the benefit of the Secured Parties, and
grants to the Collateral Agent for the benefit of the Secured Parties, a
security interest in and lien upon the following (other than Retained Interests
and Excluded Amounts), in each case whether now or hereafter existing or in
which Borrower now has or hereafter acquires an interest and wherever the same
may be located (collectively, the “Borrower Collateral”):

 

(a)          all Collateral Obligations;

 

(b)          all Related Security;

 

(c)          this Agreement, the Sale Agreement and all other documents now or
hereafter in effect to which the Borrower is a party (collectively, the
“Borrower Assigned Agreements” and, together with the Securitization Subsidiary
Assigned Agreements, the “Assigned Agreements”), including (i) all rights of the
Borrower to receive moneys due and to become due under or pursuant to the
Borrower Assigned Agreements, (ii) all rights of the Borrower to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Borrower Assigned Agreements, (iii) claims of the Borrower for damages arising
out of or for breach of or default under the Borrower Assigned Agreements, and
(iv) the right of the Borrower to amend, waive or terminate the Borrower
Assigned Agreements, to perform under the Borrower Assigned Agreements and to
compel performance and otherwise exercise all remedies and rights under the
Borrower Assigned Agreements;

 

(d)          all of the following (the “Account Collateral”):

 

(i)          each Account, all funds held in any Account (other than Excluded
Amounts), and all certificates and instruments, if any, from time to time
representing or evidencing any Account or such funds,

 

(ii)         all investments from time to time of amounts in the Accounts and
all certificates and instruments, if any, from time to time representing or
evidencing such investments,

 

(iii)        all notes, certificates of deposit and other instruments from time
to time delivered to or otherwise possessed by the Collateral Agent or any
Secured Party or any assignee or agent on behalf of the Collateral Agent or any
Secured Party in substitution for or in addition to any of the then existing
Account Collateral, and

 

(iv)        all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any and all of the then existing Account Collateral;

 

(e)          all additional property that may from time to time hereafter be
granted and pledged by the Borrower or by anyone on its behalf under this
Agreement;

 

(f)          all Accounts, all Certificated Securities, all Chattel Paper, all
Documents, all Equipment, all Financial Assets, all General Intangibles, all
Instruments, all Investment Property, all Inventory, all Securities Accounts,
all Security Certificates, all Security Entitlements and all Uncertificated
Securities of the Borrower;

 

 -127- 

 

 

(g)         each Hedging Agreement, including all rights of the Borrower to
receive moneys due and to become due thereunder;

 

(h)         all of the Borrower’s other personal property; and

 

(i)          all Proceeds, accessions, substitutions, rents and profits of any
and all of the foregoing Collateral (including proceeds that constitute property
of the types described in clauses (a) through (h) above) and, to the extent not
otherwise included, all payments under insurance (whether or not the Collateral
Agent or a Secured Party or any assignee or agent on behalf of the Collateral
Agent or a Secured Party is the loss payee thereof) or any indemnity, warranty
or guaranty payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral.

 

Section 12.2         Grant of Security Interest of Each Securitization
Subsidiary. As security for the prompt payment or performance in full when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations
(including Advances, Yield, all Fees and other amounts at any time owing
hereunder), each Securitization Subsidiary hereby assigns and pledges to the
Collateral Agent for the benefit of the Secured Parties, and grants to the
Collateral Agent for the benefit of the Secured Parties, a security interest in
and lien upon (other than Retained Interests and Excluded Amounts), whether now
or hereafter existing or in which such Securitization Subsidiary now has or
hereafter acquires an interest and wherever the same may be located, the
Securitization Subsidiary Collateral Portfolio (collectively, with the Borrower
Collateral, the “Collateral”).

 

Section 12.3         Loan Parties Remain Liable. Notwithstanding anything in
this Agreement, (a) the Loan Parties shall remain liable under the Collateral
Obligations, Assigned Agreements and other agreements included in the Collateral
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by a Secured Party or the
Collateral Agent of any of its rights under this Agreement shall not release the
Loan Parties or the Servicer from any of their respective duties or obligations
under the Collateral Obligations, Assigned Agreements or other agreements
included in the Collateral, (c) the Secured Parties and the Collateral Agent
shall not have any obligation (to perform or otherwise) or liability under the
Collateral Obligations, Assigned Agreements or other agreements included in the
Collateral by reason of this Agreement, and (d) neither the Collateral Agent nor
any of the Secured Parties shall be obligated to perform any of the obligations
or duties of the Loan Parties or the Servicer under the Collateral Obligations,
Assigned Agreements or other agreements included in the Collateral or to take
any action to collect or enforce any claim for payment assigned under this
Agreement.

 

Section 12.4         Release of Collateral. (a) Until the Obligations have been
paid in full and the Commitments have been reduced to zero, the Collateral Agent
may not release any Lien covering any Collateral except for (i) Collateral
Obligations sold pursuant to Section 9.34 or Section 9.36, (ii) any Related
Security identified by the applicable Loan party (or the Servicer on behalf of
such Loan Party) to the Collateral Agent so long as the Facility Termination
Date has not occurred, (iii) Repurchased Collateral Obligations or Substituted
Collateral Obligations pursuant to Section 9.35 or (iv) pursuant to clause (b)
below.

 

 -128- 

 

 

In connection with the release of a Lien on any Collateral permitted pursuant to
this Section 12.4 as requested by the Servicer, the Collateral Agent, on behalf
of the Secured Parties, will, at the sole expense of the Servicer, execute and
deliver to the Servicer or its designee any assignments, bills of sale,
termination statements and any other releases and instruments as the Servicer
may reasonably request in order to effect the release and transfer of such
Collateral; provided, that the Collateral Agent, on behalf of the Secured
Parties, will make no representation or warranty, express or implied, with
respect to any such Collateral in connection with such sale or transfer and
assignment.

 

(b)          A Securitization Subsidiary may obtain the release of its entire
Securitization Subsidiary Collateral Portfolio and shall no longer be party to
this Agreement upon (i) the closing of a Securitization by such Securitization
Subsidiary and transfer by the Borrower of the equity in such Securitization
Subsidiary to an Affiliate, third party or charitable trust or any combination
of the foregoing and (ii) satisfaction of the following conditions precedent:

 

(i)          the Borrower shall have delivered a pro forma Borrowing Base
Certificate and Schedule of Collateral Obligations to the Facility Agent
reflecting such release;

 

(ii)         the Borrower shall deliver a list of all Loans to be released;

 

(iii)        the Borrower shall have provided fifteen (15) Business Days’ prior
notice of such release to the Facility Agent and the Collateral Agent and the
Facility Agent shall have provided its prior written consent to such release in
its sole discretion;

 

(iv)        the Borrower shall have notified the Facility Agent of any amount to
be deposited into the Borrower’s Collection Account in connection with such
release;

 

(v)         the representations and warranties contained in Article IX hereof
shall be correct in all material respects, except to the extent relating to an
earlier date, after giving effect to such release;

 

(vi)        no Default or Event of Default has occurred and is continuing, and
after giving effect to such release of the applicable Securitization Subsidiary
Collateral Portfolio and the deposit into the Collection Account in connection
therewith and any payments of Advances Outstanding expected to be made in
connection with the closing of the Securitization, no Default or Event of
Default shall exist;

 

(vii)       the Borrower and the Servicer (on behalf of the Borrower) shall
agree to pay the legal fees and expenses of the Facility Agent, each Lender,
each Agent, Collateral Agent and the Collateral Custodian in connection with any
such release;

 

(viii)      the Borrower shall pay any Hedge Breakage Costs arising as a result
of such release and owed to the relevant Hedge Counterparty for any termination
of one or more Hedge Transactions, in whole or in part, if applicable, as
required by the terms of any Hedging Agreement;

 



 -129- 

 

 

(ix)         no Borrowing Base Deficiency exists nor will occur after such
release; and

 

(x)          on the date of such release, Facility Agent shall have received,
for the benefit of the Lenders, in immediately available funds, an amount equal
to the sum of (A) the sum of the products, for each Collateral Obligation
included in the Securitization Subsidiary Collateral Portfolio being released,
of (1) (x) during the Revolving Period, the Advance Rate with respect to such
Collateral Obligation and (y) after the Revolving Period, 100% multiplied by (2)
the Principal Balance of such Collateral Obligation, (B) an amount equal to all
unpaid Yield to the extent reasonably determined by Facility Agent to be
attributable to that portion of the Principal Balance to be paid in connection
with such release and (C) an aggregate amount equal to the sum of all unpaid
Obligations then due and owing to the Collateral Agent, the Collateral
Custodian, the Facility Agent and the Lenders, under this Agreement and the
other Transaction Documents, to the extent accrued to such date and to accrue
thereafter (including amounts owed under Section 5.1), to the extent reasonably
determined by Facility Agent to be attributable to that portion of the Principal
Balance to be paid in connection with such release (in each case to the extent
notified by Facility Agent to Borrower at least one (1) Business Day prior to
the related date of such release).

 

The Collateral Agent, for the benefit of the Secured Parties, shall, at the sole
expense of the Servicer and at the direction of the Facility Agent, execute such
documents and instruments of release as may be prepared by the Servicer on
behalf of applicable Securitization Subsidiary, give notice of such release to
the Collateral Custodian (unless the Collateral Custodian and Collateral Agent
are the same Person) and take other such actions (including consenting to a
UCC-3 termination for the relevant Securitization Subsidiary, as applicable) as
shall reasonably be requested by the applicable Securitization Subsidiary to
effect such release of the Lien in such Securitization Subsidiary Collateral
Portfolio created pursuant to this Agreement (which release shall be effective
simultaneous with the closing of the relevant Securitization) and to evidence
that such Securitization Subsidiary is no longer party to this Agreement. Upon
receiving such notification by the Collateral Agent as described in the
immediately preceding sentence, if applicable, the Collateral Custodian shall
deliver the loan documents to the applicable Securitization Subsidiary or any
trustee or collateral administrator of such Securitization Subsidiary, as
applicable, as directed by the Servicer.

 

Article XIII

EVENTs OF DEFAULT

 

Section 13.1         Events of Default. Any of the following shall constitute an
“Event of Default” under this Agreement:

 

(a)          the Borrower shall fail to pay any amount on the Obligations (x) on
the Facility Termination Date or (y) as otherwise provided for in any
Transaction Document when due (in all cases, whether on any Distribution Date,
on the Facility Termination Date, by reason of acceleration, by notice of
intention to prepay, by required prepayment or otherwise) and, solely in the
case of clause (y), such failure continues for three (3) Business Days;

 

 -130-

 

 

(b)          any Loan Party or the Equityholder shall fail to perform or observe
any other term, covenant or agreement contained in this Agreement, or any other
Transaction Document on its part to be performed or observed (it being
understood, without limiting the generality of the foregoing, that the failure
to satisfy any Collateral Quality Test, the Minimum Equity Condition, the
Revolving Liquidity Test or the Foreign Currency Sublimit or the existence of a
Borrowing Base Deficiency is not, in and of itself, an Event of Default except
to the extent that such failure otherwise constitutes an Event of Default in
this Section 13.1) and, except in the case of the covenants and agreements
contained in Section 10.7 (Tangible Net Worth), Section 10.9 (Merger,
Consolidation, Etc.), Section 10.11 (Indebtedness, Guarantees), Section 10.12
(Limitation on Purchases from Affiliates), Section 10.14 (Preservation of
Existence) and Section 10.16 (Distributions) as to each of which no grace period
shall apply, any such failure shall remain unremedied for thirty (30) days after
the earlier to occur of (i) the date on which written notice of such
incorrectness requiring the same to be remedied shall have been given to such
Loan Party or the Equityholder by the Facility Agent, and (ii) the date on which
a Responsible Officer of such Loan Party or Equityholder acquires knowledge
thereof;

 

(c)          any representation or warranty of any Loan Party or Equityholder
made or deemed to have been made hereunder or in any other Transaction Document
or any certificate furnished by or on behalf of any Loan Party, such other Loan
Party or the Servicer to the Facility Agent or any Lender for purposes of or in
connection with this Agreement or any other Transaction Document (including any
Monthly Report) shall prove to have been false or incorrect in any material
respect (other than those representations or warranties that are already so
qualified) when made or deemed to have been made and the same continues
unremedied (provided, that no breach shall be deemed to occur hereunder in
respect of any representation or warranty relating to the “eligibility” of any
Collateral Obligation if the Borrower complies with its obligations in Section
9.35 with respect to such Collateral Obligation) for a period of thirty (30)
days after the earlier to occur of (i) the date on which written notice of such
incorrectness requiring the same to be remedied shall have been given to such
Loan Party or the Equityholder by the Facility Agent, and (ii) the date on which
a Responsible Officer of such Loan Party or Equityholder acquires knowledge
thereof;

 

(d)          an Insolvency Event shall have occurred and be continuing with
respect to any Loan Party or the Equityholder;

 

(e)          (i) other than solely as a result of an Excepted Borrowing Base
Breach, a Borrowing Base Deficiency exists and is not cured in accordance with
Section 2.10;

 

(f)          the Internal Revenue Service shall file notice of a Lien pursuant
to Section 6321 of the Code with regard to any of the assets of a Loan Party, or
the Pension Benefit Guaranty Corporation shall file notice of a Lien pursuant to
Section 4068 of ERISA with regard to any of the assets of a Loan Party;

 

 -131-

 

 

(g)          (i) any Transaction Document or any Lien granted thereunder shall
(except in accordance with its terms), in whole or in material part, terminate,
cease to be effective or cease to be the legally valid, binding and enforceable
obligation of the Loan Parties; or (ii) a Loan Party or any other Person shall,
directly or indirectly, contest in any manner the effectiveness, validity,
binding nature or enforceability of any Transaction Document; or (iii) any
security interest securing any Obligation shall, in whole or in part, cease to
be a perfected first priority security interest (except, as to priority, for
Permitted Liens);

 

(h)          a Servicer Default shall have occurred and be continuing;

 

(i)          failure of any Loan Party to make any payment when due (after
giving effect to any related grace period) under one or more agreements for
borrowed money to which it is a party in an aggregate amount in excess of
$100,000, individually or in the aggregate; or the occurrence of any event or
condition that gives rise to a right of acceleration with respect to such
recourse debt in excess of $100,000;

 

(j)          a Change of Control shall have occurred;

 

(k)          either (i) the Borrower or any Securitization Subsidiary shall
become required to register as an “investment company” within the meaning of the
1940 Act or the arrangements contemplated by the Transaction Documents shall
require registration as an “investment company” within the meaning of the 1940
Act or (ii) the Equityholder ceases to be a “business development company”
within the meaning of the 1940 Act;

 

(l)          failure on the part of a Loan Party, the Equityholder or the
Servicer to (i) make any payment or deposit (including, without limitation, with
respect to bifurcation and remittance of Principal Collections and Interest
Collections or any other payment or deposit required to be made by the terms of
the Transaction Documents) required by the terms of any Transaction Document in
accordance with Section 7.3(b) and Section 10.10 or (ii) otherwise observe or
perform any covenant, agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral;

 

(m)          (i) failure of the Borrower or any Securitization Subsidiary to
maintain at least one Independent Member or (ii) the removal of any Independent
Member without Cause or prior written notice to the Facility Agent (in each case
as required by the Constituent Documents of the Borrower or such Securitization
Subsidiary); provided that such Loan Party shall have ten (10) Business Days to
replace any Independent Member upon the death, incapacitation or resignation (or
such other fact or circumstance beyond the control of the Borrower or such
Securitization Subsidiary) of the current Independent Member;

 

(n)          any Loan Party makes any assignment or attempted assignment of its
respective rights or obligations under this Agreement or any other Transaction
Document without first obtaining the specific written consent of the Facility
Agent, which consent may be withheld in the exercise of its sole and absolute
discretion;

 

 -132-

 

 

(o)          any court shall render a final, non-appealable judgment against any
Loan Party in an amount in excess of $100,000 which shall not be satisfactorily
stayed, discharged, vacated, set aside or satisfied within 30 days of the making
thereof;

 

(p)          any Loan Party shall fail to qualify as a bankruptcy-remote entity
based upon customary criteria such that Dechert LLP or any other reputable
counsel could no longer render a substantive nonconsolidation opinion with
respect to the Loan Party; or

 

(q)          at any time, the Minimum Equity Condition is not satisfied and is
not cured in accordance with Section 2.10.

 

Section 13.2         Effect of Event of Default.

 

(a)          Optional Termination. Upon notice by the Collateral Agent or the
Facility Agent that an Event of Default (other than an Event of Default
described in Section 13.1(d)) has occurred, the Revolving Period will
automatically terminate and no Advances will thereafter be made, and the
Collateral Agent (at the direction of the Facility Agent) may declare all or any
portion of the outstanding principal amount of the Advances and other
Obligations to be due and payable, whereupon the full unpaid amount of such
Advances and other Obligations which shall be so declared due and payable shall
be and become immediately due and payable, without further notice, demand or
presentment (all of which are hereby expressly waived by the Borrower) and the
Facility Termination Date shall be deemed to have occurred.

 

(b)          Automatic Termination. Upon the occurrence of an Event of Default
described in Section 13.1(d), the Facility Termination Date shall be deemed to
have occurred automatically, and all Advances Outstanding under this Agreement
and all other Obligations under this Agreement shall become immediately and
automatically due and payable, all without presentment, demand, protest or
notice of any kind (all of which are hereby expressly waived by the Borrower).

 

Section 13.3         Rights upon Event of Default. If an Event of Default shall
have occurred and be continuing, the Facility Agent may, in its sole discretion,
direct the Collateral Agent to exercise any of the remedies specified herein in
respect of the Collateral and the Collateral Agent shall promptly, at the
written direction of the Facility Agent, also do one or more of the following
(subject to Section 13.9):

 

(a)          institute proceedings in its own name and on behalf of the Secured
Parties as Collateral Agent for the collection of all Obligations, whether by
declaration or otherwise, enforce any judgment obtained, and collect from the
Borrower and any other obligor with respect thereto moneys adjudged due, for the
specific enforcement of any covenant or agreement in any Transaction Document or
in the exercise of any power granted herein, or to enforce any other proper
remedy or legal or equitable right vested in the Collateral Agent by Applicable
Law or any Transaction Document;

 

(b)          exercise any remedies of a secured party under the UCC and take any
other appropriate action to protect and enforce the right and remedies of the
Collateral Agent and the Secured Parties which rights and remedies shall be
cumulative; and

 

 -133-

 

 

(c)          require the Borrower and the Servicer, at the Borrower’s expense,
to (1) assemble all or any part of the Collateral as directed by the Collateral
Agent (at the direction of the Facility Agent) and make the same available to
the Collateral Agent at a place to be designated by the Collateral Agent (at the
direction of the Facility Agent) that is reasonably convenient to such parties
and (2) without notice except as specified below, sell the Collateral (at the
direction of the Facility Agent) or any part thereof in one or more parcels at a
public or private sale, at any of the Collateral Agent’s or the Facility Agent’s
offices or elsewhere in accordance with Applicable Law. The Borrower agrees
that, to the extent notice of sale shall be required by law, at least ten days’
notice to the Borrower of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
(at the direction of the Facility Agent) may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. All cash proceeds received by the Collateral Agent in respect of
any sale of, collection from, or other realization upon, all or any part of the
Collateral (after payment of any amounts incurred in connection with such sale)
shall be deposited into the Collection Account and to be applied against the
outstanding Obligations pursuant to Section 4.1. The Servicer, the Lenders and
any of their respective Affiliates shall be permitted to participate in any such
sale.

 

Section 13.4         Collateral Agent May Enforce Claims Without Possession of
Notes.  All rights of action and of asserting claims under the Transaction
Documents, may be enforced by the Collateral Agent (at the direction of the
Facility Agent) without the possession of the Notes or the production thereof in
any trial or other proceedings relative thereto, and any such action or
proceedings instituted by the Collateral Agent shall be brought in its own name
as Collateral Agent and any recovery of judgment, subject to the payment of the
reasonable, out-of-pocket and documented expenses, disbursements and
compensation of the Collateral Agent, each predecessor Collateral Agent and
their respective agents and attorneys, shall be for the ratable benefit of the
holders of the Notes and other Secured Parties.

 

Section 13.5         Collective Proceedings.  In any proceedings brought by the
Collateral Agent to enforce the Liens under the Transaction Documents (and also
any proceedings involving the interpretation of any provision of any Transaction
Document), the Collateral Agent shall be held to represent all of the Secured
Parties, and it shall not be necessary to make any Secured Party a party to any
such proceedings.

 

Section 13.6         Insolvency Proceedings.  In case there shall be pending,
relative to the Borrower or any other obligor upon the Advances or any Person
having or claiming an ownership interest in the Collateral, proceedings under
the Bankruptcy Code or any other applicable federal or state bankruptcy,
insolvency or other similar law, or in case a receiver, assignee or trustee in
bankruptcy or reorganization, liquidator, sequestrator or similar official shall
have been appointed for or taken possession of the Borrower, its property or
such other obligor or Person, or in case of any other comparable judicial
proceedings relative to the Borrower or other obligor upon the Advances, or to
the creditors of property of the Borrower or such other obligor, the Collateral
Agent, irrespective of whether the principal of the Notes shall then be due and
payable as therein expressed or by declaration or otherwise and irrespective of
whether the Collateral Agent shall have made any demand pursuant to the
provisions of this Section 13.6, shall be entitled and empowered but without any
obligation, subject to Section 13.9(a), by intervention in such proceedings or
otherwise:

 

 -134-

 

 

(a)          to file and prove a claim or claims for the whole amount of
principal and Yield owing and unpaid in respect of the Notes, all other amounts
owing to the Lenders and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Collateral Agent
(including any claim for reimbursement of all expenses (including the fees and
expenses of counsel) and liabilities incurred, and all advances, if any, made,
by the Collateral Agent and each predecessor Collateral Agent except as
determined to have been caused by its own gross negligence or willful
misconduct) and of each of the other Secured Parties allowed in such
proceedings;

 

(b)          unless prohibited by Applicable Law and regulations, to vote (at
the direction of the Facility Agent) on behalf of the holders of the Notes in
any election of a trustee, a standby trustee or person performing similar
functions in any such proceedings;

 

(c)          to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Secured Parties on their behalf; and

 

(d)          to file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Collateral Agent or
the Secured Parties allowed in any judicial proceedings relative to the
Borrower, its creditors and its property;

 

and any trustee, receiver, liquidator, collateral agent or trustee or other
similar official in any such proceeding is hereby authorized by each of such
Secured Parties to make payments to the Collateral Agent and, in the event that
the Collateral Agent shall consent (at the direction of the Facility Agent) to
the making of payments directly to such Secured Parties, to pay to the
Collateral Agent such amounts as shall be sufficient to cover all reasonable
expenses and liabilities incurred, and all advances made, by the Collateral
Agent and each predecessor Collateral Agent except as determined to have been
caused by its own gross negligence or willful misconduct.

 

Section 13.7         Delay or Omission Not Waiver.  No delay or omission of the
Collateral Agent or of any other Secured Party to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article XIII or by law to the Collateral
Agent or to the other Secured Parties may be exercised from time to time, and as
often as may be deemed expedient, by the Collateral Agent or by the other
Secured Parties, as the case may be.

 

 -135-

 

 

Section 13.8         Waiver of Stay or Extension Laws.  The Borrower waives and
covenants (to the extent that it may lawfully do so) that it will not at any
time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force (including filing a voluntary petition under Chapter
11 of the Bankruptcy Code and by the voluntary commencement of a proceeding or
the filing of a petition seeking winding up, liquidation, reorganization or
other relief under any bankruptcy, insolvency, receivership or similar law now
or hereafter in effect), which may affect the covenants, the performance of or
any remedies under this Agreement; and the Borrower (to the extent that it may
lawfully do so) hereby expressly waives all benefits or advantages of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Collateral Agent, but will suffer and permit the
execution of every such power as though no such law had been enacted.

 

Section 13.9         Limitation on Duty of Collateral Agent in Respect of
Collateral.  (a) Beyond the safekeeping of the Collateral Obligation Files in
accordance with Article XVIII, neither the Collateral Agent nor the Collateral
Custodian shall have any duty as to any Collateral in its possession or control
or in the possession or control of any agent or bailee or any income thereon or
as to preservation of rights against prior parties or any other rights
pertaining thereto and neither the Collateral Agent nor the Collateral Custodian
shall be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any security interest
in the Collateral. Neither the Collateral Agent nor the Collateral Custodian
shall be liable or responsible for any misconduct, gross negligence or loss or
diminution in the value of any of the Collateral, by reason of the act or
omission of any carrier, forwarding agency or other agent, attorney or bailee
selected by the Collateral Agent or the Collateral Custodian in good faith and
with due care hereunder.

 

(b)          Neither the Collateral Agent nor the Collateral Custodian shall be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Liens in any of
the Collateral, whether impaired by operation of law or by reason of any action
or omission to act on its part hereunder, or for insuring the Collateral or for
the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral.

 

(c)          Neither the Collateral Agent nor the Collateral Custodian shall
have any duty to act outside of the United States in respect of any Collateral
located in any jurisdiction other than the United States.

 

Section 13.10         Power of Attorney.   (a)  Each Loan Party and the Servicer
hereby irrevocably appoints during the occurrence and continuation of an Event
of Default the Collateral Agent as its true and lawful attorney (with full power
of substitution) in its name, place and stead and at its expense (at the
direction of the Facility Agent), in connection with the enforcement of the
rights and remedies provided for and subject to the terms and conditions set
forth in this Agreement including without limitation the following powers:
(i) to give any necessary receipts or acquittance for amounts collected or
received hereunder, (ii) to make all necessary transfers of the Collateral in
connection with any such sale or other disposition made pursuant hereto,
(iii) to execute and deliver for value all necessary or appropriate bills of
sale, assignments and other instruments in connection with any such sale or
other disposition, such Loan Party and the Servicer hereby ratifying and
confirming all that such attorney (or any substitute) shall lawfully do
hereunder and pursuant hereto, and (iv) to sign any agreements, orders or other
documents in connection with or pursuant to any Transaction Document.
Nevertheless, if so requested by the Collateral Agent, subject to Section
13.3(c) above, such Loan Party, upon five (5) days’ notice from the Collateral
Agent, shall ratify and confirm any such sale or other disposition by executing
and delivering to the Collateral Agent all proper bills of sale, assignments,
releases and other instruments as may be designated in any such request.

 

 -136-

 

 

(b)          No person to whom this power of attorney is presented as authority
for the Collateral Agent to take any action or actions contemplated by clause
(a) shall inquire into or seek confirmation from such Loan Party or the Servicer
as to the authority of the Collateral Agent to take any action described below,
or as to the existence of or fulfillment of any condition to the power of
attorney described in clause (a), which is intended to grant to the Collateral
Agent unconditionally the authority to take and perform the actions contemplated
herein, and each Loan Party and the Servicer irrevocably waives any right to
commence any suit or action, in law or equity, against any person or entity that
acts in reliance upon or acknowledges the authority granted under this power of
attorney. The power of attorney granted in clause (a) is coupled with an
interest and may not be revoked or canceled by such Loan Party or the Servicer
until all Obligations (other than contingent obligations for which no claim has
been made) of such Loan Party under the Transaction Documents have been paid in
full and the Collateral Agent has provided its written consent thereto.

 

(c)          Notwithstanding anything to the contrary herein, the power of
attorney granted pursuant to this Section 13.10 shall only be effective after
the occurrence and during the continuation of an Event of Default.

 

Article XIV

THE FACILITY AGENT

 

Section 14.1         Appointment.  Each Lender and each Agent hereby irrevocably
designates and appoints DBNY as Facility Agent hereunder and under the other
Transaction Documents, and authorizes the Facility Agent to take such action on
its behalf under the provisions of this Agreement and the other Transaction
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Facility Agent by the terms of this Agreement and the other
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each Lender in each Lender Group hereby irrevocably
designates and appoints the Agent for such Lender Group as the agent of such
Lender under this Agreement, and each such Lender irrevocably authorizes such
Agent, as the agent for such Lender, to take such action on its behalf under the
provisions of this Agreement and the other Transaction Documents and to exercise
such powers and perform such duties thereunder as are expressly delegated to
such Agent by the terms of this Agreement and the other Transaction Documents,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement,
neither the Facility Agent nor any Agent (the Facility Agent and each Agent
being referred to in this Article XIV as a “Note Agent”) shall have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against any Note Agent.

 

 -137-

 

 

Section 14.2         Delegation of Duties.    Each Note Agent may execute any of
its duties under this Agreement and the other Transaction Documents by or
through its subsidiaries, affiliates, agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
No Note Agent shall be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.

 

Section 14.3         Exculpatory Provisions.   No Note Agent (acting in such
capacity) nor any of its directors, officers, agents or employees shall be
(a) liable for any action lawfully taken or omitted to be taken by it or them or
any Person described in Section 14.2 under or in connection with this Agreement
or the other Transaction Documents or (b) responsible in any manner to any
Person for any recitals, statements, representations or warranties of any Person
(other than itself) contained in the Transaction Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, the Transaction Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
the Transaction Documents or any other document furnished in connection
therewith or herewith, or for any failure of any Person (other than itself or
its directors, officers, agents or employees) to perform its obligations under
any Transaction Document or for the satisfaction of any condition specified in a
Transaction Document. Except as otherwise expressly provided in this Agreement,
no Note Agent shall be under any obligation to any Person to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, the Transaction Documents, or to
inspect the properties, books or records of any Loan Party or the Servicer.

 

Section 14.4         Reliance by Note Agents.   Each Note Agent shall in all
cases be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to each of the Lenders),
Independent Accountants and other experts selected by such Note Agent. Each Note
Agent shall in all cases be fully justified in failing or refusing to take any
action under this Agreement, any other Transaction Document or any other
document furnished in connection herewith or therewith unless it shall first
receive such advice or concurrence of the Lenders, as it deems appropriate, or
it shall first be indemnified to its satisfaction (i) in the case of the
Facility Agent, by the Lenders or (ii) in the case of an Agent, by the Lenders
in its Lender Group, against any and all liability, cost and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Facility Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement, the other Transaction Documents or any other
document furnished in connection herewith or therewith in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders. Each
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement, the other Transaction Documents or any other
document furnished in connection herewith or therewith in accordance with a
request of the Lenders in its Lender Group holding greater than 50% of the
Advances Outstanding held by such Lender Group, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
in such Lender Group.

 

 -138-

 

 

Section 14.5         Notices.   No Note Agent shall be deemed to have knowledge
or notice of the occurrence of any breach of this Agreement or the occurrence of
any Event of Default unless it has received notice from the Servicer, the
Borrower or any Lender, referring to this Agreement and describing such event.
In the event any Agent receives such a notice, it shall promptly give notice
thereof to the Lenders in its Lender Group. The Facility Agent shall take such
action with respect to such event as shall be reasonably directed in writing by
the Required Lenders, and each Agent shall take such action with respect to such
event as shall be reasonably directed by Lenders in its Lender Group holding
greater than 50% of the Advances Outstanding held by such Lender Group;
provided, that unless and until such Note Agent shall have received such
directions, such Note Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such event as it
shall deem advisable in the best interests of the Lenders or of the Lenders in
its Lender Group, as applicable.

 

Section 14.6         Non-Reliance on Note Agents.   The Lenders expressly
acknowledge that no Note Agent, nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by any Note Agent hereafter taken, including
any review of the affairs of the Borrower or the Servicer, shall be deemed to
constitute any representation or warranty by such Note Agent to any Lender. Each
Lender represents to each Note Agent that it has, independently and without
reliance upon any Note Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower, the Servicer, and the Collateral
Obligations and made its own decision to purchase its interest in the Notes
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Note Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis, appraisals and decisions in
taking or not taking action under any of the Transaction Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, the Servicer, and the Collateral Obligations. Except as expressly
provided herein, no Note Agent shall have any duty or responsibility to provide
any Lender with any credit or other information concerning the Collateral or the
business, operations, property, prospects, financial and other condition or
creditworthiness of the Borrower, the Servicer or the Lenders which may come
into the possession of such Note Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

In no event shall any Note Agent be liable for any indirect, special, punitive
or consequential loss or damage of any kind whatsoever, including, but not
limited to, lost profits, even if such Note Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action. In no
event shall any Note Agent be liable for any failure or delay in the performance
of its obligations hereunder because of circumstances beyond its control,
including, but not limited to, acts of God, flood, war (whether declared or
undeclared), terrorism, fire, riot, embargo, government action, including any
laws, ordinances, regulations, governmental action or the like which delay,
restrict or prohibit the providing of the services contemplated by this
Agreement.

 

 -139-

 

 

Section 14.7         Indemnification.   The Lenders agree to indemnify the
Facility Agent and its officers, directors, employees, representatives and
agents (to the extent not reimbursed by the Borrower or the Servicer under the
Transaction Documents, and without limiting the obligation of such Persons to do
so in accordance with the terms of the Transaction Documents), ratably according
to the outstanding amounts of their Advances (or their Commitments, if no
Advances are outstanding) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for the Facility Agent or the affected Person in
connection with any investigative, or judicial proceeding commenced or
threatened, whether or not the Facility Agent or such affected Person shall be
designated a party thereto) that may at any time be imposed on, incurred by or
asserted against the Facility Agent or such affected Person as a result of, or
arising out of, or in any way related to or by reason of, any of the
transactions contemplated hereunder or under the Transaction Documents or any
other document furnished in connection herewith or therewith.

 

Section 14.8         Successor Note Agent.   If the Facility Agent shall resign
as Facility Agent under this Agreement, then the Required Lenders (with the
prior written consent of the Borrower) shall appoint a successor agent,
whereupon such successor agent shall succeed to the rights, powers and duties of
the Facility Agent, and the term “Facility Agent” shall mean such successor
agent, effective upon its acceptance of such appointment, and the former
Facility Agent’s rights, powers and duties as Facility Agent shall be
terminated, without any other or further act or deed on the part of such former
Facility Agent or any of the parties to this Agreement. Any Agent may resign as
Agent upon ten days’ notice to the Lenders in its Lender Group and the Facility
Agent (with a copy to the Borrower) with such resignation becoming effective
upon a successor agent succeeding to the rights, powers and duties of the Agent
pursuant to this Section 14.8. If an Agent shall resign as Agent under this
Agreement, then Lenders in its Lender Group holding greater than 50% of the
Advances Outstanding held by such Lender Group shall appoint a successor agent
for such Lender Group. After any Note Agent’s resignation hereunder, the
provisions of this Article XIV shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was a Note Agent under this
Agreement. No resignation of any Note Agent shall become effective until a
successor Note Agent shall have assumed the responsibilities and obligations of
such Note Agent hereunder; provided, that in the event a successor Note Agent is
not appointed within 60 days after such notice of its resignation is given as
permitted by this Section 14.8, the applicable Note Agent may petition a court
for its removal.

 

Section 14.9         Note Agents in their Individual Capacity.   Each Note Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Borrower or the Servicer as though such Note
Agent were not an agent hereunder. Any Person which is a Note Agent may act as a
Note Agent without regard to and without additional duties or liabilities
arising from its role as such administrator or agent or arising from its acting
in any such other capacity.

 

Section 14.10         Borrower Agreed-Upon Procedures.   The Facility Agent
shall retain Protiviti, Inc. (or another nationally recognized audit firm
acceptable to the Facility Agent in its sole discretion) to conduct and complete
a procedural review of the Collateral Obligations in compliance with the
standards set forth on Exhibit B hereto (as such Exhibit B may be reasonably
amended from time to time as agreed to by the Facility Agent and the Servicer),
(i) within 90 days after the Effective Date and (ii) annually at the request of
the Facility Agent thereafter. The Facility Agent shall promptly forward the
results of such agreed-upon procedures to the Servicer.

 

 -140-

 

 

Section 14.11         Compliance with Anti-Bribery and Corruption,
Anti-Terrorism and Money Laundering Regulations. In order to comply with
Applicable Banking Law, the Facility Agent is required to obtain, verify, record
and update certain information relating to individuals and entities which
maintain a business relationship with the Facility Agent. Accordingly, each of
the parties agree to provide to the Facility Agent, upon its reasonable request
from time to time such identifying information and documentation as may be
available for such party in order to enable the Facility Agent to comply with
Applicable Banking Law.

 

Article XV

ASSIGNMENTS

 

Section 15.1         Restrictions on Assignments by the Borrower and the
Servicer.   Except as specifically provided herein, neither the Borrower nor the
Servicer may assign any of their respective rights or obligations hereunder or
any interest herein without the prior written consent of the Facility Agent and
the Required Lenders in their respective sole discretion and any attempted
assignment in violation of this Section 15.1 shall be null and void.

 

Section 15.2         Documentation.   In connection with any permitted
assignment, each Lender shall deliver to each assignee an assignment, in such
form as such Lender and the related assignee may agree, duly executed by such
Lender assigning any such rights, obligations, Advance or Note to the assignee;
and such Lender shall promptly execute and deliver all further instruments and
documents, and take all further action, that the assignee may reasonably
request, in order to perfect, protect or more fully evidence the assignee’s
right, title and interest in and to the items assigned, and to enable the
assignee to exercise or enforce any rights hereunder or under the Notes
evidencing such Advance. In the case of an assignment of any Commitment (or any
portion thereof) or any Advance (or any portion thereof) the assignee shall
execute and deliver to the Servicer, the Borrower, the Facility Agent and the
Collateral Agent a fully executed Joinder Agreement substantially in the form of
Exhibit E hereto. If the assignee is not an existing Lender it shall deliver to
the Facility Agent any tax forms and other information requested by the Facility
Agent for purposes of conducting its customary “know your customer” inquiries.

 

Section 15.3         Rights of Assignee. Upon the foreclosure of any assignment
of any Advances made for security purposes, or upon any other assignment of any
Advance from any Lender pursuant to this Article XV, the respective assignee
receiving such assignment shall have all of the rights of such Lender hereunder
with respect to such Advances and all references to the Lender or Lenders in
Sections 4.3 or 5.1 shall be deemed to apply to such assignee.

 

 -141-

 

 

Section 15.4         Assignment by Lenders.   Any Lender may assign an interest
in, or sell a participation interest in any Advance (or portion thereof) or its
Commitment (or any portion thereof) pursuant to any one of the following clauses
(a) through (e); provided, that no transfer or assignment may be made to the
Servicer, the Equityholder or an Affiliate thereof without the prior written
consent of the Facility Agent and in no event prior to the occurrence and
continuation of an Event of Default shall any Lender make any such assignment or
participation to any Disqualified Institution:

 

(a)          If an Event of Default or Servicer Default has occurred and is
continuing;

 

(b)          to an Affiliate of such Lender;

 

(c)          to another Lender;

 

(d)          to any Person if such Lender makes a determination that its
ownership of any of its rights or obligations hereunder is prohibited by
Applicable Law (including, without limitation, the Volcker Rule); or

 

(e)          to any Person with the prior written consent of the Borrower and
the Servicer (or the Equityholder if the Servicer is not an Affiliate thereof)
(such consent not to be unreasonably withheld, delayed or conditioned).

 

Each Lender shall endorse the Notes to reflect any assignments made pursuant to
this Article XV or otherwise.

 

Section 15.5         Registration; Registration of Transfer and
Exchange.   (a)  The Facility Agent, acting solely for this purpose as agent for
the Borrower (and, in such capacity, the “Loan Registrar”), shall maintain a
register for the recordation of the name and address of each Lender (including
any assignees), and the principal amounts (and stated interest) owing to such
Lender pursuant to the terms hereof from time to time (the “Loan Register”). 
The entries in the Loan Register shall be conclusive absent manifest error, and
the Borrower, the Collateral Agent, the Facility Agent, each Agent and each
Lender shall treat each Person whose name is recorded in the Loan Register
pursuant to the terms hereof as a Lender hereunder.  The Loan Register shall be
available for inspection by any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(b)          Each Person who has or who acquired an interest in a Note shall be
deemed by such acquisition to have agreed to be bound by the provisions of this
Section 15.5(b). A Note may be exchanged (in accordance with Section 15.5(c))
and transferred to the holders (or their agents or nominees) of the Advances and
to any assignee (in accordance with Section 15.1) (or its agent or nominee) of
all or a portion of the Advances. The Loan Registrar shall not register (or
cause to be registered) the transfer of such Note, unless the proposed
transferee shall have delivered to the Loan Registrar either (i) an Opinion of
Counsel that the transfer of such Note is exempt from registration or
qualification under the Securities Act of 1933, as amended, and all applicable
state securities laws and that the transfer does not constitute a non-exempt
“prohibited transaction” under ERISA or (ii) an express agreement by the
proposed transferee to be bound by and to abide by the provisions of this
Section 15.5(b) and the restrictions noted on the face of such Note.

 

 -142-

 

 

(c)          At the option of the holder thereof, a Note may be exchanged for
one or more new Notes of any authorized denominations and of a like class and
aggregate principal amount at an office or agency of the Borrower. Whenever any
Note is so surrendered for exchange, the Borrower shall execute and deliver
(through the Loan Registrar) the new Note which the holder making the exchange
is entitled to receive at the Loan Registrar’s office, located at DB Services
Americas Inc., 5022 Gate Parkway, Suite 200, Jacksonville, Florida, 32256,
Attention: Transfer Unit.

 

(d)          Upon surrender for registration of transfer of any Note at an
office or agency of the Borrower, the Borrower shall execute and deliver
(through the Loan Registrar), in the name of the designated transferee or
transferees, one or more new Notes of any authorized denominations and of a like
class and aggregate principal amount.

 

(e)          All Notes issued upon any registration of transfer or exchange of
any Note in accordance with the provisions of this Agreement shall be the valid
obligations of the Borrower, evidencing the same debt, and entitled to the same
benefits under this Agreement, as the Note(s) surrendered upon such registration
of transfer or exchange.

 

(f)          Every Note presented or surrendered for registration of transfer or
for exchange shall (if so required by the Borrower or the Loan Registrar) be
fully endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Loan Registrar, duly executed by the holder thereof or his
attorney duly authorized in writing.

 

(g)          No service charge shall be made for any registration of transfer or
exchange of a Note, but the Borrower may require payment from the transferee
holder of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection with any registration of transfer of exchange of a
Note.

 

(h)          The holders of the Notes shall be bound by the terms and conditions
of this Agreement.

 

Section 15.6         Mutilated, Destroyed, Lost and Stolen Notes.   (a)  If any
mutilated Note is surrendered to the Loan Registrar, the Borrower shall execute
and deliver (through the Loan Registrar) in exchange therefor a new Note of like
class and tenor and principal amount and bearing a number not contemporaneously
outstanding.

 

(b)          If there shall be delivered to the Borrower and the Loan Registrar
prior to the payment of the Notes (i) evidence to their satisfaction of the
destruction, loss or theft of any Note and (ii) such security or indemnity as
may be required by them to save each of them and any agent of either of them
harmless, then, in the absence of notice to the Borrower or the Loan Registrar
that such Note has been acquired by a bona fide Lender, the Borrower shall
execute and deliver (through the Loan Registrar), in lieu of any such destroyed,
lost or stolen Note, a new Note of like class, tenor and principal amount and
bearing a number not contemporaneously outstanding.

 

(c)          Upon the issuance of any new Note under this Section 15.6, the
Borrower may require the payment from the transferor holder of a sum sufficient
to cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses connected therewith.

 

 -143-

 

 

(d)          Every new Note issued pursuant to this Section 15.6 and in
accordance with the provisions of this Agreement, in lieu of any destroyed, lost
or stolen Note shall constitute an original additional contractual obligation of
the Borrower, whether or not the destroyed, lost or stolen Note shall be at any
time enforceable by anyone, and shall be entitled to all the benefits of this
Agreement equally and proportionately with any and all other Notes duly issued
hereunder.

 

(e)          The provisions of this Section 15.6 are exclusive and shall
preclude (to the extent lawful) all other rights and remedies with respect to
the replacement or payment of a mutilated, destroyed, lost or stolen Note.

 

Section 15.7         Persons Deemed Owners.   Each Loan Party, the Servicer, the
Facility Agent, the Collateral Agent and any agent for any of the foregoing may
treat the holder of any Note as the owner of such Note for all purposes
whatsoever, whether or not such Note may be overdue, and none of the Loan
Parties, the Servicer, the Facility Agent, the Collateral Agent and any such
agent shall be affected by notice to the contrary.

 

Section 15.8         Cancellation.   All Notes surrendered for payment or
registration of transfer or exchange shall be promptly canceled. The Borrower
shall promptly cancel and deliver to the Loan Registrar any Notes previously
authenticated and delivered hereunder which the Borrower may have acquired in
any manner whatsoever, and all Notes so delivered shall be promptly canceled by
the Borrower. No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 15.8, except as expressly permitted
by this Agreement.

 

Section 15.9         Participations; Pledge.   (a)  At any time and from time to
time, each Lender may, in accordance with Applicable Law and, unless an Event of
Default has occurred and is continuing, with the prior written consent of the
Borrower and Servicer (or Equityholder if the Servicer is not an Affiliate
thereof), grant participations in all or a portion of its Note and/or its
interest in the Advances and other payments due to it under this Agreement to
any Person (other than prior to the occurrence and continuation of an Event of
Default a Disqualified Institution) (each, a “Participant”); provided, that no
transfer or assignment may be made to the Servicer, the Equityholder or an
Affiliate thereof without the prior written consent of the Facility Agent. Each
Lender hereby acknowledges and agrees that (A) any such participation will not
alter or affect such Lender’s direct obligations hereunder, and (B) none of the
Borrower, the Servicer, the Facility Agent, any Lender, the Collateral Agent nor
the Servicer shall have any obligation to have any communication or relationship
with any Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Section 4.3 and Section 5.1 (subject to the
requirements and limitations therein, including the requirements under Section
4.3(f) (it being understood that the documentation required under Section 4.3(f)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to this
Article XV; provided that such Participant (A) agrees to be subject to the
provisions of Section 17.16 as if it were an assignee under this Article XV; and
(B) shall not be entitled to receive any greater payment under Section 4.3 or
Section 5.1, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent that such entitlement
to receive a greater payment results from a change in any Applicable Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 17.16(b) with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 17.1 as though it were a Lender.

 

 -144-

 

 

(b)          Notwithstanding anything in Section 15.9(a) to the contrary, each
Lender may pledge its interest in the Advances and the Notes to any Federal
Reserve Bank as collateral in accordance with Applicable Law without the prior
written consent of any Person.

 

(c)          Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the obligations under the
Transaction Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any obligations under any
Transaction Document) except to the extent that such disclosure is necessary to
establish that such obligation is in registered form under Section 5f.103-1(c)
of the United States Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. The Facility Agent (in its capacity as Facility Agent) shall
have no responsibility for maintaining a Participant Register.

 

Section 15.10         Reallocation of Advances.   Any reallocation of Advances
among Committed Lenders pursuant to an assignment executed by such Committed
Lender and its assignee(s) and delivered pursuant to Article XV or pursuant to a
Joinder Agreement executed and delivered pursuant to Article XV in each case
shall be wired by the applicable purchasing Lender(s) to the Collateral
Custodian pursuant to the wiring instructions provided by the Collateral
Custodian; provided that the Collateral Custodian shall not fund such wire until
it has received an executed assignment or Joinder, as applicable.

 

 -145-

 

 

Article XVI

INDEMNIFICATION

 

Section 16.1         Borrower Indemnity.    Without limiting any other rights
which any such Person may have hereunder or under Applicable Law, the Borrower
agrees to indemnify the Facility Agent, the Agents, the Lenders, the Servicer,
the Loan Registrar, the Collateral Custodian and the Collateral Agent and each
of their Affiliates, and each of their respective successors, transferees,
participants and assigns and all officers, directors, shareholders, controlling
persons, employees and agents of any of the foregoing (each of the foregoing
Persons being individually called an “Indemnified Party”), forthwith on demand,
from and against any and all damages (including punitive damages), losses,
claims, liabilities and related reasonable and documented out-of-pocket costs
and expenses, including reasonable and documented attorneys’ and accountants’
fees and disbursements (all of the foregoing being collectively called
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or relating to any Transaction Document or the transactions contemplated hereby
or thereby (including the structuring and arranging of such transactions) or the
use of proceeds therefrom by the Borrower, including in respect of the funding
of any Advance or any breach of any representation, warranty or covenant of the
Borrower or the Servicer in any Transaction Document or in any certificate or
other written material delivered by any of them pursuant to any Transaction
Document, excluding, however, Indemnified Amounts payable to an Indemnified
Party (a) to the extent determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from gross negligence, bad
faith or willful misconduct on the part of any Indemnified Party and (b)
resulting from the performance of the Collateral Obligations.

 

Indemnification under this Section 16.1 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable and documented fees and out-of-pocket expenses of counsel and
reasonable and documented out-of-pocket expenses of litigation. Notwithstanding
anything to the contrary contained herein, the Borrower will be obligated to pay
any Indemnified Amount on any given day only to the extent there are amounts
available therefor pursuant to Section 8.3(a).

 

Section 16.2         Servicer Indemnity.   Without limiting any other rights
which any such Person may have hereunder or under Applicable Law, the Servicer
agrees to indemnify the Indemnified Parties, from and against any and all
Indemnified Amounts incurred by such Indemnified Party by reason of (i) any act
or omission constituting bad faith, fraud, willful misconduct, or gross
negligence by the Servicer in the performance of or reckless disregard of its
duties hereunder or under any other Transaction Document or (ii) any breach by
the Servicer of any representation, warranty or covenant of the Servicer
hereunder or under any other Transaction Document, excluding, however,
Indemnified Amounts payable to an Indemnified Party (a) to the extent determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from gross negligence, bad faith or willful misconduct on the part
of any Indemnified Party and (b) resulting from the performance of the
Collateral Obligations.

 

Indemnification under this Section 16.2 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable and documented fees and out-of-pocket expenses of counsel and
reasonable and documented out-of-pocket expenses of litigation.

 

Any Indemnified Amounts shall be paid by the Servicer to the Facility Agent, for
the benefit of the applicable Indemnified Party, within fifteen (15) days
following receipt by the Servicer of the Facility Agent’s written demand
therefor (and the Facility Agent shall pay such amounts to the applicable
Indemnified Party promptly after the receipt by the Facility Agent of such
amounts).

 

 -146-

 

 

Section 16.3         Contribution.   (a)  If for any reason (other than the
exclusions set forth in the first paragraph of Section 16.1) the indemnification
provided above in Section 16.1 is unavailable to an Indemnified Party or is
insufficient to hold an Indemnified Party harmless, then the Borrower agrees to
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect not only the relative benefits received by such Indemnified Party, on
the one hand, and the Borrower and its Affiliates, on the other hand, but also
the relative fault of such Indemnified Party, on the one hand, and the Borrower
and its Affiliates, on the other hand, as well as any other relevant equitable
considerations.

 

(b)          If for any reason (other than the exclusions set forth in the first
paragraph of Section 16.2) the indemnification provided above in Section 16.2 is
unavailable to an Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Servicer agrees to contribute to the amount paid or
payable by such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party, on the one hand, and the Servicer
and its Affiliates, on the other hand, but also the relative fault of such
Indemnified Party, on the one hand, and the Servicer and its Affiliates, on the
other hand, as well as any other relevant equitable considerations.

 

Section 16.4         After-Tax Basis.

 

Indemnification under Section 16.1 and Section 16.2 shall be in an amount
necessary to make the Indemnified Party whole after taking into account any Tax
consequences to the Indemnified Party of the receipt of the indemnity provided
hereunder (or of the incurrence of the underlying damage, cost or expense),
including the effect of such Tax or refund on the amount of Tax measured by net
income or profits that is or was payable by the Indemnified Party (and the
effect of any deduction or loss realized by the Indemnified Party). Section 16.1
and Section 16.2 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

Article XVII

MISCELLANEOUS

 

Section 17.1         No Waiver; Remedies.   No failure on the part of any
Lender, the Facility Agent, the Collateral Agent, the Collateral Custodian, any
Indemnified Party or any Affected Person to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by any of them of any right,
power or remedy hereunder preclude any other or further exercise thereof, or the
exercise of any other right, power or remedy. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, each Lender is hereby authorized by the Borrower during the
existence of an Event of Default, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by it to or for the credit or the account of the Borrower to the amounts owed by
the Borrower under this Agreement, to the Facility Agent, the Collateral Agent,
the Collateral Custodian, any Affected Person, any Indemnified Party or any
Lender or their respective successors and assigns. Without limiting the
foregoing, each Lender is hereby authorized by the Servicer during the existence
of an Event of Default, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by it to or for
the credit or the account of the Servicer to the amounts owed by the Servicer
under this Agreement, to the Facility Agent, the Collateral Agent, the
Collateral Custodian, any Affected Person, any Indemnified Party, any Agent or
any Lender or their respective successors and assigns.

 

 -147-

 

 

Section 17.2         Amendments, Waivers.   This Agreement may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of this Section 17.2.

 

The Borrower, the Servicer and the Facility Agent may, from time to time enter
into written amendments, supplements, waivers or modifications hereto for the
purpose of adding any provisions to this Agreement or changing in any manner the
rights of any party hereto or waiving, on such terms and conditions as may be
specified in such instrument, any of the requirements of this Agreement;
provided, that no such amendment, supplement, waiver or modification shall
(i) reduce the amount of or extend the maturity of any payment with respect to
an Advance or reduce the rate or extend the time of payment of Yield thereon, or
reduce or alter the timing of any other amount payable to any Lender hereunder,
in each case without the consent of each Lender affected thereby, (ii) amend,
modify or waive any provision of this Section 17.2 or Section 17.11, or reduce
the percentage specified in the definition of Required Lenders, in each case
without the written consent of all Lenders, (iii) amend, modify or waive any
provision adversely affecting the obligations or duties of the Collateral Agent,
in each case without the prior written consent of the Collateral Agent and (iv)
amend, modify or waive any provision adversely affecting the obligations or
duties of the Collateral Custodian, in each case without the prior written
consent of the Collateral Custodian. Notwithstanding the foregoing, if the LIBOR
Rate ceases to exist or is reasonably expected to cease to exist within the
succeeding three (3) months, the Borrower, the Servicer and the Facility Agent
may (and such parties will reasonably cooperate with each other in good faith in
order to) amend this Agreement to replace references herein to the LIBOR Rate
(and any associated terms and provisions) with any alternative floating
reference rate (and any associated terms and provisions) that is then being
generally used in U.S. credit markets for similar types of facilities. Upon
execution of any amendments by the Borrower, the Servicer and the Facility Agent
as provided herein, the Servicer shall deliver a copy of such amendment to the
Collateral Agent. Any waiver of any provision of this Agreement shall be limited
to the provisions specifically set forth therein for the period of time set
forth therein and shall not be construed to be a waiver of any other provision
of this Agreement.

 

Notwithstanding the foregoing, upon the determination by any Lender that its
ownership of any of its rights or obligations hereunder is prohibited by
Applicable Law (including, without limitation, the Volcker Rule), each of the
Borrower, the Servicer, each Lender, each Agent, the Collateral Agent, the
Collateral Custodian and the Facility Agent hereby agree to work in good faith
(at the expense of such Lender) to amend or amend and restate the commercial
terms of this Agreement (including, if necessary, to re-document under a note
purchase agreement or indenture) to ensure future compliance with such
Applicable Law.

 

 -148-

 

 

Section 17.3         Notices, Etc.   All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing and
shall be personally delivered or sent by certified mail, electronic mail,
postage prepaid, or by facsimile, to the intended party at the address or
facsimile number of such party set forth under its name on Annex A or at such
other address or facsimile number as shall be designated by such party in a
written notice to the other parties hereto. All such notices and communications
shall be effective, (a) if personally delivered, when received, (b) if sent by
certified mail, three Business Days after having been deposited in the mail,
postage prepaid, (c) if sent by overnight courier, one Business Day after having
been given to such courier, and (d) if transmitted by facsimile, when sent,
receipt confirmed by telephone or electronic means, except that notices and
communications pursuant to Section 2.2, shall not be effective until received.

 

Section 17.4         Costs and Expenses.   In addition to the rights of
indemnification granted under Section 16.1, the Borrower agrees to pay on demand
all reasonable and documented out-of-pocket costs and expenses of the Facility
Agent, the Collateral Agent, the Collateral Custodian, the Agents and the
Lenders in connection with the preparation, execution, delivery, syndication and
administration of this Agreement, any liquidity support facility and the other
documents and agreements to be delivered hereunder or with respect hereto, and,
subject to any cap on such costs and expenses agreed upon in a separate letter
agreement among the Borrower, the Servicer and the Facility Agent or the
Collateral Agent and Collateral Custodian Fee Letter, as applicable, and the
Borrower further agrees to pay all reasonable and documented out-of-pocket costs
and expenses of the Facility Agent, the Collateral Agent, the Collateral
Custodian and the Lenders in connection with any amendments, waivers or consents
executed in connection with this Agreement, including the reasonable fees and
reasonable and documented out-of-pocket expenses of counsel to the Facility
Agent, each Agent and any related Lender, the Collateral Agent and the
Collateral Custodian with respect thereto and with respect to advising the
Facility Agent and the Lenders as to its rights and remedies under this
Agreement, and to pay all reasonable, documented and out-of-pocket costs and
expenses, if any (including reasonable outside counsel fees and expenses), of
the Facility Agent, the Collateral Agent, the Collateral Custodian, the Agents
and the Lenders, in connection with the enforcement against the Servicer or the
Borrower of this Agreement or any of the other Transaction Documents and the
other documents and agreements to be delivered hereunder or with respect hereto;
provided that in the case of reimbursement of counsel for the Lenders other than
the Facility Agent, such reimbursement shall be limited to one outside counsel
to the Facility Agent, each Agent and any related Lender in the aggregate.

 

Section 17.5         Binding Effect; Survival.   This Agreement shall be binding
upon and inure to the benefit of Borrower, the Lenders, the Facility Agent, the
Servicer, the Collateral Agent, the Collateral Custodian and their respective
successors and assigns, and the provisions of Section 4.3, Article V, and
Article XVI shall inure to the benefit of the Affected Persons and the
Indemnified Parties, respectively, and their respective successors and assigns;
provided, nothing in the foregoing shall be deemed to authorize any assignment
not permitted by Article XV. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until (subject to the immediately
following sentence) such time when all Obligations have been finally and fully
paid in cash and performed; provided that, the duties of the Servicer set forth
in Article VII shall remain in effect until such time as the Servicer is no
longer the Servicer pursuant to the terms of Article VII. The rights and
remedies with respect to any breach of any representation and warranty made by
the Borrower pursuant to Article IX and the indemnification and payment
provisions of Article V and Article XVI and the provisions of Section 17.10,
Section 17.11 and Section 17.12 shall be continuing and shall survive any
termination of this Agreement and any termination of any Person’s rights to act
as Servicer hereunder or under any other Transaction Document.

 

 -149-

 

 

Section 17.6         Captions and Cross References.   The various captions
(including the table of contents) in this Agreement are provided solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement. Unless otherwise indicated, references in this
Agreement to any Section, Schedule or Exhibit are to such Section of or Schedule
or Exhibit to this Agreement, as the case may be, and references in any Section,
subsection, or clause to any subsection, clause or subclause are to such
subsection, clause or subclause of such Section, subsection or clause.

 

Section 17.7         Severability.   Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

Section 17.8         GOVERNING LAW.   THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

 

Section 17.9         Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
but all of which shall constitute together but one and the same agreement.
Delivery of this Agreement by facsimile or electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Agreement.

 

Section 17.10         WAIVER OF JURY TRIAL.   EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF THE EQUITYHOLDER, EACH LOAN PARTY, THE SERVICER, THE
FACILITY AGENT, THE AGENTS, THE INVESTORS OR ANY OTHER AFFECTED PERSON. EACH
PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR ITS ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER
TRANSACTION DOCUMENT.

 

 -150-

 

 

Section 17.11         No Proceedings.

 

(a)          Notwithstanding any other provision of this Agreement, each of the
Servicer, the Collateral Agent, the Collateral Custodian, each Agent, each
Lender and the Facility Agent hereby agrees that it will not institute against
any Loan Party, or join any other Person in instituting against any Loan Party,
any insolvency proceeding (namely, any proceeding of the type referred to in the
definition of Insolvency Event) so long as any Advances or other amounts due
from any Loan Party hereunder shall be outstanding or there shall not have
elapsed one year plus one day since the last day on which any such Advances or
other amounts shall be outstanding. The foregoing shall not limit such Person’s
right to file any claim in or otherwise take any action with respect to any
insolvency proceeding that was instituted by any Person other than such Person.

 

(b)          Each of the parties hereto hereby agrees that it will not institute
against, or join any other Person in instituting against any Conduit Lender, any
insolvency proceeding (namely, any proceeding of the type referred to in the
definition of Insolvency Event) so long as any commercial paper note issued by
such applicable Conduit Lender shall be outstanding or there shall not have
elapsed one year plus one day since the last day on which any such commercial
paper notes shall be outstanding.

 

(c)          The provisions of this Section 17.11 are a material inducement for
the Secured Parties to enter into this Agreement and the transactions
contemplated hereby and are an essential term hereof. The parties hereby agree
that monetary damages are not adequate for a breach of the provisions of this
Section 17.11 and the Facility Agent may seek and obtain specific performance of
such provisions (including injunctive relief), including, without limitation, in
any bankruptcy, reorganization, arrangement, winding up, insolvency, moratorium,
winding up or liquidation proceedings, or other proceedings under United States
federal or state bankruptcy laws, or any similar laws. The provisions of this
paragraph shall survive the termination of this Agreement.

 

Section 17.12         Limited Recourse.   No recourse under any obligation,
covenant or agreement of a Lender contained in this Agreement shall be had
against any incorporator, stockholder, officer, director, member, manager,
employee or agent of any Lender or Loan Party or any of their respective
Affiliates (solely by virtue of such capacity) by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that this Agreement is
solely a corporate obligation of each Lender and of each Loan Party, and that no
personal liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, member, manager, employee or agent of any Lender
or Loan Party or any of their respective Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of a Lender or a Loan Party contained in this Agreement, or
implied therefrom, and that any and all personal liability for breaches by a
Lender of any of such obligations, covenants or agreements, either at common law
or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.

 

 -151-

 

 

Notwithstanding anything to the contrary in this Agreement or in any of the
Transaction Documents, the parties hereto acknowledge that the obligations of
any Conduit Lender arising hereunder are limited recourse obligations payable
solely from the unsecured assets of such Conduit Lender (the “Available Funds”)
and, following the application of such Available Funds or the proceeds thereof,
any claims of the parties hereto (and the obligations of such Conduit Lender)
shall be extinguished. No recourse shall be had for the payment of any amount
owing under this Agreement against any officer, member, director, employee,
security holder or incorporator of any Conduit Lender or its successors or
assigns, and no action may be brought against any officer, member, director,
employee, security holder or incorporator of any Conduit Lender personally. The
parties hereto agree that they will not petition a court, or take any action or
commence any proceedings, for the liquidation or the winding-up of, or the
appointment of an examiner to, any Conduit Lender or any other bankruptcy or
insolvency proceedings with respect to such Conduit Lender; provided that
nothing in this sentence shall limit the right of any party hereto to file any
claim or otherwise take any action with respect to any proceeding of the type
described in this sentence that was instituted against any Conduit Lender by any
Person other than such party. The provisions of this paragraph shall survive the
termination of this Agreement.

 

Each Conduit Lender shall only be required to pay (a) any fees or liabilities
that it may incur under this Agreement only to the extent such Conduit Lender
has Excess Funds on the date of such determination and (b) any expenses,
indemnities or other liabilities that it may incur under this Agreement or any
fees, expenses, indemnities or other liabilities under any other Transaction
Document only to the extent such Conduit Lender receives funds designated for
such purposes or to the extent it has Excess Funds not required, after giving
effect to all amounts on deposit in its commercial paper account, to pay or
provide for the payment of all of its outstanding commercial paper notes as of
the date of such determination. In addition, no amount owing by any Conduit
Lender hereunder in excess of the liabilities that such Conduit Lender is
required to pay in accordance with the preceding sentence shall constitute a
“claim” (as defined in Section 101(5) of the Bankruptcy Code) against such
Conduit Lender.

 

Section 17.13         ENTIRE AGREEMENT.   THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS EXECUTED AND DELIVERED HEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

Section 17.14         Confidentiality.   (a)  Each Loan Party, the Servicer, the
Collateral Custodian and the Collateral Agent shall hold in confidence, and not
disclose to any Person, the identity of any Lender or the terms of any fees
payable in connection with this Agreement except they may disclose such
information (i) to their officers, directors, employees, agents, counsel,
accountants, auditors, advisors, prospective lenders, equity investors or
representatives, (ii) with the consent of such Lender, (iii) to the extent such
information has become available to the public other than as a result of a
disclosure by or through such Person, or (iv) to the extent each Loan Party, the
Servicer, the Collateral Custodian or the Collateral Agent or any Affiliate of
any of them should be required by any law or regulation applicable to it
(including securities laws) or requested by any Official Body to disclose such
information.

 

 -152-

 

 

(b)          The Facility Agent, the Collateral Agent, the Collateral Custodian,
each Agent and each Lender, severally and with respect to itself only, covenants
and agrees that any information about any Loan Party, the Servicer, the
Equityholder or their respective Affiliates or the Obligors, the Collateral
Obligations, the Related Security or otherwise obtained by the Facility Agent,
the Collateral Agent or such Lender pursuant to this Agreement shall be held in
confidence (it being understood that documents provided to the Facility Agent
hereunder may in all cases be distributed by the Facility Agent to the Lenders
but may not be distributed to any prospective Lender or participant without the
prior written consent of the Borrower on behalf of itself of any Securitization
Subsidiary) except that the Facility Agent, the Collateral Agent, the Collateral
Custodian or such Lender may disclose such information (i) to its affiliates,
officers, directors, employees, agents, counsel, accountants, auditors, advisors
or representatives; provided that each such Person shall, as a condition to any
such disclosure, agree for the benefit of the Servicer, the Equityholder and
each Loan Party (A) to maintain the confidentiality of the Agreement (and the
terms thereof) and all information with respect to the other parties, including
all information regarding the Loans, the Obligors and each Loan Party and the
Servicer hereto and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, and (B) that such information shall be used solely in
connection with such Person’s evaluation of, or relationship with, each Loan
Party and its Affiliates, (ii) to the extent such information has become
available to the public other than as a result of a disclosure by or through the
Facility Agent, the Collateral Agent, the Collateral Custodian or such Lender,
(iii) to the extent such information was available to the Facility Agent or such
Lender on a non-confidential basis prior to its disclosure to the Facility Agent
or such Lender hereunder, (iv) with the consent of the Servicer, (v) to the
extent permitted by Article XV, or (vi) to the extent the Facility Agent or such
Lender should be (A) required in connection with any legal or regulatory
proceeding or (B) requested by any Official Body to disclose such information;
provided, that in the case of clause (vi) above, the Facility Agent or such
Lender, as applicable, will use reasonable efforts to maintain confidentiality
and will (unless otherwise prohibited by law) notify the Servicer of its
intention to make any such disclosure prior to making any such disclosure.

 

Section 17.15         Non-Confidentiality of Tax Treatment.   All parties hereto
agree that each of them and each of their employees, representatives, and other
agents may disclose to any and all Persons, without limitation of any kind, the
tax treatment and tax structure of the transaction and all materials of any kind
(including, without limitation, opinions or other tax analyses) that are
provided to any of them relating to such tax treatment and tax structure. “Tax
treatment” and “tax structure” shall have the same meaning as such terms have
for purposes of Treasury Regulation Section 1.6011-4; provided that with respect
to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, the provisions of this Section 17.15 shall only apply to such
portions of the document or similar item that relate to the tax treatment or tax
structure of the transactions contemplated hereby.

 

Section 17.16         Replacement of Lenders.

 

(a)          If any Lender (i) requests compensation under Section 5.1, or (ii)
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or Official Body for the account of any Lender pursuant to Section 4.3,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking the Obligations
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 4.3
or Section 5.1, as the case may be, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

 -153-

 

 

(b)          At any time there is more than one Lender, the Borrower shall be
permitted, at its sole expense and effort, to replace any Lender, except (i) the
Facility Agent or (ii) any Lender which is administered by the Facility Agent or
an Affiliate of the Facility Agent, that (a) requests reimbursement, payment or
compensation for any amounts owing pursuant to Section 4.3 or Section 5.1 or
(b) has received a written notice from the Borrower of an impending change in
law that would entitle such Lender to payment of additional amounts pursuant to
Section 4.3 or Section 5.1, unless such Lender designates a different lending
office before such change in law becomes effective pursuant to Section 17.16(a)
and such alternate lending office obviates the need for the Borrower to make
payments of additional amounts pursuant to Section 4.3 or Section 5.1 or (c) has
not consented to any proposed amendment, supplement, modification, consent or
waiver, each pursuant to Section 17.2 or (d) becomes a Defaulting Lender or (e)
does not consent to any amendment or modification (including in the form of a
consent or waiver) described in Section 17.2 which is approved by the Borrower,
the Facility Agent and the Required Lenders or (f) does not consent to a request
to extend the date set forth in the definition of “Facility Termination Date”;
provided, that (i) nothing herein shall relieve a Lender from any liability it
might have to the Borrower or to the other Lenders for its failure to make any
Advance, (ii) the replacement financial institution shall purchase, at par, all
Advances and other amounts owing to such replaced Lender on or prior to the date
of replacement, (iii) during the Revolving Period, the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Facility Agent, (iv) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 15.4(a), (v) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) for Increased Costs or Indemnified Taxes, as the
case may be, (vi) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Facility Agent or any other Lender shall have
against the replaced Lender, and (vii) if such replacement is being effected as
a result of a Lender requesting compensation pursuant to Section 4.3 or Section
5.1, such replacement, if effected, will result in a reduction in such
compensation or payment thereafter. Notwithstanding anything contained to the
contrary in this Agreement, no Lender removed or replaced under the provisions
hereof shall have any right to receive any amounts set forth in Section 2.5(b)
in connection with such removal or replacement. A Lender shall not be required
to make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

Section 17.17         Consent to Jurisdiction.   Each party hereto hereby
irrevocably submits to the non-exclusive jurisdiction of any New York State or
Federal court sitting in New York City in any action or proceeding arising out
of or relating to the Transaction Documents, and each party hereto hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State court or, to the extent permitted
by law, in such Federal court. The parties hereto hereby irrevocably waive, to
the fullest extent they may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding. The parties hereto agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

 -154-

 

 

Section 17.18         Option to Acquire Rating.   Each party hereto hereby
acknowledges and agrees that the Facility Agent (on behalf and at the expense of
the requesting Lender) may, at any time, in its sole discretion and at its own
cost, obtain a private rating for this loan facility. The Borrower and the
Servicer hereby agree to use commercially reasonable efforts, at the request of
the Facility Agent, to cooperate with the acquisition and maintenance of any
such rating so long as such acquisition and maintenance of any such rating does
not impose any additional covenants or requirements on the Borrower that make
this facility more restrictive.

 

Section 17.19         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.   Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Article XVIII

COLLATERAL CUSTODIAN

 

Section 18.1         Designation of Collateral Custodian.   The role of
Collateral Custodian with respect to the Collateral Obligation Files shall be
conducted by the Person designated as Collateral Custodian hereunder from time
to time in accordance with this Section 18.1. Wells Fargo Bank, National
Association is hereby appointed as, and hereby accepts such appointment and
agrees to perform the duties and obligations of, Collateral Custodian pursuant
to the terms hereof.

 

 -155-

 

 

Section 18.2         Duties of the Collateral Custodian.

 

(a)          Duties. The Collateral Custodian shall perform, on behalf of the
Secured Parties, the following duties and obligations:

 

(i)          The Collateral Custodian, as the duly appointed agent of the
Secured Parties, shall take and retain custody of the Collateral Obligation
Files delivered to it by, or on behalf of, each Loan Party for each Collateral
Obligation listed on the Schedule of Collateral Obligations attached to the
related Asset Approval Request. The Collateral Custodian acknowledges that in
connection with any Asset Approval Request, additional Collateral Obligation
Files (specified on an accompanying Schedule of Collateral Obligations
supplement) may be delivered to the Collateral Custodian from time to time.
Promptly upon the receipt of any such delivery of Collateral Obligation Files
and without any review, the Collateral Custodian shall send notice of such
receipt to the Servicer, each Loan Party and the Facility Agent.

 

(ii)         With respect to each Collateral Obligation File which has been or
will be delivered to the Collateral Custodian, the Collateral Custodian shall
act exclusively as the custodian of the Secured Parties, and has no instructions
to hold any Collateral Obligation File for the benefit of any Person other than
the Secured Parties and undertakes to perform such duties and only such duties
as are specifically set forth in this Agreement. In so taking and retaining
custody of the Collateral Obligation Files, the Collateral Custodian shall be
deemed to be acting for the purpose of perfecting the Collateral Agent’s
security interest therein under the UCC. Except as permitted by Section 18.5, no
Collateral Obligation File or other document constituting a part of a Collateral
Obligation File shall be released from the possession of the Collateral
Custodian.

 

(iii)        The Collateral Custodian shall maintain continuous custody of all
Collateral Obligation Files in its possession in secure facilities in accordance
with customary standards for such custody and shall reflect in its records the
interest of the Secured Parties therein. Each Collateral Obligation File which
comes into the possession of the Collateral Agent (other than documents
delivered electronically) shall be maintained in fire-resistant vaults or
cabinets at the office of the Collateral Custodian specified in Annex A or at
such other offices as shall be specified to the Facility Agent and the Servicer
in a written notice at least thirty (30) days prior to such change. Each
Collateral Obligation File shall be marked with an appropriate identifying label
and maintained in such manner so as to permit retrieval and access by the
Collateral Custodian and the Facility Agent. The Collateral Custodian shall keep
the Collateral Obligation Files clearly segregated from any other documents or
instruments in its files.

 

(iv)        With respect to the documents comprising each Collateral Obligation
File, the Collateral Custodian shall (i) act exclusively as Collateral Custodian
for the Secured Parties, (ii) hold all documents constituting such Collateral
Obligation File received by it for the exclusive use and benefit of the Secured
Parties and (iii) make disposition thereof only in accordance with the terms of
this Agreement or with written instructions furnished by the Facility Agent;
provided, that in the event of a conflict between the terms of this Agreement
and the written instructions of the Facility Agent, the Facility Agent’s written
instructions shall control.

 

 -156-

 

 

(v)         The Collateral Custodian shall accept only written instructions of a
Responsible Officer, in the case of the Borrower or the Servicer, or a
Responsible Officer, in the case of the Facility Agent, concerning the use,
handling and disposition of the Collateral Obligation Files.

 

(vi)        In the event that (i) any Loan Party, the Facility Agent, the
Servicer, the Collateral Custodian or the Collateral Agent shall be served by a
third party with any type of levy, attachment, writ or court order with respect
to any Collateral Obligation File or a document included within a Collateral
Obligation File or (ii) a third party shall institute any court proceeding by
which any Collateral Obligation File or a document included within a Collateral
Obligation File shall be required to be delivered other than in accordance with
the provisions of this Agreement, the party receiving such service shall
promptly deliver or cause to be delivered to the other parties to this Agreement
(to the extent not prohibited by Applicable Law) copies of all court papers,
orders, documents and other materials concerning such proceedings. The
Collateral Custodian shall, to the extent permitted by law, continue to hold and
maintain all the Collateral Obligation Files that are the subject of such
proceedings pending a final, nonappealable order of a court of competent
jurisdiction permitting or directing disposition thereof. Upon final
determination of such court, the Collateral Custodian shall dispose of such
Collateral Obligation File or a document included within such Collateral
Obligation File as directed by the Facility Agent, which shall give a direction
consistent with such determination. Expenses of the Collateral Custodian
incurred as a result of such proceedings shall be borne by the Borrower.

 

(vii)       The Facility Agent may direct the Collateral Custodian to take any
such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Facility Agent; provided that the Collateral Custodian
shall not be required to take any action hereunder at the request of the
Facility Agent, any Secured Parties or otherwise if the taking of such action,
in the reasonable determination of the Collateral Custodian, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Collateral Custodian to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event the Collateral Custodian requests the
consent of the Facility Agent and the Collateral Custodian does not receive a
consent (either positive or negative) from the Facility Agent within ten (10)
Business Days of its receipt of such request, then the Facility Agent shall be
deemed to have declined to consent to the relevant action.

 

(viii)      The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Facility Agent. The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless a Responsible Officer of
the Collateral Custodian has actual knowledge of such matter or written notice
thereof is received by the Collateral Custodian.

 

 -157-

 

 

Section 18.3         Delivery of Collateral Obligation Files.   (a)   The
Servicer (on behalf of each Loan Party) shall deliver, on or prior to the
applicable Funding Date (but no more than five (5) Business Days after such
Funding Date, except as set forth in Section 10.20) the Collateral Obligation
Files for each Collateral Obligation listed on the Schedule of Collateral
Obligations attached to the related Asset Approval Request. In connection with
each delivery of a Collateral Obligation File to the Collateral Custodian, the
Servicer shall represent and warrant that the Collateral Obligation Files
delivered to the Collateral Custodian include all of the documents listed in the
related Document Checklist and all of such documents and the information
contained in the Schedule of Collateral Obligations are complete in all material
respects pursuant to a certification substantially in the form of Exhibit H
executed by a Responsible Officer of the Servicer; provided that,
notwithstanding the foregoing, the Borrower shall cause the documentation
required by this clause (a) to be in the possession of the Collateral Custodian
not later than (A) five (5) Business Days if the Servicer or its Affiliate is
the agent with respect to such Loan and (B) otherwise, fifteen (15) days, in
each case after the related Cut-Off Date as to any Loans.

 

(b)          From time to time, the Servicer, promptly following receipt, shall
forward to the Collateral Custodian (as identified on an accompanying Schedule
of Collateral Obligations supplement) additional documents evidencing any
assumption, modification, consolidation or extension of a Collateral Obligation,
and upon receipt of any such other documents, the Collateral Custodian shall
hold such other documents as the Servicer shall deliver in writing from time to
time.

 

(c)          With respect to any documents comprising the Collateral Obligation
File that have been delivered or are being delivered to recording offices for
recording and have not been returned to the applicable Loan Party or the
Servicer in time to permit their delivery hereunder at the time required, in
lieu of delivering such original documents, the applicable Loan Party (on in the
case of a Securitization Subsidiaries, the Borrower on behalf of such
Securitization Subsidiary) or the Servicer shall indicate such on a Schedule of
Collateral Obligations supplement and deliver to the Collateral Custodian a true
copy thereof. The Loan Parties or the Servicer shall deliver such original
documents to the Collateral Custodian promptly when they are received.

 

Section 18.4         Collateral Obligation File Certification.   (a)  On or
prior to each Funding Date, the Servicer shall provide a Schedule of Collateral
Obligations and related Document Checklist dated as of such Funding Date to the
Collateral Custodian, the Collateral Agent and the Facility Agent (such
information contained in the Schedule of Collateral Obligations shall also be
delivered in Microsoft Excel format or another format reasonably acceptable to
the Collateral Custodian) with respect to the Collateral Obligations to be
delivered to the Collateral Agent on such Funding Date.

 

 -158-

 

 

(b)          In connection with (and as part of) each Monthly Report, with
respect to the Collateral Obligation Files delivered at least three (3) Business
Days’ prior to the related Reporting Date, the Collateral Custodian shall
prepare a report (to be included as a part of each Monthly Report) in respect of
each of the Collateral Obligations, to the effect that, as to each Collateral
Obligation listed on the Schedule of Collateral Obligations attached to the
related Advance Request or Reinvestment Request, based on the Collateral
Custodian’s examination of the Collateral Obligation File for each Collateral
Obligation and the related Document Checklist, except for variances from the
documents identified in the Document Checklist with respect to the related
Collateral Obligation Files, (i) all documents required to be delivered in
respect of such Collateral Obligations pursuant to the Document Checklist have
been delivered and are in the possession of the Collateral Custodian as part of
the Collateral Obligation File for such Collateral Obligation (other than those
released pursuant to Section 18.5), and (ii) all such documents have been
reviewed by the Collateral Custodian and appear on their face to be regular and
to relate to such Collateral Obligation. The Collateral Custodian shall also
maintain records of the total number of Collateral Obligation Files that do not
have the documents provided on the Document Checklist and will include such
total in each Monthly Report.

 

(c)          Notwithstanding any language to the contrary herein, the Collateral
Custodian shall make no representations as to, and shall not be responsible to
verify, (i) the validity, legality, ownership, title, perfection, priority,
enforceability, due authorization, recordability, sufficiency for any purpose,
or genuineness of any of the documents contained in each Collateral Obligation
File or (ii) the collectibility, insurability, effectiveness or suitability of
any such Collateral Obligation.

 

Section 18.5         Release of Collateral Obligation Files.   (a)  Upon
satisfaction of any of the conditions set forth in Section 12.4, the Servicer
will provide an Officer’s Certificate to such effect to the Collateral Custodian
(with a copy to the Collateral Agent) and shall request in writing delivery to
it of the Collateral Obligation File and a copy thereof shall be sent
concurrently by the Servicer to the Facility Agent. Upon receipt of such
certification and request, unless it receives notice to the contrary from the
Facility Agent, the Collateral Custodian shall within three days release the
related Collateral Obligation File to the Servicer and the Servicer will not be
required to return the related Collateral Obligation File to the Collateral
Custodian.

 

(b)          From time to time and as appropriate for the servicing or
foreclosure of any of the Collateral Obligations, including, for this purpose,
collection under any insurance policy relating to the Collateral Obligations,
the Collateral Custodian shall, upon receipt of a Request for Release and
Receipt substantially in the form of Exhibit F-2 from an authorized
representative of the Servicer (as listed on Exhibit F-1, as such exhibit may be
amended from time to time by the Servicer with notice to the Collateral
Custodian and the Facility Agent), release the related Collateral Obligation
File or the documents set forth in such Request for Release and Receipt to the
Servicer. In the event an Unmatured Event of Default, an Event of Default, an
Unmatured Servicer Default or a Servicer Default has occurred and is continuing,
the Servicer shall not make any such request with respect to any original
documents unless the Facility Agent shall have consented in writing thereto
(which consent may be evidenced by an executed counterpart to such request). The
Servicer shall return each and every original document previously requested from
the Collateral Obligation File to the Collateral Custodian when (x) the need
therefor by the Servicer no longer exists or (y) the Collateral Obligation File
or such document has been delivered to an attorney, or to a public trustee or
other public official as required by law, for purposes of initiating or pursuing
legal action or other proceedings for the foreclosure of the Related Security
either judicially or non-judicially, the Servicer shall deliver to the
Collateral Custodian a certificate executed by a Responsible Officer certifying
as to the name and address of the Person to which such Collateral Obligation
File or such document was delivered and the purpose or purposes of such
delivery. Upon receipt of a certificate of the Servicer substantially in the
form of Exhibit F-3, with a copy to the Facility Agent, stating that such
Collateral Obligation was either (x) liquidated and that all amounts received or
to be received in connection with such liquidation that are required to be
deposited have been so deposited, or (y) sold pursuant to an Optional Sale in
accordance with Section 9.34, the Collateral Custodian shall within three (3)
Business Days of receipt of the Request for Release and Receipt, release the
requested Collateral Obligation File, and the Servicer will not be required to
return the related Collateral Obligation File to the Collateral Custodian.

 

 -159-

 

 

(c)          Notwithstanding anything to the contrary set forth herein, the
Servicer shall not, without the prior written consent of the Facility Agent,
request any documents (other than copies thereof) held by the Collateral
Custodian if the sum of the unpaid Principal Balances of all Collateral
Obligations for which the Servicer is then in possession of the related
Collateral Obligation File or any document comprising such Collateral Obligation
File (other than for Collateral Obligations then held by the Servicer which have
been sold, repurchased, paid off or liquidated in accordance with this
Agreement) (including the documents to be requested) exceeds 5% of the Adjusted
Aggregate Eligible Collateral Obligation Balance. The Servicer may hold, and
hereby acknowledges that it shall hold, any documents and all other property
included in the Collateral that it may from time to time receive hereunder as
custodian for the Secured Parties solely at the will of the Collateral Custodian
and the Secured Parties for the sole purpose of facilitating the servicing of
the Collateral Obligations and such retention and possession shall be in a
custodial capacity only. To the extent the Servicer, as agent of the Collateral
Custodian and the Loan Parties, holds any Collateral, the Servicer shall do so
in accordance with the Servicing Standard as such standard applies to servicers
acting as custodial agent. The Servicer shall promptly report to the Collateral
Custodian and the Facility Agent the loss by it of all or part of any Collateral
Obligation File previously provided to it by the Collateral Custodian and shall
promptly take appropriate action to remedy any such loss. The Servicer shall
hold (in accordance with Section 9-313(C) of the UCC) all documents comprising
the Collateral Obligation Files in its possession as agent of the Collateral
Agent. In such custodial capacity, the Servicer shall have and perform the
following powers and duties:

 

(i)          hold the Collateral Obligation Files and any document comprising a
Collateral Obligation File that it may from time to time have in its possession
for the benefit of the Collateral Custodian, on behalf of the Secured Parties,
maintain accurate records pertaining to each Collateral Obligation to enable it
to comply with the terms and conditions of this Agreement, and maintain a
current inventory thereof;

 

(ii)         implement policies and procedures consistent with the Servicing
Standard and requirements of this Agreement so that the integrity and physical
possession of such Collateral Obligation Files will be maintained; and

 

(iii)        take all other actions, in accordance with the the Servicing
Standard, in connection with maintaining custody of such Collateral Obligation
Files on behalf of the Collateral Agent.

 

 -160-

 

 

Acting as custodian of the Collateral Obligation Files pursuant to this
Section 18.5, the Servicer agrees that it does not and will not have or assert
any beneficial ownership interest in the Collateral Obligations or the
Collateral Obligation Files.

 

Section 18.6         Examination of Collateral Obligation Files.   Upon
reasonable prior notice to the Collateral Custodian, the Loan Parties, the
Servicer and their agents, accountants, attorneys and auditors will be permitted
during normal business hours to examine and make copies of the Collateral
Obligation Files, documents, records and other papers in the possession of or
under the control of the Collateral Custodian relating to any or all of the
Collateral Obligations. Prior to the occurrence of an Unmatured Event of
Default, an Event of Default, an Unmatured Servicer Default or a Servicer
Default, upon the request of the Facility Agent and at the cost and expense of
the Servicer, the Collateral Custodian shall promptly provide the Facility Agent
with the Collateral Obligation Files or copies, as designated by the Facility
Agent, subject to the cap on costs and expenses and other terms and conditions
set forth in Section 7.9(d); provided, the Collateral Custodian shall not be
required to provide such copies if it does not receive adequate assurance of
payment.

 

Section 18.7         Lost Note Affidavit.   In the event that the Collateral
Custodian fails to produce any original promissory note delivered to it related
to a Collateral Obligation that was in its possession pursuant to Section 10.20
within five (5) Business Days after required or requested by the Facility Agent
and provided that (a) the Collateral Custodian previously certified in writing
to the Facility Agent that it had received such original promissory note and
(b) such original promissory note is not outstanding pursuant to a Request for
Release and Receipt, then the Collateral Custodian shall with respect to any
missing original promissory note, promptly deliver to the Facility Agent upon
request a lost note affidavit.

 

Section 18.8         Transmission of Collateral Obligation Files.   Written
instructions as to the method of shipment and shipper(s) the Collateral
Custodian is directed to utilize in connection with the transmission of
Collateral Obligation Files in the performance of the Collateral Custodian’s
duties hereunder shall be delivered by the Facility Agent or the Servicer to the
Collateral Custodian prior to any shipment of any Collateral Obligation Files
hereunder. In the event the Collateral Custodian does not receive such written
instruction from the Facility Agent or the Servicer (as applicable), the
Collateral Custodian shall be authorized and indemnified as provided herein to
utilize a nationally recognized courier service. The Servicer shall arrange for
the provision of such services at its sole cost and expense (or, at the
Collateral Custodian’s option, reimburse the Collateral Custodian for all costs
and expenses incurred by the Collateral Custodian consistent with such
instructions) and shall maintain such insurance against loss or damage to the
Collateral Obligation Files as the Servicer deems appropriate.

 

Section 18.9         Merger or Consolidation.   Any Person (i) into which the
Collateral Custodian may be merged or consolidated, (ii) that may result from
any merger or consolidation to which the Collateral Custodian shall be a party,
or (iii) that may succeed to the properties and assets of the Collateral
Custodian substantially as a whole, which Person in any of the foregoing cases
executes an agreement of assumption to perform every obligation of the
Collateral Custodian hereunder, shall be the successor to the Collateral
Custodian under this Agreement without further act of any of the parties to this
Agreement.

 

 -161-

 

 

Section 18.10         Collateral Custodian Compensation.   As compensation for
its Collateral Custodian activities hereunder, the Collateral Custodian shall be
entitled to its fees and expenses from the Borrower as set forth in the
Collateral Agent and Collateral Custodian Fee Letter and any other accrued and
unpaid fees, expenses (including reasonable attorneys’ fees, costs and expenses)
and indemnity amounts payable by the Borrower, any Securitization Subsidiary or
the Servicer, or both but without duplication, to the Collateral Custodian
(including Indemnified Amounts under Article XVI) under the Transaction
Documents (collectively, the “Collateral Custodian Fees and Expenses”). The
Borrower agrees to reimburse the Collateral Custodian in accordance with the
provisions of Section 8.3(a) for all reasonable expenses, disbursements and
advances incurred or made by the Collateral Custodian in accordance with any
provision of this Agreement or the other Transaction Documents or in the
enforcement of any provision hereof or in the other Transaction Documents. The
Collateral Custodian’s entitlement to receive fees (other than any previously
accrued and unpaid fees) shall cease on the earlier to occur of: (i) its removal
as Collateral Custodian and appointment and acceptance by the successor
Collateral Custodian pursuant to Section 18.11 and the Collateral Custodian has
ceased to hold any Collateral Obligation Files or (ii) the termination of this
Agreement.

 

Section 18.11         Removal or Resignation of Collateral Custodian.   (a)  The
Collateral Custodian may at any time resign and terminate its obligations under
this Agreement upon at least 60 days’ prior written notice to the Servicer, the
Borrower and the Facility Agent; provided, that no resignation or removal of the
Collateral Custodian will be permitted unless a successor Collateral Custodian
has been appointed which successor Collateral Custodian, so long as no Unmatured
Servicer Default, Servicer Default, Unmatured Event of Default or Event of
Default has occurred and is continuing, is reasonably acceptable to the
Servicer. Promptly after receipt of notice of the Collateral Custodian’s
resignation, the Facility Agent shall promptly appoint a successor Collateral
Custodian by written instrument, in duplicate, copies of which instrument shall
be delivered to the Borrower, the Servicer, the resigning Collateral Custodian
and to the successor Collateral Custodian.

 

(b)          The Facility Agent upon at least 60 days’ prior written notice to
the Collateral Custodian, may remove and discharge the Collateral Custodian or
any successor Collateral Custodian thereafter appointed from the performance of
its duties under this Agreement for cause. Promptly after giving notice of
removal of the Collateral Custodian, the Facility Agent shall appoint, or
petition a court of competent jurisdiction to appoint, a successor Collateral
Custodian. Any such appointment shall be accomplished by written instrument and
one original counterpart of such instrument of appointment shall be delivered to
the Collateral Custodian and the successor Collateral Custodian, with a copy
delivered to the Borrower and the Servicer. In the event no successor Collateral
Custodian shall have been appointed within 60 days after the giving of notice of
such resignation, the Collateral Custodian may petition any court of competent
jurisdiction to appoint a successor Collateral Custodian.

 

(c)          In the event of any such resignation or removal, the Collateral
Custodian shall, no later than five (5) Business Days after receipt of notice of
the successor Collateral Custodian, transfer to the successor Collateral
Custodian, as directed in writing by the Facility Agent, all the Collateral
Obligation Files being administered under this Agreement. The cost of the
shipment of Collateral Obligation Files arising out of the resignation of the
Collateral Custodian pursuant to Section 18.11(a), or the termination for cause
of the Collateral Custodian pursuant to Section 18.11(b), shall be at the
expense of the Collateral Custodian.

 

 -162-

 

 

Section 18.12         Limitations on Liability.   (a)  The Collateral Custodian
may conclusively rely on and shall be fully protected in acting upon any
certificate, instrument, opinion, notice, letter, telegram or other document
delivered to it and that in good faith it reasonably believes to be genuine and
that has been signed by the proper party or parties. The Collateral Custodian
may rely conclusively on and shall be fully protected in acting upon (a) the
written instructions of any designated officer of the Facility Agent or (b) the
verbal instructions of the Facility Agent.

 

(b)          The Collateral Custodian may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.

 

(c)          The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties and in the case of the
grossly negligent performance of its duties in taking and retaining custody of
the Collateral Obligation Files.

 

(d)          The Collateral Custodian makes no warranty or representation and
shall have no responsibility (except as expressly set forth in this Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral.

 

(e)          The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.

 

(f)          The Collateral Custodian shall not be required to expend or risk
its own funds in the performance of its duties hereunder. In no event shall the
Collateral Custodian be liable for any failure or delay in the performance of
its obligations hereunder because of circumstances beyond its control,
including, but not limited to, acts of God, flood, war (whether declared or
undeclared), terrorism, fire, riot, embargo, government action (including any
laws, ordinances, regulations) or the like that delay, restrict or prohibit the
providing of services by the Collateral Custodian as contemplated by this
Agreement.

 

(g)          It is expressly agreed and acknowledged that the Collateral
Custodian is not guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any parties to the Collateral.

 

 -163-

 

 

(h)          In case any reasonable question arises as to its duties hereunder,
the Collateral Custodian may, prior to the occurrence of an Event of Default or
the Facility Termination Date, request instructions from the Servicer and may,
after the occurrence of an Event of Default or the Facility Termination Date,
request instructions from the Facility Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Servicer or the Facility Agent, as applicable. The Collateral Custodian shall in
all events have no liability, risk or cost for any action taken pursuant to and
in compliance with the instruction of the Facility Agent. In no event shall the
Collateral Custodian be liable for special, indirect, punitive or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Collateral Custodian has been advised of the likelihood of
such loss or damage and regardless of the form of action.

 

(i)          Each of the protections, reliances, indemnities and immunities
offered to the Collateral Agent in Section 11.7 and Section 11.8 shall be
afforded to the Collateral Custodian.

 

Section 18.13         Collateral Custodian as Agent of Collateral Agent.   The
Collateral Custodian agrees that, with respect to any Collateral Obligation File
at any time or times in its possession or held in its name, the Collateral
Custodian shall be the agent and custodian of the Collateral Agent, for the
benefit of the Secured Parties, for purposes of perfecting (to the extent not
otherwise perfected) the Collateral Agent’s security interest in the Collateral
and for the purpose of ensuring that such security interest is entitled to first
priority status under the UCC. For so long as the Collateral Custodian is the
same entity as the Collateral Agent, the Collateral Custodian shall be entitled
to the same rights and protections afforded to the Collateral Agent hereunder.

 

[Signature pages begin on next page]

 

 -164-

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

  GCIC FUNDING II LLC, as Borrower       By: Golub Capital Investment
Corporation, its designated manager       By:  /s/ Ross A. Teune     Name: Ross
A. Teune     Title: Chief Financial Officer

 

 S-1 

 

 

  GOLUB CAPITAL INVESTMENT CORPORATION, as Equityholder and as Servicer      
By:  /s/ Ross A. Teune     Name: Ross A. Teune     Title: Chief Financial
Officer

 

 S-2 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Collateral Agent and as
Collateral Custodian       By:  /s/ José M. Rodriguez     Name: José M.
Rodriguez     Title: Vice President

  

 S-3 

 

 

  DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent       By:   /s/ Amit
Patel     Name: Amit Patel     Title: Director       By:   /s/ Maureen Farley  
  Name: Maureen Farley     Title: Vice President

 

 S-4 

 

 

  DEUTSCHE BANK AG, NEW YORK BRANCH, as an Agent and as a Committed Lender, a
Dollar Lender, a Euro Lender, a GBP Lender, an AUD Lender and a CAD Lender      
By: /s/ Amit Patel     Name: Amit Patel     Title: Director       By: /s/
Maureen Farley     Name: Maureen Farley     Title: Vice President

 

 S-5 

 

 

ANNEX A

 

GCIC Funding II LLC,
as Borrower

c/o Golub Capital Investment Corporation
666 Fifth Avenue, 18th Floor
New York, NY 10103
Attention: David Golub

 

Golub Capital Investment Corporation,
as Equityholder and Servicer

666 Fifth Avenue, 18th Floor
New York, NY 10103
Attention: David Golub

 

Wells Fargo Bank, National Association,
as Collateral Agent and Collateral Custodian

 

For all communications and for delivery of
Collateral Obligation Files

 

Wells Fargo Bank, National Association

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, MD 21045

Fax:  410-715-3748
Email:  golubcapital@wellsfargo.com

 

Deutsche Bank AG, New York Branch,
as Facility Agent

60 Wall Street
New York, New York 10005
Attention: Asset Finance Department
Facsimile No.: 212-797-5160

 

Deutsche Bank AG, New York Branch,
as an Agent and as a Committed Lender

60 Wall Street
New York, New York 10005
Attention: Asset Finance Department
Facsimile No.: 212-797-5160

 

 A-1 

 

 

Annex B

 

Lender  Commitment  Deutsche Bank AG, New York Branch  $250,000,000 

 

 B-1 

 

 

 

SCHEDULES AND EXHIBITS

 

TO

 

LOAN FINANCING AND SERVICING AGREEMENT

 

Dated as of December 31, 2018

 

(GCIC Funding II LLC)

 

EXHIBITS

 

EXHIBIT A Form of Note EXHIBIT B Audit Standards EXHIBIT C-1 Form of Advance
Request EXHIBIT C-2 Form of Reinvestment Request EXHIBIT C-3 Form of Asset
Approval Request EXHIBIT C-4 Form of Prepayment Notice EXHIBIT C-5 Form of FX
Reallocation Notice EXHIBIT D Form of Monthly Report EXHIBIT E Form of Joinder
Agreement EXHIBIT F-1 Authorized Representatives of Servicer EXHIBIT F-2 Request
for Release and Receipt EXHIBIT F-3 Request for Release of Request for Release
and Receipt EXHIBIT G-1 U.S. Tax Compliance Certificate (Foreign Lender -
non-Partnerships) EXHIBIT G-2 U.S. Tax Compliance Certificate (Foreign
Participant - non-Partnerships) EXHIBIT G-3 U.S. Tax Compliance Certificate
(Foreign Participants - Partnerships) EXHIBIT G-4 U.S. Tax Compliance
Certificate (Foreign Lenders - Partnerships) EXHIBIT H Schedule of Collateral
Obligations Certification EXHIBIT I Form of Securitization Subsidiary Joinder
Agreement EXHIBIT J Form of Borrowing Base Certificate

 

SCHEDULES

 

SCHEDULE 1 Diversity Score Calculation SCHEDULE 2 Moody’s Industry
Classification Group List SCHEDULE 3 Collateral Obligations SCHEDULE 4
[Reserved] SCHEDULE 5 Approved Valuation Firms SCHEDULE 6 S&P Industry
Classifications

 

  

 

 

EXHIBIT A

 

NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE
DIRECTLY OR INDIRECTLY OFFERED OR SOLD OR OTHERWISE DISPOSED OF BY THE OWNER
HEREOF UNLESS (1) SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE ACT AND
SUCH STATE LAWS, (2) THE TRANSFEREE IS EITHER (A) A “QUALIFIED PURCHASER” (AS
DEFINED FOR PURPOSES OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT) OR (B)
NOT A U.S. PERSON AND (3) SUCH TRANSACTION WILL NOT BE A “PROHIBITED
TRANSACTION” UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”). BY ACCEPTANCE OF THIS NOTE, THE HOLDER AGREES TO BE BOUND BY
ALL THE TERMS OF THE LOAN FINANCING AGREEMENT (AS DEFINED BELOW).

 

[$][€][£][CAD][AUD][__] [__], 20[__]

 

FOR VALUE RECEIVED, the undersigned, GCIC Funding II LLC, a Delaware limited
liability company (the “Borrower”), promises to pay [__________], as Agent for
the related Lender Group (the “Agent”) the principal sum of [__]
([$][€][£][CAD][AUD][__]) or, if less, the aggregate unpaid principal amount of
all Advances shown on the schedule attached hereto (and any continuation
thereof) and/or in the records of the Agent made by the Lenders in the related
Lender Group pursuant to that certain Loan Financing and Servicing Agreement,
dated as of December 31, 2018 (together with all amendments and other
modifications, if any, from time to time thereafter made thereto, the “Loan
Financing Agreement”), among the Borrower, Golub Capital Investment Corporation,
as Servicer and as Equityholder, Wells Fargo Bank, National Association, as
Collateral Agent and as Collateral Custodian, the Agents and Lenders from time
to time parties thereto, each of the entities from time to time party thereto as
Securitization Subsidiaries and Deutsche Bank AG, New York Branch, as Facility
Agent, with the unpaid balance hereof due and payable in full on the Facility
Termination Date. Unless otherwise defined, capitalized terms used herein have
the meanings provided in the Loan Financing Agreement.

 

The Borrower also promises to pay Yield on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Loan Financing Agreement.

 

Payments of both principal and Yield are to be made in lawful money of the
United States of America in same day or immediately available funds to the
account designated by the Agent to the Facility Agent pursuant to the Loan
Financing Agreement.

 

 A-1 

 

 

This Note is one of the Notes referred to in, and evidences indebtedness
incurred under, the Loan Financing Agreement, and the holder hereof is entitled
to the benefits of the Loan Financing Agreement, to which reference is made for
a description of the security for this Note and for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the indebtedness evidenced by this Note and on
which such indebtedness may be declared to be immediately due and payable.

 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor except as
expressly set forth in the Loan Financing Agreement.

 

As provided in the Loan Financing Agreement and subject to certain limitations
therein set forth, the transfer of this Note is registrable in the Loan
Register, upon surrender of this Note for registration of transfer at the office
or agency of the Loan Registrar, duly endorsed by, or accompanied by a written
instrument of transfer in the form satisfactory to the Loan Registrar duly
executed by, the holder hereof or his attorney duly authorized in writing, and
thereupon one or more new Notes, of authorized denominations and for the same
aggregate principal amount, will be issued to the designated transferee or
transferees.

 

As provided in the Loan Financing Agreement and subject to certain limitations
therein set forth, Notes are exchangeable for a like aggregate principal amount
of Notes of a different authorized denomination, as requested by the holder
surrendering the same.

 

No service charge shall be made for any such registration of transfer or
exchange, but the Borrower may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

 

The Borrower, any agent of the Borrower and the Facility Agent may treat the
Person in whose name this Note is registered in the Loan Register as the owner
hereof for all purposes, whether or not this Note may be overdue, and neither
the Borrower nor any such agent shall be affected by notice to the contrary.

 

The holder hereof hereby agrees, and any assignee of such holder, by accepting
such assignment, shall be deemed to have agreed, that it will not institute
against the Borrower, or join any other Person in instituting against the
Borrower, any insolvency proceeding (namely, any proceeding of the type referred
to in the definition of Insolvency Event) so long as any Advances or other
amounts due from the Borrower under the Loan Financing Agreement shall be
outstanding or there shall not have elapsed one year plus one day since the last
day on which any such Advances or other amounts shall be outstanding. The
foregoing shall not limit such Person’s right to file any claim in or otherwise
take any action with respect to any insolvency proceeding that was instituted by
any Person other than such Person. The agreement set forth in this paragraph
shall survive payment of this Note.

 

 A-2 

 

 

The holder hereof hereby agrees, and any assignee of such holder, by accepting
such assignment, shall be deemed to have agreed, that no recourse shall be had
against any incorporator, stockholder, officer, director, member, manager,
employee or agent of the Borrower or any of its respective Affiliates (solely by
virtue of such capacity) by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that this Note is solely a corporate obligation of the
Borrower, and that no personal liability whatever shall attach to or be incurred
by any incorporator, stockholder, officer, director, member, manager, employee
or agent of the Borrower or any of their respective Affiliates (solely by virtue
of such capacity) or any of them under or by reason of any of the obligations,
covenants or agreements of the Borrower contained in this Note, or implied
therefrom, and that any and all personal liability for breaches by the Borrower
of any of such obligations, covenants or agreements, either at common law or at
equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK.

 

  GCIC FUNDING II LLC         By:     Name:   Title:

 

 A-3 

 

 

Form of Assignment

ASSIGNMENT FORM

 

If you the holder want to assign this Note, fill in the form below and have your
signature guaranteed:

 

I or we assign and transfer this Note to:

 

 

(Print or type name, address and zip code and
social security or tax ID number of assignee)

 

and irrevocably appoint _______________________, agent to transfer this Note on
the books of the Borrower. The agent may substitute another to act for him.

 

Dated:   Signed:  

 

(sign exactly as the name appears on the
other side of this Note)

 

Signature Guarantee

 

Important Notice: When you sign your name to this Assignment Form without
filling in the name of your “Assignee” or “Attorney”, this Note becomes fully
negotiable, similar to a check endorsed in blank. Therefore, to safeguard a
signed Note, it is recommended that you fill in the name of the new owner in the
“Assignee” blank. Alternatively, instead of using this Assignment Form, you may
sign a separate “power of attorney” form and then mail the unsigned Note and the
signed “power of attorney” in separate envelopes. For added protection, use
certified or registered mail for a Note.

 

 A-4 

 

 



Schedule attached to Note dated __ of _______, payable to [__________] as Agent.

 





Date of  
Advance or Repayment   Amount of
Advance   Amount of
Repayment



 

 A-5 

 

 

EXHIBIT B

 

AUDIT STANDARDS

 

1.Collateral Monitoring

 

a.On an annual basis, select a random sample size of 15 credit files (15
separate Obligors including the 5 largest Loans) from the three most recent
month-end loan tapes supporting the three most recent Monthly Reports. Attempt
to select items not previously tested. Test that the data reported on the loan
tape agrees to the following source documentation: public information (i.e.
Bloomberg), information included within the credit files (i.e. contracts) and,
the system of record. This data should at a minimum include:

 

-Loan balance

 

-Ownership %

 

-Tranche size

 

-Purchase price of assets if lower than par

 

-Confirm each loan is current on interest and principal

 

-Note any covenant breaches

 

-Loan type [Variable Funding Asset][Deferrable Collateral Obligation][DIP
Loan][Enterprise Value Loan][Asset Based Loan]

 

-Lien priority [First Lien Loan][FILO Loan][Second Lien Loan]

 

-Maturity date

 

-Pricing (floating / fixed)

 

-LIBOR / Prime floor

 

-Current Cash Pay %

 

-Date of Financials used for financial metrics

 

-Last 12 months EBITDA

 

-Debt/EBITDA

 

-Leverage Multiple

 

-Haircuts (if any)

 

-Material Modifications to ensure no such events occurred

 

-Loans with revolvers (outside of the Agreement) that are held by any Affiliate
of the Borrower, Equityholder or Servicer and their status (i.e., whether in
good standing)

 

-Revaluation Events

 

-Moody’s rating or S&P rating, if any

 

-Moody’s Industry Classification and S&P Industry Classification

 

-Settlement date (compare to trade ticket or assignment and assumption
agreement; ideally the assignment would be received directly from the custodian)

 

-Appraised Value determined by an Approved Valuation Firm, as applicable

 

-Revenue

 

-Domicile

 

-Eligible Currency in which the Collateral Obligation is denominated

 

b.For each of the 15 eligible sample items above, discuss with management and
include in your report the source of management’s pricing. Review the most
recent support on file for pricing and confirm it agrees with management’s
explanation.

 

 B-1 

 

 

c.Summarize the process by which financial information on the underlying
positions (once received by the Servicer from the underlying borrower) is
updated and included in the data tape and in the borrowing base calculation.
Include summary as to how quickly such financial information is updated and
provide the average time it takes to update such financial information for the
sample items tested above.

 

d.With respect to Collateral Obligations that have paid in full (and not sold,
repurchased or substituted), document the ratio (calculated as a percentage) of
the aggregate Collateral Obligation Amounts of such Collateral Obligations to
the highest aggregate Principal Balance of all Collateral Obligations at any
time during the preceding 12 calendar months.

 

e.With respect to Collateral Obligations that have been sold pursuant to an
Optional Sale (other than sales to any Existing Golub BDC CLO), document the
ratio (calculated as a percentage) of such Collateral Obligations to the highest
aggregate Principal Balance of all Collateral Obligations at any time during the
preceding 12 calendar months.

 

f.With respect to Collateral Obligations that have been sold to any Existing
Golub BDC CLO following the six-month anniversary of the Effective Date,
document the ratio (calculated as a percentage) of such Collateral Obligations
to the highest aggregate Principal Balance of all Collateral Obligations at any
time during the preceding 12 calendar months. Document the percentage of the
Principal Balance of such Collateral Obligation(s) that the Borrower retained
and whether such Existing Golub BDC CLO is a collateralized loan obligation
issuer.

 



2.Cash Procedures

 

a.Request each Securities Intermediary to provide cash reports and the Servicer
to (i) summarize the cash collection for receipts of principal and interest and
reconciliation process and (ii) identify the bank accounts currently utilized,
account signatories, flows and reconciliations. Note the account number and name
on key bank accounts and review a recent bank statement/GL reconciliation on
each account, recording any large or unreconciled variances. Compare number of
and name on bank accounts to those in the transaction documents and to those
accounts subject to a control agreement that are part of the security package
for such transaction. Document in your report if the accounts utilized are in
compliance with those outlined in the transaction documents.

 

b.Include in the report a summary of the process whereby the Borrower/Servicer
receives payments (noting various types) and discuss how quickly payments are
posted to the system of record and bank account. Is there any unapplied cash as
of any month-end? Are there any deposits other than collections on Collateral
Obligations that flow through these accounts? Are there any amounts not
deposited directly in the Collection Account? If so, what are the reasons?

 



c.For each of the loans tested in Scope Step 1 above, obtain support for the
most recent payment (i.e. check copy, wire copy, etc.) and tie this payment to:

 

 B-2 

 

 

-Deposit on the bank statements

 

-Underlying accounts and system of record of the Securities Intermediaries and
the Servicer

 

-Servicer credit file (to confirm proper payment amount)

 

-Note how timely payments are posted in the system of record and deposited at
the bank. Document the time period from initial deposit to transfer into the
Collection Account. Are the payments transferred in accordance with the
requirements outlined in the transaction documents?

 

d.Discuss the process for funding the Collateral Obligations with the Lender,
Collateral Agent and Borrower. Understand the timing from when the Lender makes
an Advance to fund Collateral Obligations to when the collateral settles. Note
who instructs the Collateral Agent on how to use the Advance and if there is any
control in place for how the Advance is used (i.e. only to settle collateral).

 

-Note the following in your report: determine, after reviewing the Agreement,
for what purposes the Borrower is allowed to use Advances; how the Borrower used
the Advances, including details of each Collateral Obligation that the Advances
were used to settle; and whether each Collateral Obligation was approved by the
Lender by obtaining the applicable Approval Notice.

 

oIf an Advance is used for any purpose other than settlement of Collateral
Obligations, highlight it in the report and provide a detailed description of
what it was used for and if it is allowed under the Agreement.

 

-Calculate the time period from receipt of the Advance Request to the funding of
the related Advance and the time period from the funding of the Advance to the
date of settlement for each related Collateral Obligation. Highlight any
instances where the time period from the funding of the Advance to settlement of
the Collateral Obligation is greater than two business days.

 

-Review the wire confirmations from the Collateral Agent to ensure the funds
were used for their intended purposes.

 

From each of the Collateral Agent and the Collateral Custodian, as applicable,
obtain a list of the documents they received prior to wire disbursement. Note
specifically if the executed assignment and assumption agreement was received
prior to the wire disbursement. Review the executed assignment and assumption
agreement noting if the execution date was prior to, or the same date as, the
disbursement date.

 

3.Collateral Custodian Reconciliation

 

a.Request the Servicer to facilitate a request to the Collateral Custodian to
prepare a custodian report that contains the following information (for the
avoidance of doubt, the Collateral Custodian’s reporting obligations in this
regard shall be limited to providing the below information):

 

-Advances outstanding

 

-Lien position (seniority)

 

-Participation percentage (if applicable)

 

-Borrower/issuer name

 

-Interest rate (if applicable)

 

 B-3 

 

 

b.Using the data tape referenced above (which is tied to the detailed data in
the Monthly Report), compare the information contained in the data tape to the
information on the custodian report, documenting any exceptions and obtaining
explanations from management for any exceptions.

 

c.Review the Agreement to identify the documents the Collateral Custodian is
required to hold (defined as the Collateral Obligation File). Request the
“On-Hands and Exception reports” from the Collateral Custodian. Review the
reports and note if there are any exceptions. Compare the documents listed on
the “On-Hands and Exception report” to the types of documents listed per the
Agreement and identify if the “On-Hands and Exception report” does not list the
necessary documents.

 

i.Discuss with the Collateral Custodian how often the “On-Hands and Exception
reports” are provided to the Facility Agent and the Servicer and who at DB is
receiving the reports?

 

4.Monthly Report

 

a.Request a summary of the process and procedures for preparing each Monthly
Report as prepared by the Servicer and delivered to the Facility Agent, the
Collateral Agent and the Lenders. Record information given on (i) source of
information and (ii) calculation sources. Confirm that the calculations are
correct and cut-off and reporting dates of the information recorded in the
Monthly Reports are in accordance with the Agreement.

 

b.Tie out of the most recent previous 2 months’ Monthly Reports’ inputs to
appropriate source documentation at each of the Collateral Agent and the
Collateral Custodian, as applicable, and the underlying Servicer’s system of
record. These procedures should include arithmetical testing/accuracy,
recalculation of ratios, and comparison to the Agreement for all sections of the
Monthly Reports.

 

c.Record the reconciliations made between the Monthly Reports as of [insert
previous three months] and the Servicer’s source systems summarizing any
differences noted. Request the Servicer to comment on the differences and record
the findings.

 

5.Treatment of Borrower as a Special Purpose Entity

 

a.Confirm the existence of a Certificate of Formation from the State of Delaware
in the name of the Borrower as well as the current Limited Liability Company
Agreement of the Borrower.

 

b.Inquire to the Servicer of any amendments to the Limited Liability Company
Agreement in effect as of the Effective Date and attach to the final report.

 

c.Confirm the Borrower maintains a stand-alone bank account in its name.

 

d.Obtain and read board resolutions since the Effective Date to confirm the
board resolutions support the treatment of the Borrower as an SPE.

 

e.Obtain the current contact information, including name, address, phone number,
and facsimile number, for each Independent Manager of the Borrower and attach to
the final report.

 

 B-4 

 

  

f.Examine bank statements for all payments made to each Independent Manager of
the Borrower since the Effective Date, obtain invoices for payments, and
document the dates for which the services were provided.

 

g.Obtain and confirm the existence of a current Certificate of Good Standing for
the Borrower.

 

6.Maintenance of Legal Names and UCC

 

a.Confirm with outside counsel (and to the extent necessary, with the
Washington, D.C. Recorder of Deeds, the Delaware Secretary of State or the
Maryland Secretary of State, as applicable) that the legal names of the Borrower
and the Equityholder have not changed. Obtain and document the existence of
valid UCCs as of the date of the consulting procedures that protect the
Collateral Agent’s first priority perfected security interest in the Collateral
(subject to any Permitted Liens). Document the UCC’s filing dates.

 



7.Defaulted Collateral Obligations

 



a.Obtain a list of Defaulted Collateral Obligations since the Effective Date,
and select the 5 largest Collateral Obligations (or all if less than 5) that are
classified as such (“Defaulted Obligation”). Inquire of the Servicer and
document the status of such obligations and steps the Servicer is taking to
maximize recoveries and work out the account. The list from the Servicer shall
indicate whether each such obligation is a bi-lateral (between the Borrower and
the Obligor) or syndicated transaction, the involvement of the Borrower (sole
lender, assignee, participant, agent, etc.) and what position, if any, the
Borrower has taken in the relevant steering or creditors’ committees if
applicable. For each of the selected Defaulted Obligations, obtain from the
Servicer the Appraised Value and market value (as determined by the Servicer in
accordance with the Servicing Standard, “Market Value”). [If such carrying value
is Market Value, obtain documentation regarding dealer quotes provided for such
market values and reconcile the carrying value for each Defaulted Obligation to
the methodology as prescribed in the definition of “Collateral Obligation
Amount” in the Agreement.]

 

b.Obtain from the Servicer a list of Collateral Obligations that experienced a
Material Modification during ownership by the Borrower over the past 12 months.
For the 5 largest (or all if less than 5) Collateral Obligations, obtain and
document the explanation from the Servicer for the Material Modifications and
note any non-compliance of periodic payments in accordance with the terms of the
Material Modifications since the Material Modifications occurred.

 

c.Obtain from the Servicer a list of Collateral Obligations that experienced a
Revaluation Event during ownership by the Borrower since the transaction closed.
For the five largest Revaluation Events that have occurred (or all if less than
5), obtain and document the explanation from the Servicer for the Revaluation
Event and note what actions have been taken by the bank. Confirm the leverage
multiple on which the obligation was initially approved into the facility by
submitting the Asset Approval Request and recalculate the current leverage
multiple for each position.

 

 B-5 

 

 

EXHIBIT C-1

 

FORM OF ADVANCE REQUEST

 

Deutsche Bank AG, New York Branch
as Facility Agent
60 Wall Street



New York, NY 10005
Attention: Asset Finance Department
Fax : (212) 797-8160

 

Wells Fargo Bank, National Association



as Collateral Agent 

Corporate Trust Services Division



9062 Old Annapolis Rd. 

Columbia, MD 21045



Fax:  410-715-3748
Email:  golubcapital@wellsfargo.com

 

_______, 201_

 



  RE: Advance Request: [$___][€___][£___][CAD___][AUD___]



 



Gentlemen and Ladies:

 

This Advance Request is delivered to you pursuant to Section 2.2 of the Loan
Financing and Servicing Agreement, dated as of December 31, 2018, (together with
all amendments or any other modifications, if any, from time to time made
thereto, the “Loan Financing Agreement”), among GCIC Funding II LLC, as Borrower
(the “Borrower”), Golub Capital Investment Corporation, as Servicer and as
Equityholder, Wells Fargo Bank, National Association, as Collateral Agent and as
Collateral Custodian, the Agents and Lenders from time to time parties thereto,
each of the entities from time to time party thereto as Securitization
Subsidiaries and Deutsche Bank AG, New York Branch, as Facility Agent. Unless
otherwise defined herein or the context otherwise requires, capitalized terms
used herein have the meanings provided in the Loan Financing Agreement.

 

The Borrower hereby requests that:

 

1.An Advance be made in the aggregate amount of
[$___][€___][£___][CAD___][AUD___], and by each Lender in the following amounts:

 

Lender Advances Deutsche Bank AG, New York Branch

$_______

 

Euro______

 

GBP______

 

CAD______

 

AUD______



 

    Total

$_______

 

Euro______

 

GBP______

 

CAD______

 

AUD______

  

 



 C-1-1 

 

  

2.The Advance be made to the Borrower on [_______], 20[__] (the “Advance Date”)
on [_______] days’ notice.

 

4.The proceeds of the Advance be wired to the Collateral Agent for distribution
to (or on behalf of) the Borrower on the Advance Date pursuant to the following
wiring instructions:

 

Bank: [_________]
ABA #: [_________]
Account Name: [_________]
Account Number: [_________]
Reference: [_________]



 

After giving effect to the Advance and the Collateral Obligation(s) to be
purchased by the Borrower with the proceeds of the Advance, as calculated as of
the Advance Date, the aggregate principal amount of all Advances outstanding
shall not exceed the lesser of (a) the Facility Amount, and (b) the Borrowing
Base.

 

By its acceptance of the Advance, the Borrower represents that the conditions
described in Section 6.2 of the Loan Financing Agreement have been satisfied
with respect to such Advance.

 



The Borrower agrees if prior to the Advance Date any matter certified to herein
by it will not be true and correct in all material respects at such time as if
then made, it will promptly so notify the Facility Agent. Except to the extent,
if any, that prior to the time of the Advance requested hereby, the Facility
Agent shall receive written notice to the contrary from the Borrower, each
matter certified to herein shall be deemed once again to be certified as true
and correct in all material respects at the date of such Advance as if then
made.

 

The Borrower has caused this Advance Request to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
authorized officer on the date first set forth above.

 

[Signature Page Follows]

 

 C-1-2 

 

 

  GCIC FUNDING II LLC         By:     Name:   Title:

 

 C-1-3 

 

 

EXHIBIT C-2

 

FORM OF REINVESTMENT REQUEST

 

Deutsche Bank AG, New York Branch
as Facility Agent
60 Wall Street



New York, NY 10005
Attention: Asset Finance Department
Fax: (212) 797-8160

 

Wells Fargo Bank, National Association

 as Collateral Agent

 Corporate Trust Services Division

 9062 Old Annapolis Rd.

 Columbia, MD 21045

 Fax:  410-715-3748
Email:  golubcapital@wellsfargo.com

 

_______, 201_

 



  RE: Reinvestment Request: [$_________] [Euro______] [GBP______] [CAD______]
[AUD______]







 

Gentlemen and Ladies:

 

This Reinvestment Request is delivered to you pursuant to Section 8.3(b) of the
Loan Financing and Servicing Agreement, dated as of December 31, 2018, (together
with all amendments or any other modifications, if any, from time to time made
thereto, the “Loan Financing Agreement”), among GCIC Funding II LLC, as Borrower
(the “Borrower”), Golub Capital Investment Corporation, as Servicer and as
Equityholder, Wells Fargo Bank, National Association, as Collateral Agent and as
Collateral Custodian, the Agents and Lenders from time to time parties thereto,
each of the entities from time to time party thereto as Securitization
Subsidiaries and Deutsche Bank AG, New York Branch, as Facility Agent. Unless
otherwise defined herein or the context otherwise requires, capitalized terms
used herein have the meanings provided in the Loan Financing Agreement.

 

The Borrower (or the Servicer on the Borrower’s behalf) hereby requests that the
Collateral Agent provide to the Facility Agent, by facsimile or by email (to be
received no later than 3:30 p.m. New York City time on the date hereof), a
statement reflecting the total amount on deposit on the date hereof in the
Collection Account.

 

 C-2-1 

 

 

The Borrower hereby requests that:

 

1.The Facility Agent withdraw from the Collections held in the [Principal
Collection Account][Interest Collection Account] an amount equal to [$_____]
[Euro______] [GBP______] [CAD______] [AUD______] (the “Reinvestment Amount”).

 

2.The Reinvestment Amount be delivered to the Borrower on [__________] (the
“Reinvestment Date”).

 

3.The Reinvestment Amount be wired by the Collateral Agent to (or on behalf of )
the Borrower on the Reinvestment Date pursuant to the following wiring
instructions:

 

Bank: [__]
ABA #: [__]
Account Name: [__]
Account Number: [__]
Ref: [__]

 

The Borrower hereby requests that the Facility Agent deliver to the Borrower an
Approval Notice in the form of Schedule 2 attached hereto in connection with
this Reinvestment Request.

 

Attached hereto as Schedule 1 is a Schedule of Collateral Obligations setting
forth information required in the Loan Financing Agreement with respect to the
Collateral Obligations to be acquired by the Borrower on the Reinvestment Date.

 

As of the date hereof, with respect to the Collateral Obligations to be acquired
by the Borrower in connection herewith:

 

1.the name[s] of the Obligor[s] with respect to such Collateral Obligation[s]
[is][are] [name[s] of primary obligor[s]];

 



2.such Collateral Obligation is a[n] [Enterprise Value Loan][DIP Loan][Asset
Based Loan][Variable Funding Asset][Participation Interest][Deferrable
Collateral Obligation][Fixed Rate Collateral Obligation][Multiple of Recurring
Revenue Loan];

 

3.as of [________], the Original Leverage Multiple of such Collateral Obligation
is [______] and the attaching Leverage Multiple of such Collateral Obligation is
[______];

 

4.[as of [________], the Original Effective LTV of such Asset Based Loan is
[______], the attaching Original Effective LTV of such Asset Based Loan is
[______];]

 

5.[such Asset Based Loan is secured by [working capital][fixed
assets][intellectual property];]

 

 C-2-2 

 

 

6.[(A) the required appraisal with respect to such Asset Based Loan is made by
[name of the Approved Valuation Firm], (B) the appraisal metric is attached
hereto as Annex 1, (C) the Appraised Value of such Asset Based Loan is
[$][€][£][CAD][AUD][______] and (D) the required frequency of appraisals is
every [6 months][12 months]1;]

 

7.the jurisdiction in which such Obligor is Domiciled is [____] and, if
applicable, the stated or territory in which such Obligator is domiciled is
[____];

 

8.whether such Collateral Obligation has (x) a rating by Standard & Poor’s of
“SD” or (y) a Moody’s probability of default rating (as published by Moody’s) of
“LD” or, in each case, had such ratings before they were withdrawn by Standard &
Poor’s or Moody’s, as applicable;

 



9.[whether such First Lien Broadly Syndicated Loan has a rating that is lower
than “B3” by Moody’s, “B-” by S&P or “B-” by Fitch;]

 

10.[the following non-cash charges are to be included in EBITDA in addition to
what is included in the Underlying Instruments of such Collateral Obligation:
[___________];]

 

11.as of [________], EBITDA for the prior twelve calendar months of the related
Obligor is [________];

 

12.[the interest rate floor for such Collateral Obligation is [_______];]

 

13.the purchase price of such Collateral Obligation is [_________];

 

14.the amount of deferred or capitalized interest included in the Principal
Balance as of the Cut-Off Date is [___];

 

15.such Collateral Obligation is a [First Lien Loan][FILO Loan][Second Lien
Loan];

 



16.the Moody’s Industry Classification of such Collateral Obligation is [___]
and the S&P Classification of such Collateral Obligation is [___];

 

17.the Revenue of such Collateral Obligation, if applicable, is [___];

 

18.the stated maturity of such Collateral Obligation is [___];

 

19.the interest rate of such Collateral Obligation is [___];

 

20.the Eligible Currency in which such Collateral Obligation is denominated is
[Dollars][CAD][Euros][GBP][AUD];

 



21.[the location of the Related Security of such Collateral Obligation with
respect to the physical property securing such Collateral Obligation is [___];]2

 



 



1 Must be six months unless secured by equipment, intellectual property or real
property.



 

2 Applicable to Asset Based Loans only.

 

 C-2-3 

 

 

22.the Principal Balance of such Collateral Obligation is [___];

 

23.the Lien(s), if any, permitted under the Underlying Instruments of such
Collateral Obligation include [____];

 

24.the Loan Party that will own such Collateral Obligation is [___].

 

After giving effect to the Reinvestment and the Collateral Obligation(s) to be
purchased by the Borrower with the Reinvestment Amount, as calculated as of the
Reinvestment Date, the aggregate principal amount of all Advances shall not
exceed the lesser of (a) the Facility Amount, and (b) the Borrowing Base.

 

By making the Reinvestment, the Borrower represents that the conditions
described in Section 6.2 of the Loan Financing Agreement have been satisfied
with respect to such Reinvestment.

 

The Servicer represents that the conditions described in Section 6.2 and Section
8.3 of the Loan Financing Agreement have been satisfied with respect to such
Reinvestment.

 

The Borrower agrees that if, prior to the Reinvestment Date, any matter
certified to herein by it will not be true and correct in all material respects
at such time as if then made, it will promptly so notify the Facility Agent.
Except to the extent, if any, that prior to the time of the Reinvestment
requested hereby the Facility Agent shall receive written notice to the contrary
from the Borrower, each matter certified to herein shall be deemed once again to
be certified as true and correct in all material respects at the date of such
Reinvestment as if then made.

 

  GCIC FUNDING II LLC         By:     Name:   Title:

  

 C-2-4 

 

 

SCHEDULE 1

 Reinvestment Request

 

Schedule of Collateral Obligations

 

 C-2-5 

 

 

SCHEDULE 2

 Reinvestment Request

 

Approval Notice

 

DEUTSCHE BANK APPROVAL

 

  Approval Good Until           Approval Conditioned Upon           Discount
Factor  

 

OTHER (describe any criteria for the Eligible Collateral Obligations that are
being waived by the Facility Agent)



     

Reviewed and Acknowledged by:    

 

Name:

 

Telephone No.:

 

 C-2-6 

 

 

EXHIBIT C-3

 

FORM OF ASSET APPROVAL REQUEST

 

Deutsche Bank AG, New York Branch
as Facility Agent
60 Wall Street

 New York, NY 10005
Attention: Asset Finance Department
Fax: (212) 797-8160

 

Wells Fargo Bank, National Association

as Collateral Agent

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, MD 21045

Fax:  410-715-3748

Email:  golubcapital@wellsfargo.com

 

_______, 201_

 

RE: Asset Approval Request

 

Gentlemen and Ladies:

 

This Asset Approval Request is delivered to you pursuant to Section 2.2(a) of
the Loan Financing and Servicing Agreement, dated as of December 31, 2018
(together with all amendments or any other modifications, if any, from time to
time made thereto, the “Loan Financing Agreement”), among GCIC Funding II LLC,
as Borrower (the “Borrower”), Golub Capital Investment Corporation, as Servicer
and as Equityholder, Wells Fargo Bank, National Association, as Collateral Agent
and as Collateral Custodian, the Agents and Lenders from time to time parties
thereto, each of the entities from time to time party thereto as Securitization
Subsidiaries and Deutsche Bank AG, New York Branch, as Facility Agent. Unless
otherwise defined herein or the context otherwise requires, capitalized terms
used herein have the meanings provided in the Loan Financing Agreement.

 

The Borrower hereby requests that the Facility Agent deliver to the Borrower an
Approval Notice in the form of Schedule 2 attached hereto in connection with
this Asset Approval Request.

 

Attached hereto as Schedule 1 is a Schedule of Collateral Obligations setting
forth information required in the Loan Financing Agreement with respect to the
Collateral Obligations to be acquired by the Borrower on the Advance Date.

 

 C-3-1 

 

   

Attached hereto as Schedule 3 is the Obligor Information, setting forth
information required in the Loan Financing Agreement with respect to the
Collateral Obligations to be acquired by the Borrower and the Advance Date and
the related Obligors.

 

The proposed date of the acquisition of the Collateral Obligations to be
acquired by the Borrower is [_____________].

 

As of the date hereof, with respect to the Collateral Obligations to be acquired
by the Borrower in connection herewith:

1.the name of the Obligor with respect to such Collateral Obligation is [name of
primary obligors];

 

2.such Collateral Obligation is a[n] [Enterprise Value Loan][DIP Loan][Asset
Based Loan][Variable Funding Asset][Participation Interest][Deferrable
Collateral Obligation][Fixed Rate Collateral Obligation][Multiple of Recurring
Revenue Loan];

 

3.as of [________], the Original Leverage Multiple of such Collateral Obligation
is [______] and the attaching Leverage Multiple of such Collateral Obligation is
[______];

 

4.[as of [________], the Original Effective LTV of such Asset Based Loan is
[______], the attaching Original Effective LTV of such Asset Based Loan is
[______];]

 

5.[such Asset Based Loan is secured by [working capital][fixed
assets][intellectual property];]

 

6.[(A) the required appraisal with respect to such Asset Based Loan is made by
[name of the Approved Valuation Firm], (B) the appraisal metric is attached
hereto as Annex 1, (C) the Appraised Value of such Asset Based Loan is
[$][€][£][CAD][AUD][______] and (D) the required frequency of appraisals is
every [6 months][12 months]3;]

 

7.the jurisdiction in which such Obligor is Domiciled is [____] and, if
applicable, the stated or territory in which such Obligator is domiciled is
[____];

 



8.whether such Collateral Obligation has (x) a rating by Standard & Poor’s of
“SD” or (y) a Moody’s probability of default rating (as published by Moody’s) of
“LD” or, in each case, had such ratings before they were withdrawn by Standard &
Poor’s or Moody’s, as applicable;

 

9.[whether such First Lien Broadly Syndicated Loan has a rating that is lower
than “B3” by Moody’s, “B-” by S&P or “B-” by Fitch;]

 



 



3 Must be six months unless secured by equipment, intellectual property or real
property.

 

 C-3-2 

 

 

10.[the following non-cash charges are to be included in EBITDA in addition to
what is included in the Underlying Instruments of such Collateral Obligation:
[___________];]

 

11.as of [________], EBITDA for the prior twelve calendar months of the related
Obligor is [________];

 

12.[the interest rate floor for such Collateral Obligation is [_______];]

 

13.the purchase price of such Collateral Obligation is [_________];

 

14.the amount of deferred or capitalized interest included in the Principal
Balance as of the Cut-Off Date is [___];

 

15.such Collateral Obligation is a [First Lien Loan][FILO Loan][Second Lien
Loan];

 

16.the Moody’s Industry Classification of such Collateral Obligation is [___]
and the S&P Classification of such Collateral Obligation is [___];

 

17.the Revenue of such Collateral Obligation, if applicable, is [___];

 

18.the stated maturity of such Collateral Obligation is [___];

 

19.the interest rate of such Collateral Obligation is [___];

 

20.the Eligible Currency in which such Collateral Obligation is denominated is
[Dollars][CAD][Euros][GBP][AUD];

 

21.[the location of the Related Security of such Collateral Obligation with
respect to the physical property securing such Collateral Obligation is [___];]4

 

22.the Principal Balance of such Collateral Obligation is [___];

 

23.the Lien(s), if any, permitted under the Underlying Instruments of such
Collateral Obligation include [____];

 

24.the Loan Party that will own such Collateral Obligation is [___].

 

  GCIC FUNDING II LLC         By:     Name:   Title:




 



4 Applicable to Asset Based Loans only.

 

 C-3-3 

 

 

SCHEDULE 1

 Asset Approval Request

 

Schedule of Collateral Obligations

 

 C-3-4 

 

 

SCHEDULE 2

 Asset Approval Request

 

 Approval Notice

 

DEUTSCHE BANK APPROVAL

 

  Approval Good Until           Approval Conditioned Upon           Discount
Factor  

 

OTHER (describe any criteria for the Eligible Collateral Obligations that are
being waived by the Facility Agent)



   

 

Reviewed and Acknowledged by:    

 

 Name:

 

Telephone No.:

 

 C-3-5 

 

 

SCHEDULE 3
Asset Approval Request

 

Obligor Information

 

 C-3-6 

 

[Annex 1

 

Appraisal Metric]

 

 C-3-7 

 

 

EXHIBIT C-4

 

FORM OF PREPAYMENT NOTICE

 

Deutsche Bank AG, New York Branch
as Facility Agent

60 Wall Street

New York, NY 10005

Attention: Asset Finance Department
Fax : (212) 797-8160

 

Wells Fargo Bank, National Association

as Collateral Agent

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, MD 21045

Fax:  410-715-3748

Email:  golubcapital@wellsfargo.com

 

Each Agent pursuant to the Loan Financing Agreement

 

_______, 201_

  

  RE: Prepayment Notice: [$___][€___][£___][CAD____][AUD____]

 

Gentlemen and Ladies:

 

This Prepayment Notice is delivered to you pursuant to Section 2.4 of the Loan
Financing and Servicing Agreement, dated as of December 31, 2018, (together with
all amendments or any other modifications, if any, from time to time made
thereto, the “Loan Financing Agreement”), among GCIC Funding II LLC, as Borrower
(the “Borrower”), Golub Capital Investment Corporation, as Servicer and as
Equityholder, Wells Fargo Bank, National Association, as Collateral Agent and as
Collateral Custodian, the Agents and Lenders from time to time parties thereto,
each of the entities from time to time party thereto as Securitization
Subsidiaries and Deutsche Bank AG, New York Branch, as Facility Agent. Unless
otherwise defined herein or the context otherwise requires, capitalized terms
used herein have the meanings provided in the Loan Financing Agreement.

 

The Borrower hereby notifies the addressee hereto that:

 

1.A prepayment shall be made by the Borrower in an aggregate amount equal to
[$___][€____][£___][CAD___][AUD___] of Advances, which shall be allocated as
follows:

 

 C-4-1 

 



 

Lender



Current Commitment Current Advances Outstanding Advances to be Prepaid Advances
After Prepayment Deutsche Bank AG New York Branch

$_______

 

Euro______

 

GBP______

 

CAD______

 

AUD______

 

$_______

 

Euro______

 

GBP______

 

CAD______

 

AUD______

 

$_______

 

Euro______

 

GBP______

 

CAD______

 

AUD______

 

$_______

 

Euro______

 

GBP______

 

CAD______

 

AUD______

 

          Total

$_______

 

Euro______

 

GBP______

 

CAD______

 

AUD______



 

$_______

 

Euro______

 

GBP______

 

CAD______

 

AUD______

 

$_______

 

Euro______

 

GBP______

 

CAD______

 

AUD______

 

$_______

 

Euro______

 

GBP______

 

CAD______

 

AUD______

 

 

2.The prepayment shall be made by the Borrower on [_______], 20[__] (the
“Prepayment Date”); and

 

3.The amount of such prepayment shall be wired to the Collateral Agent for
distribution to (or on behalf of) the Lenders on the Prepayment Date.

 

The Borrower represents that the conditions described in Section 2.4 of the Loan
Financing Agreement have been satisfied with respect to such prepayment.

 

The Borrower has caused this Prepayment Notice to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
authorized officer on the date first set forth above.

 

It is understood and acknowledged that the undersigned is executing this
Prepayment Notice not in an individual capacity but solely as a Responsible
Officer of the Borrower and is without any personal liability as to the matters
contained in this Prepayment Notice.

 

 C-4-2 

 

 

[Signature Page Follows]

 

  GCIC FUNDING II LLC         By:     Name:   Title:

 

 C-4-3 

 

  

EXHIBIT C-5

 

FORM OF FX REALLOCATION NOTICE

 

Deutsche Bank AG, New York Branch
as Facility Agent
60 Wall Street

New York, NY 10005

Attention: Asset Finance Department

Email: amit.patel@db.com, james.kwak@db.com

 

Each Agent at the address set forth in Annex A to the Loan Financing Agreement

 

With a copy to:

 

Wells Fargo Bank, National Association

as Collateral Agent

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, MD 21045

Fax:  410-715-3748
Email:  golubcapital@wellsfargo.com

 

_______, 201_

 

RE: FX Reallocation

 

Gentlemen and Ladies:

 

This FX Reallocation Notice is delivered to you pursuant to Section 2.2(d) of
the Loan Financing and Servicing Agreement, dated as of December 31, 2018
(together with all amendments or any other modifications, if any, from time to
time made thereto, the “Loan Financing Agreement”), among GCIC Funding II LLC, a
Delaware limited liability company, as Borrower (the “Borrower”), Golub Capital
Investment Corporation, as Servicer and as Equityholder, Wells Fargo Bank,
National Association, as Collateral Agent and as Collateral Custodian, the
Agents and Lenders from time to time parties thereto, each of the entities from
time to time party thereto as Securitization Subsidiaries and Deutsche Bank AG,
New York Branch, as Facility Agent. Unless otherwise defined herein or the
context otherwise requires, capitalized terms used herein have the meanings
provided in the Loan Financing Agreement.

 

The Facility Agent hereby directs each Lender pursuant to Section 2.2(d) of the
Loan Financing Agreement to purchase and sell Advances in the following amounts:

 

 C-5-1 

 

 



Lender Commitment Current Advances Outstanding Pro Rata Percentage Actual Pro
Rata Percentage (prior to purchase/sale) Advances Outstanding to Purchase
Advances Outstanding to Sell Deutsche Bank AG New York Branch $250,000,000

$_______

 

Euro______

 

GBP______

 

CAD______

 

AUD______

 

_____% _____%

$_______

 

Euro______

 

GBP______

 

CAD______

 

AUD______

 

$_______

 

Euro______

 

GBP______

 

CAD______

 

AUD______

 

Total $250,000,000

$_______

 

Euro______

 

GBP______

 

CAD______

 

AUD______

 

100% 100%

$_______

 

Euro______

 

GBP______

 

CAD______

 

AUD______

 

$_______

 

Euro______

 

GBP______

 

CAD______

 

AUD______

 

 



Such reallocation shall occur on the second Business Day following delivery of
this FX Reallocation Notice (or, if this FX Reallocation Notice is delivered
after 4:00 p.m., New York City time, on the second Business Day following
delivery of this FX Reallocation Notice).

 

  DEUTSCHE BANK AG, NEW YORK BRANCH,   as Facility Agent         By:     Name:  
Title:

 

 C-5-2 

 

 

EXHIBIT D

 

FORM OF MONTHLY REPORT

 

On each Reporting Date, the Servicer shall prepare (based on information
provided to it by the Facility Agent, the Collateral Agent and the Lenders) and
make available to the Facility Agent, the Borrower and the Collateral Agent a
written report, certified by the Borrower and the Servicer (and, with respect to
clause (e) below, certified by the Equityholder), in each case as of the
immediately preceding Determination Date, which shall include the following (to
the extent applicable):

 

(a)         Portfolio Information

 

(i)           the aggregate Principal Balance of all Collateral Obligations and
the aggregate amount of Permitted Investments owned by the Borrower;

 

(ii)          the aggregate Collateral Obligation Amount;

 

(iii)         the Aggregate Eligible Collateral Obligation Amount;

 

(iv)         the Borrowing Base;

 

(v)          the Maximum Availability;



 

(vi)          for each of the tests specified in the definition of Collateral
Quality Test, (A) the calculation, (B) the result and (C) a determination as to
whether such result satisfies the related test;

 

(vii)        the Effective Equity;

 

(viii)       for the Excess Concentration Amount (A) the calculation and (B) the
calculation of each portion of such measure (including the Excess Concentration
Measure);

 

(ix)          the Aggregate Notional Amount;

 

(x)           the Aggregate Unfunded Amount;

 

(xi)          the Weighted Average Advance Rate;

 

(xii)         the calculation of the Minimum Equity Test;

 

(xiii)       the aggregate Commitments minus Advances outstanding;

 

(xiv)       the Maximum Portfolio Advance Rate;

 

 D-1 

 

 

(xv)          with respect to Collateral Obligations that have paid in full (and
not sold, repurchased or substituted), the ratio (calculated as a percentage) of
the aggregate Collateral Obligation Amounts of such Collateral Obligations to
the highest aggregate Principal Balance of all Collateral Obligations at any
time during the prior twelve calendar months;

 

(xvi)       whether a Conditional Ramp-Up Period has occurred and is continuing;

 

(xvii)       whether a Specified Borrowing Base Breach or an Excepted Borrowing
Base Breach has occurred and is continuing, and, if applicable, the time period
for which such breach has been occurring;

 

(xviii)      the outstanding Advances expressed in the Eligible Currencies of
such Advances and the Advances Outstanding expressed in Dollars;

 

(xix)        the Foreign Currency Sublimit and whether the Foreign Currency
Advance Amount exceeds such Foreign Currency Sublimit;



 

(xx)         the ratio (calculated as a percentage) of all sales of Collateral
Obligations to the highest aggregate Principal Balance of all Collateral
Obligations at any time during the prior twelve calendar months;

 

(xxi)        the ratio (calculated as a percentage) of all sales of Collateral
Obligations to Existing Golub BDC CLOs to the highest aggregate Principal
Balance of all Collateral Obligations at any time during the prior twelve
calendar months and the percentage of such sales for which the Borrower retained
at least 33% of the Principal Balance of such Collateral Obligation(s);

 

(xxii)       the ratio (calculated as a percentage) of all sales of Collateral
Obligations to the Equityholder or Affiliates thereof to the highest aggregate
Principal Balance of all Collateral Obligations at any time during the prior
twelve calendar months; and

 

(xxiii)       the ratio (calculated as a percentage) of all sales of Collateral
Obligations to third parties to the highest aggregate Principal Balance of all
Collateral Obligations at any time during the prior twelve calendar months.

 

(b)         A list of Collateral Obligations, including, with respect to each
Collateral Obligation, the following detailed information:

 



(i)            the Obligor thereon, its full, legal name and its jurisdiction of
organization;



 

(ii)           the CUSIP or security identifier thereof, if any;

 

(iii)          the Principal Balance thereof;

 

(iv)         the Collateral Obligation Amount thereof, the Advance Rate, the
Discount Factor and the Leverage Multiple with respect thereto;

 

 D-2 

 

 

(v)          the related interest rate or spread (including details on any
currently deferring interest, any interest rate floor and the index referenced
by such Collateral Obligation);



 

(vi)         the stated maturity thereof;

 

(vii)        the date that the last financial statements for such Obligor were
delivered, the date the next financial statements for such Obligor are expected
and how often financial statements are delivered for such Obligor;

 

(viii)       an indication as to whether each such Collateral Obligation is
(A) an Eligible Collateral Obligation, (B) a First Lien Loan, (C) a FILO Loan,
(D) a Second Lien Loan, (E) a Variable Funding Asset, (F) a DIP Loan, (G)  a
Participation Interest or (H) a Deferrable Collateral Obligation;

 

(ix)          the revenue and the EBITDA of the related Obligor as of the date
that the last financial statements for such Obligor were delivered;

 

(x)           the date of the last Material Modification, if any, and a brief
description thereof;



 

(xi)          if such loan is an Asset Based Loan, the Effective LTV based on
the Appraised Value as of the date of the last required appraisal, the Original
Effective LTV and the attaching Original Effective LTV;



 

(xii)         whether a Revaluation Event has occurred with respect to such
Collateral Obligation during the relevant Collection Period or is otherwise
outstanding;



 

(xiii)        if such Collateral Obligation is a Fixed Rate Collateral
Obligation, whether it is required to be hedged under Section 10.6 of the Loan
Financing and Servicing Agreement;

 

(xiv)       the Moody’s rating and/or S&P rating, if any, as of the Cut-Off
Date;

 

(xv)         if such Collateral Obligation is a broadly syndicated loan, the
initial market value and current market value thereof;

 

(xvi)       the Moody’s Industry Classification and S&P Industry Classification;

 

(xvii)       the Eligible Currency;

 

(xviii)     the Domicile of the Obligor of such Collateral Obligation;

 

(xix)         whether such Collateral Obligation is a Multiple of Recurring
Revenue Loan;

 

 D-3 

 

 

(xx)         if such Collateral Obligation is an Asset Based Loan, (A) the name
of the Approved Valuation Firm, (B) the date on which the most recent Appraised
Value was determined by such Approved Valuation Firm, (C) the Appraised Value of
such Asset Based Loan is [$][€][£][CAD][AUD][______] and (D) the required
frequency of appraisals is every [6 months][12 months]5.

 

(c)         Other Borrower Collateral Information

 



(i)           whether the Revolving Period has ended;

 

(ii)           unless otherwise reported pursuant to Section 11.3(a)(iii) of the
Loan Financing and Servicing Agreement, a schedule showing the balance in the
Collection Account on the immediately prior Determination Date (showing also the
balance in each of the Principal Collection Account and the Interest Collection
Account), each credit or debit since such date specifying the nature, source,
amount and identifying as Principal Collection or Interest Collection, and the
ending balance in the Collection Account (showing also the balance in each of
the Principal Collection Account and the Interest Collection Account);

 

(iii)          unless otherwise reported pursuant to Section 11.3(a)(iii) of the
Loan Financing and Servicing Agreement, an itemized list and brief description
of any Collections received during the related Collection Period from or on
behalf of the related Obligor and not credited to the Collections Account by the
close of business on the second Business Day following such receipt;

 

(iv)         an itemized list of all Excluded Amounts withdrawn from the
Collections Account during the related Collection Period;

 

(v)          the identity of each Defaulted Collateral Obligation, and date such
Collateral Obligation became a Defaulted Collateral Obligation;

 

(vi)         an itemized list of each Collateral Obligation that would have
become a Defaulted Collateral Obligation (and the related date of such event)
but for the cure period in clause (a) of the definition of “Defaulted Collateral
Obligation”, including a brief description detailing the nature and cause of the
missed payment (to the extent available);

 

(vii)        a list of all Collateral Obligations that were acquired, disposed
of, substituted for or otherwise refinanced in such Collection Period and
indicating, for each such Collateral Obligation, whether such Collateral
Obligation is an Eligible Collateral Obligation, the price paid by the Borrower
for such Collateral Obligation and, with respect to any Collateral Obligation
disposed of, the price received by the Borrower for such Collateral Obligation;

 



 



5 Must be six months unless secured by equipment, intellectual property or real
property.

 

 D-4 

 

 

(viii)        a list of all Collateral Obligations that ceased to be Eligible
Collateral Obligations during such Collection Period; and

 

(ix)          such other information maintained by the Servicer as the
Collateral Custodian may reasonably request with respect to the Collateral
Obligation and reasonably needs to complete the Monthly Report.

 

(d)        [Distribution Information

 

(i)           the Amount Available constituting each of the Interest Collections
and Principal Collections;

 

(ii)          the aggregate Advances outstanding; and

 

(iii)          an itemization of the amounts to be disbursed or paid pursuant to
each clause of Section 8.3(a) and (b) of the Loan Financing and Servicing
Agreement.]6

 

(e)         Risk Retention Certification

 

A representation from the Equityholder that all conditions set forth in clause
(a) of the Risk Retention Side Letter are true and have been true on each date
of the related Collection Period.

 

(f)          Collateral Obligation Files Exceptions

 

A schedule of all Exceptions related to Collateral Obligation Files in
possession of the Collateral Custodian and all other information required to be
provided pursuant to Section 18.4(b) of the Loan Financing and Servicing
Agreement.

 



 



6 To be inserted if the Monthly Report is delivered in connection with a
Distribution Date.

 

 D-5 

 

 

Each Monthly Report delivered in connection with a Distribution Date shall
constitute instructions to the Collateral Agent to withdraw funds from the
Collection Account and pay or transfer such amounts set forth in clause (d) of
such Monthly Report in the manner specified and in accordance with the
priorities established in Section 8.3(a) and (b) of the Loan Financing and
Servicing Agreement.

 

Reviewed and approved by:

 

  DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent         By:     Name:  
Title:         GOLUB CAPITAL INVESTMENT CORPORATION, as Servicer and as
Equityholder         By:     Name:   Title:

 

 D-6 

 

 

EXHIBIT E

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the financial institution identified in Item 2 of Schedule I
hereto, GCIC Funding II LLC, as the borrower (the “Borrower”) and Deutsche Bank
AG, New York Branch, as the facility agent (the “Facility Agent”).

 

WITNESSETH:

  

WHEREAS, this Joinder Agreement is being executed and delivered under Section
15.2 of the Loan Financing and Servicing Agreement, dated as of December 31,
2018 (as amended, modified, waived, supplemented or restated from time to time,
the “Loan Financing and Servicing Agreement”), by and among GCIC Funding II LLC,
as the borrower (the “Borrower”), Golub Capital Investment Corporation, as the
servicer (the “Servicer”) and as the equityholder, Deutsche Bank AG, New York
Branch, as the facility agent (the “Facility Agent”), each of the Agents and
Lenders from time to time party thereto, each of the entities from time to time
party thereto as Securitization Subsidiaries and Wells Fargo Bank, National
Association, as the collateral agent (in such capacity, the “Collateral Agent”)
and as the collateral custodian (in such capacity, the “Collateral Custodian”).
Capitalized terms used but not defined herein shall have the meanings provided
in the Loan Financing and Servicing Agreement; and

 

WHEREAS, the party set forth in Item 2 of Schedule I hereto (the “Proposed
Lender”) wishes to become a Lender party to the Loan Financing and Servicing
Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

(a)       Upon receipt by the Facility Agent of an executed counterpart of this
Joinder Agreement, to which is attached a fully completed Schedule I and
Schedule II, each of which has been executed by the Proposed Lender, the
Borrower and the Facility Agent, the Facility Agent will transmit to the
Proposed Lender and the Borrower a Joinder Effective Notice, substantially in
the form of Schedule III to this Joinder Agreement (a “Joinder Effective
Notice”). Such Joinder Effective Notice shall be executed by the Facility Agent
and shall set forth, inter alia, the date on which the joinder effected by this
Joinder Agreement shall become effective (the “Joinder Effective Date”). From
and after the Joinder Effective Date, the Proposed Lender shall be a Lender
party to the Loan Financing and Servicing Agreement for all purposes thereof.

 

(b)       Each of the parties to this Joinder Agreement agrees and acknowledges
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Joinder Agreement.

 

 E-1 

 

 

(c)       By executing and delivering this Joinder Agreement, the Proposed
Lender confirms to and agrees with the Facility Agent and the other Lender(s) as
follows: (i) none of the Facility Agent and the other Lender(s) makes any
representation or warranty or assumes any responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Financing and Servicing Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Financing and
Servicing Agreement or any other instrument or document furnished pursuant
thereto, or the Collateral or the financial condition of the Servicer or the
Borrower, or the performance or observance by the Servicer or the Borrower of
any of their respective obligations under the Loan Financing and Servicing
Agreement, any other Transaction Document or any other instrument or document
furnished pursuant thereto; (ii) the Proposed Lender confirms that it has
received a copy of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Joinder
Agreement; (iii) the Proposed Lender will, independently and without reliance
upon the Facility Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Financing and
Servicing Agreement; (iv) the Proposed Lender appoints and authorizes the
Facility Agent, the Collateral Custodian and the Collateral Agent, as
applicable, to take such action as agent on its behalf and to exercise such
powers under the Loan Financing and Servicing Agreement as are delegated to the
Facility Agent, the Collateral Custodian and Collateral Agent, as applicable, by
the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with the Loan Financing and Servicing Agreement; and
(v) the Proposed Lender agrees (for the benefit of the parties hereto and the
other Lender(s)) that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Financing and Servicing Agreement are
required to be performed by it as a Lender.

 

(d)       Schedule II hereto sets forth administrative information with respect
to the Proposed Lender.

 

(e)       This Joinder Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 

 E-2 

 

 

SCHEDULE I TO
JOINDER AGREEMENT

 

COMPLETION OF INFORMATION AND
SIGNATURES FOR JOINDER AGREEMENT

 

Re:Loan Financing and Servicing Agreement, dated as of December 31, 2018, by and
among GCIC Funding II LLC, as the borrower, Golub Capital Investment
Corporation, as the servicer and as the equityholder, Deutsche Bank AG, New York
Branch, as the Facility Agent, each of the Agents and Lenders from time to time
party thereto, each of the entities from time to time party thereto as
Securitization Subsidiaries and Wells Fargo Bank, National Association, as the
collateral agent and as the collateral custodian.

 

Item 1: Date of Joinder Agreement:         Item 2: Proposed Lender:         Item
3: Commitment:         Item 4: Signatures of Parties to Agreement:  

 

  ___________________________,   as Proposed Lender

 

  By:       Name:     Title:

 



  ___________________________,   as Proposed Lender Agent

 

  By:       Name:     Title:

 

 E-3 

 

 

  GCIC Funding II LLC,   as the Borrower       By:       Name:     Title:

 

(signatures continue on the next page)

 

 E-4 

 

 

  DEUTSCHE BANK AG, NEW YORK BRANCH,   as Facility Agent       By:       Name:  
  Title:       By:       Name:     Title:

 

 E-5 

 

 

SCHEDULE II TO
JOINDER AGREEMENT

 

ADDRESS FOR NOTICES
AND
WIRE INSTRUCTIONS

 

  Address for Notices:                                   Telephone:      
Facsimile:         email:                     With a copy to:                  
              Telephone:         Facsimile:         email:                  
Wire Instructions:         Name of Bank:         A/C No.:         ABA No.      
  Reference:      

 

 E-6 

 

 

SCHEDULE III TO
JOINDER AGREEMENT

 

FORM OF
JOINDER EFFECTIVE NOTICE

 

To:[Name and address of the Borrower, Collateral Agent and Proposed Lender]

 

The undersigned, as Facility Agent under the Loan Financing and Servicing
Agreement, dated as of December 31, 2018 (as amended, modified, waived,
supplemented or restated from time to time, the “Loan Financing and Servicing
Agreement”), by and among GCIC Funding II LLC, as the borrower (the “Borrower”),
Golub Capital Investment Corporation, as the servicer (the “Servicer”) and as
the equityholder, Deutsche Bank AG, New York Branch, as the facility agent (the
“Facility Agent”), each of the Agents and Lenders from time to time party
thereto, each of the entities from time to time party thereto as Securitization
Subsidiaries and Wells Fargo Bank, National Association, as the collateral agent
(in such capacity, the “Collateral Agent”) and as the collateral custodian (in
such capacity, the “Collateral Custodian”) acknowledges receipt of an executed
counterpart of a completed Joinder Agreement. [Note: attach copies of Schedules
I and II from such Joinder Agreement.] Terms defined in such Joinder Agreement
are used herein as therein defined.

 

Pursuant to such Joinder Agreement, you are advised that the Joinder Effective
Date for [Name of Proposed Lender] will be _____________ with a Commitment of
_____________ and, from the Joinder Effective Date, such Proposed Lender will be
a Lender.

 

  Very truly yours,       DEUTSCHE BANK AG, NEW YORK BRANCH,   as Facility Agent

 

  By:       Name:     Title:       By:       Name:     Title:

 

 E-7 

 

 

EXHIBIT F-1

 

AUTHORIZED REPRESENTATIVES OF SERVICER

 

Name   Office   Specimen Signature                                              
                                                                               
                                                                               
                                 

 

 F-1-1 

 

 

EXHIBIT F-2

 

REQUEST FOR RELEASE AND RECEIPT
[For Servicing, Collection and Liquidation]

 

Collateral Obligation Files

 

LOAN INFORMATION

 

  Name of Obligor:               Loan No.:    

 

This Request for Release and Receipt is made in accordance with the Loan
Financing and Servicing Agreement dated as of December 31, 2018, among GCIC
Funding II LLC, as Borrower, Golub Capital Investment Corporation, as Servicer
and as Equityholder, Wells Fargo Bank, National Association, as Collateral Agent
and as Collateral Custodian, the Agents and Lenders from time to time parties
thereto, each of the entities from time to time party thereto as Securitization
Subsidiaries and Deutsche Bank AG, New York Branch, as Facility Agent (together
with all amendments or any other modifications, if any, from time to time made
thereto, the “Loan Financing Agreement”). All capitalized terms not otherwise
defined in this Request for Release and Receipt shall have the meanings ascribed
to them in the Loan Financing Agreement.

 

The undersigned hereby acknowledges that it has received, from Collateral
Custodian, the documents listed on Schedule 1 attached hereto (the “Documents”).

 

The undersigned hereby acknowledges and agrees as follows:

 

(1)The undersigned shall hold and retain possession of the Documents in trust
for the benefit of the Collateral Agent, solely for the purposes provided in the
Loan Financing Agreement, unless the Collateral Obligation related to the
Documents has been liquidated or unless the Document (or asset related thereto)
was disposed of by the related Obligor;

 

(2)The undersigned represents that no Unmatured Event of Default, Event of
Default, Unmatured Servicer Default or Servicer Default has occurred and is
continuing, or if such has occurred and is continuing, the consent of the
Facility Agent has been obtained (which may be evidenced by the Facility Agent’s
signature hereto) with respect to this request, unless the Collateral Obligation
related to the Documents has been liquidated or unless the Document (or asset
related thereto) was disposed of by the related Obligor.

 

It is understood and acknowledged that the undersigned is executing this Request
for Release and Receipt not in an individual capacity but solely as a
Responsible Officer of the Servicer on behalf of the Borrower and is without any
personal liability as to the matters contained in this Request for Release and
Receipt.

 

 F-2-1 

 

 

Date:______________

 



  GOLUB CAPITAL INVESTMENT CORPORATION,     as Servicer         By:       Name:
    Title:



 

[During the continuation of an Unmatured Event of Default, Event of Default,
Unmatured Servicer Default or Servicer Default:

 

ACKNOWLEDGED AND AGREED:

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Facility Agent

 

By:       Name:     Title:]  

 

 F-2-2 

 



 



SCHEDULE 1

Request for Release and Receipt

 

DOCUMENTS RECEIVED

 

 F-2-3 

 

 

EXHIBIT F-3

 

REQUEST FOR RELEASE OF REQUEST FOR RELEASE AND RECEIPT
[Liquidated Collateral Obligations, Optional Sales, Repurchase and Substitution]

 

Collateral Obligation Files

 

This Request For Release of Request For Release and Receipt is made pursuant to
the Loan Financing and Servicing Agreement, dated as of December 31, 2018 among
GCIC Funding II LLC, as Borrower, Golub Capital Investment Corporation, as
Servicer and as Equityholder, Wells Fargo Bank, National Association, as
Collateral Agent and as Collateral Custodian, the Agents and Lenders from time
to time parties thereto, each of the entities from time to time party thereto as
Securitization Subsidiaries and Deutsche Bank AG, New York Branch, as Facility
Agent (together with all amendments or any other modifications, if any, from
time to time made thereto, the “Loan Financing Agreement”). Unless otherwise
defined herein or the context otherwise requires, capitalized terms used herein
have the meanings provided in the Loan Financing Agreement.

 

With respect to the Collateral Obligation(s) described in Schedule 1 attached
hereto:

 

1.[Such Collateral Obligation(s) has or have been liquidated or paid off and all
amounts received or to be received in connection with such liquidation or
repayment that are required to be deposited have been so deposited as required
by the Loan Financing Agreement][Such Collateral Obligation(s) has or have been
sold pursuant to an Optional Sale in accordance with Section 9.34 of the Loan
Financing Agreement] [Such Collateral Obligation(s) has or have been repurchased
or substituted in accordance with Section 9.35 of the Loan Financing Agreement];
and

 

It is understood and acknowledged that the undersigned is executing this Request
For Release of Request For Release and Receipt not in an individual capacity but
solely as a Responsible Officer of the Servicer on behalf of the Borrower and is
without any personal liability as to the matters contained in this Request For
Release of Request For Release and Receipt.

 

Dated: _______________

 

cc: DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent

 



  GOLUB CAPITAL INVESTMENT CORPORATION,     as Servicer         By:     Name:  
Title:





 

 F-3-1 

 

 



SCHEDULE 1

Request for Release of Request

for Release and Receipt

 

LIQUIDATED, REPAID, SOLD, REPURCHASED OR SUBSTITUTED LOAN(S)

 

 F-3-2 

 

 

EXHIBIT G-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Loan Financing and Servicing Agreement,
made and entered into as of December 31, 2018 (as amended restated,
supplemented, or otherwise modified from time to time, the “Agreement”), among
GCIC Funding II LLC, a Delaware limited liability company (the “Borrower”),
Golub Capital Investment Corporation, as Servicer and as Equityholder, each
Agent and Lender from time to time a party thereto, Wells Fargo Bank, National
Association, as Collateral Agent and Collateral Custodian, each of the entities
from time to time party thereto as Securitization Subsidiaries and Deutsche Bank
AG, New York Branch, as Facility Agent.

 

Pursuant to the provisions of Section 4.3 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Obligations (as well as any Note evidencing such Obligations) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Facility Agent and the Borrower with a
certificate of its non-U.S. Person status on the applicable IRS Form W-8. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Facility Agent in writing, and (2) the undersigned shall
have at all times furnished the Borrower and the Facility Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

By:       Name:       Title:    

 

Date: ________ __, 20[   ]

 

G-1-1

 

 

EXHIBIT G-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Loan Financing and Servicing Agreement,
made and entered into as of December 31, 2018 (as amended restated,
supplemented, or otherwise modified from time to time, the “Agreement”), among
GCIC Funding II LLC, a Delaware limited liability company (the “Borrower”),
Golub Capital Investment Corporation, as Servicer and as Equityholder, each
Agent and Lender from time to time a party thereto, Wells Fargo Bank, National
Association, as Collateral Agent and Collateral Custodian, each of the entities
from time to time party thereto as Securitization Subsidiaries and Deutsche Bank
AG, New York Branch, as Facility Agent.

 

Pursuant to the provisions of Section 4.3 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on the applicable IRS Form W-8. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

By:       Name:       Title:    

 

Date: ________ __, 20[   ]

 

G-2-1

 

 

EXHIBIT G-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Loan Financing and Servicing Agreement,
made and entered into as of December 31, 2018 (as amended restated,
supplemented, or otherwise modified from time to time, the “Agreement”), among
GCIC Funding II LLC, a Delaware limited liability company (the “Borrower”),
Golub Capital Investment Corporation, as Servicer and as Equityholder, each
Agent and Lender from time to time a party thereto, Wells Fargo Bank, National
Association, as Collateral Agent and Collateral Custodian, each of the entities
from time to time party thereto as Securitization Subsidiaries and Deutsche Bank
AG, New York Branch, as Facility Agent.

 

Pursuant to the provisions of Section 4.3 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

By:       Name:       Title:    

 

Date: ________ __, 20[   ]

 

G-3-1

 

 

EXHIBIT G-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Loan Financing and Servicing Agreement,
made and entered into as of December 31, 2018 (as amended restated,
supplemented, or otherwise modified from time to time, the “Agreement”), among
GCIC Funding II LLC, a Delaware limited liability company (the “Borrower”),
Golub Capital Investment Corporation, as Servicer and as Equityholder, each
Agent and Lender from time to time a party thereto, Wells Fargo Bank, National
Association, as Collateral Agent and Collateral Custodian, each of the entities
from time to time party thereto as Securitization Subsidiaries and Deutsche Bank
AG, New York Branch, as Facility Agent.

 

Pursuant to the provisions of Section 4.3 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Obligations (as
well as any Note evidencing such Obligations) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Obligations (as well as any Note evidencing such
Obligations), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Transaction Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Facility Agent and the Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Facility Agent in writing, and (2)
the undersigned shall have at all times furnished the Borrower and the Facility
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

By:       Name:       Title:    

 

Date: ________ __, 20[   ]

 

G-4-1

 

 

EXHIBIT H

 

SCHEDULE OF Collateral Obligations CERTIFICATION

 

This Schedule of Collateral Obligations Certification is made pursuant to the
Loan Financing and Servicing Agreement, dated as of December 31, 2018, among
GCIC Funding II LLC, a Delaware limited liability company (the “Borrower”),
Golub Capital Investment Corporation, as Servicer and as Equityholder, each
Agent and Lender from time to time a party thereto, Wells Fargo Bank, National
Association, as Collateral Agent and Collateral Custodian, each of the entities
from time to time party thereto as Securitization Subsidiaries and Deutsche Bank
AG, New York Branch, as Facility Agent (together with all amendments or any
other modifications, if any, from time to time made thereto, the “Loan Financing
Agreement”). Unless otherwise defined herein or the context otherwise requires,
capitalized terms used herein have the meanings provided in the Loan Financing
Agreement.

 

[__________________] hereby certifies that he/she is a Responsible Officer of
the Servicer, and hereby further certifies in such capacity and not in an
individual capacity as follows:

 

With respect to the Collateral Obligation(s) described in Annex 1 attached
hereto:

 

1.Except to the extent provided in Section 10.20 of the Loan Financing Agreement
and subject to ongoing compliance with such Section, the Collateral Obligation
Files delivered to the Collateral Custodian include all of the documents
required to be delivered to the Collateral Custodian under the Loan Financing
Agreement, except those documents that do not exist with respect to such
Collateral Obligation(s), as indicated on Annex 1 (each, an “Exception”);

 

2.Any Exception satisfies the requirements of the Loan Financing Agreement; and

 

3.All of the documents and the information contained on Annex 1 are complete and
correct in all material respects.

 

Dated:______________

 

H-1

 

 

  GOLUB CAPITAL INVESTMENT CORPORATION,     as Servicer         By:     Name:  
Title:

 

H-2

 

 



ANNEX 1

to Exhibit H

 

LIST OF EXCEPTIONS

 

H-3

 

 

EXHIBIT I


FORM OF SECURITIZATION SUBSIDIARY JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the financial institution identified in Item 2 of Schedule I
hereto, GCIC Funding II LLC, as the borrower (the “Borrower”), Deutsche Bank AG,
New York Branch, as the facility agent (the “Facility Agent”) and Golub Capital
Investment Corporation, as the servicer (the “Servicer”).

 

WITNESSETH:

 

WHEREAS, this Joinder Agreement is being executed and delivered under the Loan
Financing and Servicing Agreement, dated as of December 31, 2018 (as amended,
modified, waived, supplemented or restated from time to time, the “Loan
Financing and Servicing Agreement”), by and among GCIC Funding II LLC, as the
borrower (the “Borrower”), Golub Capital Investment Corporation, as the servicer
(the “Servicer”) and as the equityholder, Deutsche Bank AG, New York Branch, as
the facility agent (the “Facility Agent”), each of the Agents and Lenders from
time to time party thereto, each of the entities from time to time party thereto
as Securitization Subsidiaries and Wells Fargo Bank, National Association, as
the collateral agent (in such capacity, the “Collateral Agent”) and as the
collateral custodian (in such capacity, the “Collateral Custodian”). Capitalized
terms used but not defined herein shall have the meanings provided in the Loan
Financing and Servicing Agreement; and

 

WHEREAS, the party set forth in Item 2 of Schedule I hereto (the “Proposed
Securitization Subsidiary”) wishes to become a Securitization Subsidiary party
to the Loan Financing and Servicing Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

(a)       Upon receipt by the Facility Agent of an executed counterpart of this
Joinder Agreement, to which is attached a fully completed Schedule I and
Schedule II, each of which has been executed by the Proposed Securitization
Subsidiary, the Borrower and the Facility Agent and satisfaction of the
conditions set forth in clause (h) below, the Facility Agent will transmit to
the Proposed Securitization Subsidiary and the Borrower a Joinder Effective
Notice, substantially in the form of Schedule III to this Joinder Agreement (a
“Joinder Effective Notice”). Such Joinder Effective Notice shall be executed by
the Facility Agent and shall set forth, inter alia, the date on which the
joinder effected by this Joinder Agreement shall become effective (the “Joinder
Effective Date”). From and after the Joinder Effective Date, the Proposed
Securitization Subsidiary shall be a Securitization Subsidiary party to the Loan
Financing and Servicing Agreement for all purposes thereof.

 

(b)       Each of the parties to this Joinder Agreement agrees and acknowledges
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Joinder Agreement.

 

I-1

 

 

(c)      All obligations of the Loan Parties under the Loan Financing and
Servicing Agreement and the other Transaction Documents shall be joint and
several. All references to a “Loan Party” or the “Loan Parties” in the Loan
Financing and Servicing Agreement and the other Transaction Documents shall be
deemed to refer to each of the existing Loan Parties and the Proposed
Securitization Subsidiary. From and after the Joinder Effective Date, the
Proposed Securitization Subsidiary shall have the rights and obligations of a
Loan Party under the Loan Financing and Servicing Agreement and under the other
Transaction Documents to which it is a party and shall be bound by the
provisions thereof. Without limitation of the foregoing, the Proposed
Securitization Subsidiary hereby transfers, conveys, assigns and grants as of
the date hereof, to the Collateral Agent for the benefit of the Secured Parties,
a lien and continuing security interest in all of the Proposed Securitization
Subsidiary’s right, title and interest in, to and under (but none of the
obligations under) all Securitization Subsidiary Collateral Portfolio, whether
now existing or hereafter arising or acquired by the Proposed Securitization
Subsidiary, and wherever the same may be located, to secure the prompt and
complete payment and performance in full when due, whether by stated maturity,
acceleration or otherwise, of the Obligations.

 

(d)       The Proposed Securitization Subsidiary hereby appoints the Servicer as
servicer for the Proposed Securitization Subsidiary under the terms set forth in
the Loan Financing Servicing Agreement, and the Servicer hereby accepts such
appointment.

 

(e)       Schedule II hereto sets forth administrative information with respect
to the Proposed Securitization Subsidiary.

 

(f)        This Joinder Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

(g)       Each of the parties hereto agree that this Joinder Agreement
constitutes a “Transaction Document” for all purposes under the Loan Financing
and Servicing Agreement and the other Transaction Documents.

 

(h)       This Joinder Agreement shall become effective upon the satisfaction of
the following conditions precedent:

 

(i)        Resolutions. Certified copies of the resolutions of the board of
managers (or similar items) of the Proposed Securitization Subsidiary approving
the Transaction Documents to be delivered by it and the transactions
contemplated hereby, certified by its secretary or assistant secretary or other
authorized officer;

 

(ii)       Organizational Documents. The certificate of formation (or similar
organizational document) of the Proposed Securitization Subsidiary certified by
the Secretary of State of its jurisdiction of organization; and a certified,
executed copy of the Proposed Securitization Subsidiary’s organizational
documents;

 

(iii)      Good Standing Certificates. Good standing certificates for the
Proposed Securitization Subsidiary issued by the applicable Official Body of its
jurisdiction of organization;

 

(iv)      Incumbency. A certificate of the secretary or assistant secretary of
the Proposed Securitization Subsidiary certifying the names and true signatures
of the officers authorized on its behalf to sign this Agreement and the other
Transaction Documents to be delivered by it;

 

(v)       Filings. Copies of proper financing statements, as may be necessary
or, in the opinion of the Facility Agent, desirable under the UCC of all
appropriate jurisdictions or any comparable law to perfect the security interest
of the Collateral Agent on behalf of the Secured Parties in the Securitization
Subsidiary Collateral Portfolio;

 

I-2

 

 

(vi)      Opinions. Legal opinion of Dechert LLP, counsel for the Proposed
Securitization Subsidiary, in form and substance reasonably satisfactory to the
Facility Agent covering such matters as the Facility Agent may reasonably
request;

 

(vii)     No Event of Default, etc. Each of the Transaction Documents is in full
force and effect and no Event of Default or Unmatured Event of Default has
occurred and is continuing;

 

(viii)    Liens. The Facility Agent shall have received (i) the results of a
recent search by a Person satisfactory to the Facility Agent, of the UCC,
judgment, security interest and tax lien filings which may have been filed with
respect to personal property of the Proposed Securitization Subsidiary, and
bankruptcy and pending lawsuits with respect to the Proposed Securitization
Subsidiary and the results of such search shall be satisfactory to the Facility
Agent and (ii) filed UCC termination statements, if any, necessary to release
all security interests and other rights of any Person in any Securitization
Subsidiary Collateral Portfolio previously granted by the Proposed
Securitization Subsidiary and any executed pay off letters reasonably requested
by the Facility Agent;

 

(ix)      Payment of Fees. The Facility Agent shall have received evidence, to
its sole satisfaction, that all Fees due to the Lenders on the Joinder Effective
Date have been paid in full;

 

(m)      No Material Adverse Effect. No Material Adverse Effect shall have
occurred since the date of formation of the Proposed Securitization Subsidiary
and no litigation shall have commenced which, if successful, could have a
Material Adverse Effect;

 

(x)       Compliance. The Facility Agent and the Lenders shall have received
sufficiently in advance of the Joinder Effective Date, all documents and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56;

 

(xi)      Beneficial Ownership Certification. The Facility Agent shall have
received the Beneficial Ownership Certification in respect of the Proposed
Securitization Subsidiary.

 

(xii)     Other. Such other approvals, documents, opinions, certificates and
reports as the Facility Agent may reasonably request.

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 

I-3

 

 

SCHEDULE I TO
JOINDER AGREEMENT

 

COMPLETION OF INFORMATION AND
SIGNATURES FOR JOINDER AGREEMENT

 

Re:Loan Financing and Servicing Agreement, dated as of December 31, 2018, by and
among GCIC Funding II LLC, as the borrower, Golub Capital Investment
Corporation, as the servicer and as the equityholder, Deutsche Bank AG, New York
Branch, as the Facility Agent, each of the Agents, each of the entities from
time to time party thereto as Securitization Subsidiaries and Lenders from time
to time party thereto and Wells Fargo Bank, National Association, as the
collateral agent and as the collateral custodian.

 

Item 1: Date of Joinder Agreement:         Item 2: Proposed Securitization
Subsidiary:         Item 3: Signatures of Parties to Agreement:  

  

  ___________________________,   as Proposed Securitization Subsidiary

 

  By:       Name:     Title:

 

I-4

 

 



  GCIC Funding II LLC,     as the Borrower         By:       Name:     Title:

 

  GOLUB CAPITAL INVESTMENT CORPORATION,     as the Servicer         By:      
Name:     Title:

 

(signatures continue on the next page)



 

I-5

 

 

  DEUTSCHE BANK AG, NEW YORK BRANCH,     as Facility Agent

 

  By:       Name:     Title:         By:       Name:     Title:

 

I-6

 

 

SCHEDULE II TO
JOINDER AGREEMENT

 

ADDRESS FOR NOTICES
AND
WIRE INSTRUCTIONS

 



  Address for Notices:                                   Telephone:      
Facsimile:         email:                     With a copy to:                  
              Telephone:         Facsimile:         email:                  
Wire Instructions:         Name of Bank:         A/C No.:         ABA No.      
  Reference:      

  

I-7

 

 

SCHEDULE III TO
JOINDER AGREEMENT

 

FORM OF
JOINDER EFFECTIVE NOTICE

 

To:[Name and address of the Borrower, Collateral Agent and Proposed
Securitization Subsidiary]

 

The undersigned, as Facility Agent under the Loan Financing and Servicing
Agreement, dated as of December 31, 2018 (as amended, modified, waived,
supplemented or restated from time to time, the “Loan Financing and Servicing
Agreement”), by and among GCIC Funding II LLC, as the borrower (the “Borrower”),
Golub Capital Investment Corporation, as the servicer (the “Servicer”) and as
the equityholder, Deutsche Bank AG, New York Branch, as the facility agent (the
“Facility Agent”), each of the Agents and Lenders from time to time party
thereto, each of the entities from time to time party thereto as Securitization
Subsidiaries and Wells Fargo Bank, National Association, as the collateral agent
(in such capacity, the “Collateral Agent”) and as the collateral custodian (in
such capacity, the “Collateral Custodian”) acknowledges receipt of an executed
counterpart of a completed Joinder Agreement. [Note: attach copies of Schedules
I and II from such Joinder Agreement.] Terms defined in such Joinder Agreement
are used herein as therein defined.

 

Pursuant to such Joinder Agreement, you are advised that the Joinder Effective
Date for [Name of Proposed Securitization Subsidiary] will be _____________ and,
from the Joinder Effective Date, such Proposed Securitization Subsidiary will be
a Securitization Subsidiary.

 

  Very truly yours,       DEUTSCHE BANK AG, NEW YORK BRANCH,     as Facility
Agent

 

  By:       Name:     Title:         By:       Name:     Title:

 

I-8

 

 

EXHIBIT J

 

FORM OF BORROWING BASE CERTIFICATE

 

[_] [_], 20[_]



 

In connection with that certain Loan Financing and Servicing Agreement, dated as
of December 31, 2018 (as amended, modified, waived, supplemented or restated
from time to time, the “Loan Financing and Servicing Agreement”), by and among
GCIC Funding II LLC, as the borrower (the “Borrower”), Golub Capital Investment
Corporation, as the servicer (the “Servicer”) and as the equityholder, Deutsche
Bank AG, New York Branch, as the facility agent (the “Facility Agent”), each of
the Agents and Lenders from time to time party thereto, each of the entities
from time to time party thereto as Securitization Subsidiaries and Wells Fargo
Bank, National Association, as the collateral agent (in such capacity, the
“Collateral Agent”) and as the collateral custodian (in such capacity, the
“Collateral Custodian”). Capitalized terms used but not defined herein shall
have the meanings provided in the Loan Financing and Servicing Agreement.

 

As of the date hereof, the undersigned each certify that (i) all of the
information set forth in Annex I attached hereto is true, correct and complete,
(ii) no Event of Default has occurred and no Default exists under the Loan
Financing and Servicing Agreement; and (iii) solely with respect to itself, each
of the representations and warranties contained in the Loan Financing and
Servicing Agreement is true, correct and complete in all respects.

 

[Remainder of Page Intentionally Left Blank]

 

J-1

 

 

 

Certified as of the date first written above.

 

  GCIC FUNDING II LLC,     as the Borrower

 

  By:       Name:     Title:

 

  GOLUB CAPITAL INVESTMENT CORPORATION,     as the Servicer

 

  By:       Name:     Title:

 

J-2

 

 

ANNEX I
To Exhibit B

 

BORROWING BASE CERTIFICATE

 

SEE ATTACHED

 

J-3

 

 

SCHEDULE 1

 

DIVERSITY SCORE CALCULATION

 

The Diversity Score of any Collateral Obligation as of any date of determination
is calculated as follows:

 

(a)An “Issuer Par Amount” is calculated for each Obligor of a Collateral
Obligation, and is equal to the aggregate Principal Balance of all Collateral
Obligations issued by such Obligor.

 

(b)An “Average Par Amount” is calculated by summing the Issuer Par Amounts for
all Obligors, and dividing by the number of Obligors.

 

(c)An “Equivalent Unit Score” is calculated for each Obligor, and is equal to
the lesser of (x) one and (y) the Issuer Par Amount for such Obligor divided by
the Average Par Amount.

 

(d)An “Aggregate Industry Equivalent Unit Score” is then calculated for each of
the Moody’s industry classification groups, shown on Schedule 2, and is equal to
the sum of the Equivalent Unit Scores for each Obligor in such industry
classification group.

 

(e)An “Industry Diversity Score” is then established for each Moody’s industry
classification group, shown on Schedule 2, by reference to the following table
for the related Aggregate Industry Equivalent Unit Score; provided that if any
Aggregate Industry Equivalent Unit Score falls between any two such scores, the
applicable Industry Diversity Score will be the lower of the two Industry
Diversity Scores:

 



 Sch. 1-1 

 

 

Aggregate       Aggregate       Aggregate       Aggregate       Industry  
Industry   Industry   Industry   Industry   Industry   Industry   Industry  
Equivalent   Diversity   Equivalent   Diversity   Equivalent   Diversity  
Equivalent   Diversity   Unit Score   Score   Unit Score   Score   Unit Score  
Score   Unit Score   Score                                   0.0000   0.0000  
5.0500   2.7000   10.1500   4.0200   15.2500   4.5300   0.0500   0.1000   5.1500
  2.7333   10.2500   4.0300   15.3500   4.5400   0.1500   0.2000   5.2500  
2.7667   10.3500   4.0400   15.4500   4.5500   0.2500   0.3000   5.3500   2.8000
  10.4500   4.0500   15.5500   4.5600   0.3500   0.4000   5.4500   2.8333  
10.5500   4.0600   15.6500   4.5700   0.4500   0.5000   5.5500   2.8667  
10.6500   4.0700   15.7500   4.5800   0.5500   0.6000   5.6500   2.9000  
10.7500   4.0800   15.8500   4.5900   0.6500   0.7000   5.7500   2.9333  
10.8500   4.0900   15.9500   4.6000   0.7500   0.8000   5.8500   2.9667  
10.9500   4.1000   16.0500   4.6100   0.8500   0.9000   5.9500   3.0000  
11.0500   4.1100   16.1500   4.6200   0.9500   1.0000   6.0500   3.0250  
11.1500   4.1200   16.2500   4.6300   1.0500   1.0500   6.1500   3.0500  
11.2500   4.1300   16.3500   4.6400   1.1500   1.1000   6.2500   3.0750  
11.3500   4.1400   16.4500   4.6500   1.2500   1.1500   6.3500   3.1000  
11.4500   4.1500   16.5500   4.6600   1.3500   1.2000   6.4500   3.1250  
11.5500   4.1600   16.6500   4.6700   1.4500   1.2500   6.5500   3.1500  
11.6500   4.1700   16.7500   4.6800   1.5500   1.3000   6.6500   3.1750  
11.7500   4.1800   16.8500   4.6900   1.6500   1.3500   6.7500   3.2000  
11.8500   4.1900   16.9500   4.7000   1.7500   1.4000   6.8500   3.2250  
11.9500   4.2000   17.0500   4.7100   1.8500   1.4500   6.9500   3.2500  
12.0500   4.2100   17.1500   4.7200   1.9500   1.5000   7.0500   3.2750  
12.1500   4.2200   17.2500   4.7300   2.0500   1.5500   7.1500   3.3000  
12.2500   4.2300   17.3500   4.7400   2.1500   1.6000   7.2500   3.3250  
12.3500   4.2400   17.4500   4.7500   2.2500   1.6500   7.3500   3.3500  
12.4500   4.2500   17.5500   4.7600   2.3500   1.7000   7.4500   3.3750  
12.5500   4.2600   17.6500   4.7700   2.4500   1.7500   7.5500   3.4000  
12.6500   4.2700   17.7500   4.7800   2.5500   1.8000   7.6500   3.4250  
12.7500   4.2800   17.8500   4.7900   2.6500   1.8500   7.7500   3.4500  
12.8500   4.2900   17.9500   4.8000   2.7500   1.9000   7.8500   3.4750  
12.9500   4.3000   18.0500   4.8100   2.8500   1.9500   7.9500   3.5000  
13.0500   4.3100   18.1500   4.8200   2.9500   2.0000   8.0500   3.5250  
13.1500   4.3200   18.2500   4.8300   3.0500   2.0333   8.1500   3.5500  
13.2500   4.3300   18.3500   4.8400   3.1500   2.0667   8.2500   3.5750  
13.3500   4.3400   18.4500   4.8500   3.2500   2.1000   8.3500   3.6000  
13.4500   4.3500   18.5500   4.8600   3.3500   2.1333   8.4500   3.6250  
13.5500   4.3600   18.6500   4.8700   3.4500   2.1667   8.5500   3.6500  
13.6500   4.3700   18.7500   4.8800   3.5500   2.2000   8.6500   3.6750  
13.7500   4.3800   18.8500   4.8900   3.6500   2.2333   8.7500   3.7000  
13.8500   4.3900   18.9500   4.9000   3.7500   2.2667   8.8500   3.7250  
13.9500   4.4000   19.0500   4.9100   3.8500   2.3000   8.9500   3.7500  
14.0500   4.4100   19.1500   4.9200   3.9500   2.3333   9.0500   3.7750  
14.1500   4.4200   19.2500   4.9300   4.0500   2.3667   9.1500   3.8000  
14.2500   4.4300   19.3500   4.9400   4.1500   2.4000   9.2500   3.8250  
14.3500   4.4400   19.4500   4.9500   4.2500   2.4333   9.3500   3.8500  
14.4500   4.4500   19.5500   4.9600   4.3500   2.4667   9.4500   3.8750  
14.5500   4.4600   19.6500   4.9700   4.4500   2.5000   9.5500   3.9000  
14.6500   4.4700   19.7500   4.9800   4.5500   2.5333   9.6500   3.9250  
14.7500   4.4800   19.8500   4.9900   4.6500   2.5667   9.7500   3.9500  
14.8500   4.4900   19.9500   5.0000   4.7500   2.6000   9.8500   3.9750  
14.9500   4.5000           4.8500   2.6333   9.9500   4.0000   15.0500   4.5100
          4.9500   2.6667   10.0500   4.0100   15.1500   4.5200          

 

(f)The Diversity Score is then calculated by summing each of the Industry
Diversity Scores for each Moody’s industry classification group shown on
Schedule 2.

 

For purposes of calculating the Diversity Score, an Obligor and its Affiliates
(if any) in the same Moody’s industry classification group are deemed to be a
single Obligor except as otherwise agreed to by Moody’s.

 

 Sch. 1-2 

 



 



SCHEDULE 2

 

MOODY’S INDUSTRY CLASSIFICATION GROUP LIST

 

  CORP - Aerospace & Defense     CORP - Automotive     CORP - Banking, Finance,
Insurance & Real Estate     CORP - Beverage, Food & Tobacco     CORP - Capital
Equipment     CORP - Chemicals, Plastics, & Rubber     CORP - Construction &
Building     CORP - Consumer goods: Durable     CORP - Consumer goods:
Non-durable     CORP - Containers, Packaging & Glass     CORP - Energy:
Electricity     CORP - Energy: Oil & Gas     CORP - Environmental Industries    
CORP - Forest Products & Paper     CORP - Healthcare & Pharmaceuticals     CORP
- High Tech Industries     CORP - Hotel, Gaming & Leisure     CORP - Media:
Advertising, Printing & Publishing     CORP - Media: Broadcasting & Subscription
    CORP - Media: Diversified & Production     CORP - Metals & Mining     CORP -
Retail     CORP - Services: Business     CORP - Services: Consumer     CORP -
Sovereign & Public Finance     CORP - Telecommunications     CORP -
Transportation: Cargo     CORP - Transportation: Consumer     CORP - Utilities:
Electric     CORP - Utilities: Oil & Gas     CORP - Utilities: Water     CORP –
Wholesale  

 

 Sch. 2-1 

 

 

SCHEDULE 3

 

Collateral Obligations

 

None

 

 Sch. 3-1 

 

  

SCHEDULE 4

 

[RESERVED]

 

 Sch. 4-1 

 

 

SCHEDULE 5

 

APPROVED VALUATION FIRMS

 

Duff & Phelps Corp.
FTI Consulting, Inc.
Houlihan Lokey Howard & Zukin
Lincoln International LLC
Valuation Research Corp.
Murray Devine & Company, Inc.

 

 Sch. 5-1 

 

 

SCHEDULE 6

 

S&P INDUSTRY CLASSIFICATIONS

 

Asset Type
Code   Description 1020000   Energy Equipment and Services 1030000   Oil, Gas
and Consumable Fuels 1033403   Mortgage Real Estate Investment Trusts (REITs)
2020000   Chemicals 2030000   Construction Materials 2040000   Containers and
Packaging 2050000   Metals and Mining 2060000   Paper and Forest Products
3020000   Aerospace and Defense 3030000   Building Products 3040000  
Construction & Engineering 3050000   Electrical Equipment 3060000   Industrial
Conglomerates 3070000   Machinery 3080000   Trading Companies and Distributors
3110000   Commercial Services and Supplies 9612010   Professional Services
3210000   Air Freight and Logistics 3220000   Airlines 3230000   Marine 3240000
  Road and Rail 3250000   Transportation Infrastructure 4011000   Auto
Components 4020000   Automobiles 4110000   Household Durables 4120000   Leisure
Products 4130000   Textiles, Apparel and Luxury Goods 4210000   Hotels,
Restaurants and Leisure 9551701   Diversified Consumer Services 4300001  
Entertainment 4300002   Interactive Media and Services 4310000   Media 4410000  
Distributors 4420000   Internet and Catalog Retail 4430000   Multiline Retail
4440000   Specialty Retail 5020000   Food and Staples Retailing

 

 Sch. 6-1 

 

 

Asset Type
Code   Description 5110000   Beverages 5120000   Food Products 5130000   Tobacco
5210000   Household Products 5220000   Personal Products 6020000   Healthcare
Equipment and Supplies 6030000   Healthcare Providers and Services 9551729  
Health Care Technology 6110000   Biotechnology 6120000   Pharmaceuticals 9551727
  Life Sciences Tools & Services 7011000   Banks 7020000   Thrifts and Mortgage
Finance 7110000   Diversified Financial Services 7120000   Consumer Finance
7130000   Capital Markets 7210000   Insurance 7310000   Real Estate Management
and Development 7311000   Equity Real Estate Investment Trusts (REITs) 8030000  
IT Services 8040000   Software 8110000   Communications Equipment 8120000  
Technology Hardware, Storage and Peripherals 8130000   Electronic Equipment,
Instruments and Components 8210000   Semiconductors and Semiconductor Equipment
9020000   Diversified Telecommunication Services 9030000   Wireless
Telecommunication Services 9520000   Electric Utilities 9530000   Gas Utilities
9540000   Multi-Utilities 9550000   Water Utilities 9551702   Independent Power
and Renewable Electricity Producers 1000-1099   Reserved PF1   Project finance:
industrial equipment PF2   Project finance: leisure and gaming PF3   Project
finance: natural resources and mining PF4   Project finance: oil and gas PF5  
Project finance: power PF6   Project finance: public finance and real estate PF7
  Project finance: telecommunications PF8   Project finance: transport
PF1000-PF1099   Reserved

 

 Sch. 6-2 

